

 
Exhibit 10.19


EXECUTION VERSION










UNIT PURCHASE AGREEMENT
by and among
American Healthcare Investors LLC,
HC AHI Holding Company, LLC,
AHI Newco, LLC,
Platform HealthCare Investor T-II, LLC,
NorthStar Asset Management Group Inc.
and
the Principals


Dated as of November 5, 2014




















--------------------------------------------------------------------------------




ARTICLE I    PURCHASE AND SALE OF COMMON UNITS
2
Section 1.1    Purchased Units
2
Section 1.2    Purchase Price
2
Section 1.3    Closing; Closing Date
3
Section 1.4    Transactions to Be Effected at Closing    
3
ARTICLE II    REPRESENTATIONS AND WARRANTIES OF THE AHI SELLER
4
Section 2.1    Organization
4
Section 2.2    Due Authorization
4
Section 2.3    No Conflicts
5
Section 2.4    No Authorization or Consents Required
5
Section 2.5    Litigation
5
Section 2.6    Title and Capitalization
5
Section 2.7    Subsidiaries
6
Section 2.8    Joint Ventures
7
Section 2.9    Financial Statements
7
Section 2.10    No Undisclosed Liabilities
8
Section 2.11    Absence of Certain Developments
8
Section 2.12    Compliance with Laws    
8
Section 2.13    Material Contracts
8
Section 2.14    Indebtedness
10
Section 2.15    Real Property
10
Section 2.16    Title to Assets
11
Section 2.17    Intellectual Property
11
Section 2.18    Employees
12
Section 2.19    Labor Matters
12
Section 2.20    Employee Benefit Plans    
13
Section 2.21    Transactions with Affiliates
14
Section 2.22    Environmental Matters    
15
Section 2.23    Tax Matters
15
Section 2.24    Insurance
16
Section 2.25    Licenses
16
Section 2.26    Investment
16
Section 2.27    Accredited Investor; Receipt of Information
17
Section 2.28    Legend
17
Section 2.29    Investment Advisor; Broker-Dealer
17
Section 2.30    Investment Vehicles
17
Section 2.31    Accounts Receivable
18
Section 2.32    Corporate Records
18
Section 2.33    Second Seller Purpose; No Prior Activities
18
Section 2.34    Brokers
18
ARTICLE III    REPRESENTATIONS AND WARRANTIES OF THE PRINCIPALS
18


i









--------------------------------------------------------------------------------


Section 3.1    Due Authorization
18
Section 3.2    No Conflict
19
Section 3.3    No Authorization or Consents Required
19
Section 3.4    Litigation
19
Section 3.5    Criminal Actions; Bankruptcy
19
Section 3.6    Investment
19
Section 3.7    Accredited Investor; Receipt of Information
19
Section 3.8    Legend
20
Section 3.9    Brokers    
20
ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
20
Section 4.1    Organization
20
Section 4.2    Due Authorization
20
Section 4.3    No Conflict
21
Section 4.4    No Authorization or Consents Required
21
Section 4.5    Litigation
21
Section 4.6    Brokers    
21
Section 4.7    Adequate Funds
21
ARTICLE V    REPRESENTATIONS AND WARRANTIES OF NSAM
22
Section 5.1    Organization
22
Section 5.2    Due Authorization
22
Section 5.3    No Conflicts
22
Section 5.4    No Authorization or Consents Required    
22
Section 5.5    Litigation
23
Section 5.6    NSAM Capitalizatio
23
Section 5.7    Reports and Financial Statements
24
Section 5.8    Absence of Changes
24
Section 5.9    No Arrangements
24
ARTICLE VI    COVENANTS
24
Section 6.1    Conduct of Business of the Company    
24
Section 6.2    Exclusivity
26
Section 6.3    Intentionally Omitted    
27
Section 6.4    Access to Information
27
Section 6.5    Release
27
Section 6.6    Restructuring Transactions
28
Section 6.7    Public Announcements
28
Section 6.8    Further Assurances
28
Section 6.9    Efforts to Consummate
28
Section 6.10    Tax Matters
28
Section 6.11    Removal of Restricted Stock Legend; Registration Rights
29
Section 6.12    Consent Fees and Transfer Taxes
30
Section 6.13    Subscription and Redemption
30
Section 6.14    Transition Services Agreement
30


ii









--------------------------------------------------------------------------------


ARTICLE VII    CONDITIONS PRECEDENT TO CLOSING
31
Section 7.1    Conditions to the Sellers’ Obligations to Close
31
Section 7.2    Conditions to the Purchaser’s Obligation to Close
32
ARTICLE VIII    TERMINATION
33
Section 8.1    Termination
33
Section 8.2    GAHR II Merger Termination
34
Section 8.3    Survival After Termination
34
ARTICLE IX    INDEMNIFICATION AND REMEDIES
35
Section 9.1    Survival
35
Section 9.2    Indemnification by the AHI Seller
35
Section 9.3    Indemnification by the Principals
35
Section 9.4    Indemnification by the Purchaser
36
Section 9.5    Indemnification by the Company
36
Section 9.6    Limitations
36
Section 9.7    Limitation on Remedies    
37
Section 9.8    Procedure for Indemnification
38
Section 9.9    Payment and Reimbursement Obligations
39
Section 9.10    Effect of Knowledge or Waiver of Condition
40
Section 9.11    Additional Matters
40
Section 9.12    Specific Performance
41
ARTICLE X    MISCELLANEOUS
41
Section 10.1    Fees and Expenses
42
Section 10.2    Entire Agreement    
42
Section 10.3    Notice
42
Section 10.4    Amendments; Waivers
43
Section 10.5    Severability
43
Section 10.6    No Assignment
43
Section 10.7    Binding Effect; No Third Party Beneficiaries
43
Section 10.8    Governing Law    
43
Section 10.9    Submission to Jurisdiction    
43
Section 10.10    WAIVERS OF JURY TRIAL
43
Section 10.11    Interpretation
44
Section 10.12    Schedules; Exhibits
44
Section 10.13    Joint Drafting
44
Section 10.14    Counterparts    
44
Section 10.15    Sale and Company Engagements; Privileged Information    
44
Section 10.16    NSAM Guaranty
45
Section 10.17    Principals’ Guaranty
46












iii









--------------------------------------------------------------------------------


Exhibits
Exhibit A:     Form of Flaherty Subscription Agreement
Exhibit B:     Form of A&R LLC Agreement
Exhibit C:     Form of NSAM Sub-Advisory Agreement
Exhibit D-1:     Form of Flaherty Promote Agreement
Exhibit D-2:    Form of NRF Promote Agreement
Exhibit E:     Form of Vesting and No Sale Agreement
Exhibit F:     Forms of Company Employment Agreements
Exhibit G:     Form of Non-Competition and Non-Solicitation Agreement
Exhibit H:     Form of Call Agreement
Exhibit I:     Form of Contribution Agreement






Schedules
See Schedules attached to this Agreement.



iv









--------------------------------------------------------------------------------


UNIT PURCHASE AGREEMENT
THIS UNIT PURCHASE AGREEMENT, dated as of November 5, 2014 (this “Agreement”),
is by and among PLATFORM HEALTHCARE INVESTOR T-II, LLC, a Delaware limited
liability company (the “Purchaser”), NORTHSTAR ASSET MANAGEMENT GROUP INC., a
Delaware corporation and ultimate parent company of Purchaser (“NSAM”), American
Healthcare Investors LLC, a Delaware limited liability company (the “AHI
Seller”), HC AHI Holding Company, LLC, a Delaware limited liability company (the
“Second Seller” and together with the AHI Seller, the “Sellers”), AHI NEWCO,
LLC, a Delaware limited liability company (the “Company”), Jeffrey T. Hanson,
Danny Prosky and Mathieu B. Streiff (each, a “Principal” and collectively, the
“Principals”). Unless otherwise defined in this Agreement or the context clearly
requires otherwise, all capitalized terms in this Agreement shall have the
meanings given to them in Annex I to this Agreement.
RECITALS
WHEREAS, the Sellers collectively own 100% of the issued and outstanding Common
Units of the Company;
WHEREAS, immediately prior to the Closing, the Sellers desire to complete the
Restructuring Transactions that have not already been completed;
WHEREAS, at the Closing, the Purchaser desires to purchase from the Sellers, and
the Sellers desire to sell to the Purchaser, a number of Common Units
representing 46.727% of the issued and outstanding Equity Interests of the
Company (the “Unit Purchase”);
WHEREAS, simultaneously with the Closing, the Company desires to (i) issue and
sell to James F. Flaherty, III (“Flaherty”) a number of Common Units
representing 4.546% of the Common Units in exchange for $5,000,000 (the
“Subscription”) and issue to Flaherty a Warrant (the “Warrant”) to purchase
additional Class A Common Units (as defined in the A&R LLC Agreement)
representing 3.57% of the valuation of the issued and outstanding Class A Common
Units and additional Future HC NTR Units representing 3.57% of the valuation of
the issued and outstanding Future HC NTR Units at an aggregate purchase price of
$5,000,000, with such number of additional Class A Common Units and Future HC
NTR Units and the exercise price for each such Class A Common Unit and Future HC
NTR Unit to be determined at the time the Warrant is exercised using a valuation
for the Company of $140,000,000 solely for purposes of determining the number of
Units to be issued in connection with the Warrant, in each case pursuant to the
terms of a Subscription Agreement in the form attached hereto as Exhibit A (the
“Flaherty Subscription Agreement”) and (ii) redeem 4.546% of the issued and
outstanding Common Units held by the AHI Seller (the “Redemption”) in exchange
for $5,000,000 (the “Redemption Amount”), such that immediately following the
consummation of the Redemption and the transactions contemplated hereby, the AHI
Seller will hold 48.727% of the Common Units, the Purchaser will hold 46.727% of
the Common Units and Flaherty will hold 4.546% of the Common Units;
WHEREAS, concurrently with the execution and delivery of this Agreement, Griffin
Capital Corporation, a California corporation (“GCC”), and the AHI Seller are
amending and restating that certain Joint Venture Agreement, dated as of
November 7, 2011, by and between GCC and the AHI Seller, which amended and
restated agreement will be effective as of the Closing (the “A&R Griffin JV
Agreement”); and
WHEREAS, at the Closing (a) the Purchaser, Flaherty and the AHI Seller will
enter into the Amended and Restated Limited Liability Company Agreement of the
Company (the “A&R LLC Agreement”), in the



--------------------------------------------------------------------------------


form attached hereto as Exhibit B, pursuant to which, effective at the Closing,
(x) the Purchaser will hold (i) 46.727% of the Class A Common Units of the
Company, (ii) 49% of the GAHR III Units (as defined in the A&R LLC Agreement) of
the Company, (iii) 47.727% of the Future HC NTR Units (as defined in the A&R LLC
Agreement) of the Company, (iv) 50% of the PE Fund Units (as defined in the A&R
LLC Agreement) of the Company and (v) 49% of the NRF Units (as defined in the
A&R LLC Agreement) of the Company, (y) Flaherty will hold (i) 4.546% of the
Class A Common Units of the Company, (ii) 4.546% of the Future HC NTR Units of
the Company and (iii) all of the Class J Incentive Units of the Company, and (z)
the AHI Seller will hold (i) 48.727% of the Class A Common Units of the Company,
(ii) 51% of the GAHR III Units of the Company, (iii) 47.727% of the Future HC
NTR Units of the Company, (iv) 50% of the PE Fund Units of the Company and (v)
51% of the NRF Units of the Company, (b) NSAM Luxembourg S.à r.l., a Luxembourg
société à responsabilité limitée (“NSAM Luxembourg”) and the Company will enter
into that certain Sub-Advisory Agreement (the “NSAM Sub-Advisory Agreement”), in
the form attached hereto as Exhibit C, (c) (i) Healthcare Opportunity JV, LP, a
Delaware limited partnership (the “Flaherty Partnership”) and the Company will
enter into that certain Promote Participation Agreement (the “Flaherty Promote
Agreement”), in the form attached hereto as Exhibit D-1, and (ii) NSAM
P-Holdings, LLC, a Delaware limited liability company (the “NSAM Limited
Partner”), the Flaherty Partnership and the Company will enter into that certain
Promote Participation Agreement (the “NRF Promote Agreement” and together with
the Flaherty Promote Agreement, the “Promote Agreements”), in the form attached
hereto as Exhibit D-2, (d) NSAM will enter into a separate Vesting and No Sale
Agreement with the AHI Seller and each Principal (collectively, the “Vesting and
No Sale Agreements”) in the form attached hereto as Exhibit E, (e) each
Principal will enter into an Employment Agreement with the Company
(collectively, the “Company Employment Agreements”), in the form attached hereto
as Exhibit F, (f) each Principal and the AHI Seller will enter into a
Non-Competition and Non-Solicitation Agreement with the Company (collectively,
the “Non-Compete Agreements”), in the form attached hereto as Exhibit G, and (g)
each Principal will enter into a Call Agreement with the Company and NSAM
(collectively, the “Call Agreements”), in the form attached hereto as Exhibit H.
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
ARTICLE I
PURCHASE AND SALE OF COMMON UNITS


Section 1.1    Purchased Units. Upon the terms and subject to the conditions set
forth in this Agreement, the Purchaser hereby agrees to purchase from the
Sellers, and the Sellers hereby agree to sell and transfer to the Purchaser, all
right, title and interest in and to 4,672.7 Common Units (the “Purchased
Units”), free and clear of all Encumbrances (other than Encumbrances under
applicable securities Laws). The Purchased Units represent, in the aggregate,
46.727% of the outstanding Common Units of the Company upon the consummation of
the Unit Purchase, Subscription and Redemption.


Section 1.2    Purchase Price


(a)The purchase price for the Purchased Units (the “Aggregate Closing Date
Consideration”) shall be equal to (a) $37,500,000 (the “Cash Consideration”),
plus (b) that number of validly issued, fully paid and nonassessable shares of
NSAM Common Stock, subject only to the lock-up period and other terms and
conditions set forth in the Vesting and No Sale Agreement and restrictions under
applicable securities Laws (but no other restrictions on transfer), equal to the
quotient determined by dividing $10,000,000 by the Average NSAM Closing Price
and rounding the result to the nearest share (the

2







--------------------------------------------------------------------------------


“Immediately-Vesting NSAM Shares”), plus (c) that number of validly issued,
fully paid and nonassessable time-vesting shares of NSAM Common Stock, subject
only to the vesting schedule and other terms and conditions set forth in the
Vesting and No Sale Agreement and restrictions under applicable securities Laws
(but no other restrictions on transfer), equal to the quotient determined by
dividing $10,000,000 by the Average NSAM Closing Price and rounding the result
to the nearest share (the “Time-Based NSAM Shares”).


(b)In addition to the Aggregate Closing Date Consideration payable at the
Closing, following the Closing the AHI Seller shall be entitled to receive
additional shares of NSAM Common Stock from the Purchaser if certain performance
criteria are achieved, upon the terms and subject to the conditions set forth on
Schedule 1.2(b) (the “Performance-Based NSAM Shares”).


(c)The Aggregate Closing Date Consideration and the Performance-Based NSAM
Shares (if any) shall be paid to the Sellers in the following manner:


(i)at the Closing, to the AHI Seller (A) an aggregate amount in cash equal to
$37,491,750 (the “AHI Seller Cash Consideration”), (B) all of the
Immediately-Vesting NSAM Shares and (C) all of the Time-Based NSAM Shares;


(ii)at the Closing, to the Second Seller, an aggregate amount in cash equal to
$8,250 (the “Second Seller Cash Consideration”); and


(iii)following the Closing, to the AHI Seller, all of the Performance-Based NSAM
Shares (if any) payable pursuant to Section 1.2(b).


Section 1.3    Closing; Closing Date. The closing of the Contemplated
Transactions (the “Closing”) shall take place at the offices of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New York
10019‑6064, or at such other location as may be agreed upon in writing by the
AHI Seller and the Purchaser, at 10:00 a.m. local time, on the fifth (5th)
Business Day after the consummation of the GAHR II Merger (the “Target Closing
Date”); provided, that if all of the conditions to the Closing set forth in
Article VII (other than those conditions which, by their terms, are to be
satisfied or waived at the Closing, but subject to the satisfaction or waiver of
those conditions on the Closing Date) have not been satisfied or waived by the
Party entitled to waive the same at least two (2) Business Days prior to the
Target Closing Date, the Closing shall take place on the second (2nd) Business
Day after the date that all such conditions shall have been satisfied or waived
by the Party entitled to waive the same, or at such other time, place and date
that the Sellers and the Purchaser may agree in writing. The date upon which the
Closing occurs is referred to as the “Closing Date.”


Section 1.4    Transactions to Be Effected at Closing At the Closing, the
following transactions shall be effected by the Parties:


(a)    The Sellers, the Company and the Principals shall deliver to the
Purchaser:


(i)    each of the documents, certificates and items required to be delivered by
the Sellers, the Company and the Principals pursuant to Section 7.1(n); and


(ii)    such other documents reasonably requested by the Purchaser.


(b)    The Purchaser shall:



3







--------------------------------------------------------------------------------


(i)    pay to the AHI Seller, by wire transfer of immediately available funds to
the account designated in writing by the AHI Seller at least two (2) Business
Days prior to the Closing Date, an amount equal to the AHI Seller Cash
Consideration;


(ii)    pay to the Second Seller, by wire transfer of immediately available
funds to the account designated in writing by the Second Seller at least two (2)
Business Days prior to the Closing Date, an amount equal to the Second Seller
Cash Consideration;


(iii)    deliver to the AHI Seller, by book-entry transfer, credited to a
book-entry account maintained for the AHI Seller, the Immediately-Vesting NSAM
Shares and the Time-Based NSAM Shares;


(iv)    deliver to the applicable Party each of the documents, certificates and
items required to be delivered by the Purchaser pursuant to Section 7.1; and


(v)    deliver such other documents reasonably requested by the Sellers or the
Principals.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE AHI SELLER


Except as set forth in a Schedule delivered to the Purchaser concurrent with the
execution and delivery of this Agreement, the AHI Seller hereby represents and
warrants to the Purchaser as of the date hereof and as of the Closing Date (in
each case except with respect to such representations and warranties which
expressly speak to a specific date, in which case as of such specific date), as
follows:
Section 2.1    Organization.    Each of the Sellers and the Company is duly
organized, validly existing and in good standing under the Laws of its
respective jurisdiction of organization. Each of the Sellers and the Company has
the requisite limited liability company power and authority to own or lease its
assets and properties and to conduct its business as it is now being conducted.
Each of the Sellers and the Company is duly licensed or qualified and is in good
standing as a foreign entity in all jurisdictions in which it is required to be
so licensed or qualified, except where the failure to be so licensed or
qualified, individually or in the aggregate, has not been and would not
reasonably be expected to be, material to the Business of the AHI Seller, taken
as a whole (which, immediately following the Restructuring Transactions
(including prior to the Closing), will include the Business of the Company and
its Subsidiaries).


Section 2.2    Due Authorization.    Each of the Sellers and the Company has all
requisite limited liability company authority and power to execute and deliver
each Transaction Document to which such Person is or will be a party and to
consummate the Contemplated Transactions. The execution, delivery and
performance by each of the Sellers and the Company of the applicable Transaction
Documents and the consummation of the Contemplated Transactions has been duly
and validly authorized by all necessary limited liability company action on the
part of each of the Sellers and the Company and no other limited liability
company proceedings on the part of the AHI Seller, the Second Seller or the
Company are necessary to authorize the execution, delivery and performance of
such Transaction Documents and to consummate the Contemplated Transactions. Each
Transaction Document to which the AHI Seller, the Second Seller or the Company
is or will be a party has been or will be duly and validly executed and
delivered by the AHI Seller, the Second Seller or the Company, as applicable,
and constitutes, or will constitute when executed, a legal, valid and binding
obligation of the AHI Seller, the Second Seller or the Company, as applicable,
enforceable against such Person in accordance with its terms, subject to the
Enforceability Exceptions.



4







--------------------------------------------------------------------------------


Section 2.3    No Conflicts.        Except as set forth on Schedule 2.3, the
execution and delivery by the Sellers and the Company of each Transaction
Document to which such Person is or will be a party and the consummation of the
Contemplated Transactions do not and will not:


(i)    breach, violate, conflict with or result in a default under any provision
of, or constitute an event that, after notice or lapse of time or both, would
result in a breach, violation, conflict or default under, or accelerate the
performance required, in each case in any material respect, or result in the
termination of or give any Person the right to terminate, any material Contract
to which any Seller or any of their respective Subsidiaries is a party;


(ii)    breach, violate, conflict with or result in a default in any material
respect under, any provision of, or constitute an event that, after notice or
lapse of time or both, would result in a breach or violation of or conflict or
default in any material respect under any applicable Law or Order binding upon
or applicable to any Seller or any of their respective Subsidiaries;


(iii)    violate or conflict with any Organizational Documents of any Seller or
any of their respective Subsidiaries; or


(iv)result in the creation or imposition of any Encumbrance, with or without
notice or lapse of time or both, on any assets of any Seller or any of their
respective Subsidiaries (other than Permitted Encumbrances).


Section 2.4     No Authorization or Consents Required.    Except as set forth on
Schedule 2.4, no material notice to or consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or other
Person is or will be required by the AHI Seller, any of its Subsidiaries or the
Second Seller with respect to such Person’s execution or delivery of any
Transaction Document or the consummation of the Contemplated Transactions.


Section 2.5    Litigation.    
(a)    There are no pending or, to the Knowledge of the AHI Seller, threatened
Actions (other than immaterial threatened Actions) against the AHI Seller, its
Subsidiaries, or the Second Seller before or by any Governmental Authority. None
of the AHI Seller, any of its Subsidiaries or the Second Seller is subject to
any outstanding Order that prohibits or otherwise restricts the ability of the
AHI Seller, the Second Seller or the Company to consummate the Contemplated
Transactions.


(b)    To the Knowledge of the AHI Seller, there are no material Actions pending
or threatened against GAHR III before or by any Governmental Authority.


Section 2.6    Title and Capitalization.


(a)    As of the date of this Agreement, the authorized Equity Interests of the
Company consists of 100,000 Common Units, of which three (3) Common Units are
duly authorized, validly issued and outstanding, fully paid and non-assessable
and free of any preemptive rights, and of which AHI Seller is the record and
beneficial owner of two (2) Common Units and the Second Seller is the record and
beneficial owner of one (1) Common Unit. Upon the completion of the
Restructuring Transactions (and immediately prior to the Closing, and before
giving effect to the Subscription and the Redemption), the AHI Seller will be
the record and beneficial owner of 9,999 Common Units and the Second Seller will
be the record and beneficial owner of one (1) Common Unit, which together will
constitute 100% of the issued and outstanding Common Units of the Company. The
Sellers have good and valid title to their respective Common Units,

5







--------------------------------------------------------------------------------


free and clear of all Encumbrances (other than Encumbrances under applicable
securities Laws). At the Closing, good and valid title to the Purchased Units
will pass to the Purchaser, free and clear of all Encumbrances (other than
Encumbrances under applicable securities Laws). The Purchased Units are not
subject to any Contract restricting or otherwise relating to the voting,
transfer, distribution or disposition of such Common Units. At the Closing,
after giving effect to the consummation of the Subscription and the Redemption,
the AHI Seller will hold 48.727% of the Common Units, the Purchaser will hold
46.727% of the Common Units and Flaherty will hold 4.546% of the Common Units.


(b)    Except as set forth in Section 2.6(a):


(i)    there are no other Equity Interests of the Company authorized, issued,
reserved for issuance or outstanding;


(ii)    there are no outstanding or authorized equity appreciation, phantom
equity, equity participation or similar rights with respect to the Equity
Interests of the Company;


(iii)    the Company has no authorized or outstanding bonds, debentures, notes
or other indebtedness the holders of which have the right to vote (or are
convertible into, exchangeable for or evidencing the right to subscribe for or
acquire securities having the right to vote) with the equity holders of the
Company on any matter;


(iv)    there are no Contracts to which the Company is a party or by which it is
bound to (A) repurchase, redeem or otherwise acquire any Equity Interests of, or
other equity or voting interest in, the Company, or (B) vote, transfer or
dispose of any Equity Interests of the Company; and


(v)    no Person has any right of first offer, right of first refusal,
preemptive right or similar right with respect to the Equity Interests of the
Company.


Section 2.7    Subsidiaries    


(a)    Schedule 2.7(a)(i) sets forth a true and correct list of each Subsidiary
of the AHI Seller as of the date hereof (other the Company, the “AHI
Subsidiaries”), including each AHI Subsidiary’s jurisdiction of organization. As
of the date hereof and until the completion of the Restructuring Transactions,
the Equity Interests of each AHI Subsidiary are held directly by the AHI Seller,
by one or more wholly owned Subsidiaries of the AHI Seller or by GCC or its
Affiliates, in each case as set forth on Schedule 2.7(a)(ii). Immediately
following the completion of the Restructuring Transactions, the Equity Interests
of each AHI Subsidiary will be held directly by the Company, by one or more
wholly-owned Subsidiary of the Company or by GCC or its Affiliates, in each case
as set forth on Schedule 2.7(a)(iii).


(b)    Each AHI Subsidiary is duly licensed or qualified and is in good standing
in all jurisdictions in which it is required to be so licensed or qualified,
except where the failure to be so licensed or qualified, individually or in the
aggregate, has not been and would not reasonably be expected to be, material to
the Business of the AHI Seller and its Subsidiaries, taken as a whole (which,
immediately following the Restructuring Transactions (including prior to the
Closing), will include the Business of the Company and its Subsidiaries).


(c)    All of the issued and outstanding Equity Interests of each AHI Subsidiary
are duly authorized, validly issued, fully paid and non-assessable and free of
any preemptive rights with respect

6







--------------------------------------------------------------------------------


thereto. The AHI Seller has made available to the Purchaser a true and complete
copy of the Organizational Documents (including all amendments thereto), each as
in effect on the date hereof, of each AHI Subsidiary.


(d)Except as set forth on Schedule 2.7(a)(ii), as of the date hereof there are
no Equity Interests authorized, issued, reserved for issuance or outstanding,
with respect to any AHI Subsidiary. Except as set forth on Schedule 2.7(a)(iii),
immediately following the Restructuring Transactions there will be no Equity
Interests authorized, issued, reserved for issuance or outstanding, with respect
to any AHI Subsidiary. There are no outstanding or authorized equity
appreciation, phantom equity, profit participation or similar rights with
respect to the Equity Interests of any AHI Subsidiary. No AHI Subsidiary has any
authorized or outstanding bonds, debentures, notes or other indebtedness the
holders of which have the right to vote (or are convertible into, exchangeable
for, or evidencing the right to subscribe for or acquire securities having the
right to vote) with the members or shareholders of such AHI Subsidiary on any
matter. Except as set forth on Schedule 2.7(d)(i), there are no Contracts to
which the AHI Seller or any AHI Subsidiary is a party or by which any of them is
bound to (i) repurchase, redeem or otherwise acquire any Equity Interests of any
AHI Subsidiary or (ii) vote or dispose of any Equity Interests of any AHI
Subsidiary. Except as set forth on Schedule 2.7(d)(ii), no Person has any right
of first offer, right of first refusal, preemptive right or similar right in
connection with any future offer, sale or issuance of equity securities of any
AHI Subsidiary.


Section 2.8    Joint Ventures. Except as set forth on Schedule 2.8, neither the
AHI Seller nor any of its Subsidiaries directly or indirectly owns, Controls or
has any investment or other ownership interest (including ownership of any
Equity Interests) in any corporation, partnership, joint venture, business trust
or other Person (in each case, other than the Company and its Subsidiaries).
Except as set forth on Schedule 2.8, neither the AHI Seller nor any of its
Subsidiaries has agreed, contingently or otherwise, to share any profits,
revenues, losses costs or liabilities with, or to guaranty the obligations of,
any Person. Except as set forth on Schedule 2.8, as of the date hereof, neither
the AHI Seller nor any of its Subsidiaries is obligated to make any investment
in or capital contribution to any Person.


Section 2.9    Financial Statements.


(a)    Schedule 2.9(a) sets forth a true and correct copy of each of (i) the AHI
Seller’s unaudited consolidated balance sheet (the “Latest Balance Sheet”) as of
September 30, 2014 and the related statements of income and cash flows for the
9-month period then ended (together with the Latest Balance Sheet, the “Interim
Financial Statements”) and (ii) the AHI Seller’s audited consolidated balance
sheets (the “Audited Balance Sheet”) and statements of income and cash flows for
the fiscal years ended December 31, 2012 and December 31, 2013 (together with
the Audited Balance Sheet, the “Audited Financial Statements”). The Audited
Financial Statements and the Interim Financial Statements, collectively, are
hereinafter referred to as the “Financial Statements.” The Financial Statements
have been prepared in accordance with GAAP, consistently applied throughout the
periods indicated, and present fairly in all material respects the consolidated
financial condition and results of operations of the AHI Seller and its
Subsidiaries as of the dates thereof and for the periods referred to therein,
subject in the case of the Interim Financial Statements to (x) the absence of
footnote disclosures and (y) changes resulting from normal immaterial year-end
adjustments. Except as set forth in the Financial Statements, neither the AHI
Seller nor any of its Subsidiaries maintains any “off-balance-sheet arrangement”
within the meaning of Item 303 of Regulation S-K of the United States Securities
& Exchange Commission.


(b)    The accounting controls of the AHI Seller and its Subsidiaries have been
and are sufficient to provide reasonable assurances that, in all material
respects, (i) all transactions are executed in accordance with management’s
general or specific authorization, and (ii) all transactions are recorded as
necessary to maintain proper accountability for such items.

7







--------------------------------------------------------------------------------




Section 2.10    No Undisclosed Liabilities. There are no Liabilities of or with
respect to the AHI Seller or its Subsidiaries of a type required to be disclosed
or provided for in the Financial Statements or the notes thereto in accordance
with GAAP, other than (a) Liabilities disclosed on Schedule 2.10,
(b) Liabilities disclosed in the Financial Statements, including the notes
thereto, (c) Liabilities arising directly out of future performance obligations
of the AHI Seller or its Subsidiaries that are expressly set forth in those
executory Material Contracts identified on Schedule 2.13 (excluding any breaches
of such obligations) and that are not past due as of the date of this Agreement,
(d) Liabilities incurred in the ordinary course of business, since the date of
the most recent Audited Balance Sheet, that individually or in the aggregate,
are not, and would not reasonably be expected to be, material to the Business of
the AHI Seller, taken as a whole (which, immediately following the Restructuring
Transactions (including prior to the Closing), will include the Business of the
Company and its Subsidiaries)), or (e) Liabilities incurred in connection with
the Transaction Documents and the Contemplated Transactions.


Section 2.11    Absence of Certain Developments. Except as permitted or
contemplated by this Agreement or any Transaction Document, including with
respect to the Restructuring Transactions, since the date of the most recent
Audited Balance Sheet, (a) each of the AHI Seller and its Subsidiaries has
conducted its business in the ordinary course of business, and (b) except as set
forth on Schedule 2.11, neither the AHI Seller nor any of its Subsidiaries has
taken any action which, if taken after the date hereof, would require the
consent of the Purchaser pursuant to Sections 6.1(a), (b), (c), (d), (e), (g),
(h), (i), (j), (l), (m), or (s). Since the date of the most recent Audited
Balance Sheet through the date hereof, there has not been any AHI Material
Adverse Effect.


Section 2.12    Compliance with Laws. The AHI Seller, each of its Subsidiaries
and, to the Knowledge of the AHI Seller, GAHR III is and at all times has been
in compliance in all material respects with all Laws and Orders to which such
Person is subject. To the Knowledge of the AHI Seller, there is no investigation
by any Governmental Authority pending or threatened against the AHI Seller, any
of its Subsidiaries, GAHR III or any Principal involving a material violation of
Law or Order. None of the AHI Seller, any of its Subsidiaries or, to the
Knowledge of the AHI Seller, GAHR III has received written notice from any
Governmental Authority or any other Person that such entity is not in compliance
in any material respect with any applicable Law or Order. To the Knowledge of
the AHI Seller, the AHI Seller and its Subsidiaries have performed the advisory
services for GAHR II in compliance in all material respects with all Laws and
Orders to which the AHI Seller and its Subsidiaries are subject. Notwithstanding
anything to the contrary herein, this Section 2.12 does not relate to or cover
the actions of, or the employment by AHI Management Services of, the AHI
Management Services Employees.


Section 2.13    Material Contracts.


(a)    Schedule 0 contains a true and correct list of all Material Contracts as
of the date hereof. “Material Contracts” means any Contract, other than a
Contract that is GAHR II Property Management Agreement (unless such Contract
satisfies clause (i) below) or that is a Retained Asset (as such term is defined
in the Contribution Agreement), to which any of the AHI Seller or any of its
Subsidiaries is a party (other than the Company Plans) and which falls within
any of the following categories:


(i)any Contract pursuant to which the AHI Seller or any of its Subsidiaries
received, or was entitled to receive, payments in respect of management fees, or
other similar fees in excess of $500,000 in the aggregate in the calendar year
ended December 31, 2013 or that the AHI Seller or its Subsidiaries reasonably
anticipates will result in payments in respect of such fees being received by
the AHI Seller or any of its Subsidiaries in excess of $500,000 in any twelve
(12) month period;

8







--------------------------------------------------------------------------------


(ii)any Contract pursuant to which the AHI Seller or any of its Subsidiaries is
entitled to earn a promote or other incentive compensation under certain
circumstances;


(iii)any Contract pursuant to which the AHI Seller or any of its Subsidiaries
made payments in excess of $500,000 in the aggregate in the calendar year ended
December 31, 2013 or that the AHI Seller or its Subsidiaries reasonably
anticipates will result in payments being made by the AHI Seller or its
Subsidiaries in excess of $500,000 in any twelve (12) month period;


(iv)any Contract relating to the title to, or ownership, lease, use, sale,
exchange or transfer of, any leasehold or other interest in any real or personal
property that involves payments of more than $100,000 per year or more than
$500,000 over the remaining term of such Contract;


(v)any option, purchase right, conversion right, exchange right or equity
appreciation plan with respect to the Equity Interests of the AHI Seller or its
Subsidiaries;


(vi)any joint venture, partnership, strategic alliance, fund management or
similar Contract with any Person;


(vii)any GAHR III Property Management Agreement or Advisory Agreement;


(viii)any IP License, except for non-exclusive licenses to Owned Intellectual
Property granted in the ordinary course of business or “shrink wrap” and similar
generally available licenses that have an individual acquisition cost of $50,000
or less;


(ix)any Contract pursuant to which any Person has any right or option to
purchase any property, asset or equity of the AHI Seller or any of its
Subsidiaries (including any pre-emptive right, right of first offer, right of
first refusal and/or call right);


(x)any Contract pursuant to which any Person has any right or option to require
the AHI Seller or any of its Subsidiaries to purchase or sell any property,
asset or equity (including any put right or sale right, whether pursuant to a
resolution of a dispute or otherwise);


(xi)any Contract entered into outside the ordinary course of business with
another Person which purports to limit or restrict the ability of the AHI Seller
or any of its Subsidiaries to enter into or engage in any market or line of
business or that provides for “most favored nations” terms or establishes an
exclusive obligation with respect to any product or service or any geographic
location;


(xii)any Contract that (1) cannot be terminated without the payment of any fees,
penalties or other termination amounts within sixty (60) days following notice
to the AHI Seller or any of its Subsidiaries, and (2) involves payments by the
AHI Seller or any of its Subsidiaries of more than $250,000 per year or more
than $500,000 over the remaining term of such Contract;


(xiii)any agency, dealer, broker-dealer, distribution, marketing, sales
representative or similar Contract;


(xiv)any Contract with GCC, any of its Affiliates or any Family Member of any
such Affiliates;
(xv)any employment, severance, retention or separation Contract (other than
employment offer letters issued in the ordinary course) with any current or
former director, officer, or

9







--------------------------------------------------------------------------------


employee of the AHI Seller or any of its Subsidiaries (other than such Contracts
with AHI Management Services Employees entered into in the ordinary course of
business);


(xvi)any Contract with any labor union or association relating to any current or
former employee of the AHI Seller or any of its Subsidiaries; or


(xvii)any Contract relating to Indebtedness of the AHI Seller or any of its
Subsidiaries.


(b)    Prior to the date hereof, the AHI Seller has made available to the
Purchaser a true and correct copy of each written Material Contract (other than
any GAHR II Property Management Agreement required to be disclosed pursuant to
Section 2.13(a)(i)). Neither the AHI Seller nor any of its Subsidiaries is party
to, or otherwise bound by, any material oral Contract.


(c)    Each Material Contract is a valid and binding obligation of the AHI
Seller or one of its Subsidiaries, is in full force and effect and is
enforceable against the AHI Seller or its one of its Subsidiaries, and, to the
Knowledge of the AHI Seller, the other parties thereto, in each case subject to
the Enforceability Exceptions. Neither the AHI Seller nor any of its
Subsidiaries party to any Material Contract or, to the Knowledge of the AHI
Seller, any other party thereto is in material breach, violation or default
under any Material Contract and no event has occurred that, with notice or lapse
of time or both, would constitute such a material breach, violation or default
by the AHI Seller or any of its Subsidiaries party thereto, or, to the Knowledge
of the AHI Seller, any other party thereto.


Section 2.14    Indebtedness.     sets forth a true and correct list of all
Indebtedness, if any, and, with respect to Indebtedness for borrowed money, if
any, sets forth the borrower, the original lender and the current holder (if
different), the original principal balance, and the outstanding principal and
interest as of immediately prior to the date hereof.


Section 2.15    Real Property.    Other than the Mammoth House, neither the AHI
Seller nor any of its Subsidiaries currently owns, and none of them have ever
directly owned, any real property. Schedule 2.15(a) sets forth a true and
correct list of all leasing, sublease or license Contracts under which the AHI
Seller or any of its Subsidiaries uses or occupies real property (including all
modifications, amendments, renewals, extensions, guaranties and supplements
relating to each such Contract) (each, a “Lease” and collectively, the “Leases”)
and a description of the real property demised under each of the Leases (each, a
“Leased Property” and collectively the “Leased Properties”). Prior to the date
hereof, the AHI Seller has made available to the Purchaser a true and correct
copy of each Lease. Each Lease is a valid and binding obligation of the AHI
Seller or its Subsidiaries party to such Lease, is in full force and effect and
is enforceable against the AHI Seller or its Subsidiaries, and, to the Knowledge
of the AHI Seller, the other parties thereto, in each case subject to the
Enforceability Exceptions. Neither the AHI Seller nor any of its Subsidiaries
party to any Lease or, to the Knowledge of the AHI Seller, any other party
thereto is in material breach, violation or default under any Lease and no event
has occurred that, with notice or lapse of time or both, would constitute such a
material breach, violation or default by the AHI Seller or any of its
Subsidiaries party thereto, or, to the Knowledge of the AHI Seller, any other
party thereto. Each of the AHI Seller or one of its Subsidiaries has a good and
valid leasehold title to each Leased Property subject only to the terms and
conditions of the applicable Lease and to any Permitted Encumbrances. Except as
set forth on Schedule 2.15(b), the AHI Seller and its Subsidiaries have not
leased or otherwise granted to any Person the right to use or occupy any Leased
Property or any portion thereof. Neither the AHI Seller nor any of its
Subsidiaries holds or is obligated under or a party to, any option, right of
first refusal or other contractual right to purchase, acquire or dispose of the
Leased Properties or any portion thereof or interest therein.



10







--------------------------------------------------------------------------------


Section 2.16    Title to Assets.     Except as set forth on Schedule 2.16, or
for assets disposed of in the ordinary course of business since the date of the
most recent Audited Balance Sheet, (a) as of the date hereof, each of the AHI
Seller and its Subsidiaries owns good title to, or holds pursuant to valid and
enforceable leases, all of its tangible personal properties and assets (other
than the Retained Assets), including those shown to be owned or leased by it on
the Latest Balance Sheet or thereafter acquired (the “Company Property”) and (b)
as of the Closing Date (following completion of the Restructuring Transactions),
the Company and its Subsidiaries will own good title to, or hold pursuant to
valid and enforceable leases, all of the Company Property, in each case free and
clear of all Encumbrances, except for Permitted Encumbrances. The Company
Property is (i) in all material respects in good operating condition and repair,
subject to continued repair and replacement in accordance with past practice and
(ii) adequate for the uses to which it is being put. For the avoidance of doubt,
this Section 2.16 does not relate to real property or interests in real
property, which are the subject of Section 2.15, or to Intellectual Property,
which are the subject of Section


Section 2.17    Intellectual Property.


(a)    All Intellectual Property used in the operation of the Business of the
AHI Seller and its Subsidiaries (the “Company Intellectual Property”) is either
owned by the AHI Seller or one of its Subsidiaries (the “Owned Intellectual
Property”) or is used by the AHI Seller and its Subsidiaries pursuant to a valid
license Contract (the “Licensed Intellectual Property”). The AHI Seller and its
Subsidiaries have taken all commercially reasonable actions to maintain and
protect each item of Owned Intellectual Property.


(b)    Schedule 2.17(b) sets forth a true and correct list of (i) all Owned
Intellectual Property that is registered, issued or the subject of a pending
application, and (ii) all material unregistered trademarks in the Owned
Intellectual Property. All of the registrations, issuances and applications set
forth on Schedule 2.17(b) are valid, in full force and effect and have not
expired or been cancelled, abandoned or otherwise terminated. The AHI Seller and
its Subsidiaries own and possess exclusive right, title and interest in and to
the Owned Intellectual Property free and clear of all Encumbrances, other than
Permitted Encumbrances.


(c)    To the Knowledge of the AHI Seller, the conduct of the Business of the
AHI Seller and its Subsidiaries does not infringe or otherwise violate any
Intellectual Property or other proprietary rights of any other Person, and there
is no Action pending or, to the Knowledge of the AHI Seller, threatened alleging
any such infringement or violation or challenging the AHI Seller and its
Subsidiaries’ rights in or to any Owned Intellectual Property and, to the
Knowledge of the AHI Seller, there is no existing fact or circumstance that
would be reasonably expected to give rise to any such Action. To the Knowledge
of the AHI Seller, no Person is infringing or otherwise violating any Owned
Intellectual Property.


(d)    The Company Intellectual Property is sufficient for the Company to carry
on the Business of the AHI Seller and its Subsidiaries from and after the
Closing Date in the same manner as presently carried on by the AHI Seller and
its Affiliates, consistent with the past practice of the AHI Seller and its
Affiliates with respect to the Business of the AHI Seller and its Subsidiaries.


(e)    The AHI Seller and its Subsidiaries take commercially reasonable actions
to protect the confidentiality, integrity and security of its software,
databases, systems, networks and Internet sites and all information stored or
contained therein or transmitted thereby from potential unauthorized use,
access, interruption or modification by any Person. To the Knowledge of the AHI
Seller, all software material to the Business of the AHI Seller and its
Subsidiaries (i) performs in material conformance with its documentation, (ii)
is free from any material software defect, and (iii) does not contain any virus,
software routine or hardware component designed to permit unauthorized access or
to disable or otherwise harm any

11







--------------------------------------------------------------------------------


computer, systems or software, or any software routine designed to disable a
computer program automatically with the passage of time or under the positive
control of a Person other than an authorized licensee or owner of the software.


(f)    Each of the AHI Seller and its Subsidiaries is in material compliance
with all applicable Laws regarding the collection, use and protection of
Personal Data. Each of the AHI Seller and its Subsidiaries has implemented
commercially reasonable security measures to protect the Personal Data they
receive and store in their respective computer systems from illegal or improper
use by any Person.


Section 2.18    Employees. Schedule 2.18 sets forth a true and correct list
setting forth the name, employer, position, job location, primary place of
residence, salary or wage rate, commission status, bonus target, date of hire,
full- or part-time status, “exempt” or “non-exempt” status, and collectively
bargained or non-collectively bargained for each employee of the AHI Seller and
its Subsidiaries (other than the AHI Management Services Employees) as of the
date hereof.


Section 2.19    Labor Matters.    


(a)    Each of the AHI Seller and its Subsidiaries is and has been in compliance
in all material respects with all applicable Laws relating to the employment of
labor, including all applicable Laws relating to wages, hours, collective
bargaining, employment discrimination, civil rights, safety and health, workers’
compensation, employment of minors, insurance or pay equity, classification of
employees, and the collection and payment of withholding, and social security
Taxes. In all material respects, each of the AHI Seller and its Subsidiaries has
met all requirements under Law relating to the employment of foreign citizens,
including all requirements of I-9, and to the Knowledge of the AHI Seller and
its Subsidiaries, neither the AHI Seller nor any of its Subsidiaries currently
employs, or has ever employed, any Person who was not permitted to work in the
jurisdiction in which such Person was employed. No employee of any of the AHI
Seller and its Subsidiaries has ever brought or, to the Knowledge of the AHI
Seller, threatened to bring a claim for unpaid compensation or employee
benefits, including overtime amounts.


(b)    Except as set forth on Schedule 2.19(b), no employee of the AHI Seller or
any of its Subsidiaries is covered by a collective bargaining or any other
labor-related Contract with any labor union or labor organization. Neither the
AHI Seller nor any of its Subsidiaries is the subject of, and, to the Knowledge
of the AHI Seller and its Subsidiaries, there is not threatened, any Action
reasonably likely to give rise to a material Liability asserting that any of the
AHI Seller and its Subsidiaries has committed an unfair labor practice, nor is
there pending or, to the Knowledge of the AHI Seller, threatened, nor has there
been in the past three years, any organized effort or demand for recognition or
certification or attempt to organize employees of any of the AHI Seller and its
Subsidiaries by any labor organization.


(c)    As of the date of this Agreement, to the Knowledge of the AHI Seller, no
current employee of the AHI Seller and or its Subsidiaries set forth on
Schedule 2.18 has given written notice to any of the AHI Seller and its
Subsidiaries that any such employee intends to terminate employment with the AHI
Seller and its Subsidiaries. To the Knowledge of the AHI Seller, no current or
former employee of the AHI Seller or any of its Subsidiaries is in violation in
any material respect of any term of any employment contract, non-disclosure
agreement or noncompetition agreement with the AHI Seller or any of its
Subsidiaries.


(d)    Neither the AHI Seller nor any of its Subsidiaries has incurred any
Liability under the WARN Act or any similar Law that remains unsatisfied.



12







--------------------------------------------------------------------------------


(e)Notwithstanding any other provision of this Agreement, the representations
and warranties set forth in this Section 2.19 shall not apply with respect to
any AHI Management Services Employees or the employment of such employees.


Section 2.20    Employee Benefit Plans.    


(a)    Schedule 0 contains a true and correct list of each Company Plan as of
the date hereof.


(b)    With respect to each Company Plan, the AHI Seller has supplied or made
available to the Purchaser a true and correct copy (or, to the extent no such
copy exists, an accurate description) thereof and, to the extent applicable,
(i) the most recent documents constituting the Company Plan, (ii) each related
trust agreement or other funding instrument, (iii) the most recent IRS
determination or opinion letter, if applicable, (iv) the most recent summary
plan description and any more recent summary of material modifications, (v) for
the most recent year for which such materials are available, (A) Form 5500 and
attached schedules and year-end financial statements, and (B) any actuarial
valuation report, and (vi) for the three most recent years, all material
correspondence with the IRS, the DOL, the PBGC, the SEC, and any other
Governmental Authority regarding the operation or the administration of the
Company Plan.


(c)    (i) Each Company Plan has been established and administered in accordance
with its terms and in compliance with the applicable provisions of ERISA, the
Code and all other applicable Laws, in each case, in all material respects,
(ii) with respect to each Company Plan and in all material respects, all
reports, returns, notices and other documentation required to have been filed
with or furnished to the IRS, the DOL, the PBGC, the SEC or any other
Governmental Authority, or to the participants or beneficiaries of such Company
Plan, have been filed or furnished on a timely basis, (iii) each Company Plan
that is intended to be qualified within the meaning of Section 401(a) of the
Code either has received a favorable determination, advisory and/or opinion
letter, as applicable, from the IRS to the effect that the Company Plan
satisfies the requirements of Section 401(a) of the Code or still has a
remaining period of time in which to apply for or receive such letter and to
make any amendments necessary to obtain a favorable determination, (iv) no
material non-exempt “prohibited transaction” within the meaning of Section 406
of ERISA or Section 4975 of the Code has occurred involving any Company Plan,
(v) each Company Plan subject to Section 409A of the Code is in compliance in
form and operation, in all material respects, with Section 409A of the Code and
the applicable guidance and regulations thereunder, and (vi) no fiduciary has
any material Liability for breach of fiduciary duty or any other failure to act
or comply with the requirements of ERISA, the Code or any other applicable Laws
in connection with the administration or investment of the assets of any Company
Plan.


(d)    Except as set forth on Schedule 0, neither the AHI Seller nor any of its
Subsidiaries is obligated to provide, and no Company Plan provides for,
post-employment health, medical, or life insurance benefits for any current or
former employee of the AHI Seller or its Subsidiaries, except for benefits in
the nature of severance pay pursuant to a written employment, severance or
similar plan or agreement, or as may be required under COBRA (or similar state
Law) at the sole expense of the employee or former employee.


(e)    Neither the AHI Seller nor any of its Subsidiaries or any of its ERISA
Affiliates sponsors, maintains, contributes to, or has any Liability in respect
of, or has in the past six years sponsored, maintained, contributed to, or had
any Liability in respect of, any defined benefit pension plan (as defined in
Section 3(35) of ERISA) or plan subject to Section 412 of the Code or
Section 302 or Title IV of ERISA.



13







--------------------------------------------------------------------------------


(f)No Company Plan currently is or in the past six years was a Multiemployer
Plan, and neither the AHI Seller nor any of its Subsidiaries or any of their
respective ERISA Affiliates currently or at any time in the past six years
maintained or contributed to, or had any obligations to contribute to, or had
any Liability in respect of, any Multiemployer Plan.


(g)Except as set forth on Schedule 2.20(g) or contemplated by the Transaction
Documents, neither of the execution and delivery of any Transaction Document,
shareholder approval of any Transaction Document, nor the consummation of the
Contemplated Transactions would be reasonably expected to (either alone or in
combination with another event that would not, in and of itself, trigger such
result) (i) result in the payment of severance pay or any increase in severance
pay upon any termination of employment after the date of this Agreement,
(ii) cause any payment, compensation, or benefit to become due, or increase the
amount of any payment, compensation, or benefit due, to any current or former
employee, director, or consultant of any of the AHI Seller and its Subsidiaries,
or (iii) accelerate the time of payment or vesting or require any funding
(through a grantor trust or otherwise) of compensation or benefits. No employee
of the AHI Seller or any of its Subsidiaries is entitled to receive any
additional payment (including any tax gross-up or indemnity) from the AHI Seller
or any of its Subsidiaries as a result of the imposition of the penalty taxes
imposed by Section 409A of the Code.


(h)With respect to each Company Plan, (i) no Actions (other than routine claims
for benefits) are pending or, to the Knowledge of the AHI Seller, threatened,
(ii) no audit or other Action by the DOL, the PBGC, the IRS or any other
Governmental Agency is pending or, to the Knowledge of the AHI Seller,
threatened (including any routine requests for information from the PBGC), and
(iii) there are no audits or Actions initiated pursuant to the Employee Plans
Compliance Resolution System or similar proceedings pending with the IRS or DOL,
including with respect to any Company Plan’s compliance with or exemption from
Section 409A of the Code.


(i)To the Knowledge of the AHI Seller, no Company Plan is a “multiple employer
welfare arrangement” as defined in Section 3(40) of ERISA.


(j)As of the date of this Agreement and in all material respects, all
contributions (including all employer contributions and employee salary
reduction contributions) or premium payments required to be made under the terms
of any Company Plan or in accordance with applicable Law have been timely made
or accrued on the Financial Statements, and all contributions or premium
payments for any period ending on or prior to the Closing Date which are not yet
due will, on or prior to the Closing Date, have been paid or accrued on the
Financial Statements, in each case, in accordance with the Accounting
Principles.
(k)Notwithstanding any other provision of this Agreement, the representations
and warranties set forth in this Section 2.20 shall not apply with respect to
any AHI Management Services Employees or the employment of such employees.


Section 2.21    Transactions with Affiliates. Except as set forth on
Schedule 2.21 (the transactions or arrangements set forth on Schedule 2.21,
collectively, “Affiliate Transactions”), none of the Principals, the AHI Seller,
the Second Seller, their respective Affiliates (other than the Company and its
Subsidiaries), or any officer, director, manager, Affiliate or Family Member of
any of the foregoing Persons is a party as of the date hereof to or the
beneficiary of any Contract with the AHI Seller or any of its Subsidiaries or
GAHR II or GAHR III or has any interest in any property used by any of the AHI
Seller and its Subsidiaries or GAHR II or GAHR III (in each case other than
pursuant to this Agreement and the other Transaction Documents). The AHI Seller
has made available to the Purchaser true and correct copies of all Contracts
related to any Affiliate Transaction.

14







--------------------------------------------------------------------------------


Section 2.22    Environmental Matters.


(a)    Except as set forth on Schedule 2.22(a), neither the AHI Seller nor any
of its Subsidiaries has any material Liability under any Environmental Laws or
third-party agreement to remediate, clean up or take any other action with
respect to or arising from any property or assets now or in the past owned by
the AHI Seller or its Subsidiaries, and there are no Hazardous Substances in
quantities greater than allowed under any Environmental Laws at any property or
assets presently owned by the AHI Seller or its Subsidiaries.


(b)    Schedule 2.22(b) sets forth a true and correct list, and the AHI Seller
has made available to the Purchaser complete copies to the extent such are in
the possession or reasonable control of the AHI Seller or any of its
Subsidiaries, of all environmental assessments, audits, investigations, studies,
reviews, tests, reports or other analyses conducted by or on behalf of the AHI
Seller and its Subsidiaries or by or on behalf of any third-party relating (in
whole or in part) to any property or assets that are owned by the AHI Seller or
any of its Subsidiaries.


Section 2.23    Tax Matters.


(a)    None of the AHI Seller, any of its Subsidiaries or the Second Seller is a
“foreign person” within the meaning of the Code.


(b)    The AHI Seller has been a validly electing S corporation within the
meaning of Sections 1361 and 1362 of the Code at all times since formation
through the date of this Agreement. The Company has been treated as a
partnership for U.S. federal income tax purposes at all times since formation
through the date of this Agreement and the Company shall be so treated at the
Closing.


(c)    Each of the AHI Seller and its Subsidiaries has filed all material Tax
Returns that each was required to file under applicable laws and regulations.
All such Tax Returns were true and correct in all material respects and were
prepared in substantial compliance with all applicable Laws. All material
amounts of Taxes due and owing by the AHI Seller and its Subsidiaries (whether
or not shown on any Tax Return) have been paid. Neither the AHI Seller nor any
of its Subsidiaries currently is the beneficiary of any extension of time within
which to file any Tax Return. No claim has ever been made by any Governmental
Authority in a jurisdiction where the AHI Seller and its Subsidiaries do not
file Tax Returns that the AHI Seller and its Subsidiaries is or may be subject
to taxation by that jurisdiction. There are no Encumbrances for Taxes (other
than Taxes not yet due and payable) upon any of the assets the AHI Seller and
its Subsidiaries.


(d)    Each of the AHI Seller and its Subsidiaries has withheld and paid all
material amounts of Taxes required to have been withheld and paid in connection
with any amounts paid or owing to any employee, independent contractor,
creditor, equityholder, or other third party.


(e)    No Governmental Authority has given written notice of an intention to
assert a deficiency for any Taxes of the AHI Seller of any of its Subsidiaries.
No federal, state, local, or non-U.S. tax audits or administrative or judicial
Tax proceedings are, to the Knowledge of the AHI Seller, pending or being
conducted with respect to the AHI Seller or any of its Subsidiaries. Neither the
AHI Seller nor any of its Subsidiaries has received from any federal, state,
local, or non-U.S. Governmental Authority (including jurisdictions where either
the AHI Seller or any of its Subsidiaries has not filed Tax Returns) any
(i) written notice indicating an intent to open an audit or other review,
(ii) request for information related to Tax matters, or (iii) notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted, or
assessed by any taxing authority against the AHI Seller and its Subsidiaries, or
any direct or indirect owner of any of

15







--------------------------------------------------------------------------------


them. The AHI Seller has delivered to the Purchaser true and correct copies of
all federal income Tax Returns for Tax years for which the statute of
limitations has not yet expired, examination reports, and statements of
deficiencies assessed against or agreed to the AHI Seller and its Subsidiaries
filed or received as of the date hereof or to be filed within thirty (30) days
of the date hereof.


(f)    Neither the AHI Seller nor any of its Subsidiaries has waived any statute
of limitations in respect of Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency.


(g)    Neither the AHI Seller nor any of its Subsidiaries received any letter
ruling from the Internal Revenue Service (or any comparable ruling from any
other taxing authority).


Section 2.24    Insurance. Schedule 2.24 sets forth a true and correct list of
all insurance policies and binders maintained by the AHI Seller and its
Subsidiaries as of the date hereof. All such insurance policies and binders are
valid, binding and in full force and effect and have terms and conditions,
including amounts and scope of coverage, that are customary for companies in the
same or similar lines of business and of similar size and financial condition.
Neither the AHI Seller nor any of its Subsidiaries has received any notice of
cancellation or non-renewal of any such policies or binders nor, to the
Knowledge of the AHI Seller, is the termination of any such policies or binders
threatened. There is no material Action pending under any of such policies or
binders as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or binders. The AHI Seller has made available to
the Purchaser loss-runs for the last three years in respect of the AHI Seller
and its Subsidiaries.


Section 2.25    Licenses. Except as set forth on Schedule 2.25 the AHI Seller
and its Subsidiaries own, hold, possess or lawfully use all of the material
Licenses necessary to conduct its Business, including to permit the AHI Seller
and its Subsidiaries to own, operate, use and maintain its assets and products
and to provide advisory and management services, free and clear of all
Encumbrances, in the manner in which they are now owned, operated, used and
maintained and to conduct the Business of the AHI Seller and its Subsidiaries as
currently conducted (the “Company Licenses”). Schedule 2.25 sets forth a true
and correct list of each Company License and the AHI Seller or any of its
Subsidiaries that holds such Company License. Each Company License is valid and
in full force and effect. The Contemplated Transactions would not, and there are
no Actions pending or, to the Knowledge of the AHI Seller, threatened, that
would, reasonably be expected to result in the termination, revocation,
suspension or restriction of any Company License or the imposition of any fine,
penalty or other sanction or Liability for violation of any Law or Order
relating to any Company License. Each of the AHI Seller and its Subsidiaries has
timely filed all material documentation that was required to be filed in the
last three years with any Governmental Authority.


Section 2.26    Investment. The AHI Seller understands and agrees that the
Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares and the
Performance-Based NSAM Shares (if any), are being received for the AHI Seller’s
own account, and with no intention of distributing the same (in whole or in
part, whether through the granting of any participation right or otherwise) in
any transaction in violation of the securities Laws of the United States, any
state of the United States or any foreign jurisdiction. If the AHI Seller should
in the future decide to dispose of any of such Immediately-Vesting NSAM Shares,
Time-Based NSAM Shares or Performance-Based NSAM Shares, the AHI Seller
understands and agrees that it may do so only in compliance with the Vesting and
No Sale Agreement, the Securities Act and the other securities Laws of the
United States, any applicable state of the United States or any applicable
foreign jurisdiction, each as then applicable and in effect.



16







--------------------------------------------------------------------------------


Section 2.27    Accredited Investor; Receipt of Information.


(a)    The AHI Seller represents and warrants that (i) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the SEC
pursuant to the Securities Act and (ii) by reason of its business and financial
experience it has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks
associated with the Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares
and the Performance-Based NSAM Shares, and is able to bear the economic risk of
the ownership of such shares.


(b)    The AHI Seller has been given the opportunity to obtain from the
Purchaser all information that the AHI Seller believes to be necessary in order
to reach an informed decision as to the advisability of receiving the
Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares and the
Performance-Based NSAM Shares (if any). The AHI Seller has made such independent
investigation of NSAM, its management, and related matters as the AHI Seller
deems to be necessary or advisable in connection with receiving of the
Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares and the
Performance-Based NSAM Shares (if any), including tax and economic
considerations relating thereto. Notwithstanding the foregoing, nothing in this
Section 2.27(b) shall have any effect on the representations, warranties and
agreements of NSAM in this Agreement, or any Liability of NSAM for any breach
thereof; provided, however, that NSAM shall have the right to rely on this
Section 2.27(b) when making its private placement representations and warranties
to the AHI Seller.


Section 2.28    Legend. It is understood that the certificates evidencing the
Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares and the
Performance-Based NSAM Shares initially will bear the following legend:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. These securities may not be sold,
offered for sale, pledged (except in connection with a bona fide margin account
or other loan or financing arrangement secured by these securities) or
hypothecated in the absence of a registration statement in effect with respect
to the securities under such Act or pursuant to an exemption from registration
thereunder and, in the case of a transaction exempt from registration, unless
sold pursuant to Rule 144 under such Act or the issuer has received
documentation reasonably satisfactory to it that such transaction does not
require registration under such Act.”
Section 2.29    Investment Advisor; Broker-Dealer


(a)    Neither the AHI Seller nor any of its Subsidiaries is or has been an
“investment adviser” required to be registered, licensed or qualified as an
investment adviser under the Investment Advisers Act of 1940 (including the
rules and regulations promulgated thereunder by the SEC).


(b)    Neither the AHI Seller nor any of its Subsidiaries is or has been a
“broker-dealer” required to be registered, licensed or qualified as a
broker-dealer under the Exchange Act.


Section 2.30    Investment Vehicles. GAHR II and GAHR III are the only
Investment Vehicles for which AHI Seller or any of its Subsidiaries has provided
or currently provides services to market, sponsor, advise, sub-advise or
otherwise manage. GAHR III is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization. To the Knowledge of
the AHI Seller, GAHR III has the requisite power and authority to own or lease
its assets and properties and to conduct its business as it is now being
conducted. To the Knowledge of the AHI Seller, GAHR III is duly licensed or
qualified and is in good standing as a foreign entity in all jurisdictions in
which it is required to be so licensed or qualified,

17







--------------------------------------------------------------------------------


except where the failure to be so licensed or qualified, individually or in the
aggregate, has not been and would not reasonably be expected to be, material to
GAHR III. The AHI Seller has made available to the Purchaser true and correct
copies of each Contract between the AHI Seller or any of its Affiliates, on the
one hand, and GAHR III, on the other hand. To the Knowledge of the AHI Seller,
GAHR III is, and has been, operated in compliance in all material respects with
applicable Laws and its investment objectives, policies and restrictions, as set
forth in the private offering memorandum or other offering documents for GAHR
III.


Section 2.31    Accounts Receivable. All of the outstanding accounts receivable
shown on the Interim Financial Statements have been valued in accordance with
GAAP and represent, as of the date thereof, valid accounts receivable arising
from sales actually made or services actually performed, in each case, in the
ordinary course of business. All of the outstanding accounts receivable deemed
uncollectible as of the date of the Interim Financial Statements have been
reserved against on the Interim Financial Statements in accordance with GAAP.
The accounts receivable created since the date of the Latest Balance Sheet have
been created in the ordinary course of business. Since the date of the Latest
Balance Sheet, the AHI Seller and its Subsidiaries have not canceled, or agreed
to cancel, in whole or in part, any accounts receivable except in the ordinary
course of business.


Section 2.32    Corporate Records. The Corporate Records are true and correct in
all material respects and all material corporate proceedings and actions
reflected in the Corporate Records have been conducted or taken in compliance in
all material respects with the applicable Organizational Documents of each of
the AHI Seller and its Subsidiaries.


Section 2.33    Second Seller Purpose; No Prior Activities. The Second Seller
was formed solely for the purpose of holding Equity Interests in the Company and
engaging in the Contemplated Transactions. The Second Seller has not engaged in
any business activities or conducted any operations other than in connection
with the Contemplated Transactions.


Section 2.34    Brokers. Except for the fees, costs and expenses set forth on
Schedule 2.34, which will be paid by the AHI Seller prior to or at the Closing,
no broker, finder, investment banker or other Person is entitled to any
brokerage fee, commission, finders’ fee, financial advisory fee or similar
compensation in connection with the Contemplated Transactions based on any
Contract made by or on behalf of the AHI Seller or any of its Subsidiaries.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PRINCIPALS


Except as set forth in a Schedule delivered to the Purchaser concurrent with the
execution and delivery of this Agreement, each Principal, severally and not
jointly, solely as to itself, hereby represents and warrants to the Purchaser as
of the date hereof and as of the Closing Date (in each case except with respect
to such representations and warranties which expressly speak to a specific date,
in which case as of such specific date), as follows:
Section 3.1    Due Authorization. Such Principal has all legal capacity and
power to execute and deliver each Transaction Document to which such Principal
is or will be a party and to consummate the Contemplated Transactions. Each
Transaction Document to which such Principal is or will be a party has been or
will be duly and validly executed and delivered by such Principal and
constitutes, or will constitute when executed, a legal, valid and binding
obligation of such Principal, as applicable, enforceable against such Principal
in accordance with its terms, subject to the Enforceability Exceptions.



18







--------------------------------------------------------------------------------


Section 3.2    No Conflict. The execution and delivery by such Principal of each
Transaction Document to which such Principal is or will be a party and the
consummation of the Contemplated Transactions do not and will not breach,
violate, conflict with or result in a default in any material respect under, any
provision of, or constitute an event that, after notice or lapse of time or
both, would result in a breach or violation of or conflict or default in any
material respect under any applicable Law or Order binding upon or applicable to
such Principal.


Section 3.3    No Authorization or Consents Required. No material notice to or
consent, approval or authorization of, or designation, declaration or filing
with, any Governmental Authority or other Person is or will be required by such
Principal with respect to such Principal’s execution or delivery of any
Transaction Document or the consummation of the Contemplated Transactions.


Section 3.4    Litigation. There are no pending or, to the knowledge of such
Principal, threatened Actions against such Principal before or by any
Governmental Authority. Such Principal is not subject to any outstanding Order
that prohibits or otherwise restricts the ability of such Principal to
consummate the Contemplated Transactions.


Section 3.5    Criminal Actions; Bankruptcy. In the last ten (10) years, such
Principal has not (a) been convicted of, or pleaded guilty or nolo contendere
to, a criminal violation or is the subject of a criminal proceeding which is
presently pending (excluding traffic violations and other minor offenses); or
(b) been the subject of any Order permanently or temporarily enjoining such
Principal from (i) acting as an investment advisor, underwriter, broker or
dealer in securities; (ii) acting as a director, officer or an otherwise
affiliated person of any investment company, bank, savings and loan association
or insurance company; (iii) engaging in any type of business practice; or (iv)
engaging in any activity in connection with the purchase or sale of any security
or commodity. No petition under Bankruptcy Laws has been filed relating to, or a
receiver, fiscal agent or similar officer appointed by a court for, such
Principal.


Section 3.6    Investment. Such Principal understands and agrees that the
Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares and the
Performance-Based NSAM Shares (if any) are being transferred by the AHI Seller
to such Principal for such Principal’s own account, and with no intention of
distributing the same (in whole or in part, whether through the granting of any
participation right or otherwise) in any transaction in violation of the
securities Laws of the United States, any state of the United States or any
foreign jurisdiction. If such Principal should in the future decide to dispose
of any of such Immediately-Vesting NSAM Shares, Time-Based NSAM Shares or
Performance-Based NSAM Shares, such Principal understands and agrees that it may
do so only in compliance with the Vesting and No Sale Agreement, the Securities
Act and the securities Laws of the United States, any applicable state of the
United States or any applicable foreign jurisdiction, each as then applicable
and in effect.


Section 3.7    Accredited Investor; Receipt of Information.


(a)    Such Principal represents and warrants that (i) he is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the SEC
pursuant to the Securities Act and (ii) by reason of his business and financial
experience he has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks
associated with the Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares
and the Performance-Based NSAM Shares, and is able to bear the economic risk of
the ownership of such shares.


(b)    Such Principal has been given the opportunity to obtain from the
Purchaser all information that such Principal believes to be necessary in order
to reach an informed decision as to the

19







--------------------------------------------------------------------------------


advisability of receiving the Immediately-Vesting NSAM Shares, the Time-Based
NSAM Shares and the Performance-Based NSAM Shares (if any). Such Principal has
made such independent investigation of NSAM, its management, and related matters
as such Principal deems to be necessary or advisable in connection with
receiving the Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares and
the Performance-Based NSAM Shares (if any), including tax and economic
considerations relating thereto. Notwithstanding the foregoing, nothing in this
Section 3.7(b) shall have any effect on the representations, warranties and
agreements of NSAM in this Agreement, or any liability of NSAM for any breach
thereof; provided, however, that NSAM shall have the right to rely on this
Section 3.7(b) when making its private placement representations and warranties
to the AHI Seller.


Section 3.8    Legend. It is understood that the certificates evidencing the
Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares and the
Performance-Based NSAM Shares initially will bear the following legend:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. These securities may not be sold,
offered for sale, pledged (except in connection with a bona fide margin account
or other loan or financing arrangement secured by these securities) or
hypothecated in the absence of a registration statement in effect with respect
to the securities under such Act or pursuant to an exemption from registration
thereunder and, in the case of a transaction exempt from registration, unless
sold pursuant to Rule 144 under such Act or the issuer has received
documentation reasonably satisfactory to it that such transaction does not
require registration under such Act.”
Section 3.9    Brokers. Except for the fees, costs and expenses set forth on
Schedule 3.9, which will be paid by such Principal prior to or at the Closing,
no broker, finder, investment banker or other Person is entitled to any
brokerage fee, commission, finders’ fee, financial advisory fee or similar
compensation in connection with the Contemplated Transactions based on any
Contract made by or on behalf of such Principal.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


Except as set forth in a Schedule delivered to the Sellers concurrent with the
execution and delivery of this Agreement, the Purchaser represents and warrants
to the Principals, the Sellers and to the Company as of the date hereof and as
of the Closing Date (in each case except with respect to such representations
and warranties which expressly speak to a specific date, in which case as of
such specific date), as follows:
Section 4.1    Organization. The Purchaser is duly organized, validly existing
and in good standing under the Laws of its jurisdiction of organization. The
Purchaser has the requisite limited liability company power and authority to own
or lease its assets and properties and to conduct its business as it is now
being conducted. The Purchaser is duly licensed or qualified and is in good
standing as a foreign entity in all jurisdictions in which it is required to be
so licensed or qualified, except where failure to be so licensed or qualified
would not have a material adverse effect on the ability of the Purchaser to
enter into this Agreement or consummate the Contemplated Transactions.


Section 4.2    Due Authorization. The Purchaser has all requisite limited
liability company authority and power to execute and deliver each Transaction
Document to which it is or will be a party and to consummate the Contemplated
Transactions. The execution, delivery and performance by the

20







--------------------------------------------------------------------------------


Purchaser of each Transaction Document to which it is or will be a party and the
consummation of the Contemplated Transactions has been or will be duly and
validly authorized and approved, and no other proceeding, consent or
authorization on the part of the Purchaser is necessary to authorize any
Transaction Document to which it is or will be a party or the Contemplated
Transactions. Each Transaction Document to which the Purchaser is or will be a
party has been or will be duly and validly executed and delivered by the
Purchaser and constitutes, or will constitute when executed, a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject to the Enforceability Exceptions.


Section 4.3    No Conflict. The execution and delivery by the Purchaser of each
Transaction Document to which it is or will be a party and the consummation of
the Contemplated Transactions do not and will not:


(a)    breach, violate, conflict with or result in a default under any provision
of, or constitute an event that, after notice or lapse of time or both, would
result in a breach, violation, conflict or default under, or accelerate the
performance required, in each case in any material respect, or result in the
termination of or give any Person the right to terminate, any material Contract
to which the Purchaser is a party;


(b)    breach, violate, conflict with or result in a default in any material
respect under, any provision of, or constitute an event that, after notice or
lapse of time or both, would result in a breach or violation of or conflict or
default in any material respect under any applicable Law or Order binding upon
or applicable to the Purchaser;


(c)    violate or conflict with the Organizational Documents of the Purchaser;
or


(d)    result in the creation or imposition of any material Encumbrance, with or
without notice or lapse of time or both, on any assets of the Purchaser.


Section 4.4    No Authorization or Consents Required. No material notice to or
consent, approval or authorization of, or designation, declaration or filing
with, any Governmental Authority or other Person is or will be required by the
Purchaser with respect to the execution or delivery of any Transaction Document
to which it is or will be a party or the consummation of the Contemplated
Transactions.


Section 4.5    Litigation. There are no pending or, to the knowledge of the
Purchaser, threatened Actions before or by any Governmental Authority or any
other Person against the Purchaser that would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
the Purchaser to enter into and perform its obligations under any Transaction
Document to which it is or will be a party.


Section 4.6    Brokers. Except for the fees, costs and expenses set forth on
Schedule 4.6, which will be paid by the Purchaser prior to or at the Closing, no
broker, finder, investment banker or other Person is entitled to any brokerage
fee, commission, finders’ fee, financial advisory fee or similar compensation in
connection with the Contemplated Transactions based on any Contract made by or
on behalf of the Purchaser or any of its Affiliates.


Section 4.7    Adequate Funds. The Purchaser will have on the Closing Date
sufficient available funds to pay the Aggregate Closing Date Consideration and
to make all other necessary payments in connection with the purchase of the
Purchased Units and the Contemplated Transactions.

21







--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF NSAM


Except as set forth in a Schedule delivered to the Sellers concurrent with the
execution and delivery of this Agreement, NSAM represents and warrants to the
Principals, the Sellers and to the Company as of the date hereof and as of the
Closing Date (in each case except with respect to such representations and
warranties which expressly speak to a specific date, in which case as of such
specific date), as follows:
Section 5.1    Organization. NSAM is duly organized, validly existing and in
good standing under the Laws of its jurisdiction of organization. NSAM has the
requisite power and authority to own or lease its assets and properties and to
conduct its business as it is now being conducted. NSAM is duly licensed or
qualified and is in good standing as a foreign corporation in all jurisdictions
in which it is required to be so licensed or qualified, except where failure to
be so licensed or qualified would not have a NSAM Material Adverse Effect.
Except as set forth on Schedule 5.1, NSAM directly or indirectly owns all of the
Equity Interests of the Purchaser.


Section 5.2    Due Authorization. NSAM has all requisite power and authority to
execute and deliver each Transaction Document to which it is or will be a party
and to consummate the Contemplated Transactions. The execution, delivery and
performance by NSAM of each Transaction Document to which it is or will be a
party and the consummation of the Contemplated Transactions has been or will be
duly and validly authorized by all necessary corporate action on the part of
NSAM, and no other corporate proceedings on the part of NSAM are necessary to
authorize the execution, delivery and performance of such Transaction Documents
and to consummate the Contemplated Transactions. Each Transaction Document to
which NSAM is or will be a party has been or will be duly and validly executed
and delivered by NSAM and constitutes, or will constitute when executed, a
legal, valid and binding obligation of NSAM, enforceable against NSAM, in
accordance with its terms, subject to the Enforceability Exceptions.


Section 5.3    No Conflicts. The execution and delivery by NSAM of each
Transaction Document to which it is or will be a party and the consummation of
the Contemplated Transactions do not and will not:


(a)    breach, violate, conflict with or result in a default under any provision
of, or constitute an event that, after notice or lapse of time or both, would
result in a breach, violation, conflict or default under, or accelerate the
performance required, in each case in any material respect, or result in the
termination of or give any Person the right to terminate, any material Contract
to which NSAM is a party;


(b)    breach, violate, conflict with or result in a default in any material
respect under, any provision of, or constitute an event that, after notice or
lapse of time or both, would result in a breach, violation, conflict or default
in any material respect under any applicable Law or Order binding upon or
applicable to NSAM;


(c)    violate or conflict with the Organizational Documents of NSAM; or


(d)    result in the creation or imposition of any material Encumbrance, with or
without notice or lapse of time or both, on any assets of NSAM.


Section 5.4    No Authorization or Consents Required. No material notice to or
consent, approval or authorization of, or designation, declaration or filing
with, any Governmental Authority or other

22







--------------------------------------------------------------------------------


Person is or will be required by NSAM with respect to the execution or delivery
of any Transaction Document to which it is or will be a party or the
consummation of the Contemplated Transactions.


Section 5.5    Litigation. There are no pending or, to the knowledge of NSAM,
threatened Actions before or by any Governmental Authority or any other Person
against NSAM that would reasonably be expected to prohibit or otherwise restrict
the ability of NSAM to enter into and perform its obligations under any
Transaction Document to which it is or will be a party.


Section 5.6    NSAM Capitalization.


(a)    The authorized capital stock of NSAM consists of (i) 1,000,000,000 shares
of NSAM Common Stock, (ii) 500,000,000 shares of non-voting performance common
stock, par value $.01 per share, and (iii) 100,000,000 shares of preferred
stock, par value $.01 per share.  At the close of business on November 5, 2014
(A) 188,634,329 shares of NSAM Common Stock (including shares of restricted
stock subject to time-based vesting) were issued and outstanding, (B) 22,500,000
shares of NSAM Common Stock were reserved for issuance in connection with (i)
future grants of awards under NSAM’s 2014 Omnibus Stock Incentive Plan (the
“NSAM Incentive Plan”) (ii) 1,338,785 restricted stock units (“RSUs”) previously
granted under the NSAM Incentive Plan, and (iii) awards to be issued under
NSAM’s executive incentive bonus plan and (C) 3,602,832 shares of NSAM Common
Stock were reserved for issuance pursuant to the terms of outstanding awards
granted pursuant to NRF’s Second Amended and Restated 2004 Omnibus Stock
Incentive Plan.  All of the outstanding shares of NSAM Common Stock are duly
authorized, validly issued, fully paid and non-assessable and were issued in
compliance with applicable securities Laws, and all shares of NSAM Common Stock
to be issued in connection with the Contemplated Transactions, when so issued in
accordance with the terms of this Agreement, will be duly authorized, validly
issued, fully paid and non-assessable and will be issued in compliance with
applicable securities Laws. At the Closing, the Immediately-Vesting NSAM Shares
and the Time-Based NSAM Shares will pass to the AHI Seller, free and clear of
all Encumbrances (other than Encumbrances contained in the Vesting and No Sale
Agreement and Encumbrances under applicable securities Laws).  The issuance by
NSAM of the Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares and the
Performance-Based NSAM Shares does not require the vote or approval of the
stockholders of NSAM under any applicable Law.  Subject to the truth and
accuracy of the representations of the AHI Seller and the Principals set forth
in Article II and Article III, respectively, the offer, sale and issuance of the
Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares and the
Performance-Based NSAM Shares (if any) as contemplated by this Agreement are
exempt from the registration requirements of the Securities Act.


(b)    Except as set forth in Schedule 5.6(a), as of the date of this Agreement:


(i)    there are no other Equity Interests of NSAM authorized, issued, reserved
for issuance or outstanding except as set forth in the Organizational Documents
of NSAM;


(ii)    there are no outstanding or authorized equity appreciation, phantom
equity, equity participation or similar rights with respect to the Equity
Interests of NSAM;


(iii)    NSAM has no authorized or outstanding bonds, debentures, notes or other
indebtedness the holders of which have the right to vote (or are convertible
into, exchangeable for or evidencing the right to subscribe for or acquire
securities having the right to vote) with the equity holders of NSAM on any
matter;

23







--------------------------------------------------------------------------------


(iv)    here are no Contracts to which NSAM is a party or by which it is bound
to (A) repurchase, redeem or otherwise acquire any Equity Interests of, or other
equity or voting interest in, NSAM, or (B) vote, transfer or dispose of any
Equity Interests of NSAM; and


(v)    no Person has any right of first offer, right of first refusal,
preemptive right or similar right with respect to the Equity Interests of NSAM.


Section 5.7    Reports and Financial Statements.


(a)    NSAM and each of its Subsidiaries (including any predecessor in interest)
has filed or furnished, as applicable, all forms, filings, registrations,
submissions, statements, certifications, reports and documents required to be
filed or furnished by it with the SEC under the Exchange Act or the Securities
Act (collectively, “SEC Filings”) since January 1, 2011 (the SEC Filings since
January 1, 2011 and through the date hereof, including any amendments thereto,
the “Reports”). As of their respective dates (or, if amended prior to the date
hereof, as of the date of such amendment), each of the Reports, as amended,
complied as to form in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, and any rules and regulations
promulgated thereunder applicable to the Reports. As of their respective dates
(or, if amended prior to the date hereof, as of the date of such amendment), the
Reports did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading.


(b)    NSAM’s consolidated financial statements (including, in each case, any
notes thereto) contained in the Reports were prepared (i) in accordance with
GAAP applied on a consistent basis throughout the periods indicated (except as
may be indicated in the notes thereto or, in the case of interim consolidated
financial statements, where information and footnotes contained in such
financial statements are not required under the rules of the SEC to be in
compliance with GAAP) and (ii) in compliance as to form, as of their respective
dates of filing with the SEC, in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, and in each case such consolidated financial statements
fairly presented, in all material respects, the consolidated financial position,
results of operations, changes in stockholder’s equity and cash flows of NSAM
and its consolidated Subsidiaries as of the respective dates thereof and for the
respective periods covered thereby (subject, in the case of unaudited
statements, to normal year-end adjustments)..


Section 5.8    Absence of Changes. Except as set forth on Schedule 5.8, since
the date of the latest consolidated balance sheet of NSAM included in the
Reports through the date hereof, there has not been a NSAM Material Adverse
Effect.


Section 5.9    No Arrangements. Except as set forth on Schedule 5.9 and other
than the Contemplated Transactions, neither NSAM nor any of its Affiliates,
including the Purchaser, have entered into at any time, or are currently party
to, any compensation arrangement (whether or not in writing) or any material
written Contract with the Flaherty Partnership, Flaherty, in his individual
capacity, or any of their respective Affiliates (collectively, the “Flaherty
Group”).


ARTICLE VI
COVENANTS


Section 6.1    Conduct of Business of the Company From the date of this
Agreement until the Closing, the AHI Seller shall, and shall cause each of its
Subsidiaries to, other than as expressly required by this Agreement or pursuant
to the Restructuring Transactions or the Tax Restructuring, conduct

24







--------------------------------------------------------------------------------


its business and operations in the ordinary course of business consistent with
past practice and use its commercially reasonable efforts to (i) preserve intact
its present business organization, (ii) keep available the services of its
officers and key employees and (iii) maintain good relationships with others
having material business relationships with it. Without limiting the generality
of the foregoing, except as set forth on Schedule 6.1 or except as otherwise
expressly provided for in this Agreement (including in connection with the
Restructuring Transactions and the Tax Restructuring), the AHI Seller shall not,
and shall cause each of its Subsidiaries not to, without the prior written
consent of the Purchaser (which consent shall not be unreasonably withheld,
delayed or conditioned):


(a)    amend, terminate, restate or otherwise modify any Organizational
Documents of the AHI Seller or any of its Subsidiaries;


(b)    newly appoint or terminate the appointment of any auditors of the AHI
Seller or any of its Subsidiaries;


(c)    (i) issue any Equity Interests in the AHI Seller or any of its
Subsidiaries, other than pursuant to the Contribution Agreement, (ii) authorize
any subdivision, split, combination, or other reclassification of any Equity
Interests in the AHI Seller or any of its Subsidiaries or (iii) redeem,
repurchase or otherwise acquire any Equity Interests in the AHI Seller or any of
its Subsidiaries;


(d)    amend or otherwise modify any term of any Equity Interests of the AHI
Seller or any of its Subsidiaries;


(e)    enter into, or permit any Subsidiary of the AHI Seller to enter into, in
any new line of business;


(f)    (i) amend, terminate, restate, replace or otherwise modify the terms of
any Material Contract or (ii) enter into any Contract that would constitute a
Material Contract if in existence on the date hereof, in each case other than
any Property Management Agreement;


(g)    enter into, or cause or permit any Subsidiary of the AHI Seller to enter
into, any Affiliate Transaction;


(h)    change any methods of accounting, except as required by changes in GAAP;


(i)    create, incur, assume or suffer to exist any Indebtedness of the AHI
Seller or any of its Subsidiaries (other than the incurrence of trade
indebtedness in the ordinary course of business);


(j)    enter into any guaranties;


(k)    acquire, directly or indirectly, any assets, make any loan, or make any
investment in any asset that, in any case results in a net investment by the AHI
Seller or any of its Subsidiaries of more than $1,000,000, individually or in
the aggregate;


(l)    other than cash distributions to any holder of the Equity Interests of
the AHI Seller or any of its Subsidiaries, sell, transfer or otherwise dispose
of a material portion of the assets of the AHI Seller and its Subsidiaries,
taken as a whole;



25







--------------------------------------------------------------------------------


(m)    make or cause the AHI Seller or any of its Subsidiaries to make any
material Tax election, or cause the AHI Seller or any of its Subsidiaries to
adopt any material Tax practice or procedure or settle or cause the AHI Seller
or any of its Subsidiaries to settle any material Tax matter, in each case to
the extent that such actions relate to the Company or any of its Subsidiaries;


(n)    (i) settle, or cause or permit any Subsidiary of the AHI Seller to
settle, any lawsuit, claim, counterclaim or other legal proceeding against the
AHI Seller or any of its Subsidiaries if such settlement requires payment in
excess of $250,000; provided, that such settlement does not impose an injunction
or other equitable relief against the AHI Seller or any of its Subsidiaries or
(ii) initiate, join, or otherwise voluntarily participate in any legal
proceeding involving a matter in dispute with respect to the AHI Seller or any
of its Subsidiaries;


(o)    form new Subsidiaries of the AHI Seller, other than wholly-owned
Subsidiaries of the AHI Seller;


(p)    sell, assign, transfer, pledge or otherwise encumber, or cause or permit
any Subsidiary of the AHI Seller to directly or indirectly, sell, assign,
transfer, pledge or otherwise encumber any of its rights to receive, earn or
participate in, directly or indirectly, any management fees, promotes, incentive
fees or other payment or remuneration or any other income stream or profit
participation;


(q)    directly or indirectly acquire, form, fund, finance, establish, register,
sponsor, co-sponsor, advise, operate or manage one or more Investment Vehicles
(including any public company not listed on an exchange that is distributed
through an independent broker-dealer network, wire-houses or otherwise), other
than with respect to the operation, management and sponsorship of GAHR II and
GAHR III;


(r)    enter into, amend, terminate, restate, replace or otherwise modify the
terms of any Contract between the AHI Seller (or any of its Subsidiaries), on
the one hand, and GCC (or any of its Affiliates), on the other hand;


(s)    effect a liquidation, dissolution, winding up or cessation of business of
the AHI Seller or any of its Subsidiaries; or


(t)    agree, commit or offer to do any of the foregoing.




Section 6.2    Exclusivity. Until the earlier of the Closing and such time as
this Agreement is terminated in accordance with Article VIII, except for the
Contemplated Transactions, the Principals, the AHI Seller and its Subsidiaries,
and the Second Seller, and each of their respective Affiliates shall not, and
each shall cause its respective directors, officers and other representatives
not to solicit, initiate, facilitate or enter into any negotiations or Contract,
with any party, with respect to an Alternative Transaction, or provide any
confidential information to any Person other than the Purchaser and its
representatives and Affiliates (including NSAM) with respect to an Alternative
Transaction. Until the earlier of the Closing and such time as this Agreement is
terminated in accordance with Article VIII, the Company shall promptly notify
the Purchaser upon receipt of any proposal, offer or indication of interest from
any third party with respect to a potential Alternative Transaction (each, an
“Acquisition Proposal”), and shall promptly notify the Purchaser in writing of
all material terms of any such Acquisition Proposal (including the identity of
any person or entity making such Acquisition Proposal). As soon as reasonably
practical after the Closing, the Sellers shall request, in accordance with the
terms of any applicable confidentiality agreements with third parties who

26







--------------------------------------------------------------------------------


received confidential information regarding the AHI Seller, that such third
parties promptly return or destroy any and all confidential evaluation material
that such third parties received in connection with their evaluation of an
Alternative Transaction.


Section 6.3    Intentionally Omitted.


Section 6.4    Access to Information. Access to Information. Subject to
applicable Law, from the date of this Agreement until the Closing Date, the AHI
Seller shall, and shall cause each of its Subsidiaries to (a) give the
Purchaser, its legal counsel, financial advisors, auditors and other
representatives reasonable access during normal business hours, upon reasonable
notice and in such manner as will not unreasonably interfere with the conduct of
the Business, to the offices, properties, books and records of the AHI Seller
and its Subsidiaries, and (b) make available to the Purchaser, its legal
counsel, financial advisors, auditors and other representatives such information
relating to the AHI Seller and its Subsidiaries as may be reasonably requested;
provided, however, that: (i) any such access or availability will be under the
supervision of the AHI Seller’s personnel; (ii) all requests by the Purchaser
for such access or availability will be submitted or directed exclusively to the
Principals; (iii) none of the AHI Seller, the Principals or any Subsidiary of
the AHI Seller will be required to prepare any reports that they do not prepare
in the ordinary course of business; and (iv) the AHI Seller will not be required
to permit any inspection, or to disclose any information, that (x) would result
in the disclosure of any trade secrets of third parties or violate any
obligations of the AHI Seller or its Affiliates with respect to confidentiality
if they have used commercially reasonable efforts to obtain the consent of such
third party to such inspection or disclosure or (y) would result in a waiver of
the attorney-client privilege; provided, that in such event the AHI Seller shall
use commercially reasonable efforts to permit disclosure of such information in
a manner consistent with the preservation of such attorney-client privilege. Any
information provided pursuant to this Section 6.4 shall be subject to the terms
of the Letter Agreement, dated March 7, 2014, between the AHI Seller and NRF
(the “Confidentiality Agreement”). The Confidentiality Agreement shall terminate
automatically, without any action by any party, upon the Closing.


Section 6.5    Release. Effective as of the Closing, each Seller and each
Principal hereby unconditionally and irrevocably waives any and all claims
(whether known or unknown) with respect to events or circumstances arising prior
to the Closing against the Company or any of its Subsidiaries and releases, on
its or his own behalf and on behalf of its or his successors and assigns, the
Company and its Subsidiaries and their respective successors and assigns from
any and all Actions with respect thereto, it being understood that such release
shall not apply to (i) any rights of any Seller or any Principal under any
Transaction Document, (ii) any rights to indemnification, contribution,
exculpation, limitations of liability or any similar rights to which any Seller
or any Principal is or may be entitled (a) in his or its capacity as a member,
Affiliate, officer, director, employee, service provider or Control Person under
the Organizational Documents of the Company, its Subsidiaries, any Investment
Vehicle (including GAHR II and GAHR III), the AHI Seller or any Advisory
Agreement or Property Management Agreement, (b) pursuant to any written Contract
set forth on Schedule 6.5, or (c) pursuant to applicable Law, or (iii) to any
and all claims that such Person has or may have in the future with respect to
events or circumstances arising on or after the Closing. Each of the Sellers and
each Principal expressly waives the benefits of Section 1542 of the California
Civil Code which reads as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

27







--------------------------------------------------------------------------------


Each Seller and each Principal understands and acknowledges the significance and
consequences of such specific waiver of Section 1542, and hereby assumes full
responsibilities for any injuries, damages or losses that each may incur as a
result of such waiver.
Section 6.6    Restructuring Transactions. Prior to the Closing, the AHI Seller
shall complete the Restructuring Transactions in accordance with the terms and
conditions of the Restructuring Documents.


Section 6.7    Public Announcements. The initial press release announcing the
execution of this Agreement shall be issued by the Purchaser in a form that is
mutually agreed upon by the Purchaser and the Sellers. None of the Sellers, the
Purchaser or any of their respective Subsidiaries, to the extent applicable,
will issue or cause the publication of any press release or other public
announcement or communication with respect to the execution of this Agreement or
consummation of the Contemplated Transactions without the consent of the AHI
Seller and the Purchaser.


Section 6.8    Further Assurances. From the date hereof until the earlier of the
Closing or the termination of this Agreement in accordance with Article VIII,
each of the Parties hereto shall execute such documents and perform such further
acts as may be reasonably required to carry out the provisions hereof and of
each Transaction Document, and the Contemplated Transactions.


Section 6.9    Efforts to Consummate. Subject to the terms and conditions of
this Agreement and any other Transaction Documents entered into by the Parties
prior to the Closing, each of the Parties shall, during the period from the date
of this Agreement to the earlier to occur of the Closing Date and the date on
which this Agreement is terminated pursuant to Article VIII, use his or its
commercially reasonable efforts, consistent with applicable Laws, to consummate
and make effective the Contemplated Transactions (including the fulfillment of
the conditions precedent to the consummation of the Contemplated Transactions);
provided that the foregoing requirement to use commercially reasonable efforts
set forth in this Section 6.9 shall not be interpreted in a manner such that the
conditions precedent set forth in Article VII shall be deemed to be covenants of
any Party; provided, further, however, that in no event shall this Section 6.9
modify, alter, amend, or increase any obligations that the Principals or Sellers
may have with respect to the GAHR II Merger or the consummation of the GAHR II
Merger or create or impose any new obligations of the Principals or the Sellers
with respect to the GAHR II Merger or the consummation of the GAHR II Merger.


Section 6.10    Tax Matters.


(a)    The Company will make an election under Section 754 of the Code for the
taxable year of the Company that includes the Closing in accordance with
applicable Law. The Parties intend that the purchase of the Common Units by the
Purchaser be treated as a purchase of an interest in a partnership for U.S.
federal, state and local income tax purposes, which shall give rise to
adjustments to the Purchaser pursuant to Section 743 of the Code.


(b)    If the treatment described in Section 6.10(a) is not respected by any
Governmental Authority, the Company shall, to the extent permitted under
applicable Tax Law, use the “remedial” method of allocation under Treasury
Regulation 1.704-1(b)(4)(i) to replicate as nearly as possible the respective
positions of the Parties had the treatment in Section 6.10(a) been respected.


(c)    The Company shall provide to the Purchaser with sixty (60) days after
Closing, an allocation schedule that sets forth the allocation of the
Purchaser’s adjustments pursuant to Section 743 of

28







--------------------------------------------------------------------------------


the Code among the assets of the Company for the Purchaser’s approval not to be
unreasonably withheld, delayed or conditioned. The Company shall incorporate
reasonable comments of the Purchaser to the allocation.


(d)    Each of the Parties and their respective Affiliates shall, unless
otherwise required by applicable Law, (i) prepare and file all Tax Returns in a
manner consistent with Sections 6.10(a) and (c), and (ii) take no position in
any Tax Return, proceeding, Tax contest or otherwise that is inconsistent with
Section 6.10(a) or (c). In the event that any position taken in Section 6.10(a)
or (c) is disputed in writing by any Governmental Authority, the party receiving
notice of such dispute shall promptly notify and consult with the other party
concerning the resolution of such dispute and use good faith efforts to contest
such dispute in a manner consistent with Section 6.10(a) and (c).


(e)    Each of the Parties intends to treat the issuance of the
Performance-Based NSAM Shares (if any) as a compensatory transfer of property in
exchange for services.


(f)    For purposes of this Agreement, in the case of any Taxes of the Company
or any of its Subsidiaries that are payable with respect to any Tax period that
begins before and ends after the Closing (a “Straddle Period”), the portion of
any such Taxes that constitutes Taxes for the period prior to the Closing shall:
(i) in the case of Taxes that are either (x) based upon or related to income or
receipts, or (y) imposed in connection with any sale, transfer or assignment or
any deemed sale, transfer or assignment of property (real or personal, tangible
or intangible), be deemed equal to the amount that would be payable if the Tax
year or period ended on the Closing; and (ii) in the case of Taxes (other than
those described in clause (i) above) that are imposed on a periodic basis with
respect to the business or assets of the Company or its Subsidiaries or
otherwise measured by the level of any item, be deemed to be the amount of such
Taxes for the entire Straddle Period (or, in the case of such Taxes determined
on an arrears basis, the amount of such Taxes for the immediately preceding Tax
period) multiplied by a fraction the numerator of which is the number of
calendar days in the portion of the Straddle Period ending on the Closing and
the denominator of which is the number of calendar days in the entire Straddle
Period. For purposes of clause (i) of the preceding sentence, any exemption,
deduction, credit or other item (including, without limitation, the effect of
any graduated rates of Tax) that is calculated on an annual basis shall be
allocated to the portion of the Straddle Period ending on the Closing on a pro
rata basis determined by multiplying the total amount of such item allocated to
the Straddle Period times a fraction, the numerator of which is the number of
calendar days in the portion of the Straddle Period ending on the Closing and
the denominator of which is the number of calendar days in the entire Straddle
Period. In the case of any Tax based upon or measured by capital (including net
worth or long-term debt) or intangibles, any amount thereof required to be
allocated under this Section 6.10(f) shall be computed by reference to the level
of such items on the Closing Date. The parties hereto will, to the extent
permitted by applicable law, elect with the relevant Governmental Authority to
treat a portion of any Straddle Period as a short taxable period ending as of
the close of business on the Closing Date.


(g)    The Sellers will be entitled to any Tax refunds with respect to the
Company or its Subsidiaries for any taxable period (or portion thereof) ending
on or before the Closing, determined in a manner consistent with Section 6.10(f)
above.


Section 6.11    Removal of Restricted Stock Legend; Registration Rights


(a)    By no later than three (3) days after receiving a written request
therefor from the AHI Seller or any Principal (or any of their respective
permitted transferees) (a “Legend Removal Request”), which Legend Removal
Request shall not be delivered prior to the date that is one (1) year after the
Closing

29







--------------------------------------------------------------------------------


Date, NSAM shall cause the transfer agent for the NSAM Common Stock to issue
separate certificates (or book-entry notations) representing the
Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares and any
Performance-Based NSAM Shares that have been issued by NSAM as of the date of
such Legend Removal Request that are free and clear of the transfer restrictions
set forth herein and without the legend referred to in Sections 2.28 and 3.8.


(b)    From and after the delivery of such Legend Removal Request, NSAM shall
cause the transfer agent for the NSAM Common Stock to issue separate
certificates (or book-entry notations) representing any Performance-Based NSAM
Shares issued or issuable thereafter free and clear of the transfer restrictions
set forth herein and without the legend referred to in Sections 2.28 and 3.8.


(c)    By no later than three (3) days after the expiration or termination of
any transfer restrictions set forth in the Vesting and No Sale Agreement that
are applicable to the Immediately-Vesting NSAM Shares or the Time-Based NSAM
Shares, NSAM shall cause the transfer agent for the NSAM Common Stock to issue
separate certificates (or book-entry notations) representing the
Immediately-Vesting NSAM Shares, the Time-Based NSAM Shares and any
Performance-Based NSAM Shares that have been issued by NSAM as of such date that
are free and clear of the transfer restrictions set forth in the Vesting and No
Sale Agreement and without the legend referred to in the Vesting and No Sale
Agreement and from and after such date NSAM shall cause the transfer agent for
the NSAM Common Stock to issue separate certificates (or book-entry notations)
representing any Performance-Based NSAM Shares issuable thereafter free and
clear of the transfer restrictions set forth the Vesting and No Sale Agreement
and without the legend referred to in the Vesting and No Sale Agreement.


(d)    In the event that any of the AHI Seller or the Principals (or any of
their respective permitted transferees) are unable to transfer immediately any
of their shares of NSAM Common Stock pursuant to Rule 144 of the Securities Act
because of a change in applicable Law, including any change to the definition of
“affiliate” as that term is defined under Rule 144 of the Securities Act, NSAM,
the AHI Seller and the Principals shall use commercially reasonable efforts to
enter into a customary registration rights agreement regarding such shares of
NSAM Common Stock.


Section 6.12    Consent Fees and Transfer Taxes. As soon as reasonably practical
after the Closing, but in any event within five (5) Business Days after the
Closing, the Purchaser shall pay to the AHI Seller an amount in cash equal to
(i) fifty percent (50%) of any and all consent fees paid or to be paid to third
parties in connection with the contribution, conveyance, assignment, transfer or
delivery of the Contributed Assets to the Company pursuant to the Contribution
Agreement plus (ii) fifty percent (50%) of all sales, use, value added,
transfer, stamp, registration, documentary, excise, real property transfer or
gains, or similar Taxes incurred as a result of the transactions contemplated by
the Contribution Agreement


Section 6.13    Subscription and Redemption. Immediately after the consummation
of the Subscription, the Company shall consummate the Redemption and distribute
the Redemption Amount to the AHI Seller in immediately payable funds.


Section 6.14    Transition Services Agreement. During the period between the
consummation of the GAHR II Merger and the earlier of (a) the Closing and (b)
the termination of this Agreement in accordance with Article VIII, the parties
acknowledge and agree that the terms and conditions of the Transition Services
Agreement shall apply with respect to the parties thereto, but no fees shall be
required to be paid thereunder during such period.  If the Closing does not
occur prior to the date on which this Agreement is terminated in accordance with
Article VIII, including pursuant to the Termination Date,

30







--------------------------------------------------------------------------------


then on such date the Purchaser shall pay the AHI Seller all accrued and unpaid
fees and expenses under the Transition Services Agreement for the period prior
to such termination.


ARTICLE VII
CONDITIONS PRECEDENT TO CLOSING


Section 7.1    Conditions to the Sellers’ Obligations to Close. The obligations
of the Sellers to consummate the Closing are subject to the satisfaction (or
waiver by the Sellers, collectively, in writing), at or prior to the Closing, of
the following conditions:  


(a)    Representations and Warranties. Each of (i) the Purchaser Fundamental
Representations, the NSAM Fundamental Representations and the representations
and warranties of NSAM contained in Section 5.8 shall be true and correct in all
respects as of the date hereof and as of the Closing Date (except with respect
to the Purchaser Fundamental Representations or the NSAM Fundamental
Representation which expressly speak to a specific date, in which case as of
such specific date) and (ii) the remaining Purchaser Representations and NSAM
Representations contained in this Agreement (read for purposes of this Section
7.1 without giving effect to any “material,” “material adverse effect,” “NSAM
Material Adverse Effect,” or other materiality qualifications contained therein)
shall be true and correct as of the date hereof and as of the Closing Date
(except with respect to such Purchaser Representations or NSAM Representations
which expressly speak to a specific date, in which case as of such specific
date), except where the failure to be so true and correct, individually or in
the aggregate, has not had, and would not reasonably be expected to have, a NSAM
Material Adverse Effect.


(b)    Covenants and Agreements. The Purchaser and NSAM shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed and complied with by it prior to or on the
Closing Date.


(d)    Officer’s Certificate. The Purchaser shall have delivered to the Sellers
a certificate, signed by an executive officer of the Purchaser and dated as of
the Closing Date, certifying as to the matters set forth in Section 7.1(a) and
(b).


(e)    Legal Prohibition. No Law shall be in effect and no Order shall have been
entered and then in effect, in each case that restrains, enjoins or prohibits
the performance of all or any part of this Agreement or the consummation of all
or any part of the Contemplated Transactions or declares unlawful the
Contemplated Transactions or would cause any of the Contemplated Transactions to
be rescinded.


(g)    NRF-GAHR II Merger. The GAHR II Merger shall have been completed and the
Merger Termination Amount paid in full to Griffin-American Healthcare REIT
Advisor, LLC.


(h)    A&R LLC Agreement. The A&R LLC Agreement shall have been duly executed by
the Purchaser and delivered to the Sellers.


(i)    NSAM Sub-Advisory Agreement. The NSAM Sub-Advisory Agreement shall have
been duly executed by NSAM Luxembourg and delivered to the Sellers.


(j)    Flaherty Promote Agreement. The Flaherty Promote Agreement shall have
been duly executed by the Flaherty Partnership and delivered to the Company.



31







--------------------------------------------------------------------------------


(k)    NRF Promote Agreement. The NRF Promote Agreement shall have been duly
executed by the NSAM Limited Partner and the Flaherty Partnership and delivered
to the Company.


(l)    Vesting and No Sale Agreements. Each of the Vesting and No Sale
Agreements shall have been duly executed by NSAM and delivered to the Sellers.


(m)    A&R Griffin JV Agreement. The A&R Griffin JV Agreement shall be in full
force and effect as of the Closing.


(n)    Non-Compete Agreements. Each of the Non-Compete Agreements shall have
been duly executed by NSAM and delivered to the Sellers.


(o)    Call Agreements. Each of the Call Agreements shall have been duly
executed by NSAM and delivered to the Sellers.


Section 7.2    Conditions to the Purchaser’s Obligation to Close.


The obligation of the Purchaser to consummate the Closing is subject to the
satisfaction (or waiver by the Purchaser in writing), at or prior to the
Closing, of the following conditions:
(a)    Representations and Warranties. Each of (i) the Seller Fundamental
Representations, the representations and warranties of the AHI Seller contained
in the second sentence of Section 2.11 and the Principal Fundamental
Representations shall be true and correct in all respects as of the date hereof
and as of the Closing Date (except with respect to Seller Fundamental
Representations or Principal Fundamental Representations which expressly speak
to a specific date, in which case as of such specific date) and (ii) the
remaining Seller Representations and Principal Representations contained in this
Agreement (read for purposes of this Section 7.1(n) without giving effect to any
“material,” “material adverse effect,” “AHI Material Adverse Effect,” or other
materiality qualifications contained therein, except that the definition of
Material Contracts and the use of such defined term herein shall be read without
excluding such qualifications for purposes of this Section 7.1(n)) shall be true
and correct as of the date hereof and as of the Closing Date (except with
respect to Seller Representations or Principal Representations which expressly
speak to a specific date, in which case as of such specific date), except where
the failure to be so true and correct, individually or in the aggregate, has not
had, and would not reasonably be expected to have, an AHI Material Adverse
Effect.


(b)    Covenants and Agreements. The Sellers and the Company shall have
performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed and complied with by them
prior to or on the Closing Date.


(c)    AHI Material Adverse Effect. Since the date of this Agreement, there
shall not have occurred any AHI Material Adverse Effect.


(d)    Officer’s Certificates. The Sellers and the Principals shall have
delivered to the Purchaser a certificate, signed by each Principal and by an
executive officer of each Seller, dated as of the Closing Date, certifying as to
the matters set forth in Sections 7.2(a), (b) and (c).



32







--------------------------------------------------------------------------------


(e)    FIRPTA Certificate. The Sellers shall have delivered to the Purchaser a
certificate or certificates, in compliance with Treasury Regulations Section
1.1445-2, certifying that the Contemplated Transactions are exempt from
withholding under Section 1445 of the Code.


(f)    Legal Prohibition. No Law shall be in effect and no Order shall have been
entered and then in effect, in each case that restrains, enjoins or prohibits
the performance of all or any part of this Agreement or the consummation of all
or any part of the Contemplated Transactions or declares unlawful the
Contemplated Transactions or would cause any of the Contemplated Transactions to
be rescinded.


(g)    Restructuring Transactions. The Restructuring Transactions shall have
been completed in accordance with the terms and conditions set forth in the
Restructuring Documents.


(h)    NRF-GAHR II Merger. The GAHR II Merger shall have been completed.


(i)    A&R LLC Agreement. The A&R LLC Agreement shall have been duly executed by
the AHI Seller and delivered to the Purchaser.


(j)    NSAM Sub-Advisory Agreement. The NSAM Sub-Advisory Agreement shall have
been duly executed by the Company and delivered to the Purchaser.


(k)    Flaherty Promote Agreement. The Flaherty Promote Agreement shall have
been duly executed by the Company and delivered to the Purchaser.


(l)    NRF Promote Agreement. The NRF Promote Agreement shall have been duly
executed by the Company and delivered to the Purchaser.


(m)    Company Employment Agreements. Each of the Company Employment Agreements
shall have been duly executed by the applicable Principal and delivered to the
Company.


(n)    Vesting and No Sale Agreements. Each of the Vesting and No Sale
Agreements shall have been duly executed by the AHI Seller and each Principal
and delivered to NSAM and the Purchaser.


(o)    A&R Griffin JV Agreement. The A&R Griffin JV Agreement shall be in full
force and effect as of the Closing, GCC shall not have provided a GCC Exit
Notice thereunder and the AHI Seller shall not have provided a Griffin
Competitive Release thereunder (as such terms are defined in the A&R Griffin JV
Agreement).


(l)Non-Compete Agreements. Each of the Non-Compete Agreements shall have been
duly executed by the AHI Seller and the applicable Principal and delivered to
NSAM and the Purchaser.


(m)Call Agreements. Each of the Call Agreements shall have been duly executed by
the AHI Seller and the applicable Principal and delivered to NSAM and the
Purchaser.




ARTICLE VIII
TERMINATION


Section 8.1    Termination. This Agreement may be terminated on or prior to the
Closing Date, as follows:

33







--------------------------------------------------------------------------------




(a)    by the mutual written consent of the Sellers and the Purchaser;


(b)    by the Sellers or the Purchaser, upon written notice to the other, if the
Contemplated Transactions have not been consummated on or before January 30,
2015 (the “Termination Date”); provided that the Termination Date will be
automatically extended to five (5) Business Days following the outside
termination date of the GAHR II Merger in the event the GAHR II Merger has not
been consummated on or before January 30, 2015 and either (i) the parties to the
GAHR II Merger do not elect to terminate the GAHR II Merger or (ii) agree in
writing to amend the GAHR II Merger Agreement to extend the termination date of
the GAHR II Merger (provided, however, that if the parties to the GAHR II Merger
Agreement amend the Merger Consideration (as defined in the GAHR II Merger
Agreement) or any other material provision that adversely affects the Merger
Termination Amount (other than as a result of an extension of the termination
date of the GAHR II Merger), the Termination Date shall not be automatically
extended), but in no event will the Termination Date be later than March 31,
2015; provided further that neither Party shall be entitled to terminate this
Agreement pursuant to this Section 8.1(b) if such Party’s material breach of
this Agreement was the proximate cause of the failure of the Contemplated
Transactions to have been consummated prior to the time of such termination;


(c)    by the Sellers or the Purchaser, upon written notice to the other, if a
court of competent jurisdiction or any other Governmental Authority shall have
issued a final, non-appealable Order preventing or otherwise prohibiting the
consummation of the Contemplated Transactions;


(d)    by the Purchaser (if it is not in material breach of its representations,
warranties, covenants or agreements under this Agreement so as to cause any of
the conditions set forth in Section 7.1 not to be satisfied), upon written
notice to the Sellers, if there has been a violation, breach or inaccuracy of
any representation, warranty, covenant or agreement of the Sellers or the
Principals contained in this Agreement, which violation, breach or inaccuracy
would cause any of the conditions set forth in Section 7.1(n) not to be
satisfied, and such violation, breach or inaccuracy has not been waived by the
Purchaser or cured (or is not capable of being cured) by the Sellers or the
Principals, as applicable, by the earlier of (i) the Termination Date and (ii)
twenty (20) Business Days after receipt by the Sellers of written notice from
the Purchaser of such violation, breach or inaccuracy; or


(e)    by the Sellers (if none of the Sellers or the Principals is in material
breach of their respective representations, warranties, covenants or agreements
under this Agreement so as to cause any of the conditions set forth in Section
7.1(n) not to be satisfied), upon written notice to the Purchaser, if there has
been a material violation, breach or inaccuracy of any representation, warranty,
agreement or covenant of the Purchaser contained in this Agreement, which
violation, breach or inaccuracy would cause any of the conditions set forth in
Section 7.1 not to be satisfied, and such violation, breach or inaccuracy has
not been waived by the Sellers, collectively, or cured (or is not capable of
being cured) by the Purchaser, as applicable, by the earlier of (i) the
Termination Date and (ii) twenty (20) Business Days after receipt by the
Purchaser of written notice from the Sellers of such violation, breach or
inaccuracy.


Section 8.2    GAHR II Merger Termination. This Agreement shall automatically
terminate without any action or notice by any of the Sellers or the Purchaser in
the event that the GAHR II Merger is terminated prior to the closing thereunder.


Section 8.3    Survival After Termination. If this Agreement is terminated in
accordance with Section 8.1 or Section 8.2, this Agreement shall become void and
of no further force and effect; provided, however, that the provisions of
Section 6.4, Section 6.14, this Section 8.3 and Article X (Miscellaneous)

34







--------------------------------------------------------------------------------


shall survive the termination of this Agreement and that nothing herein shall
relieve any Party from any Liability for fraud or any willful and material
breach of the provisions of this Agreement prior to such termination.


ARTICLE IX
INDEMNIFICATION AND REMEDIES


Section 9.1    Survival. The representations, warranties, covenants and
agreements contained in this Agreement (and in each officer’s certificate
delivered with respect to Section 7.1(c) and Section 7.2(d)) shall survive the
Closing and continue in full force and effect until fifteen (15) months
following the Closing Date (the “Release Date”); provided, that (a) the
Purchaser Fundamental Representations, the Seller Fundamental Representations,
the representations and warranties contained in Section 2.23 (Tax Matters), and
the indemnification obligations of the AHI Seller pursuant to Section 9.2(e)
shall survive until sixty (60) days following the expiration of the applicable
statute of limitations (including any extensions thereof, whether automatic or
permissive), (b) each covenant contained in this Agreement requiring performance
after the Closing shall survive in accordance with its terms, (c) the
indemnification obligations of the AHI Seller pursuant to Section 9.2(d) shall
survive indefinitely, and (d) the indemnification obligations of the Company
pursuant to Section 9.5 shall survive indefinitely (the Release Date or such
other date described above, as applicable, the “Expiration Date”).
Notwithstanding the preceding sentences of this Section 9.1, if an Indemnified
Party delivers written notice to an Indemnifying Party of a proper claim for
indemnification prior to the applicable Expiration Date, such claim shall
survive until finally resolved or judicially determined.


Section 9.2    Indemnification by the AHI Seller. Subject to the terms of this
Article IX, from and after the Closing Date, the AHI Seller shall indemnify and
hold harmless the Purchaser Indemnified Parties from and against any and all
Losses sustained or incurred by the Purchaser Indemnified Parties arising out
of, in connection with, or by reason of any of the following:


(a)    any breach of, or inaccuracy in, any Seller Representation (other than
any Seller Fundamental Representation), as of the date hereof or as of the
Closing Date (or, if any such representation or warranty is expressly made as of
a specific date, as of such specific date), made by the Sellers in this
Agreement or in the officer’s certificate of the Sellers delivered with respect
to Section 7.2(d);


(b)    any breach of, or inaccuracy in, any Seller Fundamental Representation,
as of the date hereof or as of the Closing Date (or, if any such representation
or warranty is expressly made as of a specific date, as of such specific date),
made by a Seller in this Agreement or in the officer’s certificate of the
Sellers delivered with respect to Section 7.2(d);


(c    )any breach or default in performance by the Sellers of any of their
covenants or obligations contained in this Agreement;


(d)    the Retained Liabilities; or


(e)    Taxes of the Company or its Subsidiaries for the period before the
Closing determined in accordance with Section 6.10(e).


Section 9.3    Indemnification by the Principals. Subject to the terms of this
Article IX, from and after the Closing Date, each Principal, severally (in
accordance with his Pro Rata Percentage), and not jointly shall indemnify and
hold harmless the Purchaser Indemnified Parties from and against any and

35







--------------------------------------------------------------------------------


all Losses sustained or incurred by the Purchaser Indemnified Parties arising
out of, in connection with, or by reason of any of the following:


(a)    any breach of, or inaccuracy in, any Principal Representation (other than
any Principal Fundamental Representation), as of the date hereof or as of the
Closing Date (or, if any such representation or warranty is expressly made as of
a specific date, as of such specific date), made by such Principal in this
Agreement or in the officer’s certificate of such Principal delivered with
respect to Section 7.2(d);


(b)    any breach of, or inaccuracy in, any Principal Fundamental
Representation, as of the date hereof or as of the Closing Date (or, if any such
representation or warranty is expressly made as of a specific date, as of such
specific date), made by such Principal in this Agreement or in the officer’s
certificate of such Principal delivered with respect to Section 7.2(d); or


(c)    any breach or default in performance by such Principal of any of his
covenants or obligations contained in this Agreement.


Section 9.4    Indemnification by the Purchaser. Subject to the terms of this
Article IX, from and after the Closing Date, the Purchaser shall indemnify and
hold harmless the Seller Indemnified Parties from and against any and all Losses
sustained or incurred by the Seller Indemnified Parties arising out of, in
connection with, or by reason of any of the following:


(a)    any breach of, or inaccuracy in, any Purchaser Representation (other than
any Purchaser Fundamental Representation) or any NSAM Representation (other than
any NSAM Fundamental Representation), as of the date hereof or as of the Closing
Date (or, if any such representation or warranty is expressly made as of a
specific date, as of such specific date), made by the Purchaser or NSAM,
respectively, in this Agreement or in the officer’s certificate of the Purchaser
delivered with respect to Section 7.1(c);


(b)    any breach of, or inaccuracy in, any Purchaser Fundamental Representation
or any NSAM Fundamental Representation, as of the date hereof or as of the
Closing Date (or, if any such representation or warranty is expressly made as of
a specific date, as of such specific date), made by the Purchaser or NSAM,
respectively, in this Agreement or in the officer’s certificate of the Purchaser
delivered with respect to Section 7.1(c); or


(c)    any breach or default in performance by the Purchaser or NSAM of any of
its covenants or obligations contained in this Agreement.


Section 9.5    Indemnification by the Company. Subject to the terms of this
Article IX, from and after the Closing Date, the Company shall indemnify and
hold harmless the Seller Indemnified Parties from and against any and all Losses
sustained or incurred by the Seller Indemnified Parties (other than the Company
and its Subsidiaries) arising out of, in connection with, or by reason of (a)
any of the Assumed Liabilities, other than as a result of holding any Equity
Interests in the Company, or (b) any breach or default in performance by the
Company of any of its covenants or obligations contained in Section 6.14.


Section 9.6    Limitations.


(a)    Notwithstanding any other provision of this Agreement, the AHI Seller and
the Principals shall not have any obligation to indemnify any Purchaser
Indemnified Party pursuant to Section 9.2(a) and Section 9.3(a) (taken together)
unless and until the aggregate amount of all Losses incurred or

36







--------------------------------------------------------------------------------


sustained by all Purchaser Indemnified Parties with respect to which the
Purchaser Indemnified Parties would otherwise be entitled to indemnification
under Section 9.2(a) and Section 9.3(a) (taken together) exceeds five hundred
thousand dollars ($500,000) (the “Threshold Amount”), whereupon the AHI Seller
and the Principals, as applicable, shall be liable for all such Losses,
including those incurred in reaching the Threshold Amount; provided, however,
that, except in the case of fraud, the aggregate liability of the AHI Seller and
the Principals to indemnify the Purchaser Indemnified Parties for Losses under
Section 9.2(a) or Section 9.3(a) shall in no event exceed nine million dollars
($9,000,000) (the “Cap”). Any and all obligations of the AHI Seller to indemnify
the Purchaser Indemnified Parties pursuant to Sections 9.2(b), 9.2(c), 9.2(d)
and 9.2(e), or of the Principals to indemnify the Purchaser Indemnified Parties
pursuant to Sections 9.3(b) and 9.3(c) shall not be subject to the Threshold
Amount or Cap, but instead shall be recoverable from “dollar one”; provided,
however, that except in the case of fraud, the maximum amount of all Losses that
may be recovered from the AHI Seller and the Principals in the aggregate arising
out of or resulting from the causes set forth in Section 9.2 and Section 9.3
shall be an amount not to exceed the Cash Consideration; provided, further,
however, that except in the case of fraud, the maximum amount of all Losses that
may be recovered directly from any Principal arising out of or resulting from
the causes set forth in Section 9.3 or as a result of the enforcement of the
Principal Guaranty shall not exceed such Principal’s Pro Rata Percentage of the
Cash Consideration.


(b)    Notwithstanding any other provision of this Agreement, the Purchaser
shall not have any obligation to indemnify any Seller Indemnified Party pursuant
to Section 9.4(a) unless and until the aggregate amount of all Losses incurred
or sustained by all Seller Indemnified Parties with respect to which the Seller
Indemnified Parties would otherwise be entitled to indemnification under Section
9.4(a) exceeds the Threshold Amount, whereupon the Purchaser shall be liable for
all such Losses, including those incurred in reaching the Threshold Amount;
provided, however, that except in the case of fraud, the aggregate liability of
the Purchaser to indemnify the Seller Indemnified Parties for Losses under
Section 9.4(a) shall in no event exceed an amount equal to the Cap. Any and all
obligations of the Purchaser to indemnify the Seller Indemnified Parties
pursuant to Sections 9.4(b) or (c) shall not be subject to the Threshold Amount
or Cap, but instead shall be recoverable from “dollar one”; provided, however,
that except in the case of fraud, any failure by Purchaser to pay the Purchaser
Price (including any failure to issue any shares of NSAM Common Stock when
required to do so pursuant to this Agreement or the Vesting and No-Sale
Agreement), or the failure to comply with the covenants set forth in Section
6.11, the maximum amount of all Losses that may be recovered from Purchaser
arising out of or resulting from the causes set forth in Section 9.4 shall be an
amount not to exceed the Cash Consideration.


(c)    Any and all obligations of the Company to indemnify the Seller
Indemnified Parties pursuant to Section 9.5 shall not be subject to the
Threshold Amount or Cap, but instead shall be recoverable from “dollar one”;
provided, however, that except in the case of fraud, the maximum amount of all
Losses that may be recovered from the Company arising out of or resulting from
the causes set forth in Section 9.5 shall be an amount not to exceed the Cash
Consideration.


Section 9.7    Limitation on Remedies . From and after the Closing, and except
with respect to claims arising from fraud and any claims for specific
performance made pursuant to Section 9.12 (which shall be the exclusive remedy
for any such claims), the provisions of this Article IX shall constitute the
exclusive remedy in respect of breaches of representations, warranties,
covenants or agreements contained in this Agreement; provided, however, that
notwithstanding the foregoing, this Section 9.7 shall not limit any Seller or
any Principal’s remedies under the Securities Act and the other securities Laws
of the United States, any applicable state of the United States or any
applicable foreign jurisdiction, each as then applicable and in effect, with
respect to any Reports filed after the Closing Date if any such remedies are
available to all shareholders of NSAM.

37







--------------------------------------------------------------------------------




Section 9.8    Procedure for Indemnification.


(a)    In the event that a Person entitled to indemnification pursuant to this
Article IX sustains or incurs any Losses in respect of which indemnity may be
sought pursuant to this Article IX (an “Indemnified Party”), the Indemnified
Party shall promptly send written notice (the “Indemnification Notice”) to any
party or parties obligated to provide indemnification pursuant to this Article
IX (the “Indemnifying Party”).  The Indemnification Notice shall set forth in
reasonable detail in light of the circumstances then known to such Indemnified
Party (i) the factual basis for such claim, (ii) the amount of Losses incurred
or suffered by the Indemnified Party (if known at such time) or the amount of
Losses that the Indemnified Party reasonably anticipates it will have to pay,
and (iii) the specific representation, warranty or covenant on which such claim
for indemnification is based; provided, however, that any delay or failure by
the Indemnified Party in giving such Indemnification Notice, or any failure to
provide in reasonable detail the basis for such claim or amount of Losses
incurred, shall not relieve the Indemnifying Party of its obligations under this
Agreement except and only to the extent that the Indemnifying Party is actually
prejudiced by such delay or failure.


(b)    If such Indemnification Notice pertains solely to a breach of
representation, warranty, covenant or agreement contained in this Agreement (or
in an officer’s certificate delivered with respect to Section 7.1(c) or Section
7.2(d)) for direct indemnification pursuant to this Agreement, then the
Indemnifying Party shall have twenty (20) Business Days following receipt of the
Indemnification Notice to make such investigation of the claim as the
Indemnifying Party deems reasonably necessary.  If the Indemnified Party and the
Indemnifying Party agree at or prior to the expiration of said twenty (20)
Business Day period (or any mutually agreed upon extension thereof) on the
validity and amount of such claim, the Indemnifying Party shall promptly
thereafter pay to the Indemnified Party such agreed amount; provided that in the
event the AHI Seller or any of the Principals are the Indemnifying Party, the
AHI Seller or any such Principal, in its or his sole discretion, as applicable,
shall be permitted to pay the Indemnified Party such agreed amount in cash
and/or shares of NSAM Common Stock (valued at the fair market value of shares of
NSAM Common Stock as of the date of payment) that are not subject to vesting or
potential forfeiture pursuant to the Vesting and No-Sale Agreement.  Otherwise,
the parties shall have such rights as may be available to them under this
Agreement (including as set forth in Section 9.9) and applicable Laws.


(c)    If such Indemnification Notice pertains to a claim or demand by a third
party (a “Third Party Claim”), then the Indemnifying Party shall have twenty
(20) Business Days following receipt of the Indemnification Notice to (i) make
such investigation of the claim or demand as the Indemnifying Party deems
reasonably necessary and (ii) notify the Indemnified Party of whether or not the
Indemnifying Party desires to defend the Indemnified Party against such Third
Party Claim.  During such twenty (20) Business Day period, the Indemnified Party
shall make such filings, including motions for continuance (and answers if a
motion for continuance has not been granted), as may be necessary to preserve
the parties’ positions and rights with respect to such claim or demand.


(d)    The Indemnifying Party shall be entitled to assume the defense of any
Third Party Claim with counsel reasonably satisfactory to the Indemnified Party,
at the Indemnifying Party’s sole expense; provided that the Indemnifying Party
shall not be entitled to assume or continue control of the defense of any Third
Party Claim if (i) the Indemnified Party has been advised by counsel that an
actual conflict of interest exists between the Indemnifying Party and the
Indemnified Party in connection with the defense of such Third Party Claim,
(ii) the Third Party Claim relates to or arises in connection with any criminal
Action, (iii) the Third Party Claim seeks an injunction or equitable relief
against any Indemnified Party, or (iv) based on a reasonable estimate of Losses
relating to such Third Party Claim, after giving effect to any applicable

38







--------------------------------------------------------------------------------


limitations on indemnification in Section 9.6 and the ownership percentages of
the parties in the Company (other than in cases where the Indemnified Party is
the Company), the Indemnified Party would be responsible for more of the Losses
than the Indemnifying Party in the event that such Third Party Claim was
determined in an adverse manner to the Indemnified Party; provided that for
purposes of this clause (iv), the reasonable estimate of Losses shall be an
amount mutually agreed to by each of Purchaser and the AHI Seller after good
faith discussions concerning the amount of such estimate of Losses taking into
account all facts and circumstances related to the Third Party Claim and the
potential indemnification obligation. If the Indemnifying Party (A) elects not
to defend the Indemnified Party against a Third Party Claim, whether by not
giving the Indemnified Party timely notice of its desire to so defend or
otherwise, (B) is not entitled to defend such Third Party Claim as a result of
the Indemnified Party’s election to defend the Third Party Claim as provided in
this Section 9.8(d), or (C) after assuming the defense of a Third Party Claim,
fails to take reasonable steps necessary to defend such Third Party Claim within
five (5) Business Days after receiving written notice from the Indemnified Party
to the effect that Indemnifying Party has so failed, the Indemnified Party shall
have the right but not the obligation to assume its own defense (at the
Indemnifying Party’s sole expense).


(e)    If the Indemnifying Party is entitled to and assumes the defense of any
Third Party Claim, (i) it shall not settle the Third Party Claim unless (A) the
settlement does not entail any admission of liability on the part of any
Indemnified Party or the requirement that any Indemnified Party take any action
other than the delivery of a customary release relating to the specific matter
at issue, and (B) the settlement includes an unconditional release of each
Purchaser Indemnified Party or Seller Indemnified Party, as applicable,
reasonably satisfactory to the Indemnified Party, from all Losses with respect
to such Third Party Claim, and (ii) the Indemnified Party shall have the right
(but not the obligation) to participate in the defense of such Third Party Claim
and to employ, at its own expense, counsel separate from counsel employed by the
Indemnifying Party. If the Indemnifying Party (x) is not entitled to assume the
defense of the Third Party Claim, (y) declines to assume the defense of the
Third Party Claim or (z) withdraws from the defense of the Third Party Claim,
then the Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld, delayed or
conditioned), settle or compromise any Third Party Claim or permit a default or
consent to entry of any judgment. Notwithstanding anything in this Section 9.8
to the contrary, if the Indemnified Party proposes to settle such Third Party
Claim prior to a final judgment thereon or to forgo any appeal with respect
thereto, then the Indemnified Party will give the Indemnifying Party prompt
written notice thereof and, prior to any settlement by the Indemnified Party,
the Indemnifying Party will have the right to participate in the settlement or
assume or reassume the defense of such claims or proceeding.


(f)    An Indemnified Party will cooperate with the Indemnifying Party in such
defense and make available to the Indemnifying Party, at the Indemnifying
Party’s expense, all witnesses, pertinent records, materials and information in
the Indemnified Party’s possession or under the Indemnified Party’s control
relating thereto as is reasonably requested by the Indemnifying Party.


Section 9.9    Payment and Reimbursement Obligations. In the event that an
Indemnified Party incurs or suffers any Losses and the Indemnifying Party is
obligated pursuant to a final, non-appealable decision of a court of competent
jurisdiction, a final arbitral award against the Indemnifying Party or a
definitive settlement agreement with the Indemnifying Party to pay any amount of
such Losses to the Indemnified Party pursuant to this Article IX, such amount
shall be due and payable within ten (10) Business Days after the Indemnifying
Party receives written notice that such amount is payable pursuant to such
decision or award against the Indemnifying Party or after entry into such
settlement agreement; provided that in the event the AHI Seller or any of the
Principals are the Indemnifying Party, the AHI Seller or any such Principal, in
its or his sole discretion, as applicable, shall be permitted to pay the
Indemnified Party

39







--------------------------------------------------------------------------------


such amount in cash and/or shares of NSAM Common Stock (valued at the fair
market value of shares of NSAM Common Stock as of the date of payment) that are
not subject to vesting or potential forfeiture pursuant to the Vesting and No
Sale Agreement.


Section 9.10    Effect of Knowledge or Waiver of Condition. The right to
indemnification pursuant to this Article IX will not be affected by any
investigation conducted with respect to or any knowledge or information acquired
(or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date with respect to the
accuracy or inaccuracy of or compliance or noncompliance with, any
representation, warranty, covenant or agreement contained in this Agreement
(other than disclosures made in the Schedules to this Agreement).


Section 9.11    Additional Matters.


(a)    For purposes of this Article IX, for the sole purpose of determining the
amount of Losses (and not for determining whether any breach of any
representation or warranty has occurred) that are the subject matter of a claim
for indemnification pursuant to this Article IX, the representations and
warranties contained in this Agreement, or any certificate delivered with
respect
hereto, if applicable, shall be deemed to have been made without any
qualifications as to “materiality,” “material adverse effect,” “AHI Material
Adverse Effect,” “NSAM Material Adverse Effect” or any other materiality
qualifications (except that (x) the representations and warranties contained in
the second sentence of Section 2.11 and in Section 5.8 and (y) the definition of
Material Contracts and the use of such defined term herein, shall be read
without excluding such qualifications). 


(b)    Any amounts payable under this Article IX shall be treated by the
Purchaser and the Sellers as adjustments to the Aggregate Closing Date
Consideration


(c)    Notwithstanding any other provision of this Agreement, no Indemnifying
Party shall in any event be liable to any Indemnified Party on account of any
indemnity obligation set forth in Section 9.2, Section 9.3, Section 9.4 or
Section 9.5 for any special, incidental, indirect, consequential, punitive or
exemplary damages other than (i) any such damages that are actually incurred and
paid by an Indemnified Party pursuant to a final, non-appealable decision of a
court of competent jurisdiction as a result of a Third Party Claim or such
party’s fraud or (ii) with respect to consequential, incidental and indirect
damages (including lost profits), to the extent such damages are reasonably
foreseeable as of the date hereof or as of the Closing Date. The Purchaser, the
Company and the AHI Seller, on behalf of itself and the Principals, shall
cooperate with each other with respect to resolving any claim or Liability with
respect to which one party is obligated to indemnify the other party hereunder,
including by making commercially reasonable efforts to mitigate any Losses or
potential Losses or resolve any such claims or Liabilities.


(d)    Each of the Purchaser and the Sellers acknowledges and agrees that, other
than the representations and warranties of the Purchaser, NSAM, the Sellers and
the Principals specifically contained in this Agreement and the other
Transaction Documents, (i) there are no representations or warranties of the
Purchaser, NSAM, the Sellers or any of the Principals either expressed or
implied with respect to the Contemplated Transactions, the Company or its
Assets, Liabilities and Business, or NSAM or the Immediately-Vesting NSAM
Shares, the Time-Based NSAM Shares and the Performance-Based NSAM Shares, and
neither the Purchaser, NSAM nor any Seller or Principal has relied on any
representations or warranties other than those specifically set forth in this
Agreement and, without prejudice to the foregoing, the Purchaser, each Seller
and each Principal irrevocably and unconditionally waives any right it might
have to claim damages for breach of any representation or warranty not contained
in this Agreement and the other Transaction Documents or in any certificate
delivered pursuant hereto or thereto, and (ii) (x) the Purchaser

40







--------------------------------------------------------------------------------


Indemnified Parties shall have no claim or right to indemnification pursuant to
this Article IX with respect to any information, documents or materials
furnished by the Sellers, the Company or any of the Principals or any of their
respective Affiliates, officers, directors, employees, agents or advisors and
(y) the Seller Indemnified Parties shall have no claim or right to
indemnification pursuant to this Article IX with respect to any information,
documents or materials furnished by the Purchaser, NSAM or any of their
respective officers, directors, employees, agents or advisors, in each case,
including any information, documents or materials made available to a party in
certain “data rooms”, management presentations or any other form in expectation
of the Contemplated Transactions, other than by NSAM in any Reports filed after
the Closing Date. Each of the Purchaser, the Sellers and the Principals also
acknowledges and agrees that in connection with the Contemplated Transactions,
prior to the Closing it has received certain estimates, projections, forecasts
and similar forward-looking statements relating to the future operating and
financial performance of the other party and no representation or warranty is
being made by or on behalf of any party with respect to such matters.
Notwithstanding the foregoing, this Section 9.11(d) shall not limit any Party’s
remedies in the case of fraud by the any other Party or any Seller or any
Principal’s remedies under the Securities Act and the other securities Laws of
the United States, any applicable state of the United States or any applicable
foreign jurisdiction, each as then applicable and in effect, with respect to any
Reports filed after the Closing Date if any such remedies are available to all
shareholders of NSAM.


(e)    No party shall have any right to indemnification under this Article IX
with respect to any Losses to the extent (and only to the extent) such Losses
(i) result solely from any action taken by or willfully omitted to be taken by
such party or (ii) are duplicative of Losses that have previously been recovered
hereunder.


(f)    The amount of Losses for which indemnification is provided under this
Article IX shall be net of any amounts actually recovered by the Indemnified
Party under insurance policies with respect to such Losses (after deducting all
reasonable out-of-pocket costs and expenses associated with making and enforcing
such insurance claims); provided, that the Indemnified Party shall be required
to submit, and use commercially reasonable efforts to pursue, a claim or
potential claim to the extent that any Losses are recoverable under insurance
policies with respect to such Losses; provided, further, that in no event shall
any Indemnified Party be required to pursue or threaten any litigation against
any of its insurance carriers pursuant to this Section 9.11(f).


Section 9.12    Specific Performance. Each Party agrees that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by the other Party in accordance with the terms hereof or were
otherwise breached and that accordingly, each Party agrees that the other Party
shall be entitled to an injunction or injunctions to prevent breaches of the
provisions hereof and to specific performance of the terms hereof. No Party
shall be required to provide any bond or other security in connection with the
seeking of any injunction to prevent breaches of this Agreement or to enforce
specifically the terms and provisions of this Agreement.
ARTICLE X
MISCELLANEOUS


Section 10.1    Fees and Expenses. Except as otherwise provided in this
Agreement, the AHI Seller (for and on behalf of the Sellers and the Principals),
on the one hand, and the Purchaser, on the other hand, will pay its own expenses
incurred in connection with the evaluation of the AHI Seller and its
Subsidiaries and the Business and the negotiation, preparation, execution and
performance of this Agreement and the Transaction Documents and the Contemplated
Transactions, including the fees, expenses and disbursements of their respective
investment bankers, accountants, counsel and other agents.

41







--------------------------------------------------------------------------------




Section 10.2    Entire Agreement. The Transaction Documents contain all of the
terms, conditions and representations and warranties agreed to by the parties
relating to the subject matter of this Agreement and supersede all prior and
contemporaneous agreements, negotiations, correspondence, undertakings and
communications of the parties or their representatives, oral or written,
respecting such subject matter.


Section 10.3    Notice. All notices, consents or communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been properly given and received (a) if sent by hand delivery,
then upon delivery, (b) if sent by a nationally recognized overnight courier,
then one (1) Business Day after being delivered to such overnight courier,
(c) if sent by U.S. Mail, then three (3) Business Days after posting, or (d) if
sent by email with a written (including email) response confirming receipt by
the notice recipient, then on the date of such written response. All such
notices and communications shall be given to the Parties at their respective
addresses set forth below:


If to any of the Sellers or to any of the Principals:
American Healthcare Investors LLC
18191 Von Karman Ave, Suite 300
Irvine, California 92612
Attention: Mathieu B. Streiff
Email: mstreiff@ahinvestors.com


with copies (which shall not constitute notice) to:
O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, California 94111
Attention: C. Brophy Christensen, Esq.
Email: bchristensen@omm.com


If to the Purchaser:
NorthStar Asset Management Group Inc.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: Ronald Jay Lieberman,
Executive Vice-President and General Counsel
Email: rlieberman@nsamgroup.com


with copies (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Bruce Gutenplan, Esq.
Email: bgutenplan@paulweiss.com



42







--------------------------------------------------------------------------------


or at such other addresses as any Party may designate by notice in accordance
with the terms of this Section 10.3.
Section 10.4    Amendments; Waivers. This Agreement may be amended only by a
written instrument duly executed by the Parties. The Purchaser may waive any
breach by the Sellers or the Principals, and the AHI Seller may waive any breach
by the Purchaser, of any provision of this Agreement; provided, however, that
any such waiver is in writing. A waiver of one or more defaults under this
Agreement shall not operate or be construed as a waiver of any future default or
defaults, whether of a similar or different character, and the failure of a
Party to enforce any of its rights under this Agreement shall not constitute a
waiver of any default.


Section 10.5    Severability. If any provision of this Agreement is declared
invalid or unenforceable by any court of competent jurisdiction, then such
provision shall be deemed automatically modified to conform to the requirements
for validity and enforceability as declared at that time, and as so modified,
shall be deemed a provision of this Agreement as though originally included
herein.


Section 10.6    No Assignment. None of the Parties may assign or otherwise
transfer any of their respective rights, or delegate any of their respective
obligations, under this Agreement to any Person without the prior written
consent of the other Parties; provided, however, that without the consent of any
Party, upon advance written notice to the AHI Seller, the Purchaser may assign
its rights and obligations to any of NSAM or its direct or indirect wholly-owned
Subsidiaries, but no such transfer shall relieve the Purchaser of any Liability
hereunder.


Section 10.7    Binding Effect; No Third Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
permitted successors and assigns. Nothing in this Agreement shall confer any
rights upon any Person other than the Parties and their permitted successors and
assigns (except as set forth in Article X).


Section 10.8    Governing Law. This Agreement and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement), shall be governed by the
internal Laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.


Section 10.9    Submission to Jurisdiction. The Parties agree that jurisdiction
and venue for any action arising from or relating to this Agreement or the
relationship between the parties, including but not limited to matters
concerning validity, construction, performance, or enforcement, shall be
exclusively in a state or a federal court sitting in Wilmington, Delaware
(provided, that a final judgment in any such action shall be conclusive and
enforced in other jurisdictions) and further agree that service of process may
be made in any matter permitted by law. The Parties stipulate and agree that
they are subject to personal jurisdiction in Delaware. This paragraph is
intended to fix the location of potential litigation between the parties and
does not create any causes of action or waive any defenses or immunities to
suit. 


Section 10.10    WAIVERS OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

43







--------------------------------------------------------------------------------




Section 10.11    Interpretation. Unless otherwise expressly provided, for the
purposes of this Agreement, the following rules of interpretation shall apply:
(a) unless the context clearly requires otherwise, the words “hereof,” “herein,”
and “hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (b) all pronouns and all variations thereof shall be deemed to refer
to the masculine, female or neuter, singular or plural, as the identity of the
Person may require; (c) references herein to a specific Article, Section,
Subsection or Exhibit shall refer, respectively, to Articles, Sections,
Subsections or Exhibits of this Agreement, unless the express context otherwise
requires; (d) wherever the word “include,” “includes,” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “but not limited
to” or “without limitation” unless clearly indicated otherwise; (e) the word
“extent” in the phrase “to the extent” means the degree to which a subject or
other thing extends, and such phrase shall not mean simply “if.”; (f) a
reference to “$,” “U.S. dollars” or “dollars” means the legal tender of the
United States of America; (g) with respect to the determination of any period of
time, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”; (h) all terms defined in this Agreement shall
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein; and (i) any law
referred to herein or in any agreement or instrument that is referred to herein
means such law as from time to time amended, modified or supplemented, including
by succession of comparable successor law and references to all attachments
thereto and instruments incorporated therein.


Section 10.12    Schedules; Exhibits. The Schedules and each exhibit delivered
pursuant to the terms of this Agreement will be in writing and will constitute a
part of this Agreement, although the Schedules need not be attached to each copy
of this Agreement. The Schedules are by this Agreement incorporated by reference
into the sections in which they are directly referenced or where the meaning of
the disclosure contained in one section of the Schedules is reasonably apparent
on its face to apply to another section of the Schedules. Capitalized terms used
in a particular Schedule and not otherwise defined therein will have the meaning
given to such terms in this Agreement.


Section 10.13    Joint Drafting. The Parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.


Section 10.14    Counterparts. This Agreement may be executed in counterparts
(each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement) and shall become effective when one
or more counterparts have been signed by each Party and delivered to the other
Parties.


Section 10.15    Sale and Company Engagements; Privileged Information.


(a)    Sale and Company Engagements. O’Melveny & Myers LLP (“OMM”) has acted as
counsel for the Sellers, the Principals and the Company (collectively, the “OMM
Clients”) in connection with this Agreement and the Contemplated Transactions
(the “Sale Engagement”) and in that connection OMM has not acted as counsel for
any other Person, including the Purchaser. Upon the Closing, only the OMM
Clients shall be considered clients of OMM in the Sale Engagement. All
communications between the OMM Clients and OMM in the course of, and relating
to, the Sale Engagement shall be deemed to be attorney-client confidences that
belong solely to the Principals and the Sellers and not the Company.
Accordingly, the Purchaser shall not have access to any such communications, or
to the files of OMM relating

44







--------------------------------------------------------------------------------


to the Sale Engagement. Without limiting the generality of the foregoing, upon
and after the Closing, (i) the Principals, the Sellers and OMM shall be the sole
holders of the attorney-client privilege with respect to the Sale Engagement,
and neither the Company nor the Purchaser shall be a holder thereof, (ii) to the
extent that files of OMM in respect of the Sale Engagement constitute property
of a client of OMM, only the Principals and the Sellers shall hold such property
rights, and (iii) OMM shall have no duty whatsoever to reveal or disclose any
such attorney-client communications or files to the Company or the Purchaser by
reason of any attorney-client relationship between OMM and the Company or
otherwise.


(b)    Post-Closing Legal Representation of the Principals and the Sellers,
Including Matters Relating to the Contemplated Transactions. Without the need
for any consent or waiver by the Company or the Purchaser, OMM shall be
permitted to represent the Principals and the Sellers after the Closing in
connection with any matter, including anything related to the transactions
contemplated by the Transaction Documents or any disagreement or dispute
relating thereto. Without limiting the generality of the foregoing, after the
Closing, OMM shall be permitted to represent the Principals and the Sellers, any
of their agents and Affiliates, or any one or more of them, in connection with
any negotiation, transaction or dispute (including litigation, arbitration or
other adversary proceeding) with the Purchaser, the Company or any of their
agents or affiliates under or relating to this Agreement, any transaction
contemplated by this Agreement, and any related matter, such as claims for
indemnification and disputes involving employment or noncompetition or other
agreements entered into in connection with this Agreement.


(c)    Continued Representation. OMM shall be permitted to withdraw from any
engagement with the Company in order to be able to represent or continue to
represent any Principal or the Sellers.


(d)    Consent and Waiver of Conflicts of Interest. Each of the Principals, the
Sellers, the Company and the Purchaser consent to each of the arrangements
specified in this Section 10.15 and waives any actual or potential conflict of
interest that may be involved in connection with any representation by OMM
permitted in this Section 10.15.


Section 10.16    NSAM Guaranty.


(a)    To induce the Sellers to enter into this Agreement, NSAM hereby
absolutely, irrevocably and unconditionally guarantees to the Sellers, the
Principals and their respective permitted assigns, the due and punctual payment
and performance of, and compliance with, all agreements, obligations, covenants,
warranties, representations, indemnities and undertakings of the Purchaser and
its permitted assigns under and contained in this Agreement as primary obligor
and not merely as surety, whether heretofore, now, or hereafter made, incurred
or created, whether voluntary or involuntary, however arising, absolute or
contingent, liquidated or unliquidated, determined or undetermined
(collectively, the “NSAM Guaranteed Obligations”), whether the Purchaser or its
permitted assigns may be liable individually or jointly with others, and whether
or not such NSAM Guaranteed Obligations may hereafter become otherwise
unenforceable; provided, that NSAM shall have the right to claim and assert all
of the Purchaser’s rights, claims and defenses hereunder, including limitations
on indemnification obligations pursuant to Article IX (the “NSAM Guaranty”). If,
for any reason whatsoever, the Purchaser or any of its permitted assigns shall
fail or be unable to duly, punctually and fully pay or perform the NSAM
Guaranteed Obligations, NSAM will forthwith pay or perform, or cause to be paid
or performed, the NSAM Guaranteed Obligations. NSAM hereby waives diligence,
presentment, demand of payment, filing objections with a court, any right to
require proceeding first against the Purchaser or any such permitted assign if
the Purchaser fails or is unable to duly, punctually and fully pay or perform
the NSAM Guaranteed Obligations, any right to require the prior disposition of
the assets of the Purchaser or any such permitted assign to meet their
respective obligations,

45







--------------------------------------------------------------------------------


notice (except notice to be provided to the Purchaser or its counsel in
accordance with this Agreement), protest and all demands whatsoever. NSAM’s
obligations hereunder, including the NSAM Guaranty, may not be revoked or
terminated and shall remain in full force and effect without interruption, shall
be binding on NSAM and its successors and assigns and are unconditional
irrespective of any conduct of the Purchaser, the Sellers and/or the Principals
which might constitute (and NSAM hereby waives) a legal or equitable discharge
of a surety, co-obligor, guarantor or guaranty (other than fraud or willful
misconduct by the Sellers or the Principals, or defenses to the payment or
performance of the NSAM Guaranteed Obligations that are available to NSAM or the
Purchaser pursuant to the terms and provisions of this Agreement). This NSAM
Guaranty shall constitute a guarantee of payment and not of collection.


(b)    NSAM waives, to the fullest extent permitted by applicable Law, any right
to require the Sellers or the Principals to proceed against or exhaust remedies
against the Purchaser or any other party if the Purchaser fails or is unable to
duly, punctually and fully pay or perform the NSAM Guaranteed Obligations. NSAM
waives, to the fullest extent permitted by applicable Law, any personal defense
based on or arising out of any personal defense of the Purchaser other than
payment or performance in full of the NSAM Guaranteed Obligations, fraud or
willful misconduct by the Sellers or the Principals, or defenses to the payment
of the NSAM Guaranteed Obligations that are available to NSAM or the Purchaser
pursuant to the terms and provisions of this Agreement, such waiver including
any defense based on or arising out of the disability of the Purchaser, the
unenforceability of the NSAM Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Purchaser other
than payment or performance in full of the NSAM Guaranteed Obligations, fraud or
willful misconduct by the Sellers or the Principals, or defenses to the payment
or performance of the NSAM Guaranteed Obligations that are available to NSAM or
the Purchaser pursuant to the terms and provisions of this Agreement.


Section 10.17    Principals’ Guaranty.


(a)    To induce the Purchaser to enter into this Agreement, each Principal
severally (in accordance with its Pro Rata Percentage), and not jointly, hereby
absolutely, irrevocably and unconditionally guarantees to the Purchaser and its
permitted assigns, the due and punctual payment and performance of, and
compliance with, all agreements, obligations, covenants, warranties,
representations, indemnities and undertakings of the AHI Seller and its
permitted assigns under and contained in this Agreement as primary obligor and
not merely as surety, whether heretofore, now, or hereafter made, incurred or
created, whether voluntary or involuntary, however arising, absolute or
contingent, liquidated or unliquidated, determined or undetermined
(collectively, the “Principal Guaranteed Obligations”), whether the AHI Seller
or its permitted assigns may be liable individually or jointly with others, and
whether or not such Principal Guaranteed Obligations may hereafter become
otherwise unenforceable; provided, that any Principal shall have the right to
claim and assert all of the AHI Seller’s rights, claims and defenses hereunder,
including limitations on indemnification obligations pursuant to Article IX (the
“Principal Guaranty”). If, for any reason whatsoever, the AHI Seller or any of
its permitted assigns shall fail or be unable to duly, punctually and fully pay
or perform the Principal Guaranteed Obligations, each Principal severally (in
accordance with its Pro Rata Percentage), and not jointly, will forthwith pay or
perform, or cause to be paid or performed, the Principal Guaranteed Obligations.
Each Principal hereby waives diligence, presentment, demand of payment, filing
objections with a court, any right to require proceeding first against the AHI
Seller or any such permitted assign if the AHI Seller fails or is unable to
duly, punctually and fully pay or perform the Principal Guaranteed Obligations,
any right to require the prior disposition of the assets of the AHI Seller or
any such permitted assign to meet their respective obligations, notice (except
notice to be provided to the AHI Seller or its counsel in accordance with this
Agreement), protest and all demands whatsoever. Each Principal’s obligations
hereunder, including the Principal Guaranty, may not be revoked or terminated
and shall remain in full force and effect without interruption, shall be binding
on each Principal and their respective successors and assigns

46







--------------------------------------------------------------------------------


and are unconditional irrespective of any conduct of the AHI Seller and/or the
Purchaser which might constitute (and each Principal hereby waives) a legal or
equitable discharge of a surety, co-obligor, guarantor or guaranty (other than
fraud or willful misconduct by the Purchaser, or defenses to the payment or
performance of the Principal Guaranteed Obligations that are available to the
AHI Seller pursuant to the terms and provisions of this Agreement). This
Principal Guaranty shall constitute a guarantee of payment and not of
collection.


(b)    Each Principal waives, to the fullest extent permitted by applicable Law,
any right to require the Purchaser to proceed against or exhaust remedies
against the AHI Seller or any other party if the AHI Seller fails or is unable
to duly, punctually and fully pay or perform the Principal Guaranteed
Obligations. Each Principal waives, to the fullest extent permitted by
applicable Law, any personal defense based on or arising out of any personal
defense of the AHI Seller other than payment or performance in full of the
Principal Guaranteed Obligations, fraud or willful misconduct by the Purchaser,
or defenses to the payment of the Principal Guaranteed Obligations that are
available to any of the Principals or the AHI Seller pursuant to the terms and
provisions of this Agreement, such waiver including any defense based on or
arising out of the disability of the AHI Seller, the unenforceability of the
Principal Guaranteed Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the AHI Seller other than payment
or performance in full of the Principal Guaranteed Obligations, fraud or willful
misconduct by the Purchaser, or defenses to the payment or performance of the
Principal Guaranteed Obligations that are available to any of the Principals or
the AHI Seller pursuant to the terms and provisions of this Agreement.


[Signatures on Next Page]

47







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered
as of the date first above written.
AHI SELLER:
AMERICAN HEALTHCARE INVESTORS LLC
By:
/s/ Mathieu B. Streiff    

Name: Mathieu B. Streiff
Title: Executive Vice President




SECOND SELLER:
HC AHI HOLDING COMPANY, LLC
By:
/s/ Mathieu B. Streiff    

Name: Mathieu B. Streiff
Title: Sole Member




COMPANY:


AHI NEWCO, LLC
By: American Healthcare Investors LLC, its manager
By:
/s/ Mathieu B. Streiff    

Name: Mathieu B. Streiff
Title: Executive Vice President




PURCHASER:
PLATFORM HEALTHCARE INVESTOR T-II, LLC
By:
/s/ Ronald J. Lieberman    

Name: Ronald J. Lieberman
Title: Executive Vice President and General Counsel







48







--------------------------------------------------------------------------------




NSAM:
NORTHSTAR ASSET MANAGEMENT GROUP INC.
By:
/s/ Ronald J. Lieberman    

Name: Ronald J. Lieberman
Title: Executive Vice President and General Counsel













































































49







--------------------------------------------------------------------------------








PRINCIPALS:


/s/ Jeffrey T. Hanson    
Jeffrey T. Hanson


/s/ Danny Prosky     
Danny Prosky


/s/ Mathieu B. Streiff    
Mathieu B. Streiff





























50







--------------------------------------------------------------------------------


Annex I
Defined Terms
Defined Terms. For purposes of this Agreement, the following terms shall have
the following meanings:
2014 Omnibus Stock Incentive Plan: means the NorthStar Asset Management Group
2014 Omnibus Stock Incentive Plan, approved on March 28, 2014.
Accounting Principles: means, collectively, the accounting principles, methods
and practices used in preparing the Audited Financial Statements, applied on a
consistent basis and in accordance with GAAP.
Action: means any action, dispute, claim, demand, hearing, charge, indictment,
litigation, complaint, suit, proceeding, arbitration, mediation, investigation,
examination, audit or inquiry.
Advisory Agreement: means any advisory agreement, sub-advisory agreement or
other Contract relating to the provision of asset management, operating,
supervisory, administrative or similar services to an Investment Vehicle.
Affiliate: means, with reference to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person; provided, however, for the avoidance of doubt GAHR II and its
Subsidiaries and GAHR III and its Subsidiaries will not be considered to be
Affiliates of the AHI Seller or any of its Subsidiaries. For the avoidance of
doubt, the Principals shall be deemed to be “Affiliates” of the AHI Seller and
its Subsidiaries.
AHI Management Services: means AHI Management Services, Inc., a Delaware
corporation.
AHI Management Services Employee: means any current or former director, officer,
employee, consultant or independent contractor of AHI Management Services.
AHI Material Adverse Effect: means any change, effect, event, occurrence, state
of facts or development that, individually or together with any one or more
changes, effects, events, occurrences, states of fact or developments, has had
or would reasonably be expected to have a material adverse effect on (a) the
assets, properties, business, results of operations or condition (financial or
otherwise) of the AHI Seller and its Subsidiaries or the Company and its
Subsidiaries, in each case taken as a whole or (b) the ability of the Sellers or
any of their respective Subsidiaries to consummate the Contemplated Transactions
on a timely basis; provided, that none of the following shall be taken into
account in determining whether there has been an AHI Material Adverse Effect:
any adverse change, effect, event, occurrence, state of facts or development to
the extent attributable to: (i) general economic or political conditions; (ii)
conditions first arising after the date hereof and generally affecting the
industries in which the AHI Seller, the Company and their respective
Subsidiaries operate; (iii) any changes in financial, banking or securities
markets in general, including any disruption thereof and any decline in the
price of any security or any market index or any change in prevailing interest
rates; (iv) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (v) any changes first arising
after the date hereof in applicable Law or accounting rules (including GAAP) or
the enforcement, implementation or interpretation thereof; (vi) any natural or
man-made disaster or acts of God; (vii) the announcement or pendency of the
Contemplated Transactions; (viii) the taking of any action requested in writing
or consented to in writing by the Purchaser, its Subsidiaries or any of their
respective Affiliates; (ix) actions taken by the Purchaser or any of its
Affiliates; or (x) the failure of the AHI Seller or any of its Subsidiaries to
meet any internal or external projections, estimates, budgets,

I-1



--------------------------------------------------------------------------------


predictions, milestones or forecasts (but not the underlying facts or reasons
for such failure), which, in the case of any of the foregoing clauses (i)
through (vi) does not disproportionately affect the AHI Seller or any of its
Subsidiaries relative to other companies in the industries in which they
operate.
Alternative Transaction: means (a) a sale or transfer of all or a material
portion of the assets of the AHI Seller or any of its Subsidiaries or (b) a
merger, consolidation or other transaction which results in any Person or
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) acquiring
beneficial ownership, directly or indirectly, of any Equity Interests of the AHI
Seller or any of its Subsidiaries, in each case other than to the Purchaser or
an Affiliate of the Purchaser or pursuant to the Restructuring Transactions or
the Tax Restructuring.
Assets: means all of the assets, properties and rights of the AHI Seller used in
the Business of the AHI Seller.
Assumed Liabilities: means the “Assumed Liabilities” as such term is defined in
the Contribution Agreement.
Average NSAM Closing Price: means the volume weighted average price of NSAM
Common Stock for a ten (10) trading day period ending on the closing of the
second to last trading day prior to the Closing Date, as reported by Bloomberg.
Bankruptcy Laws: means present or future applicable Federal or state Laws
relative to bankruptcy, insolvency or other relief for debtors.
Benefit Plan: means any pension, profit-sharing, savings, retirement,
employment, collective bargaining, consulting, severance, termination, executive
compensation, incentive compensation, deferred compensation, bonus, equity
purchase, option, phantom equity or other equity-based compensation,
change-in-control, retention, salary continuation, vacation, sick leave,
disability, death benefit, group insurance, hospitalization, medical, dental,
life (including all individual life insurance policies as to which the AHI
Seller or any of its Subsidiaries (other than AHI Management Services) is the
owner, the beneficiary or both), Code Section 125 “cafeteria” or “flexible”
benefit, employee loan, educational assistance or fringe benefit plan, program,
policy, practice, agreement or arrangement, whether written or oral, formal or
informal, including each “employee benefit plan” within the meaning of ERISA,
Multiemployer Plan and other employee benefit plan, program, policy, practice,
agreement or arrangement, whether or not subject to ERISA (including any funding
mechanism therefor now in effect or required in the future as a result of the
Contemplated Transactions).
Business: means the business of managing and operating Healthcare real estate
assets, including through the formation, registration, sponsorship,
co-sponsorship, financing, marketing and management of investment vehicles. The
Business of the AHI Seller and its Subsidiaries shall be deemed not to include
the actions by, or the employment by AHI Management Services of, the AHI
Management Services Employees.
Business Day: means any day other than a Saturday, a Sunday or a holiday on
which commercial banks in the State of New York or California are authorized or
required to be closed.
Code: means the Internal Revenue Code of 1986.
Common Units: means the issued and outstanding equity interests of the Company
designated as “Common Units”.

I-2



--------------------------------------------------------------------------------


Company Plan: means any Benefit Plan (a) under which any current or former
director, officer, employee, consultant or independent contractor of the AHI
Seller or its Subsidiaries (other than the AHI Management Services Employees)
has any present or future right to benefits and that is maintained, sponsored or
contributed to by the AHI Seller or its Subsidiaries (other than AHI Management
Services), or that AHI Seller or its Subsidiaries (other than AHI Management
Services) has any obligation to maintain, sponsor or contribute to; or (b) with
respect to which the AHI Seller or its Subsidiaries (other than AHI Management
Services) has any Liability (other than with respect to the AHI Management
Services Employees).
Contemplated Transactions: means the transactions contemplated by the
Transaction Documents.
Contract: means any contract, agreement, indenture, note, bond, loan, lease,
sublease, conditional sales contract, mortgage, license, sublicense, franchise
agreement, obligation, promise, undertaking, commitment or other binding
arrangement.
Contribution Agreement: means the Contribution Agreement, between the AHI Seller
and the Company, in the form attached hereto as Exhibit I.
Control: (including the terms “Controlling”, “Controlled by” and “under common
Control with”) of a Person includes the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting interests, by contract or
otherwise.
Corporate Records: means, collectively, the corporate records of the AHI Seller
and its Subsidiaries, including (a) all Organizational Documents, (b) all
minutes of meetings and resolutions or written consents of equityholders and the
board of directors or managers, as applicable (including any committees) and (c)
the share certificate books, securities register, register of transfers and
register of directors or managers, as applicable.
DOL: means the U.S. Department of Labor.
Encumbrance: means any lien, mortgage, deed of trust, deed to secure debt,
pledge, charge, security interest, and in the case of real property, includes
any easement, restriction, covenant, condition, title default, encroachment or
other survey defect, option or other encumbrance.
Enforceability Exceptions: means (a) any applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally, and (b) general principles of equity (regardless of
whether enforcement is sought in a proceeding at Law or in equity).
Environmental Laws: means any Laws regulating, relating to or imposing Liability
or requirements concerning protection of human health as it relates to exposure
to Hazardous Substances or the environment, or in any way relating to Hazardous
Substances, as now or may at any time hereafter be in effect.
Equity Interests: means, with respect to any Person, membership interests of (or
other ownership or profit interests in) such Person, warrants, options or other
rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

I-3



--------------------------------------------------------------------------------


ERISA: means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder.
ERISA Affiliate: means any Person, trade or business (whether or not
incorporated) that, together with the AHI Seller or its Subsidiaries, would be
treated as a single employer under Section 414 of the Code or under common
control under Section 4001 of ERISA.
Exchange Act: means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.
Family Member: means, with respect to any natural Person, each of (a) the
spouse, lineal ancestors or descendants, nieces, nephews or cousins of such
natural Person including the spouse of any of the foregoing, and regardless of
whether such relationship exists by birth, adoption or marriage, (b) any
executors or administrators for, or the estate of, such natural Person or any of
the foregoing, and (c) any trusts, partnerships, limited liability companies or
other legal entities formed for the benefit of such natural Person or any of the
foregoing.
GAAP: means United States generally accepted accounting principles, consistently
applied.
GAHR II: means Griffin-American Healthcare REIT II, Inc., a Maryland
corporation.
GAHR II Merger: means the merger of GAHR II with and into a wholly-owned
subsidiary of NRF, pursuant to the GAHR II Merger Agreement.
GAHR II Merger Agreement: means that certain Agreement and Plan of Merger, dated
as of August 5, 2014, by and among NRF, NRF Healthcare Subsidiary, LLC, a
Delaware limited liability company, NRF OP Healthcare Subsidiary, LLC, a
Delaware limited liability company, Griffin-American Healthcare REIT II
Holdings, LP, a Delaware limited partnership, and GAHR II.
GAHR II Property Management Agreement: means any property management agreement
entered into between AHI Management Services and Affiliates of GAHR II.
GAHR III: means Griffin-American Healthcare REIT III, Inc., a Maryland
corporation.
GAHR III Property Management Agreement: means any property management agreement
entered into between AHI Management Services and Affiliates of GAHR III.
Governmental Authority: means (a) any United States federal, state or local or
foreign government (or political subdivision thereof); (b) any agency or
instrumentality of any such government (or political subdivision thereof); (c)
any non-governmental regulatory or administrative authority, body or other
organization (to the extent that the rules, regulations, standards,
requirements, procedures and Orders of such authority, body or other
organization have the force of Law); and (d) any United States federal, state or
local or foreign court, tribunal, arbitrator or arbitration panel.
Hazardous Substances: means: (a) any pollutant or contaminant; (b) any toxic,
radioactive, ignitable, corrosive, reactive or otherwise hazardous substance,
waste or material; (c) any petroleum, petroleum derivative, by-product or other
hydrocarbon, polychlorinated biphenyl, asbestos or mold; or (d) any substance,
waste or material having any constituent elements displaying any of the
foregoing characteristics or otherwise regulated by or giving rise to Liability
under Environmental Laws.

I-4



--------------------------------------------------------------------------------


Healthcare: means the industry related to the provision of goods or services
that treat individuals with curative, preventive, rehabilitative, and palliative
care (including real estate related to the healthcare industry such as medical
office buildings, adult or senior housing, assisting living facilities and
nursing homes, and life science centers).
Indebtedness: means (a) any indebtedness or other obligation of the AHI Seller
or any of its Subsidiaries for borrowed money, whether current, short-term or
long-term and whether secured or unsecured (other than trade payables incurred
in the ordinary course of business); (b) any indebtedness of the AHI Seller or
any of its Subsidiaries evidenced by any note, bond, debenture or other security
or similar instrument; (c) any liabilities of the AHI Seller or any of its
Subsidiaries with respect to interest rate or currency swaps, collars, caps and
similar hedging obligations; (d) any liabilities of the AHI Seller or any of its
Subsidiaries for the deferred purchase price of property or other assets
(including any “earn-out” or similar payments); (e) any liabilities of the AHI
Seller or any of its Subsidiaries in respect of any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which liabilities are required to be classified and
accounted for under GAAP as capital leases; (f) any liabilities of the AHI
Seller or any of its Subsidiaries under any performance bond or letter of credit
or any bank overdrafts and similar charges; (g) any accrued interest, premiums,
penalties and other obligations relating to the foregoing; and (h) any
indebtedness referred to in clauses (a) through (g) above of any Person that is
either guaranteed (including under any “keep well” or similar arrangement) by,
or secured (including under any letter of credit, banker’s acceptance or similar
credit transaction) by any Encumbrance upon any property or asset owned by, the
AHI Seller or any of its Subsidiaries; provided, that Indebtedness will not
include any liabilities that are Retained Liabilities. Indebtedness shall also
include accrued interest and any pre-payment penalties, “breakage costs,”
redemption fees, costs and expenses or premiums and other amounts then due and
owing pursuant to the instruments evidencing Indebtedness.
Intellectual Property: means any of the following, as they exist anywhere in the
world, whether registered or unregistered: (a) patents, patentable inventions
and other patent rights (including any divisions, continuations,
continuations-in-part, reissues, reexaminations and interferences thereof);
(b) trademarks, service marks, trade dress, trade names, taglines, brand names,
logos and corporate names and all goodwill related thereto; (c) copyrights, mask
works and designs; (d) trade secrets, know-how, inventions, processes,
procedures, databases, confidential business information and other proprietary
information and rights; (e) computer software programs, including all source
code, object code, specifications, designs and documentation related thereto;
and (f) social media account names, domain names, Internet addresses and other
computer identifiers.
Investment Vehicle: means an investment fund or investment vehicle (including
non-traded REITs and similar investment offerings or programs), directly or
indirectly managed, sponsored, advised, financed, funded or Controlled by the
AHI Seller or any of its Subsidiaries.
IP Licenses: means all material Contracts (a) pursuant to which the AHI Seller
or any of its Subsidiaries uses any Licensed Intellectual Property, or
(b) pursuant to which the AHI Seller or any of its Subsidiaries has granted to a
third party any right in or to any Owned Intellectual Property.
IRS: means the U.S. Internal Revenue Service and any successor agency thereto.
Knowledge: means, when used in reference to the AHI Seller, any of its
Subsidiaries, the Second Seller or the Principals, the actual knowledge of any
Principal, assuming the reasonable discharge of his duties in a professional
manner.

I-5



--------------------------------------------------------------------------------


Law: means any principle of common law or law, statute, ordinance, code,
regulation, rule (including stock exchange rules) or other requirement of any
Governmental Authority.
Liability: means any liability, debt, obligation, loss (including loss of
value), damage, Action, judgment, settlement, interest, fine, penalty, Tax,
deficiency, fee, cost or expense (including court costs and fees, costs of
attorneys, accountants and other experts, and other expenses of litigation).
License: means any license, permit, certificate, approval, consent, registration
or similar authorization.
Losses: means any Liability, whether or not involving a third party claim.
Merger Termination Amount: means the “Merger Termination Amount” as defined in
that certain Amended and Restated Agreement of Limited Partnership of
Griffin-American Healthcare REIT II Holdings, LP, dated as of April 26, 2014, as
amended, modified or supplemented prior to August 5, 2014.
Multiemployer Plan: means a “multiemployer plan” as defined in Section 3(37) of
ERISA.
NRF: means NorthStar Realty Finance Corp., a Maryland corporation.
NSAM Common Stock: means the shares of common stock, par value $0.01 per share,
of NSAM.
NSAM Fundamental Representations: means the representations and warranties of
NSAM set forth in Sections 5.1 (Organization), 5.2 (Due Authorization), and 5.6
(NSAM Capitalization).
NSAM Material Adverse Effect: means any change, effect, event, occurrence, state
of facts or development that, individually or together with any one or more
changes, effects, events, occurrences, states of fact or developments, has had
or would reasonably be expected to have a material adverse effect on (a) the
assets, properties, business, results of operations or condition (financial or
otherwise) of NSAM and its Subsidiaries, in each case taken as a whole or (b)
the ability of NSAM or any of its Subsidiaries to consummate the Contemplated
Transactions on a timely basis; provided, that none of the following shall be
taken into account in determining whether there has been a NSAM Material Adverse
Effect: any adverse change, effect, event, occurrence, state of facts or
development to the extent attributable to: (i) general economic or political
conditions; (ii) conditions first arising after the date hereof and generally
affecting the industries in which NSAM and its Subsidiaries operate; (iii) any
changes in financial, banking or securities markets in general, including any
disruption thereof and any decline in the price of any security or any market
index or any change in prevailing interest rates; (iv) acts of war (whether or
not declared), armed hostilities or terrorism, or the escalation or worsening
thereof; (v) any changes first arising after the date hereof in applicable Law
or accounting rules (including GAAP) or the enforcement, implementation or
interpretation thereof; (vi) any natural or man-made disaster or acts of God;
(vii) the announcement or pendency of the Contemplated Transactions; (viii)
actions taken by the AHI Seller or any of its Affiliates; (viii) the taking of
any action requested in writing or consented to in writing by the Principals,
the AHI Seller, its Subsidiaries or any of their respective Affiliates; (ix) the
failure of NSAM or any of its Subsidiaries to meet any internal or external
projections, estimates, budgets, predictions, milestones or forecasts (but not
the underlying facts or reasons for such failure), which, in the case of any of
the foregoing clauses (i) through (iv) or (vi) does not disproportionately
affect NSAM or any of its Subsidiaries relative to other companies in the
industries in which they operate.

I-6



--------------------------------------------------------------------------------


NSAM Representations: means the representations and warranties made by NSAM in
this Agreement or in any certificate delivered by or on behalf of NSAM to the
Sellers or any of their respective Affiliates pursuant to this Agreement.
Order: means any order, decision, judgment, writ, injunction, decree, award or
other determination of any Governmental Authority.
Organizational Documents: means (a) in the case of a corporation, its charter
and by-laws; (b) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(e) in the case of any other entity, the organizational and governing documents
of such entity.
Parties: means the Sellers, the Company, the Principals, the Purchaser and NSAM;
each such Person is referred to herein from time to time as a “Party”.
PBGC: means the U.S. Pension Benefit Guaranty Corporation.
Permitted Encumbrances: means: (a) Encumbrances for Taxes not yet due and
payable or the amount or validity of which is being contested in good faith by
appropriate proceedings and for which appropriate reserves have been established
on the Financial Statements in accordance with the Accounting Principles;
(b) mechanics’, materialmen’s, carriers’, warehousemen’s, workers’, repairers’,
statutory and similar liens arising or incurred in the ordinary course of
business; (c) zoning, entitlement, building and other land use or environmental
Encumbrances; (d) the leases and other matters disclosed on Schedule 2.15;
(e) Encumbrances arising under worker’s compensation, unemployment insurance,
social security, retirement and similar Laws; (f) all Encumbrances granted in
favor of the AHI Seller’s and its Subsidiaries’ lenders that will be released
and discharged prior to the Closing; (g) Encumbrances, that do not, individually
or in the aggregate, materially affect the value or materially interfere with
the continued ownership, lease, use or operation of the assets or property to
which they relate in the Business or the anticipated use or development of the
applicable asset or property; (h) Encumbrances registered by any licensor of
personal property to any of the AHI Seller or its Subsidiaries; (i) Encumbrances
made, created or suffered by or on behalf of the Purchaser, including
Encumbrances arising as a result of any act or omission of the Purchaser; and
(j) Encumbrances set forth on Schedule A-1.
Person: means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization or other legal entity or
Governmental Authority.
Personal Data: means a Person’s name, street address, telephone number, e-mail
address, photograph, social security number or tax identification number,
driver’s license number, passport number, credit card number, bank information,
or biometric identifiers or any other piece of information that, alone or in
combination with other information held by the AHI Seller or any of its
Subsidiaries allows the identification of or contact with a Person or can be
used to identify a Person.
Principal Fundamental Representations: means the representations and warranties
of each Principal set forth in Sections 3.1 (Due Authorization) and 3.9
(Brokers).

I-7



--------------------------------------------------------------------------------


Principal Representations: means the representations and warranties made by each
Principal in this Agreement or in any certificate delivered by or on behalf of
the Principals to the Purchaser or any of its Affiliates pursuant to this
Agreement.
Property Management Agreements: means collectively, the GAHR II Property
Management Agreements and the GAHR III Property Management Agreements.
Pro Rata Percentage: means 33.33%.
Purchaser Fundamental Representations: means the representations and warranties
of the Purchaser set forth in Sections 4.1 (Organization), 4.2 (Due
Authorization) and 4.6 (Brokers).
Purchaser Indemnified Parties: means the Purchaser, the Company, Flaherty and
their employees, officers, directors, managers, members, partners,
equityholders, Affiliates, agents, counsel, financial advisors, auditors and
other representatives and their respective successors and assigns.
Purchaser Representations: means the representations and warranties made by the
Purchaser in this Agreement or in any certificate delivered by or on behalf of
the Purchaser to the Sellers or any of their respective Affiliates pursuant to
this Agreement.
REIT: means a real estate investment trust qualifying under Section 856 of the
Code.
Restructuring Documents: means the Contribution Agreement and the Trademark
Assignment Agreement.
Restructuring Transactions: means, collectively, (i) the formation of the
Company as a limited liability company in the State of Delaware, (ii) the entry
into the Limited Liability Company Agreement of the Company by the Sellers and
the issuance of three (3) Common Units to the Sellers by the Company pursuant
thereto, (iii) the entry into the Contribution Agreement by the Company and the
AHI Seller, (iv) the contribution by the AHI Seller of the Contributed Assets
(but not the Retained Assets) to, and the assumption of the Assumed Liabilities
(but not the Retained Liabilities) by, the Company in accordance with the terms
and subject to the conditions contained in the Contribution Agreement, (v) the
issuance of 9,997 Common Units to the AHI Seller by the Company in consideration
therefor and (vi) all other transactions related to, or entered into in
furtherance of or in connection with, the foregoing.
Retained Assets: means “Retained Assets” as such term is defined in the
Contribution Agreement.
Retained Liabilities: means “Retained Liabilities” as such term is defined in
the Contribution Agreement.
SEC: means the U.S. Securities and Exchange Commission.
Securities Act: means the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.
Seller Fundamental Representations: means the representations and warranties of
the Sellers set forth in Sections 2.1 (Organization), 2.2 (Due Authorization),
2.6 (Title and Capitalization), 2.7(a) (Subsidiaries), the first sentence of
2.7(c) (Subsidiaries), 2.7(d) (Subsidiaries) and 2.34 (Brokers).

I-8



--------------------------------------------------------------------------------


Seller Indemnified Parties: means the Sellers and their respective employees,
officers, directors, managers, members, partners, equityholders, Affiliates,
agents, counsel, financial advisors, auditors and other representatives and
their respective successors and assigns.
Seller Representations: means the representations and warranties made by the
Sellers in this Agreement or in any certificate delivered by or on behalf of the
Sellers to the Purchaser or any of its Affiliates pursuant to this Agreement.
Subsidiary: means, with respect to any specified Person, any entity of which the
specified Person (either alone or through or together with any other Subsidiary
of such specified Person) directly or indirectly (a) owns more than fifty
percent (50%) of the Equity Interests, the holders of which are generally
entitled to vote for the election of the board of directors or other applicable
governing body of such entity or (b) Controls the management; provided, however,
for the avoidance of doubt GAHR II and its Subsidiaries and GAHR III and its
Subsidiaries will not be considered Subsidiaries of the AHI Seller or any of its
Subsidiaries.
Tax: means (a) any taxes, levies, fees, imposts, duties or similar charges
(including any interest, fines, assessments, penalties or additions to tax
imposed in connection therewith or with respect thereto) imposed by any
Governmental Authority, including (i) taxes imposed on, or measured by, income,
franchise, profits or gross receipts, (ii) ad valorem, escheat, value added,
capital gains, sales, goods and services, use, real or personal property,
capital stock, license, branch, payroll, estimated withholding, employment,
social security (or similar), unemployment, compensation, utility, severance,
production, excise, stamp, occupation, premium, windfall profits, transfer and
gains taxes and (iii) customs duties; (b) any liability for the payment of any
items described in clause (a) above as a result of (i) being (or ceasing to be)
a member of an affiliated, consolidated, combined, unitary or aggregate group or
(ii) being included (or being required to be included) in any Tax Return related
to such group; and (c) any liability for the payment of any amounts as a result
of any express or implied obligation to indemnify any other Person, or any
successor or transferee liability, or any liability for Taxes of another Person
pursuant to a Contract, in each case, in respect of any of the items described
in clause (a) or (b) above.
Tax Return: means any report, return, declaration, claim for refund, election,
disclosure, estimate, information report or return or statement required to be
supplied to a Governmental Authority in connection with Taxes, including any
schedule or attachment thereto or amendment thereof.
Tax Restructuring: means the “Tax Restructuring” as such term is defined in
Schedule 6.1 attached to this Agreement.
Trademark Assignment Agreement: means a trademark assignment agreement to be
entered into between the Company and the AHI Seller pursuant to the Contribution
Agreement.
Transaction Documents: means this Agreement, the Restructuring Documents, the
A&R LLC Agreement, the A&R Griffin JV Agreement, the Promote Agreements, the
NSAM Sub-Advisory Agreement, the Company Employment Agreements, the Vesting and
No Sale Agreement, the Flaherty Subscription Agreement, the Warrant, the
Non-Compete Agreements and the Call Agreements.
Transition Services Agreement: means that certain Transition Services Agreement
dated October 10, 2014, by and among Northstar Realty Finance Corp., NSAM and
the AHI Seller.
Treasury Regulations: means the regulations promulgated under the Code.
WARN Act: means the Worker Adjustment and Retraining Notification Act (29 USC
§ 2101 et seq.).

I-9



--------------------------------------------------------------------------------




Term
Section
Term
Section
A&R Griffin JV Agreement
Recitals
A&R Griffin JV Agreement
Recitals
A&R LLC Agreement
Recitals
A&R LLC Agreement
Recitals
Acquisition Proposal
6.2(a)
Acquisition Proposal
6.2(a)
Affiliate Transactions
2.21
Affiliate Transactions
2.21
Aggregate Closing Date Consideration
1.2(a)
Aggregate Closing Date Consideration
1.2(a)
Agreement
Preamble
Agreement
Preamble
AHI Seller
Preamble
AHI Seller
Preamble
AHI Seller Cash Consideration
1.2(c)(i)
AHI Seller Cash Consideration
1.2(c)(i)
AHI Subsidiaries
2.7(a)
AHI Subsidiaries
2.7(a)
Audited Balance Sheet
2.9(a)
Audited Balance Sheet
2.9(a)
Audited Financial Statements
2.9(a)
Audited Financial Statements
2.9(a)
Call Agreements
Recitals
Call Agreements
Recitals
Cap
9.6(a)
Cap
9.6(a)
Cash Consideration
1.2
Cash Consideration
1.2
Closing
1.3
Closing
1.3
Closing Date
1.3
Closing Date
1.3
Company
Preamble
Company
Preamble
Company Employment Agreements
Recitals
Company Employment Agreements
Recitals
Company Intellectual Property
2.17(a)
Company Intellectual Property
2.17(a)
Company Licenses
2.25
Company Licenses
2.25
Company Property
2.16
Company Property
2.16
Confidentiality Agreement
6.4
Confidentiality Agreement
6.4
Expiration Date
9.1
Expiration Date
9.1
Financial Statements
2.9(a)
Financial Statements
2.9(a)
Flaherty
Recitals
Flaherty
Recitals
Flaherty Group
5.9
Flaherty Group
5.9
Flaherty Partnership
Recitals
Flaherty Partnership
Recitals
Flaherty Promote Agreement
Recitals
Flaherty Promote Agreement
Recitals
Flaherty Subscription Agreement
Recitals
Flaherty Subscription Agreement
Recitals
GCC
Recitals
GCC
Recitals
Immediately-Vesting NSAM Shares
1.2(a)
Immediately-Vesting NSAM Shares
1.2(a)


I-10



--------------------------------------------------------------------------------


Indemnification Notice
9.8(a)
Indemnification Notice
9.8(a)
Indemnified Party
9.8(a)
Indemnified Party
9.8(a)
Indemnifying Party
9.8(a)
Indemnifying Party
9.8(a)
Interim Financial Statements
2.9(a)
Interim Financial Statements
2.9(a)
Latest Balance Sheet
2.9(a)
Lease
2.15
Lease
2.15
Leased Properties
2.15
Leased Properties
2.15
Leased Property
2.15
Leased Property
2.15
Leases
2.15
Leases
2.15
Licensed Intellectual Property
2.17(a)
Licensed Intellectual Property
2.17(a)
Legend Removal Request
6.11(a)
Legend Removal Request
6.11(a)
Material Contracts
2.13(a)
Material Contracts
2.13(a)
NRF Promote Agreement
Recitals
NRF Promote Agreement
Recitals
NSAM
Preamble
Non-Compete Agreements
Recitals
NSAM Guaranteed Obligations
10.16(a)
NSAM
Preamble
NSAM Guaranty
10.16(a)
NSAM Guaranteed Obligations
10.16(a)
NSAM Limited Partner
Recitals
NSAM Guaranty
10.16(a)
NSAM Luxembourg
Recitals
NSAM Incentive Plan
5.6(a)
NSAM Sub-Advisory Agreement
Recitals
NSAM Limited Partner
Recitals
OMM
10.15(a)
NSAM Luxembourg
Recitals
OMM Clients
10.15(a)
NSAM Sub-Advisory Agreement
Recitals
Owned Intellectual Property
2.17(a)
OMM
10.15(a)
Performance-Based NSAM Shares
1.2(b)
OMM Clients
10.15(a)
Principal Guaranteed Obligations
10.17(a)
Owned Intellectual Property
2.17(a)
Principal Guaranty
10.17(a)
Performance-Based NSAM Shares
1.2(b)
Principals
Preamble
Principal Guaranteed Obligations
10.17(a)
Promote Agreements
Recitals
Principal Guaranty
10.17(a)
Purchased Units
1.1
Principals
Preamble
Purchaser
Preamble
Promote Agreements
Recitals
Redemption
Recitals


I-11



--------------------------------------------------------------------------------


Purchased Units
1.1
Redemption Agreement
Recitals
Purchaser
Preamble
Release Date
9.1
Redemption
Recitals
Reports
5.7(a)
Redemption Agreement
Recitals
Sale Engagement
10.16(a)
Release Date
9.1
SEC Filings
5.7(a)
Reports
5.7(a)
Second Seller
Preamble
RSUs
5.6(a)
Second Seller Cash Consideration
1.2(c)(ii)
Sale Engagement
10.16(a)
Sellers
Preamble
SEC Filings
5.7(a)
Straddle Period
6.10(f)
Second Seller
Preamble
Target Closing Date
1.3
Second Seller Cash Consideration
1.2(c)(ii)
Termination Date
8.1(b)
Sellers
Preamble
Time-Based NSAM Shares
1.2(a)
Straddle Period
6.10(f)
Third Party Claim
9.8(c)
Target Closing Date
1.3
Threshold Amount
9.6(a)
Termination Date
8.1(b)
Unit Purchase
Recitals
Time-Based NSAM Shares
1.2(a)
Vesting and No Sale Agreement
Recitals
Third Party Claim
9.8(c)
 
 
Threshold Amount
9.6(a)
 
 
Unit Purchase
Recitals
 
 
Vesting and No Sale Agreement
Recitals
 
 
Warrant
Recitals
 






I-12



--------------------------------------------------------------------------------

EXHIBIT B











FORM OF AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
AHI NEWCO, LLC
a Delaware Limited Liability Company


Dated as of [_______], 2014


THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, OR UNDER ANY
OTHER APPLICABLE SECURITIES LAWS. SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME, EXCEPT IN COMPLIANCE WITH (i) THE
REQUIREMENTS OF THE SECURITIES ACT AND ANY OTHER APPLICABLE LAWS, RULES AND
REGULATIONS AND (ii) THE OTHER TRANSFER RESTRICTIONS SET FORTH HEREIN.








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
ARTICLE I ORGANIZATION
3
1.1Formation of Company
3
1.2Name
3
1.3Purpose
3
1.4Documents    
3
1.5Principal Office
3
1.6Registered Office
3
1.7Term
4
ARTICLE II MEMBERS
4
2.1Members
4
2.2Limitation on Liability    
4
2.3U.S. Person Status
4
ARTICLE III CAPITAL; CAPITAL ACCOUNTS    
4
3.1Membership Interests    
4
3.2Units Held
5
3.3Additional Membership Interests
5
3.4Preemptive Rights
5
3.5Class B Incentive Units
7
3.6Capital Accounts    
9
3.7Allocations
10
3.8Other Tax Matters
13
3.9Treatment of Capital Contributions    
14
3.10Benefits of Agreement
14
3.11Member Loans
14
ARTICLE IV DISTRIBUTIONS
16
4.1Distributions
16
4.2Tax Distributions
17
4.3Amounts Withheld
18
4.4Limitations on Distributions
18
4.5Deemed Company Sale
19
ARTICLE V MANAGEMENT
19
5.1Executive Committee
19
5.2Officers
21
5.3Major Matters
21
5.4Approved Business Plan
26
5.5Investment Vehicles
27
5.6Other Activities
27
5.7Conflicting Interests; Enforcement of Remedies    
28
5.8Healthcare Activities by AHI
29


i



--------------------------------------------------------------------------------




5.9Group Members
30
ARTICLE VI COVENANTS
30
6.1Books and Records
31
6.2Bank Accounts
31
6.3Reports to Class A Members
31
6.4Access to the Company
32
6.5Designation of Tax Matters Member
33
6.6The Flaherty JV
33
6.7Allocation Principles
34
6.8NSAM Member’s Equity Contributions
34
6.9AHI Member’s Equity Contributions
35
6.10Use of NorthStar Name
35
ARTICLE VII TRANSFER OF UNITS; ADDITIONAL MEMBERS
35
7.1Restrictions on Transfer or Assignment
35
7.2ROFO Right
37
7.3Conditions Applicable to All Transfers
41
7.4Tag-Along Rights
42
7.5Company Sale
44
ARTICLE VIII EXCULPATION AND INDEMNIFICATION
47
8.1Exculpation and Indemnification; Duties of Covered Persons
47
8.2Indemnification; Exculpation of Executive Committee Members, Officers,
Employees and Agents
50
8.3Company as Indemnitor    
54
ARTICLE IX DURATION AND TERMINATION OF THE COMPANY
54
9.1Dissolution and Termination of the Company
54
9.2Effect of Retirement, Withdrawal, Bankruptcy, Dissolution, Death, Etc. of a
Member
55
ARTICLE X REPRESENTATIONS AND WARRANTIES OF THE MEMBERS
55
10.1Mutual Representations and Warranties
55
10.2Indemnification    
58
ARTICLE XI MISCELLANEOUS
58
11.1Entire Agreement
58
11.2Amendments    
58
11.3Choice of Law
59
11.4Jurisdiction; Waiver of Jury Trial
59
11.5Successors and Assigns    
59
11.6Interpretation    
59
11.7Captions
60
11.8Severability
60
11.9Counterparts
60
11.10Additional Documents
60
11.11Non-Waiver
60
11.12Notices
61


ii



--------------------------------------------------------------------------------




11.13Time Periods
62
11.14Confidentiality
62
11.15Press Releases; Publicity
63
11.16Remedies; Specific Performance
63


iii



--------------------------------------------------------------------------------




EXHIBITS
Exhibit A    Definitions
Exhibit B    Member Registry
Exhibit C    Officers
Exhibit D    Allocation Principles
Exhibit E    Communication Guidelines
Exhibit F    AHI Member Retained Acquisition Fees
Exhibit G    Flaherty JV Agreement
Exhibit H    Flaherty JV Amendment

iv



--------------------------------------------------------------------------------




FORM OF AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
AHI NEWCO, LLC
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT dated as of this
[___] day of [_______], 2014 (the “Effective Date”), of AHI NEWCO, LLC, a
Delaware limited liability company (the “Company”), is entered into by (i)
PLATFORM HEALTHCARE INVESTOR T-II, LLC, a Delaware limited liability company
(“NSAM Member”), having an office at 399 Park Avenue, 18th Floor, New York, New
York 10022, (ii) AMERICAN HEALTHCARE INVESTORS LLC, a Delaware limited liability
company (“AHI Member”), (iii) JAMES F. FLAHERTY, III, an individual (“Flaherty
Member”, and collectively with NSAM Member and AHI Member, the “Initial
Members”), having an office at 18191 Von Karman Ave, Suite 300, Irvine, CA
92612, and any members admitted to the Company after the date hereof (the
“Additional Members,” and with the Initial Members, collectively, the
“Members”), (iv) solely with respect to Sections 5.7, 5.8, 6.7, 7.1(d), 7.4(e),
and 7.5(c), Jeffrey T. Hanson, Danny Prosky and Mathieu B. Streiff and (v)
solely with respect to Sections 5.9(a), 5.10, 6.6, 6.7 and 6.8, NorthStar Asset
Management Group Inc., a Delaware corporation (“NSAM Parent”). Capitalized terms
used in this Agreement are defined on Exhibit A; references to an “Exhibit” are,
unless otherwise specified, to an Exhibit attached to this Agreement; and
references to a “Section” or a “Subsection” are, unless otherwise specified, to
a Section or a Subsection of this Agreement.
R E C I T A L S:
A.     AHI Member formed the Company under the name “AHI NEWCO, LLC” on October
24, 2014, as a limited liability company under the Delaware Limited Liability
Company Act, Del. Code Ann. Tit. 6. §§18-101 to 18-1109, as amended from time to
time (the “Act”), and entered into a Limited Liability Company Agreement of the
Company dated as of October 24, 2014 (the “Initial LLC Agreement”), by and
between AHI Member and HC AHI Holding Company, LLC, a Delaware limited liability
company (the “Second Member”).
B.    AHI Member and the Company entered into a Contribution Agreement, dated as
of [___], 2014 (the “Contribution Agreement”), pursuant to which AHI Member
contributed the Contributed Assets (as defined in the Contribution Agreement) to
the Company and the Company assumed the Assumed Liabilities (as defined in the
Contribution Agreement) from AHI Member.
C.     In consideration for the Contribution, the Company issued 9,997 Common
Units to the AHI Member.
D.     Immediately prior to the execution and delivery of this Agreement, (i)
the Company issued [__] Common Units to Flaherty Member and (ii) the Company and
Flaherty Member entered into that certain Warrant Agreement, dated as of [___],
2014 (the “Warrant Agreement”), pursuant to which Flaherty Member shall be
entitled to purchase for an additional $5 million a specified amount of Class A
Common Units and Future HC NTR Units at a fixed value,






--------------------------------------------------------------------------------




in exchange for a $5 million capital contribution by Flaherty Member to the
Company pursuant to that certain Subscription Agreement dated as of the date
hereof (the “Flaherty Subscription”).
E.     Immediately prior to the execution and delivery of this Agreement but
following the Flaherty Subscription, the Company redeemed 4.546% of the issued
and outstanding Common Units held by AHI Member for a redemption price equal to
$5 million (the “Redemption”).
F.     Immediately prior to the execution and delivery of this Agreement, NSAM
Member acquired from AHI Member and Second Member [__] Common Units pursuant to
that certain Unit Purchase Agreement, dated as of November 5, 2014 (the
“Purchase Agreement”), in exchange for Aggregate Closing Date Consideration (as
defined therein) (the “NSAM Purchase”).
G.     Immediately prior to the execution and delivery of this Agreement but
after giving effect to the Contribution, the Flaherty Subscription, the
Redemption and the NSAM Purchase (i) AHI Member held [__] Common Units and had a
capital account balance in the Company of $[__], (ii) NSAM Member held [__]
Common Units and had a capital account balance in the Company of $[___], and
(iii) Flaherty Member held [___] Common Units and had a capital account balance
in the Company of $[__].
H.     On the date hereof, upon the execution and delivery of this Agreement,
the Initial Members have agreed to exchange their Common Units into GAHR III
Units, Future HC NTR Units, PE Fund Units, NRF Units, Class A Common Units and
Class J Incentive Units, to be held by the Initial Members in the amounts set
forth opposite each Initial Member’s name on the Member Registry, effective on
the Effective Date.
I.    The Initial Members desire to enter into this Agreement, as the same may
be amended from time to time in accordance herewith, for the purpose of amending
and restating the Initial LLC Agreement in its entirety and establishing the
affairs of, and the conduct of the business of the Company, from and after the
Effective Date, and to set forth the Members’ respective obligations vis-à-vis
the Company.
W I T N E S S E T H:
In consideration of the mutual covenants set forth herein and for other good and
valuable consideration, the adequacy, receipt and sufficiency of which are
hereby acknowledged, the Members hereby agree as follows:

- 2 -



--------------------------------------------------------------------------------




ARTICLE I
ORGANIZATION
1.1    Formation of Company. The Certificate of Formation of the Company (as the
same may be amended, supplemented or modified from time to time, the
“Certificate”) was filed by an “authorized person”, as such term is used in the
Act, on October 24, 2014. The rights and liabilities of the Members of the
Company shall be as provided in the Act, except as otherwise expressly provided
herein or in the Certificate. In the event of any inconsistency between any
terms and conditions contained in this Agreement and any non-mandatory
provisions of the Act, the terms and conditions contained in this Agreement
shall govern.
1.2    Name. The name of the Company shall be AHI NEWCO, LLC or such other name
or names as may be selected by the Executive Committee from time to time, and
the Company’s business shall be carried out in such name with such variations
and changes therein as the Executive Committee deems necessary to comply with
the requirements of the jurisdictions in which the Company’s operations are
conducted.
1.3    Purpose. The purpose of the Company is to (a) directly or indirectly
sponsor, co-sponsor, form, register, market, advise, manage, and/or operate
Investment Vehicles that are intended to invest primarily in Healthcare real
estate assets, (b) provide Healthcare real estate-related sub-advisory services
to NSAM Luxembourg S.à r.l., a Luxembourg société à responsabilité limitée
(“NSAM Luxembourg”) in accordance with the NSAM Sub-Advisory Agreement ((a) and
(b) together, the “Primary Purpose”) and (c) engage in any other lawful act or
activity for which a limited liability company may be organized under the Act.
1.4    Documents. The Executive Committee is hereby authorized to approve and
designate one or more persons to execute any necessary amendments and/or
restatements of the Certificate in accordance with the Act (subject to approval
of the NSAM Designees, to the extent required, in accordance with Section
5.3(a)), and cause the same to be filed in the office of the Secretary of State
of the State of Delaware. The Company shall promptly execute and duly file with
the proper offices in each state or jurisdiction in which the Company may
conduct its activities, one or more certificates as required by the laws of each
such state in order that the Company may lawfully conduct its activities in each
such state and take any other action or measures necessary in such state or
states for the Company to conduct such activities.
1.5    Principal Office. The principal place of business and office of the
Company shall be 18191 Von Karman Ave, Suite 300, Irvine, CA 92612, or at such
other place or places as may be designated by the Executive Committee. The
Company shall maintain at the Company’s principal place of business those books
and records required by the Act to be maintained there.
1.6    Registered Office. The registered office and registered agent of the
Company in the State of Delaware shall be the initial registered office and
initial registered agent as designated in the Certificate, or such other office
and agent as the Executive Committee may designate from time to time.

- 3 -



--------------------------------------------------------------------------------




1.7    Term. The term of the Company began on the date the Certificate was
filed, and shall continue until terminated pursuant to this Agreement.
ARTICLE II
MEMBERS
2.1    Members. The Company shall consist of the Initial Members and such
Additional Members as may be admitted to the Company pursuant to Articles III
and VII.
2.2    Limitation on Liability. Except as otherwise expressly provided in the
Act, the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and none of the direct or indirect equity holders,
Officers, Executive Committee Members or Affiliates of the Company shall be
obligated personally for any such debt, obligation or liability of the Company.
2.3    U.S. Person Status. Each Member represents and warrants that it is a
“United States person” as defined in Section 7701(a)(30) of the Code and is not
a “foreign person” for purposes of Section 1445 of the Code and the Treasury
Regulations thereunder.
ARTICLE III
CAPITAL; CAPITAL ACCOUNTS
3.1    Membership Interests. The capital of the Company shall consist of
Membership Interests that shall constitute limited liability company interests
under the Act. The Membership Interests will initially consist of Class A Common
Units, Class B Incentive Units, Class J Incentive Units, GAHR III Units, Future
HC NTR Units, PE Fund Units and NRF Units. Additional classes or series of Units
may be authorized from time to time by the Executive Committee, subject to
approval of the NSAM Designees (to the extent required) in accordance with
Section 5.3(d). A Member may own one or more classes of Units. Except as
otherwise specifically provided herein, the ownership of one class of Units
shall not affect the rights or obligations of a Member with respect to Units of
other classes. Any reference to the holder of a class of Units shall be deemed
to refer to such holder only to the extent of the Units of the relevant class
held by such Member unless the context clearly and unequivocally provides
otherwise. The relative rights, powers, preferences and obligations of the Units
shall be as set forth herein and, with respect to the Class B Incentive Units,
as also set forth in the Incentive Unit Plan and the Award Agreements pursuant
to which such Class B Incentive Units have been issued and, with respect to any
class or series of Units hereafter authorized and issued in accordance with this
Agreement, in the Supplemental Terms adopted in accordance with this Agreement
at the time of issuance of such Units. The Members shall not be required to make
any additional capital contributions to the

- 4 -



--------------------------------------------------------------------------------




Company (other than in connection with the issuance to such Members of
Additional Interests to the extent expressly required herein or in the
applicable Supplemental Terms).
3.2    Units Held.
(a)    Common Units. As of the Effective Date, each of the Initial Members holds
the number of Class A Common Units set forth opposite such Initial Member’s name
on Exhibit B hereto (the “Member Registry”).
(b)    Promote Units. As of the Effective Date, each of the Initial Members
holds the number and class of Promote Units set forth opposite such Initial
Member’s name on the Member Registry.
(c)    Class B Incentive Units. As of the Effective Date, no Class B Incentive
Units have been issued.
(d)    Class J Incentive Units. As of the Effective Date, Flaherty Member holds
the number of Class J Incentive Units set forth opposite such Member’s name on
the Member Registry.
3.3    Additional Membership Interests.
(a)    Except as provided in Sections 3.3(b), 3.4 and 3.5, the Company may not
issue any Units (other than as contemplated under the Warrant Agreement) without
the consent of the Executive Committee, subject to approval of the NSAM
Designees (to the extent required) in accordance with Section 5.3(d). All Common
Units shall be issued on a pari passu basis with the same distribution and
voting rights, except as otherwise determined by the Executive Committee,
subject to approval of the NSAM Designees so long as the NSAM Designation
Threshold is met.
(b)    Subject to Section 3.4, after the expiration of the Initial Lockout
Period, the Executive Committee may issue additional Common Units for cash to a
Bona Fide Third Party at a price per Common Unit equal to the Fair Market Value
of such Common Unit; provided, that the aggregate number of Common Units issued
pursuant to this Section 3.3(b) shall not exceed 25% of the total Class A Common
Units outstanding as of the Effective Date (subject to adjustment for any
subdivision, split, combination, or other reclassification). Notwithstanding the
foregoing, the Company shall not be permitted to issue Common Units to any
Person pursuant to this Section 3.3(b) without also issuing a proportionate
amount of each class of Promote Units to such Person at a price per Promote Unit
equal to the Fair Market Value of such Promote Unit, except as otherwise
determined by the Executive Committee, subject to approval of the NSAM Designees
so long as the NSAM Designation Threshold is met.
3.4    Preemptive Rights.
(a)    The Company hereby grants to each Class A Member the right, but not the
obligation (the “Preemptive Right”) to purchase up to its Class A Pro Rata Share
of any Additional Interests (including with respect to each class of Promote
Units) to be issued by the

- 5 -



--------------------------------------------------------------------------------




Company and to fund its Class A Pro Rata Share of any Member Loan (each, a
“Proposed Financing”), in each case, on the terms set forth in this Section 3.4.
The Company shall give each Class A Member at least thirty (30) days’ prior
written notice of such Proposed Financing (such 30-day period, the “Preemptive
Rights Period”) describing in reasonable detail the aggregate amount of capital
to be raised by such Proposed Financing, the contemplated date of such Proposed
Financing, the purpose of such Proposed Financing, the issue price of the
Additional Interests or the principal amount of the Member Loan, and the other
material terms and conditions of such Proposed Financing (“Preemptive Rights
Notice”).
(b)    Each Class A Member shall be entitled to purchase up to its Class A Pro
Rata Share of such Additional Interests or to fund its Class A Pro Rata Share of
any Member Loan, as the case may be, by delivering a written subscription notice
(a “Subscription Notice”) to the Company and the other Class A Members on or
prior to the date that the Preemptive Rights Period expires. In the event that
any Class A Member elects not to purchase its full Class A Pro Rata Share of
Additional Interests or to fund its Class A Pro Rata Share of any Member Loan,
then the other Class A Members that subscribed for their full Class A Pro Rata
Share (the “Fully Participating Members”) may purchase or fund any or all of the
remaining portion of such Additional Interests or Member Loan (the “Excess
Financing”) on the same terms and conditions. The Company shall deliver written
notice to such Fully Participating Members indicating the amount of Excess
Financing available, and the Fully Participating Members shall have five (5)
Business Days to participate in such Excess Financing by delivering a
Subscription Notice to the Company prior to the expiration of such five (5)
Business Day period. The Fully Participating Members shall be entitled to
purchase or fund their Class A Pro Rata Share of such Excess Financing, as well
as any Excess Financing not subscribed for by the other Fully Participating
Members (which will also be allocated on a pro rata basis).
(c)    If any Excess Financing remains unsubscribed after giving effect to the
Class A Members’ subscriptions pursuant to Section 3.4(b), the Company shall
have 120 days from the date of delivery by the Company of the Preemptive Rights
Notice to complete such Excess Financing, upon terms no less favorable to the
Company than the terms specified in the Preemptive Rights Notice. If the Company
has not completed such Excess Financing within such 120 day period, the Company
shall not thereafter issue or sell any Additional Interests or accept a Member
Loan without first offering the Class A Members the right to acquire such
Additional Interests or fund such Member Loan in accordance with this Section
3.4.
(d)    If a Class A Member elects not to exercise its Preemptive Right with
respect to any Additional Interests or Member Loan, such election shall not
constitute a waiver of such Member’s right to participate in any subsequent
Additional Issuance or Member Loan.
(e)    There shall be no liability on the part of the Company, the Executive
Committee or any Member if the issuance of Additional Interests or any Member
Loan is not consummated for any reason. For the avoidance of doubt, the
determination of whether to issue Additional Interests or accept any Member Loan
shall be in the sole and absolute discretion of the Executive Committee, subject
to approval of the NSAM Designees (to the extent required) in accordance with
Section 5.3.

- 6 -



--------------------------------------------------------------------------------




(f)    Notwithstanding anything to the contrary in this Section 3.4, the
Preemptive Rights of the Class A Members under this Section 3.4 shall not apply
to (i) the issuance of Class B Incentive Units pursuant to and in accordance
with Section 3.5 (ii) the issuance of Class J Incentive Units pursuant to and in
accordance with Section 3.6 or (iii) any Equity Interests offered in connection
with a Qualified Initial Public Offering, subject to approval of the NSAM
Designees (to the extent required) in accordance with Section 5.3(w).
(g)    Consideration payable in respect of Additional Interests issued pursuant
to this Section 3.4 will be made in United States Dollars when due by wire
transfer of immediately available funds to the account or accounts designated by
the Company.
3.5    Class B Incentive Units.The Company is authorized to grant awards (each,
a “Company Incentive Award”) that consist of an aggregate number of Class B
Incentive Units representing 5% of the total outstanding Capital Proceeds Equity
Interests of the Company as of the Effective Date (the “Pre-Approved Class B
Issuance”) or such greater amount of Class B Incentive Units, if any, as may be
determined by the Executive Committee, subject to approval of the NSAM Designees
(to the extent required) in accordance with Section 5.3(h), directly or
indirectly, to employees and other service providers of the Company or any of
its Subsidiaries (other than the Principals unless approved in accordance with
Section 5.3(h), to the extent such approval is required), which Class B
Incentive Units will have the rights and obligations set forth herein and will
be subject to the terms of the Incentive Unit Plan and the Award Agreements
contemplated thereby; provided, that such Award Agreements comply with the
provisions of this Agreement. During any Fiscal Year, the Executive Committee
shall be permitted to distribute up to 20% of the Pre-Approved Class B Issuance
to employees and other service providers of the Company or its Subsidiaries,
subject to minimum vesting requirements of at least two years (the “Annual
Permitted Class B Issuance”), or such greater amount of Class B Incentive Units,
if any, as may be approved by the Executive Committee, subject to approval of
the NSAM Designees (to the extent required) in accordance with Section 5.3(h);
provided, that if all or any portion of the Annual Permitted Class B Issuance is
not distributed in any Fiscal Year, such undistributed amount shall be available
for distributions in subsequent Fiscal Years, and the Annual Permitted Class B
Issuance shall be increased to reflect such undistributed amount; provided,
further, that in no event may any employee or other service provider of the
Company or its Subsidiaries receive Class B Incentive Units representing more
than 2.5% of the total outstanding Capital Proceeds Equity Interests of the
Company without the consent of the Executive Committee subject to the approval
of the NSAM Designees (to the extent required) in accordance with Section
5.3(d). Any Company Incentive Award may be granted in consideration for services
provided or to be provided by the recipient of such award and such consideration
need not reflect the Fair Market Value of the additional Units that are the
subject of such award. The Class B Incentive Units will carry no consent,
approval, veto or other voting rights under this Agreement, and for the
avoidance of doubt, shall not be deemed to be Common Units under any
circumstance. Upon the issuance of additional Units in respect of a Company
Incentive Award, the Executive Committee shall modify Exhibit B and the books
and records of the Company to accurately reflect the capital contributions,
Capital Accounts and number of Units of all Members, determined as of the time
of such issuance of additional Units, and to reflect the admission of the
additional Members as Members.



- 7 -



--------------------------------------------------------------------------------






3.6    Class J Incentive Units. On the Effective Date, the Company has granted
[______] Class J Incentive Units to Flaherty Member, which represent 100% of the
issued and outstanding Class J Incentive Units as of the date hereof. 100% of
the Class J Incentive Units shall vest on the date which is the fifth (5th)
anniversary of the Effective Date; provided, that in connection with an AHI
Vesting Change of Control, 100% of the Class J Incentive Units shall vest on the
date of, and immediately prior to, such AHI Vesting Change of Control.
Notwithstanding the foregoing, if an AHI Reversion Event For Cause occurs prior
to the fifth (5th) anniversary of the Effective Date, and an AHI Vesting Change
of Control has not occurred prior to such time, then the Class J Incentive Units
shall be forfeited in their entirety.
3.7    Notice 2005-43 Safe Harbor. By executing this Agreement, each Member
authorizes and directs the Company to elect to have the “Safe Harbor” described
in the proposed Revenue Procedure set forth in Internal Revenue Service Notice
2005-43 (the “Notice”) apply to any interest in the Company transferred to a
service provider by the Company on or after the effective date of such Revenue
Procedure in connection with services provided to or for the benefit of the
Company. For purposes of making such Safe Harbor election, AHI Member is hereby
designated as the “partner who has responsibility for U.S. federal income tax
reporting” by the Company and, accordingly, execution of such Safe Harbor
election by AHI Member constitutes execution of a “Safe Harbor Election” in
accordance with Section 3.03(1) of the Notice. The Company and each Member
hereby agree (i) to use commercially reasonable efforts to comply with all
requirements of the Safe Harbor described in the Notice, and (ii) that each
Member shall prepare and file all U.S. federal income tax returns reporting the
income tax effects of each Unit issued by the Company that is subject to the
Safe Harbor in a manner consistent with the requirements of the Notice. The
officers of the Company shall file, or cause the Company to file, all returns,
reports and other documentation as may be required to perfect and maintain the
Safe Harbor Election with respect to grants of Profits Interests covered by such
Safe Harbor Election. The Executive Committee is hereby authorized and
empowered, without further vote or action of the Members, to amend this
Agreement solely to the extent necessary to comply with any proposed Treasury
Regulations, in order to provide for a Safe Harbor Election and the ability to
maintain or revoke the same, and shall have the authority to execute any such
amendment by and on behalf of each Member. Any undertakings by the Members
necessary to enable or preserve a Safe Harbor Election may be reflected in such
amendments and to the extent so reflected shall be binding on each Member. Each
Member agrees to cooperate with the Company and the Executive Committee to
perfect and maintain any Safe Harbor Election, and to timely execute and deliver
any documentation with respect thereto reasonably requested by the Company or
the Executive Committee. It shall be a condition subsequent to the issuance of
any unvested Profits Interests of any Member, that such Member makes a timely
and proper election under Section 83(b) of the Code with respect to such
unvested Profits Interests. Any issuance of any unvested Profits Interests
(whether issued on or after the date hereof) for which a Member fails to make a
timely and proper 83(b) election shall be void ab initio unless otherwise
determined by the Executive Committee. EACH MEMBER ACKNOWLEDGES THAT IT IS THE
MEMBER’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S OR THE EXECUTIVE COMMITTEE’S
(OR ANY OF THEIR RESPECTIVE AFFILIATES’ OR ADVISOR’S OR REPRESENTATIVES’) TO
FILE TIMELY THE ELECTION UNDER

- 8 -



--------------------------------------------------------------------------------




SECTION 83(b) OF THE CODE, EVEN IF THE MEMBER REQUESTS THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON SUCH MEMBER’S BEHALF.
3.8    Capital Accounts.
(a)    Maintenance.
(i)    A single Capital Account will be maintained for each Member in accordance
with this Section 3.8. Each Member’s initial Capital Account shall be set forth
on Exhibit B.
(ii)    Each Member’s Capital Account will from time to time be increased by:
A.    the amount of money contributed by such Member to the Company (including
the amount of any Company liabilities which the Member assumes (within the
meaning of Treas. Reg. § 1.704-1(b)(2)(iv)(c)), but excluding liabilities
assumed in connection with the distribution of Company property and excluding
increases in such Member’s share of Company liabilities pursuant to Section 752
of the Code);
B.    the Book Value of property contributed by such Member to the Company (net
of any liabilities secured by such property that the Company is considered to
assume or take subject to); and
C.    allocations to such Member of Company Book income and gain (or items
thereof), including upon the revaluation of any Company property pursuant to
Section 3.8(b)(i), the Book gain (if any) that would have been allocated to such
Member if such Company property had been sold at its Adjusted Fair Market Value
as of the date of such revaluation.
(iii)    Each Member’s Capital Account will from time to time be reduced by:
A.    the amount of money distributed to such Member by the Company (including
the amount of such Member’s individual liabilities for which the Company becomes
personally and primarily liable but excluding liabilities assumed in connection
with the contribution of property to the Company and excluding decreases in such
Member’s share of Company liabilities pursuant to Section 752 of the Code);
B.    the Book Value of property distributed to such Member by the Company (net
of any liabilities secured by such property that such Member is considered to
assume or take subject to); and
C.    allocations to such Member of Company Book loss and deduction (or items
thereof), including upon the revaluation of any Company

- 9 -



--------------------------------------------------------------------------------




property pursuant to Section 3.8(b)(i), the Company Book loss (if any) that
would have been allocated to such Member if such Company property had been sold
at its Adjusted Fair Market Value as of the date of such revaluation.
(iv)    Each Member’s Capital Account shall be adjusted in accordance with
Treas. Reg. § 1.704-1(b)(2)(iv)(m) to take into account any adjustment to the
adjusted Tax Basis of any Company asset pursuant to Section 734(b) or Section
743(b) of the Code.
(v)    As of the Effective Date, each Member is deemed to have a Capital Account
in the amount set forth opposite such Member’s name on Exhibit B.
(vi)    The Company will make such other adjustments to the Capital Accounts of
the Members as are necessary to comply with the provisions of Treas. Reg. §
1.704-1(b)(2)(iv).
(b)    Revaluation of Company Property.
(i)    Upon the occurrence of a Revaluation Event, the Executive Committee will
revalue all Company property (whether tangible or intangible) for Book purposes
to reflect the Adjusted Fair Market Value of Company property on the date of the
Revaluation Event. Any upward and downward revaluations of Company property will
be taken into account in determining Net Book Income or Net Book Loss.
(ii)    Upon the distribution of Company property to a Member, if Company
property is not revalued pursuant to Section 3.8(b)(i), the property to be
distributed will be revalued by the Executive Committee for Book purposes to
reflect the Adjusted Fair Market Value of such property immediately prior to
such distribution, and the Capital Accounts of all Members will be adjusted in
accordance with Treas. Reg. § 1.704-1(b)(2)(iv)(e).
(c)    Transfers of Units.
(i)    Upon the Transfer of a Member’s entire interest in the Company, the
Capital Account of such Member will carry over to the transferee in its
entirety.
(ii)    Upon the Transfer of a portion of a Member’s Units, the portion of such
Member’s Capital Account attributable to the transferred portion will carry over
to the transferee. If the document effecting such Transfer specifies the portion
of such Member’s Capital Account to be Transferred, such portion will be deemed
to be the portion attributable to the Transferred portion of such Member’s Units
for purposes of this Section 3.8(c)(ii).
3.9    Allocations.
(a)    Book Income and Loss.

- 10 -



--------------------------------------------------------------------------------




(i)    After the application of Section 3.9(b) through Section 3.9(d), Net Book
Income and Net Book Loss (or gross items thereof, if necessary to reduce the
following differences) for any Tax Year, or portion thereof, shall be allocated
among the Members so as to reduce proportionately the differences between (i)
the Members’ respective Adjusted Capital Accounts calculated immediately prior
to such allocation and (ii) the Members’ respective Target Capital Accounts as
of the end of such period; provided, that the Executive Committee may make
adjustments to the allocations provided in this Section 3.9(a) if necessary to
comply with applicable provisions of the Code and Treasury Regulations or if
necessary to give effect to the economic arrangement of the parties as evidenced
in Article IV, Article IX and the other economic provisions of this Agreement;
provided, that any such adjustments shall comply with applicable provisions of
the Code and Treasury Regulations.
(ii)    Net Book Income or Net Book Loss of the Company for purposes of
determining allocations to the Capital Accounts of the Members will be
determined in the same manner as the determination of the Company’s taxable
income, except that (i) items that are required by Section 703(a)(1) of the Code
to be separately stated will be included, (ii) items of income that are exempt
from inclusion in gross income for U.S. federal income tax purposes will be
treated as Book income, and related deductions that are disallowed under Section
265 of the Code will be treated as Book deductions, (iii) Section 705(a)(2)(B)
Expenditures will be treated as deductions, (iv) items of gain, loss,
depreciation, amortization, or depletion that would be computed for U.S. federal
income tax purposes by reference to the Tax Basis of an item of Company property
will be determined by reference to the Book Value of such item of property, and
(v) the effects of upward and downward revaluations of Company property pursuant
to Section 3.8(b) will be treated as gain or loss respectively from the sale of
such property.
(iii)    Unless otherwise required by Section 6.10(b) of the Purchase Agreement,
if the Book Value of any item of Company property differs from its Tax Basis,
the amount of Book depreciation, depletion or amortization for a period with
respect to such property will be computed so as to bear the same relationship to
the Book Value of such property as the depreciation, depletion or amortization
computed for tax purposes with respect to such property for such period bears to
the Tax Basis of such property, unless another method is selected by the
Executive Committee that is in compliance with Section 704 of the Code and the
Treasury Regulations thereunder, and Section 6.10(b) of the Purchase Agreement,
if applicable. If the Tax Basis of such property is zero, the Book depreciation,
depletion or amortization with respect to such property will be computed by
using a reasonable method.
(b)    Allocation of Nonrecourse Deductions. Nonrecourse Deductions will be
allocated among the Members in proportion to their respective Percentage
Interests.
(c)    Allocation of Member Nonrecourse Deductions. Any item of Member
Nonrecourse Deduction with respect to a Member Nonrecourse Debt will be
allocated to

- 11 -



--------------------------------------------------------------------------------




the Member or Members who bear the economic risk of loss for such Member
Nonrecourse Debt in accordance with Treas. Reg. § 1.704-2(i).
(d)    Chargebacks of Income and Gain.
(i)    Company Minimum Gain. If there is a net decrease in Company Minimum Gain
for a Tax Year of the Company, then before any other allocations are made for
such Tax Year, each Member will be allocated items of Book income and gain for
such year (and, if necessary, for subsequent years) to the extent required by
Treas. Reg. § 1.704-2(f).
(ii)    Member Nonrecourse Debt Minimum Gain. If there is a net decrease in
Member Nonrecourse Debt Minimum Gain for a Tax Year of the Company, then after
taking into account allocations pursuant to paragraph (i) immediately preceding,
but before any other allocations are made for such Tax Year, each Member with a
share of Member Nonrecourse Debt Minimum Gain at the beginning of such year will
be allocated items of Book income and gain for such year (and, if necessary, for
subsequent years) to the extent required by Treas. Reg. § 1.704-2(i)(4).
(iii)    Qualified Income Offset. If any Member unexpectedly receives any
Account Reduction Item that results in an Excess Deficit Balance at the end of
any Tax Year after taking into account all other allocations and adjustments
under this Agreement other than allocations under this Section 3.9(d)(iii), then
items of Book income and gain for such year (and, if necessary, for subsequent
years) will be reallocated to each such Member in the amount and in the
proportions needed to eliminate such Excess Deficit Balance as quickly as
possible.
(iv)    Gross Income Allocation. If, at the end of any Tax Year, the Capital
Accounts of any Members have Excess Deficit Balances after taking into account
all other allocations and adjustments under this Agreement, then items of Book
income and gain for such year will be reallocated to such Members in the amount
and in the proportions needed to eliminate such Excess Deficit Balances as
quickly as possible.
(e)    Other Allocations.
(i)    If during any Tax Year of the Company there is a change in any Member’s
Units, allocations of Book income or loss for such Tax Year will take into
account the varying interests of the Members in the Company in a manner
consistent with the requirements of Section 706 of the Code, using the interim
closing of the books method or such other method as shall be reasonably approved
by the Executive Committee.
(ii)    Forfeiture Allocations. The Executive Committee may cause the Company to
make forfeiture allocations (within the meaning of Proposed Regulations §
1.704-1(b)(4)(xii)(c)) to the applicable Member with respect to the forfeiture
of any Class B Incentive Unit by such Member.

- 12 -



--------------------------------------------------------------------------------




(iii)    Performance-Based NSAM Shares. Any items of compensation deductions
derived by the Company that arises from the vesting of Performance-Based NSAM
Shares or the transfer of such shares by the Company to AHI Member or its
members or employees shall be specially allocated solely to NSAM Member.
(iv)    Compensation Deductions Related to Incentive Plans. All compensation
deductions that arise in respect of the deemed contribution of shares of NSAM
Common Stock by NSAM Member and the transfer of such shares pursuant to Section
6.8 or Section 6.9 shall be specially allocated to NSAM Member. All compensation
deductions that arise in respect of contributions or deemed contributions of
cash or Time-Based NSAM Shares by AHI Member and the deemed transfer of such
shares pursuant to Section 6.9 shall be specially allocated to AHI Member.
(f)    Allocation of Tax Items.
(i)    In General. Except as otherwise provided in this Section 3.9(f), all
items of income, gain, loss and deduction will be allocated among the Members
for U.S. federal income tax purposes in the same manner as the corresponding
allocation for Book purposes.
(ii)    Section 704(c) Allocations. If the Book Value of an item of Company
property differs from its Tax Basis, allocations of depreciation, depletion,
amortization, gain and loss with respect to such property will be made for U.S.
federal income tax purposes in a manner that takes account of the variation
between the Tax Basis and Book Value of such property in accordance with Section
704(c)(1)(A) of the Code and Treas. Reg. § l.704-1(b)(4)(i). The Executive
Committee may select any reasonable method or methods for making such
allocations, unless otherwise required by Section 6.10(b) of the Purchase
Agreement.
(iii)    Tax Credits. Tax credits will be allocated among the Members in
accordance with Treas. Reg. § l.704-1(b)(4)(ii).
3.10    Other Tax Matters.
(a)    Excess Nonrecourse Liabilities. For the purpose of determining the
Members’ shares of the Company’s Excess Nonrecourse Liabilities pursuant to
Treas. Reg. §§ 1.752-3(a)(3) and 1.707-5(a)(2)(ii), and solely for such purpose,
any Excess Nonrecourse Liabilities shall be allocated (i) first, to each Member
up to the amount of built-in gain that is allocable to such Member with respect
to any asset of the Company the Book Value of which differs from its adjusted
tax basis, and (ii) second, any remaining Excess Nonrecourse Liabilities shall
be allocated among the Members pro rata in proportion to their respective
Percentage Interests.
(b)    Company Indebtedness. No Member shall enter into (or permit any Person
related to such Member to enter into) any arrangement with respect to any
liability of the Company or any Subsidiary of the Company that would result in
such Member (or a Person related to such Member under Treasury Regulations §
1.752-4(b)) bearing the economic risk of loss (within

- 13 -



--------------------------------------------------------------------------------




the meaning of Treasury Regulations § 1.752-2) with respect to such liability
unless such arrangement has been consented to and approved by the Executive
Committee. This Section 3.10(b) shall not prohibit (i) any Member or Person
related to a Member from making a loan authorized by the Executive Committee or
(ii) the Company from becoming indebted to a Member or Person related to a
Member for services rendered to the Company or for expenditures incurred on
behalf of the Company in the ordinary course of business.
(c)    Treatment of Certain Distributions.
(i)    If (A) the Company makes a distribution that would (but for this Section
3.10(c)(i)) be treated as a Nonrecourse Distribution and (B) such distribution
does not cause or increase a deficit balance in the Capital Account of the
Member receiving such distribution as of the end of the Company’s Tax Year in
which such distribution occurs, then the Company may treat such distribution as
not constituting a Nonrecourse Distribution to the extent permitted by Treas.
Reg. § 1.704-2(h)(3).
(ii)    If (A) the Company makes a distribution that would (but for this Section
3.10(c)(ii)) be treated as a Member Nonrecourse Distribution and (B) such
distribution does not cause or increase a deficit balance in the Capital Account
of the Member receiving such distribution as of the end of the Company’s Tax
Year in which such distribution occurs, then the Company may treat such
distribution as not constituting a Member Nonrecourse Distribution to the extent
permitted by Treas. Reg. § 1.704-2(i)(6).
(d)    Tax Treatment. The parties to this Agreement intend that the Company be
classified as a partnership for U.S. federal income tax purposes pursuant to
Section 7701(a)(2) of the Code and the regulations thereunder. The provisions of
this Agreement are intended to comply with the requirements of Treas. Reg.
§1.704‑1(b)(2)(iv) and Treas. Reg. §1.704-2 with respect to maintenance of
capital accounts and allocations, and will be interpreted and applied
accordingly.
3.11    Treatment of Capital Contributions. No Member shall be entitled to
interest on such Member’s capital contributions nor shall any Member be entitled
to demand the return of all or any part of such capital contributions.
3.12    Benefits of Agreement. Nothing in this Agreement (except for those
provisions herein that are expressly for the benefit of the Indemnitees and the
Company Indemnitees), and, without limiting the generality of the foregoing, in
this Article III, expressed or implied, is intended or shall be construed to
give to any creditor of the Company or to any creditor of any Member or any
other Person, other than the Members and the Company, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any covenant,
condition or provisions herein contained, and such provisions are and shall be
held to be for the sole and exclusive benefit of the Members and the Company.
3.13    Member Loans. No Member shall be required to make any loans or otherwise
lend any funds to the Company. Subject to approval of the NSAM Designees (to the
extent required) in accordance with Section 5.3(p), loans may be made, however,
by any Member to the Company

- 14 -



--------------------------------------------------------------------------------




(each, a “Member Loan”) and will not be considered capital contributions. If the
Executive Committee determines (subject to approval of the NSAM Designees, to
the extent required in accordance with Section 5.3(p)), to raise additional
capital through a Member Loan, the opportunity to fund such Member Loan shall be
offered to all Class A Members in accordance with Section 3.4. The amount of any
Member Loan will be a debt due from the Company to the lending Member(s).
ARTICLE IV
DISTRIBUTIONS
4.1    Distributions. Subject to Sections 4.2, 4.3 and 4.4, on each Quarterly
Payment Date, the Company shall make distributions (if available) to the Members
in the following manner:
(a)    Priority Distribution to AHI Member. Prior to making any other
distributions to the Members pursuant to Sections 4.1(f) or 4.1(g), 100% of all
such distributions shall first be distributed to AHI Member until the cumulative
amount received by AHI Member under this Section 4.1(a) equals $750,000.
(b)    GAHR III Carried Interest Proceeds. GAHR III Carried Interest Proceeds
shall be paid and distributed as follows:  (i) the Flaherty GAHR III Proceeds
shall be paid to the Flaherty Partnership pursuant to and in accordance with the
Flaherty Promote Agreement for payment to Flaherty Member (to the extent he is
entitled to receive the same pursuant to the terms and conditions of the Amended
Flaherty JV Agreement) and (ii) all remaining GAHR III Carried Interest Proceeds
shall be distributed to the Members holding GAHR III Units at the time of such
distribution, pro rata, in accordance with the number of GAHR III Units held by
each.  In the event that any Flaherty GAHR III Proceeds are returned to the
Company in accordance with the Flaherty Promote Agreement, such returned
Flaherty GAHR III Proceeds shall be promptly distributed to the Members holding
GAHR III Units in accordance with Section 4.1(b)(ii).  In the event that the
Flaherty Promote Agreement is terminated or any Flaherty GAHR III Proceeds are
forfeited, then upon such termination or forfeiture all GAHR III Carried
Interest Proceeds shall be distributed to the Members holding GAHR III Units in
accordance with Section 4.1(b)(ii).  Any amount paid to the Company by the
Flaherty Partnership pursuant to the Flaherty Promote Agreement shall not be
considered a Capital Contribution.
(c)    Future Healthcare NTR Carried Interest Proceeds. Future Healthcare NTR
Carried Interest Proceeds shall be paid and distributed as follows:  (i) the
Flaherty Future Healthcare NTR Proceeds shall be paid to the Flaherty
Partnership pursuant to and in accordance with the Flaherty Promote Agreement
for payment to Flaherty Member (to the extent he is entitled to receive the same
pursuant to the terms and conditions of the Amended Flaherty JV Agreement) and
(ii) all remaining Future Healthcare NTR Carried Interest Proceeds shall be
distributed to the Members holding Future HC NTR Units at the time of such
distribution, pro rata, in accordance with the number of Future HC NTR Units
held by each.  In the event that any Flaherty Future Healthcare NTR Proceeds are
returned to the Company in accordance with the Flaherty Promote Agreement, such
returned Flaherty Future Healthcare NTR Proceeds shall be promptly distributed

- 15 -



--------------------------------------------------------------------------------




to the Members holding Future HC NTR Units in accordance with Section
4.1(c)(ii).  In the event that the Flaherty Promote Agreement is terminated or
any Flaherty Future Healthcare NTR Proceeds are forfeited, then upon such
termination or forfeiture all Future Healthcare NTR Carried Interest Proceeds
shall be distributed to the Members holdings Future HC NTR Units in accordance
with Section 4.1(c)(ii).  Any amount paid to the Company pursuant to the
Flaherty Promote Agreement shall not be considered a Capital Contribution.
(d)    AHI PE Fund Carried Interest Proceeds. AHI PE Fund Carried Interest
Proceeds shall be paid and distributed as follows:  (i) the Flaherty AHI PE Fund
Promote Proceeds shall be paid to the Flaherty Partnership pursuant to and in
accordance with the Flaherty Promote Agreement for payment to Flaherty Member
(to the extent he is entitled to receive the same pursuant to the terms and
conditions of the Amended Flaherty JV Agreement) and (ii) all remaining AHI PE
Fund Carried Interest Proceeds shall be distributed to the Members holding PE
Fund Units at the time of such distribution, pro rata, in accordance with the
number of PE Fund Units held by each.  In the event that any Flaherty AHI PE
Fund Promote Proceeds are returned to the Company in accordance with the
Flaherty Promote Agreement, such returned Flaherty AHI PE Fund Promote Proceeds
shall be promptly distributed to the Members holding PE Fund Units in accordance
with Section 4.1(d)(ii).  In the event that the Flaherty Promote Agreement is
terminated or any Flaherty AHI PE Fund Promote Proceeds are forfeited, then upon
such termination or forfeiture all AHI PE Fund Carried Interest Proceeds shall
be distributed to the Members holdings PE Fund Units in accordance with Section
4.1(d)(ii).  Any amount paid to the Company pursuant to the Flaherty Promote
Agreement shall not be considered a Capital Contribution.
(e)    Company Allotted NRF Carried Interest Proceeds. The Company Allotted NRF
Carried Interest Proceeds shall be distributed to the Members holding NRF Units
at the time of such distribution, pro rata, in accordance with the number of NRF
Units held by each.
(f)    Operating Cash Flow. Operating Cash Flow shall be distributed to the
Members holding Class A Common Units and Class J Incentive Units (whether or not
vested) at the time of such distribution, pro rata, in accordance with their
respective Operating Cash Flow Pro Rata Share.
(g)    Capital Proceeds. Capital Proceeds shall be distributed to the Members in
the following priority:
(i)    First, to the Members holding Class A Common Units, pro rata, in
accordance with each Class A Member’s Unreturned Capital Amount, until the
Unreturned Capital Amount of each Class A Member is equal to zero; and
(ii)    Second, to the Members holding Class A Common Units, fully vested Class
B Incentive Units and Class J Incentive Units (whether or not vested), pro rata,
in accordance with their respective Capital Proceeds Pro Rata Share.
Notwithstanding the foregoing, a Class B Member and a Class J Member shall not
be entitled to receive amounts otherwise distributable to it under this Section
4.1(g) with respect to a Class B Incentive Unit or a Class J Incentive Unit, as
applicable, until the aggregate

- 16 -



--------------------------------------------------------------------------------




amounts distributed to all other Members pursuant to this Section 4.1(g) equals
the Distribution Hurdle applicable to such Class B Incentive Unit or Class J
Incentive Unit, as applicable. Any distributions not made to a Class B Member or
Class J Member as a result of the preceding sentence shall instead be
distributed, in the order of priority set forth in Section 4.1(g), to the other
Members whose Distribution Hurdle has been satisfied or whose Units are not
subject to a Distribution Hurdle.
(h)    GAHR II Merger Promote and AHI Member Retained Fees.  GAHR II Merger
Promote and AHI Member Retained Fees shall be distributed to AHI Member.
4.2    Tax Distributions.
(a)    Subject to sufficient cash of the Company being available (as determined
by the Executive Committee), the Company shall distribute to each Member (for
the avoidance of doubt, including the owners of Class B Incentive Units and the
Class J Incentive Units), from and to the extent of (and only to the extent of)
the Company’s cash, an amount equal to the excess, if any, of the following (any
such distribution, a “Tax Distribution”): (i) the taxable income allocated by
the Company to such Member, for U.S. federal income tax purposes (including by
reason of restructuring transactions implemented by the Company in connection
with a Public Offering or sale of the Company) for such Tax Year (reduced by any
taxable losses allocated by the Company to such Member for U.S. federal income
tax purposes in prior years that would have been available to such Member in
such Tax Year had its sole source of income been from the Company and all such
taxable losses been carried forward (i.e., not carried back)), multiplied by the
Tax Rate for such Tax Year; minus (ii) the aggregate distributions made by the
Company to such Member pursuant to Section 4.1 during such Tax Year; provided
that the Executive Committee in its reasonable discretion may determine that any
distributions made during the first quarter of any year should be treated as if
distributed in the immediately preceding year if the distributions, if any, made
in such prior year were not sufficient to cover the taxes of the Members due for
such year. Such distributions shall be paid with respect to a Tax Year of the
Company within 90 days after the end of such Tax Year, or, in the Executive
Committee’s discretion, at such earlier times as may be determined by the
Executive Committee so as to enable the Members to pay their quarterly estimated
tax payments for such Tax Year.
(b)    If, on the date the Company makes any distribution pursuant to this
Section 4.2, the Company does not have an amount of cash sufficient to enable
the Company to distribute to all the Members the aggregate amount to which they
are entitled pursuant to this Section 4.2, then the Company shall distribute to
each Member an amount equal to: (i) the amount to which such Member is entitled
pursuant to this Section 4.2, multiplied by (ii) a fraction, the numerator of
which is the amount of the Company’s cash available to make the distributions
required under this Section 4.2 and the denominator of which is the aggregate
amount to which all the Members are entitled pursuant to this Section 4.2;
provided that at such time as the Company may thereafter have sufficient cash to
enable the Company to make additional distributions to the Members pursuant to
this Section 4.2, as determined by the Executive Committee, the Company shall
make one or more additional distributions to each Member in accordance with this
Section 4.2(b).
(c)    Distributions to a Member under this Section 4.2 shall reduce,
dollar-for-dollar, any amounts otherwise distributable to such Member under
Section 4.1, Section 9.1 or

- 17 -



--------------------------------------------------------------------------------




in connection with a Company Sale structured as a direct or indirect Transfer of
Units representing 100% of the total outstanding Equity Interests of the
Company.
(d)    For the avoidance of doubt, the Company shall not be required to borrow
funds, and no Member shall be required to make any capital contributions to the
Company, in order to enable the Company to make any distributions pursuant to
this Section 4.2.
4.3    Amounts Withheld. The Company shall at all times be entitled to make
payments with respect to each Member in amounts required to discharge any
obligation of the Company to withhold or make payments to any U.S. federal,
state, local or foreign taxing authority (“Taxing Authority”) with respect to
any issuance of Class B Incentive Units or distribution or allocation of income
or gain to such Member and to withhold (or deduct) the same from distributions
to such Member. Any funds withheld from a distribution to a Member by the
Company by reason of this Section 4.3 and all taxes incurred directly or
indirectly by the Company in respect of a Member shall nonetheless be deemed
distributed to such Member for all purposes under this Agreement. If the Company
makes any payment to a Taxing Authority or incurs directly or indirectly any tax
in respect of a Member hereunder that is not withheld from actual distributions
to such Member, then such Member shall (on demand from the Company) reimburse
the Company for the amount of such payment (and any such reimbursement shall not
constitute a capital contribution hereunder). If the amount of such payment is
not reimbursed by the applicable Member within ten (10) Business Days of demand
for such reimbursement, such Member shall pay to the Company interest,
compounded annually, on such amount from the date of such payment until such
amount is repaid to the Company at the Prime Rate (and such payment of interest
shall not constitute a capital contribution hereunder). The amount of a Member’s
reimbursement obligation under this Section 4.3, to the extent not paid, shall
be deducted from the amount of any distributions otherwise payable to such
Member by the Company, and any amounts so deducted shall constitute a repayment
(to the extent of such deducted amount) of such Member’s obligation hereunder.
Each Member’s reimbursement obligation under this Section 4.3 shall continue
after such Member transfers its interest in the Company, after a withdrawal by
such Member or after dissolution of the Company. Each Member agrees to furnish
the Company with any representations and forms as shall reasonably be requested
by the Company to assist it in determining the extent of, and in fulfilling, any
withholding obligations it may have. Each Member shall, to the fullest extent
permitted by applicable law, indemnify and hold harmless the Company against all
claims, liabilities and expenses of whatever nature relating to the Company’s
obligation to withhold and to pay over, or otherwise pay, any withholding or
other taxes payable by the Company as a result of such Member’s participation in
the Company.
4.4    Limitations on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to make
a distribution to any Member on account of its interest in the Company if such
distribution would violate Section 18-607 or Section 18-804 of the Act or any
other applicable law. It is the intention of the parties to this Agreement that
distributions to any holder of a Class B Incentive Unit or any holder of a Class
J Incentive Unit shall be limited to the extent necessary so that each Class B
Incentive Unit and each Class J Incentive Unit, as applicable, constitutes a
Profits Interest. In furtherance of the foregoing, and notwithstanding anything
to the contrary in this Agreement, the Executive Committee shall, if

- 18 -



--------------------------------------------------------------------------------




necessary, limit distributions to any Member in respect of a Class B Incentive
Unit or Class J Incentive Unit, as applicable, so that such distributions do not
exceed the available profits in respect of such Member’s related Class B
Incentive Unit or Class J Incentive Unit.
4.5    Deemed Company Sale. In the event the Members sell all (but not less than
all) of their Common Units to a Bona Fide Third Party or Third Party Purchaser
(whether in a single transaction or series of related transactions), the
proceeds of such transaction(s) shall be allocated amongst the Members as if
such proceeds were Capital Proceeds distributed in accordance with Section
4.1(g).
ARTICLE V
MANAGEMENT
5.1    Executive Committee.
(a)    The Initial Members hereby form an executive committee of the Company
(the “Executive Committee”). The Executive Committee will consist of five (5)
members (each, an “Executive Committee Member”), (i) three (3) of whom will be
designated by AHI Member (the “AHI Designees”), for so long as (A) AHI Member
and its Group Members continue to own at least 25% of the total Class A Common
Units and (B) two or more of the Principals retain voting control of AHI Member
(clauses (A) and (B) together, the “AHI Designation Threshold”), and (ii) two
(2) of whom will be designated by NSAM Member (the “NSAM Designees”) for so long
as NSAM Member and its Group Members continue to own at least 24% of the total
Class A Common Units (the “NSAM Designation Threshold”); provided, that if any
issuance (or series of related issuances) of Class A Common Units would result
in the NSAM Designation Threshold no longer being satisfied, then, unless such
issuance (or series of related issuances) was approved by the NSAM Designees,
such issuance (or series of related issuances) shall be disregarded for purposes
of determining whether the NSAM Designation Threshold is satisfied. Except as
otherwise provided herein, (x) AHI Member, in the case of the AHI Designees and
(y) NSAM Member, in the case of the NSAM Designees, shall have the sole right to
remove their respective Executive Committee Members (at any time, for any reason
or no reason). In the event that AHI Member at any time no longer has the right
to appoint the AHI Designees or NSAM Member at any time no longer has the right
to appoint the NSAM Designees, a majority of the remaining Executive Committee
Members may remove the AHI Designees or the NSAM Designees, as applicable, and
appoint their replacements. Except as expressly provided otherwise pursuant to
the preceding sentence, in the event that a vacancy is created on the Executive
Committee as a result of the death, disability, retirement, resignation or
removal of any Executive Committee Member, then the Person or Persons that
designated such Executive Committee Member shall have the right to designate a
Person to fill such vacancy; provided, that with respect to an AHI Designee, the
AHI Designation Threshold is met, and with respect to an NSAM Designee, the NSAM
Designation Threshold is met. The Executive Committee shall have complete and
exclusive authority to manage, control, administer, and operate the business and
affairs of the Company, and shall make all decisions affecting such business and
affairs in accordance with the Approved Business Plan, subject to the rights of
the

- 19 -



--------------------------------------------------------------------------------




NSAM Designees to approve Major Matters pursuant to Section 5.3. Each Executive
Committee Member shall have one vote on all matters before the Executive
Committee; provided, that Major Matters shall require the approval of both of
the NSAM Designees for so long as the NSAM Designation Threshold is met. Each
Executive Committee Member shall be deemed a “manager” (within the meaning of
Section 18-101 of the Act) of the Company.
(b)    The Executive Committee shall meet at the request of any NSAM Designee or
AHI Designee upon not less than two (2) Business Days prior written notice to
the Executive Committee Members; provided, that if a meeting of the Executive
Committee is being called by an AHI Designee to decide upon a Major Matter, the
notice of such meeting delivered to the NSAM Designees shall describe in
reasonable detail the Major Matter to be decided upon at such meeting. The
attendance of an Executive Committee Member at a meeting of the Executive
Committee either in person or telephonically (other than for the purposes of
protesting the absence of notice of the meeting) shall constitute a waiver of
notice of such meeting. The meetings of the Executive Committee may be held
(i) at the principal place of business of the Company, (ii) by telephone
conference, or (iii) by other means determined by the Executive Committee
Members. The Executive Committee Member unable to attend a meeting of the
Executive Committee in person for any reason shall be entitled to participate in
such meeting by telephone conference, and such participation shall constitute
presence in person at such meeting. The presence of a majority of the Executive
Committee Members then holding office, which majority must include at least two
(2) AHI Designees for so long as the AHI Designation Threshold is met, shall
constitute a quorum for the transaction of business; provided, that so long as
the NSAM Designation Threshold is met, the presence of both NSAM Designees shall
also be required to constitute a quorum at any meeting called to decide upon a
Major Matter. If none of the NSAM Designees are able to attend a meeting of the
Executive Committee, a representative of NSAM Member shall be permitted (but
will not be required) to attend such meeting in person or by telephone
conference solely as a non-voting observer (which non-voting observer shall not
be included for purposes of establishing a quorum), and shall have the right to
receive all materials distributed to the Executive Committee Members in
connection with such meeting. If at any meeting of the Executive Committee there
shall be less than a quorum present, a majority of those present may adjourn the
meeting from time to time until a quorum shall have been obtained. Telephonic
participation in any meeting by any Executive Committee Member shall constitute
such Executive Committee Member’s presence at such meeting for all purposes of
this Agreement. Any decision made by an absolute majority of the total number of
Executive Committee Members (e.g. at least three (3) Executive Committee Members
when the Executive Committee is comprised of four (4) or five (5) Executive
Committee Members) shall constitute the act of and approval by the Executive
Committee; provided, that so long as the NSAM Designation Threshold is met, the
approval of both NSAM Designees shall be required to approve any Major Matter.
Any decision or other action required or permitted to be taken at any meeting of
the Executive Committee may be taken without a meeting by written resolution if
a copy of such resolution is delivered by the Executive Committee to each
Executive Committee Member and shall be effective upon the date on which such
resolution is approved in writing by the requisite Executive Committee Members;
provided, that so long as the NSAM Designation Threshold is met, the approval of
both NSAM Designees shall be required to approve any Major Matter. Minutes of
each meeting and a record of each decision shall be kept by a designee of the
Executive Committee and

- 20 -



--------------------------------------------------------------------------------




shall be available to each Class A Member and, to the extent required by any
non-waivable provision of the Act, each other Member.
(c)    As of the Effective Date, (i) AHI Member hereby appoints each of the
Principals as the initial AHI Designees and (ii) NSAM Member hereby appoints
Flaherty Member and [____________] as the initial NSAM Designees.
(d)    Each of AHI Member and NSAM Member hereby acknowledges that its rights to
appoint designees to the Executive Committee are personal, non-transferable and
intended to be exercised only by AHI Member and NSAM Member, as applicable, and
each hereby agrees not to enter into any Contract (other than this Agreement)
with any Person intended to delegate, assign or otherwise transfer all or any
portion of such rights to any other Person.
5.2    Officers.
(a)    Generally. The Executive Committee may from time to time appoint officers
of the Company (each, an “Officer”) who shall exercise such powers and perform
such duties as shall be delegated from time to time by the Executive Committee.
Any number of offices may be held by the same person. The initial Officers of
the Company designated by the Executive Committee are listed on Exhibit C
attached hereto. Any Officer may be removed at any time, with or without cause,
by the Executive Committee.
(b)    Officers as Agents. The Officers, to the extent of the powers delegated
to them by the Executive Committee, are agents of the Company for the purpose of
the Company’s business and the actions of the Officers taken in accordance with
such powers shall bind the Company. Notwithstanding anything to the contrary in
this Agreement, so long as the NSAM Designation Threshold is met, no Officer
shall be authorized to take any action that constitutes a Major Matter without
the consent of the NSAM Designees pursuant to the terms of this Article V.
5.3    Major Matters. Except as otherwise expressly set forth in this Agreement
including Sections 5.5 and 5.7, none of the Executive Committee, the Executive
Committee Members (in the Executive Committee Members’ capacity as “managers”
under the Act) or the Officers shall do, or cause or permit the Company or, any
Subsidiary of the Company to do, any of the following actions (the “Major
Matters”), without the approval of both of the NSAM Designees (for so long as
the NSAM Designation Threshold is met); provided, that if any such action has
been specifically set forth in reasonable detail in the Approved Business Plan
then in effect, then such action shall not be a Major Matter requiring approval
of the NSAM Designees:
(a)    amending, terminating, restating or otherwise modifying this Agreement,
the Certificate or any other Organizational Documents of the Company or any
Subsidiary of the Company;
(b)    (i) appointing or terminating the appointment of any auditors of the
Company or any of its Subsidiaries or (ii) changing any methods of accounting,
except as required by changes in applicable law or GAAP;

- 21 -



--------------------------------------------------------------------------------




(c)    (i) approving each Business Plan and any material revision to the
Approved Business Plan then in effect, (ii) except as set forth in Section
5.4(a), during any Fiscal Year, incurring unbudgeted corporate operating and
overhead expenses in excess of 110% of the aggregate amount budgeted in the
Approved Business Plan for such corporate operating and overhead expenses (each,
a “Permitted Variance”) or (iii) incurring during any Fiscal Year less than 95%
of the aggregate amount budgeted in the Approved Business Plan for such
corporate operating and overhead expenses;
(d)    (i) issuing any Equity Interests of the Company (other than Class B
Incentive Units) or of any Subsidiary of the Company, (ii) authorizing any
subdivision, split, combination, or other reclassification of any Equity
Interests of the Company or of any Subsidiary of the Company or (iii) redeeming,
repurchasing or otherwise acquiring any Equity Interests of the Company or of
any Subsidiary of the Company (other than in accordance with the redemption
contemplated in the Purchase Agreement); provided, that the foregoing
restrictions shall not apply to (A) the issuance of Additional Interests
pursuant to and in accordance with Section 3.3(b) or Section 3.5, and (B) the
issuance of Equity Interests in connection with a Public Offering approved (to
the extent required) in accordance with Section 5.3(w);
(e)    amending or otherwise modifying any term of any Equity Interests of the
Company or any of its Subsidiaries;
(f)    (i) amending, terminating, restating, waiving any material term of,
replacing, entering into or modifying any Advisory Agreement other than (A) the
NSAM Sub-Advisory Agreement; provided, that any termination without Cause (as
defined in the NSAM Sub-Advisory Agreement) shall be governed by clause (ii)
below, and (B) any other Advisory Agreement in the ordinary course of business
and on commercially reasonable terms, to the extent the Executive Committee
deems necessary or advisable to manage, advise or sub-advise any Future
Healthcare NTR; provided, that the Company continues to maintain at least a 75%
economic interest in the advisor or sub-advisor, as applicable; or (ii)
terminating the NSAM Sub-Advisory Agreement without Cause;
(g)    (i) amending, terminating, restating, replacing or otherwise modifying
the terms of any Principal’s employment agreement; or (ii) granting, increasing
or modifying the terms of any bonus (including any severance, retention, change
of control or similar payments) payable to any Principal, in each case, other
than as set forth in such Principal’s employment agreement;
(h)    (i) allocating to the Principals (or any of their respective Family
Members) all or any portion of Class B Incentive Units; (ii) authorizing the
Company or any of its Subsidiaries to grant Class B Incentive Units pursuant to
the Incentive Unit Plan in excess of the Pre-Approved Class B Issuance; (iii)
authorizing the Executive Committee to distribute Class B Incentive Units in
excess of the Annual Permitted Class B Issuance; (iv) authorizing the Company or
any of its Subsidiaries to grant any additional Class J Incentive Units; (v)
amending, terminating, replacing or otherwise modifying the Incentive Unit Plan;
or (vi) except as expressly contemplated in the applicable Approved Business
Plan, establishing any equity compensation plans for employees

- 22 -



--------------------------------------------------------------------------------




of the Company or any Subsidiary of the Company other than the Incentive Unit
Plan and the Phantom Stock Plan;
(i)    selling, transferring or otherwise disposing of all or substantially all
of the Company’s assets or any of its Subsidiaries’ assets, in each case,
whether by sale or transfer of assets, sale of equity, merger, consolidation,
recapitalization or a transaction of similar nature, to any party; provided,
that (i) a Company Sale pursuant to Section 7.5, (ii) any issuance of Equity
Securities pursuant to Section 3.3(b) and (iii) any Transfer of Equity
Securities in the Company that complies with the applicable provisions of
Article VII, shall in no event constitute a Major Matter;
(j)    declaring, setting aside, or paying any dividend or other distribution on
account of any Membership Interests or redeeming any Membership Interests
except, in each case, as set forth in Article IV or Section 9.1(d), or as
otherwise expressly provided in the Approved Business Plan;
(k)    (i) amending or modifying the Primary Purpose, (ii) engaging, or
permitting any Subsidiary of the Company to engage, in any action that would
materially and adversely affect the Company’s ability to fulfill its Primary
Purpose, or (iii) entering into any new line of business not contemplated under
this Agreement;
(l)    (i) other than in the ordinary course of business consistent with past
practice, entering into, amending, or otherwise modifying any Contract which is
intended to limit or restrict in any material respect the ability of the Company
and its Subsidiaries, taken as a whole, to enter into or engage in any market or
line of business that is expressly contemplated under this Agreement or (ii)
other than customary non-disclosure agreements entered into in the ordinary
course of business and which purport to restrict the use of confidential
information by Affiliates, entering into, amending or otherwise modifying any
Contract which purports to limit or restrict the ability of NSAM Member or any
of its Affiliates (other than the Company and its Subsidiaries) to enter into or
engage in any market or line of business in any manner; provided, however, that
any Contracts entered into for the sole purpose of consummating a Company Sale
in accordance with the requirements of Section 7.5 shall not require any
approval under this Section 5.3;
(m)    entering into, amending or otherwise modifying any Contract pursuant to
which the Company or any of its Subsidiaries is required to make payments in
excess of $1,000,000 in the aggregate in any calendar year;
(n)    entering into, amending, terminating, restating, replacing or otherwise
modifying the terms of any joint venture, partnership, strategic alliance, fund
management or similar Contract (each, a “JV Contract”) with any Person other
than (i) any such Contract with a NSAM Entity (other than the Company and its
Subsidiaries), but excluding a termination without Cause of the NSAM
Sub-Advisory Agreement or (ii) as expressly contemplated by the Griffin JV
Agreement or any JV Contract previously approved by the Executive Committee
(with the consent of the NSAM Designees for so long as the NSAM Designation
Threshold is met) (an “Approved JV Contract”);

- 23 -



--------------------------------------------------------------------------------




(o)    entering into any Affiliate Transaction; provided, that (i) the issuance
of Additional Interests in accordance with the preemptive rights set forth in
Section 3.4, (ii) any Company Sale pursuant to Section 7.5 and (iii) any
Transfer of Equity Securities in the Company that complies with the applicable
provisions of Article VII, shall in no event constitute a Major Matter;
(p)    creating, incurring, assuming or suffering to exist any Indebtedness of
the Company or any of its Subsidiaries (including pursuant to a Member Loan),
other than any Indebtedness permitted to be incurred pursuant to the Approved
Business Plan, subject, in each case, to the Permitted Variances;
(q)    entering into, causing or permitting the Company or any Subsidiary of the
Company to enter into any guaranties;
(r)    causing the Company or any Subsidiary of the Company to acquire, directly
or indirectly, any assets, make any loan, fund any capital or make any
investment in any asset that, in any case, results in a net investment by the
Company or any of its Subsidiaries of more than $1,000,000 in the aggregate
(whether in an individual transaction or in a series of related transactions);
provided, that, (x) the Company may fund startup costs in connection with
forming and sponsoring each Future Healthcare NTR (which startup costs may not
exceed $2,000,000 for so long as the NSAM Designation Threshold is met) and (y)
neither the Company nor any of its Subsidiaries shall seek to register more than
one Future Healthcare NTR in any twelve-month period.
(s)    selling, assigning, conveying, transferring or otherwise disposing of, or
causing or permitting any Subsidiary of the Company to sell, assign, convey,
transfer or otherwise dispose of, directly or indirectly, all or any part of any
assets owned by the Company or any Subsidiary (in an individual transaction or a
series of related transactions) with an aggregate estimated value in excess of
$1,000,000 (as determined by the Executive Committee), other than pursuant to
(i) a Company Sale in accordance with Section 7.5, (ii) the issuance of
Additional Interests pursuant to and in accordance with Sections 3.3(b) and 3.5
or (iii) any Transfer of Equity Securities in the Company that complies with the
applicable provisions of Article VII;
(t)    forming, establishing, operating, managing, sponsoring, funding,
financing or registering, directly or indirectly through any Subsidiary of the
Company, any Investment Vehicle, except (i) GAHR III, (ii) pursuant to the NSAM
Sub-Advisory Agreement or (iii) as contemplated under Sections 5.5 or the
Exclusivity Letter;
(u)    making or causing the Company or any Subsidiary of the Company to make
any material tax election, or causing the Company or any Subsidiary of the
Company to adopt any material tax practice or procedure (except as required by
applicable law) or settling or causing the Company or any Subsidiary of the
Company to settle any material tax matter;
(v)    except with respect to a NSAM Dispute (i) settling, or causing or
permitting any Subsidiary of the Company to settle, any lawsuit, claim,
counterclaim or other legal proceeding against the Company or any Subsidiary of
the Company if such settlement requires payment in excess of $1,000,000;
provided, that such settlement does not impose an injunction or

- 24 -



--------------------------------------------------------------------------------




other equitable relief against the Company or any Subsidiary of the Company, or
(ii) initiating, joining, or otherwise voluntarily participating in any legal
proceeding involving a matter in dispute with respect to the Company or any
Subsidiary of the Company or causing or permitting any Subsidiary of the Company
to initiate, join, or otherwise voluntarily participate in any legal proceeding
involving a matter in dispute with respect to the Company or any Subsidiary of
the Company, in each case, if such legal proceeding seeks damages in excess of
$1,000,000;
(w)    (i) effecting any Public Offering prior to the seventh anniversary of the
Effective Date or (ii) effecting the first direct or indirect (through a parent
entity or otherwise) Public Offering (other than a Qualified Initial Public
Offering) after the seventh anniversary of the Effective Date;
(x)    effecting a liquidation, restructuring, consolidation, reorganization,
conversion, dissolution, winding up or cessation of business of the Company or
any Subsidiary of the Company other than (i) pursuant to Section 9.1(a)(ii) or
(ii) a Company Sale pursuant to Section 7.5;
(y)    assigning, or causing or permitting any Subsidiary of the Company to
assign, for the benefit of creditors or filing or causing any Subsidiary of the
Company to file a voluntary petition in bankruptcy or any petition seeking any
reorganization, composition, liquidation, dissolution or similar relief under
the present or future applicable Federal or state laws relative to bankruptcy,
insolvency or other relief for debtors (collectively, the “Bankruptcy Laws”);
(z)    consenting to or acquiescing in the entry of, or causing or permitting
any Subsidiary of the Company to consent or acquiesce in the entry of an Order
approving a petition filed against the Company or any of its Subsidiaries
seeking any reorganization, composition, liquidation, dissolution or other
relief under the Bankruptcy Laws, or seeking or consenting to or acquiescing in
the appointment of any trustee, receiver, conservator or liquidator of the
Company or any of its Subsidiaries;
(aa)    forming new Subsidiaries of the Company, other than (i) wholly-owned
Subsidiaries of the Company, (ii) Subsidiaries formed in accordance with the
Griffin JV Agreement or any Approved JV Contract and (iii) Subsidiaries formed
to manage or advise any New American Product; provided, that the Company owns
(directly or indirectly) at least 75% of the Subsidiaries described in clauses
(ii) and (iii);
(bb)    selling, assigning, transferring, pledging or otherwise encumbering, or
causing or permitting any Subsidiary of the Company to directly or indirectly,
sell, assign, transfer, pledge or otherwise encumber any of its rights to
receive, earn or participate in, directly or indirectly, any management fees,
promotes, incentive fees or other payment or remuneration or any other income
stream or profit participation, in each case, other than AHI Member Retained
Fees;
(cc)    (i) entering into, amending, terminating, restating, replacing, waiving
any material rights under or otherwise modifying (x) the terms of the Griffin JV
Agreement; provided, that authorizing Griffin to increase the total number of
products distributed by Griffin and its Affiliates from four to five shall not
be deemed a Major Matter, or (y) the terms of any other

- 25 -



--------------------------------------------------------------------------------




Contract with Griffin other than to the extent contemplated by and consistent
with the terms of the Griffin JV Agreement and on commercially reasonable terms
or (ii) delivering or otherwise providing a Griffin Competitive Release (as such
term is defined in the Griffin JV Agreement);
(dd)    (i) using the “NorthStar” name (or any variation or acronym thereof),
whether in connection with the branding, marketing or sponsoring of any
Permitted Investment Vehicles or otherwise; (ii) branding any Future Healthcare
NTRs with any name other than “Griffin,” “American” or “NorthStar” (so long as
the Company is permitted to use the “NorthStar” name in accordance with the
terms of this Agreement); or (iii) entering into any Contract with respect to
the co-sponsoring of any Future Healthcare NTRs other than to the extent
contemplated under the Griffin JV Agreement or an Approved JV Contract, in each
case on commercially reasonable terms; and
(ee)    amending, terminating, restating, replacing or otherwise modifying the
Allocation Principles.
5.4    Approved Business Plan.
(a)    The Executive Committee shall cooperate in good faith to approve a
Business Plan for each Fiscal Year, subject to approval of the NSAM Designees
(to the extent required) in accordance with Section 5.3(c). An initial draft of
the Business Plan with respect to any Fiscal Year (other than 2015) shall be
delivered to NSAM Member no later than November 1 of the immediately preceding
Fiscal Year. If a Business Plan with respect to any Fiscal Year is not approved
by December 31 of the immediately preceding Fiscal Year, then the most recent
Approved Business Plan shall continue to be in effect, except as follows,
without duplication: (i) to the extent specific line items of the Business Plan
have been approved in accordance with the applicable provisions of this Section
5.4, the budget for such specific line items shall be as so approved; (ii) until
approved as provided in the foregoing clause (i) or the adoption of a new
Approved Business Plan, the total budget for such Fiscal Year shall be increased
by five percent (5%) over the aggregate budgeted amount set forth in the
Approved Business Plan for the prior Fiscal Year, which the parties hereto agree
may be allocated among the various expenses set forth in such Approved Business
Plan in the reasonable discretion of the Executive Committee; provided, that
Necessary Expenses may be reasonably incurred without any limitation or approval
so long as NSAM Member and AHI Member are immediately notified of such expenses.
Any proposed revision to an Approved Business Plan shall be submitted to the
Executive Committee for its approval, subject to obtaining any approval of the
NSAM Designees required under Section 5.3(c), and upon approval of such revision
to the extent required by this Agreement, the Approved Business Plan, as so
revised, shall thereafter constitute the Approved Business Plan for the period
covered thereby.

- 26 -



--------------------------------------------------------------------------------




5.5    Investment Vehicles.
(a)    Except as provided for in Section 4.1, no promotes, incentive payments,
fees or other funds payable by any Permitted Investment Vehicle shall be paid to
any Principals (or any of their Affiliates (other than the Company or any of its
Subsidiaries) or Family Members) or any employees of the Company.
(b)    The Members agree that, other than with respect to GAHR III, and except
as otherwise agreed by AHI Member and NSAM Member, the investment or advisory
committee of any Permitted Investment Vehicle (each, an “Investment Committee”)
shall include (i) the AHI Designees so long as the AHI Designation Threshold is
met, (ii) the NSAM Designees so long as the NSAM Designation Threshold is met
and (iii) a representative designated by Griffin so long as Griffin is
co-sponsoring such Investment Vehicle pursuant to the Griffin JV Agreement. Any
decision made by an absolute majority of the members of the Investment Committee
(including any recommendations to any Permitted Investment Vehicle) shall
constitute the act of and approval by the Investment Committee of the matter in
question; provided, that other than with respect to GAHR III, the approval of
both of the NSAM Designees shall be required with respect to any Investment
Committee Major Matters so long as the NSAM Designation Threshold is met;
provided, further, that if a specific matter that would otherwise constitute an
Investment Committee Major Matter also constitutes a Major Matter and such
specific matter was previously approved by the NSAM Designees pursuant to
Section 5.3, then such specific matter shall be deemed to have been approved by
the NSAM Designees for purposes of the Investment Committee, and separate
approval of the NSAM Designees shall not be required pursuant to this Section
5.5(b).
(c)    If AHI Member proposes to NSAM Member and the Executive Committee that
the Company or any of its Subsidiaries manage, sponsor, advise, finance or fund
any new business line, investment fund or investment vehicle (other than a
Future Healthcare NTR) intended to invest primarily in Healthcare real estate
assets (a “New American Product”), then NSAM Member and the NSAM Designees shall
in good faith consider AHI Member’s proposal without taking into account any
considerations related to the business activities of any NSAM Entity that may
compete with such New American Product. For a period of thirty (30) days from
the date AHI Member proposes a New American Product, AHI Member and NSAM Member
shall cooperate in good faith to determine whether pursuing such New American
Product is in the best interests of the Company. If, during such thirty (30)-day
period, AHI Member and NSAM Member are unable to agree on pursuing such New
American Product through the Company, then the Company shall not be permitted to
pursue such New American Product.
5.6    Other Activities. Except as otherwise expressly required by this
Agreement, including the Allocation Principles, or the Exclusivity Letter:
(a) NSAM Member (or any Affiliate thereof) may own, purchase, sell, or otherwise
deal in any manner with any investments that directly compete with, may
otherwise conflict with, or involve a business opportunity that may be
beneficial to, the interests and business of the Company and the Company’s
Subsidiaries without notice to and without participation of the Company, the
Company’s Subsidiaries or any other Member, and without liability of any kind or
nature whatsoever. NSAM Member shall not be deemed to have violated a duty or
obligation to

- 27 -



--------------------------------------------------------------------------------




the Company or the Company’s Subsidiaries merely because the conduct of NSAM
Member (or any of its Affiliates) furthers the interests of NSAM Member (or any
of its Affiliates). No transaction with the Company or any Subsidiary of the
Company shall be void or voidable solely because NSAM Member (or any of its
Affiliates) has a direct or indirect interest in the transaction. The Company,
its Subsidiaries and each other Member expressly acknowledges that NSAM Member
will not be obligated to inform or present to the Company, any Subsidiary of the
Company or any other Member any such competitive transaction or business
opportunity and none of the Company, any Subsidiary or any other Member will be
entitled to acquire, on account of the transaction by NSAM Member an interest or
participation in any such other competitive transaction or business opportunity.
(b)    Without limiting the generality of the foregoing, the Company, on behalf
of itself and each of its Subsidiaries, and each Member expressly acknowledge
and agree that (a) NSAM Member and its Affiliates may from time to time acquire
or possess knowledge of a competitive transaction or business opportunity in
which the Company or any Subsidiary of the Company could have an interest (each
an “Opportunity”) and may exploit any such Opportunity or otherwise engage in or
possess an interest in any business venture that is competitive with the
activities of the Company or any Subsidiary of the Company, (b) neither the
Company nor any Subsidiary of the Company shall have an interest in such
Opportunity or expectation that such Opportunity be offered to it, any such
interest or expectation being hereby renounced so that NSAM Member and its
Affiliates (i) shall have no duty to communicate or present any such Opportunity
to the Company, any Subsidiary of the Company or any other Member, (ii) shall
have the right to hold any such Opportunity for their own account, or recommend,
assign or otherwise transfer such Opportunity to Persons other than the Company,
any Subsidiary of the Company or any other Member and (iii) shall not be liable
to the Company, any Subsidiary of the Company or any other Member for pursuing
or acquiring such Opportunity for themselves, for recommending, assigning or
otherwise transferring such Opportunity to another Person, for not informing or
presenting such Opportunity to the Company, any Subsidiary of the Company or any
other Member, or for engaging in or possessing an interest in any business
venture that is competitive with the activities of the Company or any Subsidiary
of the Company.
5.7    Conflicting Interests; Enforcement of Remedies. Notwithstanding anything
to the contrary contained in this Agreement:
(a)    If the Company or any of its Subsidiaries has any legal claim or action
against (i) AHI Member, any Principal, or any of their respective Affiliates
(other than the Company and its Subsidiaries) (an “AHI Dispute”), or (ii) any
NSAM Entity (a “NSAM Dispute”), then NSAM Member (in the case of an AHI Dispute)
or any Principal designated by AHI Member (in the case of a NSAM Dispute), shall
have sole power and authority to act on behalf of the Company and its
Subsidiaries with respect to the pursuit and enforcement of such AHI Dispute or
NSAM Dispute, as applicable, including with respect to waiving any claims or
rights or granting any releases, and shall be permitted to pursue any and all
remedies it deems appropriate (in its sole discretion), whether arising under
contract or statute, by operation of law or otherwise. If in a final
determination rendered by a court of competent jurisdiction that is not subject
to appeal, it is determined that a Principal (in the case of an AHI Dispute) or
any NSAM Entity, including any

- 28 -



--------------------------------------------------------------------------------




director, officer, or employee of any NSAM Entity (in the case of a NSAM
Dispute) has committed fraud, willful misconduct or gross negligence in the
conduct of its duties to the Company or any of its Subsidiaries, then NSAM
Member shall have sole power and authority to remove such Principal (in the case
of such AHI Dispute) and AHI Member shall have sole power and authority to
remove both NSAM Designees (in the case of such NSAM Dispute) from the Executive
Committee, the Investment Committee of each Permitted Investment Vehicle and
from the offices then held by such Persons at the Company and any of its
Subsidiaries. AHI Member shall have the sole right to appoint any replacements
for any Principal removed pursuant to this Section 5.7(a) for so long as the AHI
Designation Threshold is met, and NSAM Member shall have the sole right to
appoint any replacements for the NSAM Designees removed pursuant to this Section
5.7(a) for so long as the NSAM Designation Threshold is met; provided, that any
such replacements appointed by AHI Member shall be subject to NSAM Member’s
approval (for so long as the NSAM Designation Threshold is met) and any such
replacements appointed by NSAM Member shall be subject to AHI Member’s approval
(for so long as the AHI Designation Threshold is met), such approvals not to be
unreasonably withheld, delayed or conditioned.
(b)    If the Company or any of its Subsidiaries has entered into a Contract
with (i) AHI Member, any Principal or any of their respective Affiliates (other
than the Company and its Subsidiaries) (an “AHI Contract”), or (ii) any NSAM
Entity (a “NSAM Contract”), then NSAM Member (in the case of an AHI Contract) or
one or more Principals designated by AHI Member (in the case of a NSAM
Contract), shall have sole power and authority to exercise and enforce, on
behalf of the Company and its Subsidiaries, all rights, benefits, privileges and
remedies of the Company and its Subsidiaries, whether at law or in equity, under
such AHI Contract or NSAM Contract, as applicable; provided, however, that
notwithstanding this Section 5.7, in no event shall any Person be permitted to
terminate the NSAM Sub-Advisory Agreement without Cause, without the prior
approval of the NSAM Designees (for so long as the NSAM Designation Threshold is
met).
(c)    Any action taken by NSAM Member or any Principal pursuant to this Section
5.7 shall be given the same force and effect vis-à-vis the Company and its
Subsidiaries as an action taken by the Executive Committee on a non-Major
Matter; provided, however, when exercising its rights under this Section 5.7,
neither NSAM Member nor any Principal shall be required to comply with any of
the meeting, quorum, notice, voting or other requirements applicable to the
Executive Committee under this Agreement. For the avoidance of doubt, any action
taken by AHI Member or any Principal pursuant to this Section 5.7 shall not
constitute a Major Matter.
5.8    Healthcare Activities by AHI. AHI Member and each Principal shall present
to the Company all Healthcare investment opportunities sourced by AHI Member or
such Principal to the extent required by the Allocation Principles. To the
extent a Healthcare investment opportunity is sourced by AHI Member or any
Principal and all Persons entitled to pursue such opportunity in accordance with
the Allocation Principles elect to pass on such opportunity, then AHI Member,
any Principal or their respective Affiliates (other than the Company and its
Subsidiaries) shall be permitted to invest their personal funds in such
opportunity on a passive basis (without taking on any active management role on
behalf of others or fundraising responsibilities except with respect to friends
and family) without further obligation to the Company, any Member or other
Person.

- 29 -



--------------------------------------------------------------------------------




5.9    Group Members
(a)    All Group Members that have approval or consent rights or are otherwise
required to take any action with respect to a matter shall be obligated to
approve, consent or otherwise take such other action permitted or required to be
taken by the Group Members under this Agreement as one Member constituting the
aggregate Class A Common Units of all Group Members with respect to all matters
under this Agreement. AHI Member shall be jointly and severally liable for the
actions of its Group Members under this Agreement (and all other Group Members
in AHI Member’s group shall be severally liable for their own actions under this
Agreement). NSAM Member and NSAM Parent shall be jointly and severally liable
for the actions of their Group Members under this Agreement (and all other Group
Members in NSAM Member’s group shall be severally liable for their own actions
under this Agreement); and
(b)    The Group Members shall designate one Group Member (the “Group Agent”) to
act as agent for the Group Members as the primary Group Member to give or
receive notices hereunder. The Group Members may replace their Group Agent from
time to time upon written notice to the other Members. For so long as there is
only one AHI Member or NSAM Member, such party shall be designated the Group
Agent for AHI Member and NSAM Member, as applicable. Notices given or received
by the Group Agent shall be deemed given or received by all Group Members and
shall be binding on all Group Members as if given or received by each of them.
5.10    Public Offerings. Notwithstanding anything to the contrary contained in
this Agreement, if NSAM Parent determines in its good faith judgment that it
would be detrimental to NSAM Parent or any of its Affiliates for the Company to
file a registration statement in connection with a Public Offering because such
action would (a) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction of NSAM Parent or its Affiliates;
(b) require premature disclosure of material information that NSAM Parent or any
of its Affiliates has a bona fide business purpose for preserving as
confidential; or (c) render NSAM Parent or any of its Affiliates unable to
comply with requirements under the Securities Act or Exchange Act, then NSAM
Parent shall have the right, exercisable not more than once every twelve (12)
calendar months, to cause the Company to defer taking action with respect to
such filing for a period of up to ninety (90) days, and the Company shall not
register any securities for its own account or that of any other stockholder
during such ninety (90) day period unless such filing or registration is
expressly required by law.
ARTICLE VI
COVENANTS
6.1    Books and Records. The Company shall maintain at its principal office the
books and records of the Company (which at all times shall remain the property
of the Company), in the name of the Company and separate and apart from the
books and records of the Members and their Affiliates, showing all receipts and
expenditures, assets and liabilities, profits and losses,

- 30 -



--------------------------------------------------------------------------------




and all other information required by the Act. Such books and records of the
Company, which shall be denominated in U.S. Dollars, shall be maintained in
accordance with GAAP or any other generally accepted accounting principles
required to be used in the United States at the applicable time.
6.2    Bank Accounts    (a) Funds of the Company shall be deposited in a
separate Company account or accounts in the bank or banks selected by the
Executive Committee and (b) withdrawals from bank accounts shall only be made by
the Officers or such other parties as may be approved by the Executive
Committee.
6.3    Reports to Class A Members
(a)    The Company, at the Company’s expense, shall cause to be prepared and
furnished to each Class A Member with respect to each Fiscal Year of the Company
the following:
(i)    within ninety (90) days after the close of each such Fiscal Year, an
audited report prepared in accordance with GAAP, which includes for the Fiscal
Year a balance sheet, an income statement, and a statement of cash flows of the
Company on a consolidated basis, and a statement of such Member’s Capital
Account; and
(ii)    within ninety (90) days after the close of each such Fiscal Year, such
other information as the Executive Committee or NSAM Member deems reasonably
necessary or such Class A Member reasonably requests.
(b)    The Company, at the Company’s expense, shall cause to be prepared and
furnished to each Class A Member with respect to the first, second and third
fiscal quarters of each Fiscal Year within forty-five (45) days after the close
of each such fiscal quarter:
(i)    an unaudited report prepared in accordance with GAAP, which includes for
the quarter and year to date (x) a balance sheet and an income statement on a
consolidated basis and a statement of such Member’s Capital Account, and (y) a
comparison of the foregoing figures against the same figures from the preceding
quarter and year to date; and
(ii)    such Member’s Capital Account transactions report which shows the
details of all transactions of the Company which flow through such Member’s
Capital Account and have occurred since the end of the preceding quarter and
preceding Fiscal Year, including all capital calls, cash flows and/or capital
distributions.
(c)    The Company, at the Company’s expense, shall cause to be prepared and
furnished to each Class A Member with respect to the following fiscal quarters
during each Fiscal Year the following: (i) within ten (10) days after the close
of each of the first, second, third and fourth fiscal quarters, an estimate of
the Distributable Cash Flow as of the end of such fiscal quarter, (ii) within
forty-five (45) days after the close of each of the first, second and third
fiscal quarters, a reasonably detailed calculation of the Distributable Cash
Flow as of the end of such fiscal quarter and (iii) within ninety (90) days of
the end of the fiscal year, a year end statement calculating Distributable Cash
Flow for the prior fiscal year.

- 31 -



--------------------------------------------------------------------------------




(d)    In addition, the Company shall cause to be prepared and furnished to each
Class A Member within fifteen (15) Business Days after the close of each fiscal
quarter the following:
(i)    a computation of all fees recognized on an accrual basis during such
quarter;
(ii)    a computation of all distributions made to the Members; and
(iii)    a draft balance sheet, income statement and statement of cash flows of
the Company on a consolidated basis for the applicable fiscal quarter and year
to date and a draft statement of such Member’s Capital Account.
(e)    The Company shall, at the Company’s expense, provide each Class A Member
with such other information relating to the Company or its Subsidiaries as such
Class A Member shall reasonably request.
(f)    The Company shall provide to NSAM Member: (1) at least five (5) Business
Days prior to each quarterly estimated tax payment date for calendar year
corporations, an estimate of NSAM Member’s share of the Company’s taxable income
or loss with respect to such calendar quarter and (2) within twenty-five (25)
days after the end of each Tax Year, estimated information necessary for such
Member to prepare any required 1099-DIV forms. The Executive Committee shall use
commercially reasonable efforts to provide each Class A Member with a draft of
all material U.S. federal income tax returns (including any reports, statements,
attachments or information returns) at least fifteen (15) days prior to the due
date (including extensions) for filing such returns, and shall consider in good
faith any comments or corrections proposed by a Class A Member. Notwithstanding
the above, the Executive Committee will provide each Member with (i) estimates
of its IRS Schedule K-1 items with respect to any Tax Year within twenty (20)
days after the end of such Tax Year, (ii) a draft IRS Schedule K-1 with respect
to the Tax Year no later than May 31 following such Tax Year, and (iii) a final
IRS Schedule K-1 with respect to the Tax Year no later than September 1
following such Tax Year. The Executive Committee shall also provide to any
Member such other information as may be reasonably requested by such Member
relating to the Company’s tax matters. Each Member acknowledges that any
estimated tax information will be on an estimated basis only and may be
substantially different than actual results.
6.4    Access to the Company. The Company shall permit each Class A Member and
its directors, officers, partners, employees, agents or representatives
including attorneys, accountants, partners, experts and consultants
(collectively, “Representatives”) (i) to visit the office, properties and other
facilities of the Company and its Subsidiaries, (ii) to examine and review the
financial records and books of account of the Company and its Subsidiaries, and
(iii) to meet with key employees of the Company and its Subsidiaries, each
during normal or extended business hours and upon reasonable advance notice
(provided that 24 hours should be deemed reasonable advance notice), for a
purpose reasonably related to its interest as a Member; provided, that each
Class A Member’s Representatives must be obligated to keep all Confidential
Information strictly confidential in accordance with Section 11.14.

- 32 -



--------------------------------------------------------------------------------




6.5    Designation of Tax Matters Member
(a)    Subject to approval of the NSAM Designees (to the extent required) in
accordance with Section 5.3(u), the Executive Committee shall have the sole and
exclusive authority to make (or not to make) any tax elections on behalf of the
Company and its Subsidiaries permitted to be made (or not made) pursuant to U.S.
federal, state and local and non-U.S. tax law and to determine the tax treatment
of any transaction or other item in the Company’s and its Subsidiaries’ U.S.
federal, state and local and non-U.S. tax returns. The Members shall each take
reporting positions on their respective U.S. federal, state and local income tax
returns consistent with the positions determined for the Company by the
Executive Committee in accordance with, and subject to, the provisions of this
Agreement.
(b)    AHI Member shall be designated as the “tax matters partner” under Section
6231(a)(7) of the Code (the “Tax Matters Member”), to manage administrative tax
proceedings conducted at the Company level by the Internal Revenue Service with
respect to Company matters. The Tax Matters Member is specifically directed and
authorized to take whatever steps it deems necessary or desirable to perfect
such designation, including filing any forms or documents with the Internal
Revenue Service and taking such other action as may from time to time be
required under Treasury Regulations. The Company shall indemnify and reimburse
the Tax Matters Member for all expenses, including legal and accounting fees,
claims, liabilities, losses and damages incurred in connection with any
administrative or judicial proceeding with respect to the tax liability of the
Members or, if applicable, in connection with any audit of the Company’s income
tax returns. The taking of any action and the incurring of any expense by the
Tax Matters Member in connection with any such proceeding, except to the extent
required by law, is a matter in the reasonable discretion of the Tax Matters
Member; provided, that, to the extent that the Tax Matters Member knows that,
based on a Member’s tax situation, such action or decision would have a material
adverse impact on such Member disproportionately relative to the impact on the
other Members, the Tax Matters Member shall consult with such Member prior to
taking such action or making such decision and shall consider in good faith any
proposal made by such Member regarding such action or decision.
6.6    The Flaherty JV.
(a)    NSAM Parent, NSAM Member and Flaherty Member represent and warrant to AHI
Member as follows:
(i)    a true, correct and complete copy of (A) the Flaherty JV Agreement is
attached hereto as Exhibit G and (B) the Flaherty JV Amendment is attached
hereto as Exhibit H.
(ii)    NSAM Parent, its Affiliates and Flaherty Member shall not amend, modify
or supplement the Amended Flaherty JV Agreement in a manner that increases or
decreases Flaherty Member’s right to receive GAHR III Carried Interest Proceeds,
Future Healthcare NTR Carried Interest Proceeds or AHI PE Fund Carried Interest
Proceeds without the prior consent of AHI Member.

- 33 -



--------------------------------------------------------------------------------




(iii)    It will notify AHI Member promptly after it becomes aware that (A) any
event, circumstance, or action occurs, exists or is taken that has resulted in a
reduction, waiver, forfeiture or other loss of Flaherty Member’s right to
receive any GAHR III Carried Interest Proceeds, Future Healthcare NTR Carried
Interest Proceeds or AHI PE Fund Carried Interest Proceeds, (B) a NAM Management
Reversion Event has occurred, (C) a NAM Management Reversion Notice has been
delivered and if such notice was delivered in connection with Cause (as defined
in the Flaherty JV Agreement), (D) a Flaherty Resignation Notice has been
delivered and if such notice was delivered without Good Reason (as defined in
the Flaherty JV Agreement) or (E) the Amended Flaherty JV Agreement has been
amended, modified or supplemented in any manner.
(f)    NSAM Parent and NSAM Member represent and warrant to AHI Member that NSAM
Member shall cause Flaherty Member to remain an NSAM Designee for so long as (x)
NSAM Member or one of its Affiliates has the right to cause him to serve in such
capacity under the terms and conditions of the Flaherty JV Agreement, as amended
by the Flaherty JV Amendment (the “Amended Flaherty JV Agreement”) and (y) a NAM
Management Reversion Event has not occurred.
6.7    Allocation Principles. The Company hereby adopts, and agrees to act in
accordance with, the Allocation Principles. Each of AHI Member, the Principals,
NSAM Member and NSAM Parent shall, and shall cause each of their respective
Affiliates to, act in accordance with the Allocation Principles.
6.8    NSAM Member’s Equity Contributions
(a)    NSAM Parent hereby agrees, on behalf of NSAM Member, to grant directly to
certain employees of the Company or its Subsidiaries (other than the
Principals), as determined by the Executive Committee in its reasonable
discretion and in accordance with the Company’s compensation practices and
procedures, a number of freely tradable shares of NSAM Common Stock (without
volume limitations) equal to the quotient determined by dividing $1,000,000 by
the Average NSAM Closing Price and rounding the result to the nearest share, for
each of the following time periods: (a) on or before March 1, 2016, in respect
of the Company’s 2015 Fiscal Year, and (b) on or before March 1, 2017, in
respect of the Company’s 2016 Fiscal Year. Future annual contributions to be
revisited by NSAM Parent and AHI Member in good faith based upon the amount of
time being devoted by employees of the Company and its Subsidiaries to NRF
investments.
(b)    If any shares of NSAM Common Stock contributed pursuant to Section 6.8(a)
are subject to vesting and are forfeited prior to vesting, then such forfeited
shares shall revert to NSAM Parent and be available for future grants prior to
December 31, 2019, at the direction of the Executive Committee in accordance
with Section 6.8(a).
(c)    For U.S. federal income tax purposes, any shares of NSAM Common Stock
granted pursuant to this Section 6.8 shall be deemed contributed by NSAM Member
to the Company and shall be deemed transferred immediately thereafter to
employees of the Company (other than the Principals).

- 34 -



--------------------------------------------------------------------------------




6.9    AHI Member’s Equity Contributions. AHI Member hereby agrees that it shall
contribute to the Company, as the sole funding for the Phantom Stock Plan, a
number of fully vested Time-Based NSAM Shares (or their cash equivalent) equal
to the quotient determined by dividing $1,000,000 by the Average NSAM Closing
Price and rounding the result to the nearest share, by each of the following
dates: (a) on or before ten days following the second anniversary of the
Closing, provided that at least an equivalent number of Time-Based NSAM Shares
issued to AHI Member under the Purchase Agreement shall have vested as of the
second anniversary of the Effective Date, and (b) on or before ten days
following the fifth anniversary of the Closing, provided that at least an
equivalent number of Time-Based NSAM Shares issued to AHI Member under the
Purchase Agreement shall have vested as of the fifth anniversary of the
Effective Date.
6.10    Use of NorthStar Name. For so long as the NSAM Designation Threshold is
met and provided that approval of the NSAM Designees is obtained in accordance
with Section 5.3(dd), the Company, its Affiliates (including the Principals),
AHI Member and each Future Healthcare NTR shall have the right to use the
“NorthStar” name (to the extent NSAM Parent has the right to use the same) (i)
in connection with the branding, marketing and sponsoring of Future Healthcare
NTRs and (ii) for such other uses as approved in advance by NSAM Member.  If
NSAM Member no longer satisfies the NSAM Designation Threshold, upon NSAM
Member’s written request, the Company shall, and shall cause its Affiliates
(including the Principals), AHI Member and Future Healthcare NTRs to, remove
“NorthStar” (and variations and acronyms thereof) from the name of all
applicable Future Healthcare NTRs as promptly as practicable, and otherwise
cease using the “NorthStar” name (and variations and acronyms thereof) in all
respects; provided, that with respect to any Future Healthcare NTRs in existence
at the time of such written request, the Company shall be permitted a six-month
transition period to discontinue the use of the “NorthStar” name in connection
therewith.
ARTICLE VII
TRANSFER OF UNITS; ADDITIONAL MEMBERS
7.1    Restrictions on Transfer or Assignment.
(a)    No Member may (i) sell, transfer, assign, or otherwise dispose of its
right, title or interest in the Company, or any portion thereof or any interest
therein (including its rights to receive distributions of any amounts hereunder
other than AHI Member Retained Fees and GAHR II Promote), to any other Person,
or (ii) permit such Member’s right, title or interest in the Company (including
its rights to receive distributions of any amounts hereunder) to be encumbered,
hypothecated or pledged as collateral security for any obligation in favor of
any other Person (any of the foregoing under clause (i) or clause (ii), a
“Transfer”), in each case, without the express prior written approval of the
Executive Committee, including the NSAM Designees (so long as the NSAM
Designation Threshold is met). The restrictions of this Section 7.1 shall not
apply and no consent of the Executive Committee shall ever be required for (x)
any issuance or transfer of ownership interests in NSAM Parent, (y) any issuance
or transfer of ownership interests by an Affiliate of NSAM Member to a
wholly-owned Affiliate of NSAM Parent or (z) any direct or indirect transfer

- 35 -



--------------------------------------------------------------------------------




or sale of all or substantially all of the assets of NSAM Parent or any NSAM
Parent merger, spinoff, consolidation, reorganization or similar transaction.
(b)    Notwithstanding the provisions of Section 7.1(a), the following Transfers
shall be permitted without the approval of the Executive Committee or NSAM
Designees otherwise required under Section 7.1(a) above:
(i)    at any time, AHI Member may Transfer, in the aggregate, up to twenty
percent (20%) of the Class A Common Units and Promote Units issued to it on the
Effective Date by the Company (i.e. up to 10.20% of the total Class A Common
Units outstanding on the Effective Date) to any employees of the Company or any
of its Subsidiaries; provided, that any such Transfer pursuant to this Section
7.1(b)(i) must be without payment of any kind;
(ii)    after the expiration of the Initial Lockout Period, any Transfer of
Common Units and Promote Units by AHI Member, NSAM Member or Flaherty Member;
provided, that, (A) in the case of a Transfer by AHI Member, (x) it may Transfer
any of its Common Units and Promote Units at any time following the date the
NSAM Designation Threshold is not met, without restriction other than the
requirements set forth in Sections 7.3 and 7.4, (y) if the NSAM Designation
Threshold is met, NSAM Member shall be entitled to a ROFO Right pursuant to
Section 7.2 or a Tag-Along Right (to the extent applicable) pursuant to Section
7.4 with respect to any such Transfer, and (z) Flaherty Member shall be entitled
to a Tag-Along Right (to the extent applicable) pursuant to Section 7.4; (B) in
the case of a Transfer by NSAM Member, (x) it may Transfer any of its Common
Units and Promote Units at any time following the date the AHI Designation
Threshold is not met, without restriction other than the requirements set forth
in Sections 7.3 and 7.4, (y) if the AHI Designation Threshold is met, AHI Member
shall be entitled to a ROFO Right pursuant to Section 7.2 or a Tag-Along Right
(to the extent applicable) pursuant to Section 7.4 with respect to any such
Transfer, and (z) Flaherty Member shall be entitled to a Tag-Along Right (to the
extent applicable) pursuant to Section 7.4; and (C) in the case of a Transfer by
Flaherty Member, AHI Member and NSAM Member shall each be entitled to a ROFO
Right pursuant to Section 7.2;
(iii)    any Transfer pursuant to a Company Sale in accordance with Section 7.5;
provided, that NSAM Member (if the NSAM Designation Threshold is met) and AHI
Member (if the AHI Designation Threshold is met) shall be entitled to a ROFO
Right and a Right of First Refusal pursuant to Section 7.5(e) with respect to
any such Transfer;
(iv)    at any time, any Transfer of Common Units and Promote Units by NSAM
Member, AHI Member or Flaherty Member to their respective wholly-owned
Affiliates; provided, that (A) such wholly-owned Affiliate remains a
wholly-owned Affiliate of NSAM Member or AHI Member, as applicable, for so long
as such wholly-owned Affiliate continues to own any Common Units and such
transferring Member remains, jointly and severally with the wholly-owned
Affiliate transferee, responsible for any and all obligations and liabilities of
such wholly-owned Affiliate transferee under this Agreement with respect to the
Common Units that were Transferred and (B) such transferring Member and such

- 36 -



--------------------------------------------------------------------------------




wholly-owned Affiliate transferees shall indemnify the Company and each other
Member against any taxes (including interest and penalties imposed by a taxing
authority) incurred by such indemnitee as a result of such Transfer (it being
understood that, subject to the further provisions of this Article VII, upon
consummation of such Transfer, such transferee shall be deemed to be a Group
Member with NSAM Member or AHI Member, as applicable);
(v)    at any time, AHI Member, NSAM Member and Flaherty Member may Transfer
their Common Units and Promote Units to NSAM Member, AHI Member and Flaherty
Member, respectively; and
(vi)    at any time, Flaherty Member may Transfer his Common Units and Promote
Units to any of his Family Members for estate planning purposes.
(c)    Notwithstanding anything to the contrary contained in this Agreement, if
any Member elects to Transfer all or any portion of any class of Units to any
other Person in accordance with this Section 7.1, such Member shall be required
to also Transfer a proportionate amount of all other classes of Units (other
than Class B Incentive Units and Class J Incentive Units) held by such Member to
such proposed transferee. For example, if a Member desires to Transfer 10% of
its Class A Common Units to any Person, such Member shall be required to also
Transfer 10% of its ownership interest in each class of Promote Units held by
such Member to the same transferee.
(d)    Notwithstanding anything contained in this Agreement to the contrary, in
no event shall any of the Principals be permitted to directly or indirectly
sell, transfer, assign, or otherwise dispose of any or all of their Equity
Interests in AHI Member without the consent of NSAM Member (for so long as the
NSAM Designation Threshold is met) except (i) in the event of the death or
adjudication of insanity or incompetency of any Principal, such Principal shall
be permitted to Transfer its Equity Interests in AHI Member to his Family
Members; (ii) any Principal shall be permitted to transfer his Equity Interests
in AHI Member to any of his wholly-owned Affiliates; provided, that such
Affiliate remains a wholly-owned Affiliate of such Principal for so long as such
wholly-owned Affiliate continues to own any Equity Interests in AHI Member and
such transferring Principal remains, jointly and severally with the wholly-owned
Affiliate transferee, responsible for any and all obligations and liabilities of
such wholly-owned Affiliate transferee under this Agreement with respect to the
Equity Interests in AHI Member that were Transferred; and (iii) any Principal
may transfer his Equity Interests in AHI Member to any of his Family Members for
estate planning purposes.
(e)    If AHI Member or NSAM Member proposes to Transfer any of its Common Units
and Promote Units in a manner that gives rise to the other Member’s Tag-Along
Rights and ROFO Right, then NSAM Member (in the case of a Transfer by AHI
Member) and AHI Member (in the case of a Transfer by NSAM Member) may elect to
exercise either its Tag-Along Rights pursuant to Section 7.4 or its ROFO Right
pursuant to Section 7.2, but never both in connection with the same Transfer.
7.2    ROFO Right. Prior to (x) AHI Member, NSAM Member or Flaherty Member
consummating a Transfer pursuant to Section 7.1(b)(ii) or (y) the Initiating
Seller initiating a

- 37 -



--------------------------------------------------------------------------------




Company Sale pursuant to Section 7.5 (the transferring Member in clause (x) or
(y), the “ROFO Transferring Party”), the ROFO Transferring Party shall comply
with the following procedures (the “ROFO Procedures”):
(a)    The ROFO Transferring Party shall first offer the Common Units and
Promote Units it intends to Transfer (the “ROFO Units”) to AHI Member (if NSAM
Member is the ROFO Transferring Party), NSAM Member (if AHI Member is the ROFO
Transferring Party) or NSAM Member and AHI Member (if Flaherty Member is the
ROFO Transferring Party), as applicable (the “ROFO Member(s)”), by providing a
written notice to the ROFO Member(s) of the ROFO Transferring Party’s desire to
Transfer such Common Units and Promote Units indicating the offering price (the
“ROFO Offer Price”), which must be in cash in United States dollars, and the
other material terms and conditions on which the ROFO Units are being offered to
the ROFO Member(s) for Transfer (such notice, a “ROFO Notice”). A ROFO Notice
shall also constitute a Tag-Along Notice for purposes of Section 7.4(c) (to the
extent the ROFO Member(s) have Tag-Along Rights).
(b)    If AHI Member or NSAM Member is the ROFO Transferring Party, the ROFO
Member shall have the right (the “ROFO Right”), for a period of sixty (60) days
(when NSAM Member is the ROFO Member) or one hundred twenty (120) days (when AHI
Member is the ROFO Member) after receiving the ROFO Notice, to deliver written
notice (the “ROFO Purchase Notice”) to the ROFO Transferring Party of such ROFO
Member’s election to purchase all, but not less than all of the ROFO Units (at
the ROFO Offer Price, and on the other terms and conditions set forth in the
ROFO Notice).
(c)    If Flaherty Member is the ROFO Transferring Party, each ROFO Member shall
have the right, for a period of one hundred twenty (120) days after receiving
the ROFO Notice, to deliver a ROFO Purchase Notice to the ROFO Transferring
Party of such ROFO Member’s election to purchase all, but not less than all of
such ROFO Member’s Class A Pro Rata Share of the ROFO Units; provided, that if
any ROFO Member elects not to purchase its Class A Pro Rata Share of ROFO Units,
then the other ROFO Member that elected to purchase its full Class A Pro Rata
Share of the ROFO Units (the “Fully Participating ROFO Member”) may purchase all
of the ROFO Units. The ROFO Transferring Party shall deliver written notice to
such Fully Participating ROFO Member indicating the availability of additional
ROFO Units, and the Fully Participating ROFO Member shall have five (5) Business
Days to deliver a written notice to the ROFO Transferring Party indicating its
election to purchase all of the ROFO Units.
(d)    Delivery of a ROFO Purchase Notice by a ROFO Member pursuant to Section
7.2(b) or 7.2(c), as applicable, shall cause such ROFO Member to automatically
forfeit its Tag-Along Rights with respect to such Transfer. Failure by a ROFO
Member to timely deliver a ROFO Purchase Notice shall be deemed an election by
such ROFO Member not to exercise its ROFO Right. If any portion of the ROFO
Units are not purchased by the ROFO Member(s), the ROFO Transferring Party may
Transfer the remaining portion of the ROFO Units to a Bona Fide Third Party or
in a MBO (either at the ROFO Offer Price or at a higher price, which, subject to
Sections 7.2(f), (g) and (h), may be paid in cash or non-cash assets (the
“Non-Cash Assets”), or a combination of the two, on terms and conditions no more
favorable to such Bona Fide Third Party

- 38 -



--------------------------------------------------------------------------------




or in a MBO than those offered to the ROFO Member); provided, that if Flaherty
Member is the ROFO Transferring Party, Flaherty Member shall not be entitled to
transfer its ROFO Units for consideration consisting of Non-Cash Assets. If a
ROFO Member delivers a ROFO Purchase Notice in a timely manner (in accordance
with Section 7.2(b) or 7.2(c), as applicable), then (i) on or before the 60th
day after receipt of the ROFO Purchase Notice (the “ROFO Closing Date”), such
ROFO Member (or its designated Affiliate) shall purchase from the ROFO
Transferring Party, and the ROFO Transferring Party shall sell to the ROFO
Member (or a designated Affiliate thereof), the number of ROFO Units available
for purchase by such ROFO Member (at the ROFO Offer Price or its applicable
portion of the ROFO Offer Price, payable in cash, and on the other terms and
conditions set forth in the ROFO Notice) and (ii) on the ROFO Closing Date, such
ROFO Member (or a designated Affiliate thereof) shall pay or cause to be paid to
the ROFO Transferring Party the ROFO Offer Price (or its applicable portion of
the ROFO Offer Price) in immediately available funds.
(e)    The following additional provisions shall apply solely with respect to a
Transfer of ROFO Units to ROFO Member(s) pursuant to this Section 7.2:
(i)    The ROFO Transferring Party and each ROFO Member (or a designated
Affiliate thereof) shall each deliver to the other a duly executed and
acknowledged instrument pursuant to which the ROFO Units are conveyed to the
ROFO Member(s) (or designated Affiliates thereof), free and clear of all liens
and encumbrances (other than those created by this Agreement or under applicable
securities laws), which instrument shall contain customary representations
concerning (among others), due organization and authority of the ROFO
Transferring Party and each ROFO Member (or a designated Affiliate thereof),
ownership of the ROFO Units by the ROFO Transferring Party and the absence of
liens and encumbrances on the ROFO Units (other than those created by this
Agreement and under applicable securities laws), and shall contain a provision
indemnifying and holding each ROFO Member (or a designated Affiliate thereof)
harmless from any loss, liability, cost or expense (including reasonable
attorneys’ fees) it may incur by reason of any breach of such representation
(which indemnification shall be given or guaranteed by a creditworthy party
reasonably satisfactory to each ROFO Member (or a designated Affiliate thereof),
it being acknowledged that AHI Member and NSAM Member shall each be a
creditworthy party); and
(ii)    each of the ROFO Transferring Party and each ROFO Member (or designated
Affiliates thereof) shall have obtained (at its sole cost and expense) any third
party consents required by such party to consummate the sale of the ROFO Units
pursuant to this Section 7.2.
(f)    Notwithstanding the foregoing, if a ROFO Member does not elect to
purchase its applicable portion of the ROFO Units pursuant to Section 7.2(b) and
the ROFO Transferring Party desires to Transfer the ROFO Units to a Bona Fide
Third Party or in a MBO in exchange for consideration that includes Non-Cash
Assets, then the ROFO Transferring Party shall notify the ROFO Member in writing
(the “ROFO Non-Cash Notice”), which notice shall include a description (in
reasonable detail) of the total consideration to be paid for such ROFO Units and

- 39 -



--------------------------------------------------------------------------------




the value ascribed by the ROFO Transferring Party to the portion of such
consideration comprised of Non-Cash Assets, including backup documentation
supporting such ascribed value (the “ROFO Transferring Party’s Valuation”). The
ROFO Member shall have forty-five (45) days following receipt of the ROFO
Non-Cash Notice to deliver to the ROFO Transferring Party a written statement
objecting to the ROFO Transferring Party’s Valuation (the “ROFO Objections
Statement”), which ROFO Objections Statement shall include the value ascribed to
such Non-Cash Assets by the ROFO Member (the “ROFO Member Valuation”). During
such forty-five (45)-day period, the ROFO Transferring Party shall provide, as
promptly as practicable, all documentation reasonably requested by the ROFO
Member or its representatives in connection with preparing the ROFO Member
Valuation. If the ROFO Member fails to deliver a ROFO Objections Statement that
includes a ROFO Member Valuation within such forty-five (45)-day period, then
the ROFO Transferring Party shall be permitted to Transfer such ROFO Units to
the Bona Fide Third Party or in a MBO, upon the terms and conditions no less
favorable to the ROFO Transferring Party than those set forth in the ROFO
Non-Cash Notice.
(g)    If the ROFO Member delivers a ROFO Objections Statement that includes a
ROFO Member Valuation within such forty-five (45)-day period, then the ROFO
Transferring Party shall engage a Qualified Appraiser to determine the final
value of such Non-Cash Assets. The Qualified Appraiser shall determine the final
value of such Non-Cash Assets solely by reviewing the ROFO Transferring Party’s
Valuation and the ROFO Member Valuation, and any reasonable backup documentation
supporting such valuations, provided by each of the ROFO Transferring Party and
the ROFO Member and, thereafter, choosing one of the two valuations as the final
value of such Non-Cash Assets. AHI Member and NSAM Member acknowledge and agree
that in connection with determining the final value of such Non-Cash Assets, the
Qualified Appraiser shall in no event be permitted to (1) review any materials
other than the reasonable backup documentation provided by the ROFO Transferring
Party and the ROFO Member, as applicable, or (2) determine the final value of
such Non-Cash Assets to be any value other than the ROFO Transferring Party’s
Valuation or the ROFO Member Valuation. The determination by the Qualified
Appraiser of the final value of such Non-Cash Assets (the “Final Non-Cash
Value”) shall be binding on the ROFO Transferring Party and the ROFO Member. The
expenses of the Qualified Appraiser shall be borne one hundred percent (100%) by
the ROFO Transferring Party if the Qualified Appraiser selects the ROFO Member
Valuation as the Final Non-Cash Value or one hundred percent (100%) by the ROFO
Member if the Qualified Appraiser selects the ROFO Transferring Party’s
Valuation as the Final Non-Cash Value.
(h)    If the Final Non-Cash Value is the ROFO Transferring Party’s Valuation,
the ROFO Transferring Party may Transfer the ROFO Units to the Bona Fide Third
Party or in a MBO, upon the terms and conditions set forth in the ROFO Non-Cash
Notice. If the Final Non-Cash Value is the ROFO Member Valuation, the ROFO
Transferring Party may Transfer the ROFO Units to the Bona Fide Third Party or
in a MBO (upon the terms and conditions set forth in the ROFO Non-Cash Notice)
but only if the sum of the Final Non-Cash Value and the total amount of cash
consideration (if any) to be paid for such ROFO Units (such sum, the “Total
Value”) equals or exceeds the ROFO Offer Price first offered by the ROFO
Transferring Party pursuant to Section 7.2(a).

- 40 -



--------------------------------------------------------------------------------




(i)    If a Transfer to a Bona Fide Third Party or a MBO is not consummated
within two hundred seventy (270) days following delivery of the ROFO Notice,
then the ROFO Transferring Party shall not Transfer the ROFO Units without again
complying with all of the provisions of this Section 7.2; provided, however,
that such two hundred seventy-day period shall be tolled from the date the ROFO
Member delivers the ROFO Objections Statement to the ROFO Transferring Party
until the date a Qualified Appraiser selected by the ROFO Transferring Party
determines the Final Non-Cash Value. If the ROFO Transferring Party defaults in
its obligation to transfer the ROFO Units to the ROFO Member(s) (or designated
Affiliates thereof) in accordance with this Section 7.2 or otherwise fails to
comply with its obligations under this Section 7.2, the ROFO Member(s) (or
designated Affiliates thereof) shall have all rights and remedies available
pursuant to law and in equity, including the right to specifically enforce the
terms of this Section 7.2 and to bring an action for damages against the ROFO
Transferring Party.
7.3    Conditions Applicable to All Transfers.
(a)    Notwithstanding anything contained in this Article VII to the contrary,
no Transfer by a Member otherwise contemplated or permitted by this Article VII
shall be permitted (i) except in connection with a Company Sale, if any state or
local transfer taxes payable by the Company shall arise as a result of, or shall
be caused directly or indirectly by, such Transfer unless the transferor in
connection with any Transfer pursuant to Article VII shall have previously
submitted to the Company in advance its calculation of any such taxes and copies
of any necessary tax filings and shall have agreed in a separate writing
acceptable to the other Members in their reasonable discretion to pay such taxes
and to indemnify and hold the Company and the other Members harmless from and
against any such taxes, (ii) if the Executive Committee reasonably determines
that prohibiting such Transfer is necessary or advisable in order to prevent the
Company from being treated as a publicly traded partnership for U.S. federal
income tax purposes or otherwise failing to qualify for the safe harbor from
being a publicly traded partnership under Treasury Regulation § 1.7704-1(h),
(iii) if such Transfer would result in the Company or any Member having to
register under the Securities Act, the Investment Company Act, or any other
federal, state or local securities laws, (iv) if such Transfer would violate the
registration provisions of the Securities Act or of any other federal, state or
local securities laws, (v) if such Transfer would violate any other applicable
laws, including Executive Order 13224 (September 23, 2001), the rules and
regulations of the Office of Foreign Assets Control, Department of Treasury, and
any enabling legislation or other Executive Orders in respect thereof, (vi) if
such Transfer would cause a Material Default to occur, or (viii) such transfer
would constitute a nonexempt prohibited transaction under Section 406(a) or
Section 407 of ERISA or Section 4975 of the Code.
(b)    Any purported Transfer of Units in violation of this Article VII shall be
void ab initio, and shall not bind the Company, and any purported Transfer by a
Member or of direct or indirect ownership interests in a Member in violation of
this Article VII shall be deemed a default by such Member hereunder (the
“Defaulting Member”) and the Defaulting Member shall indemnify and hold the
Company and the other Members harmless from and against any and all loss, damage
or expense, including any U.S. federal, state or local income taxes, or transfer
taxes, including transfer gain taxes, arising as a result of, or caused directly
or indirectly by, such purported Transfer. The giving of any consent to a
Transfer in any one or more instances shall not limit or

- 41 -



--------------------------------------------------------------------------------




waive the need for such consent in any other or subsequent instances.
Notwithstanding the foregoing, unless a transferee is admitted as an Additional
Member to the Company in accordance with the provisions of Section 7.3(c), the
transferor shall not be relieved of any liability hereunder, and the transferee
shall not be entitled to any of the rights granted to a Member hereunder, other
than the right to receive all or part of the share of the income, gain, losses
or cash distributions to which its transferor would otherwise be entitled.
(c)    No transferee of any Units shall be admitted to the Company as an
Additional Member unless and until (i) except in connection with a Company Sale,
the transferee has executed a counterpart of this Agreement and such other
instruments as the Executive Committee deems reasonably necessary or appropriate
to confirm the undertaking of the transferee to be bound by all the terms and
provisions of this Agreement, (ii) except in connection with a Company Sale, the
transferee has paid any reasonable out-of-pocket expenses incurred by the
Company in connection with such Transfer and (iii) the transferee executes and
delivers a statement that it is acquiring the Units for its own account for
investment and not with a view to the resale or distribution thereof and that it
will only Transfer the acquired Units (subject to the terms of this Article VII)
to a Person that similarly so represents and warrants; provided, that, in
connection with a Company Sale, each transferee shall be deemed to be admitted
as an Additional Member so long as such transferee complies with the immediately
preceding clause (iii) only. Unless and until such transferee becomes an
Additional Member, such transferee shall not be entitled to exercise any vote,
consent or any other right or entitlement with respect to such Units and the
only effect of such Transfer shall be to entitle the transferee to receive, to
the extent assigned, the distributions and allocations of income, gain, losses
or cash distributions to which the transferor would be entitled.
7.4    Tag-Along Rights.
(a)    In the event that AHI Member or NSAM Member (the “Proposed Seller”) shall
Transfer any Common Units and Promote Units to a Bona Fide Third Party or in a
MBO (a “Proposed Purchaser”) in accordance with Section 7.1(b)(ii) (a “Tag-Along
Sale”), and such Transfer would cause either the NSAM Designation Threshold or
the AHI Designation Threshold, as applicable, to no longer be satisfied, then
NSAM Member and Flaherty Member, in the event AHI Member is the Proposed Seller,
and AHI Member and Flaherty Member, in the event NSAM Member is the Proposed
Seller (the “Tag-Along Members”) shall have the right and option (“Tag-Along
Rights”), but not the obligation, to sell up to their Requisite Percentage (as
defined below) of Units in such Tag-Along Sale, on the terms and conditions set
forth in Section 7.1(e) and this Section 7.4.
(b)    The Proposed Seller shall notify the Company in writing of any proposed
Tag-Along Sale at least sixty (60) days prior to the effective date of such
proposed Tag-Along Sale (a “Company Notice”), setting forth the number and
classes of Units the Proposed Seller is selling in connection with such
Tag-Along Sale and the proposed amount of consideration to be delivered by the
Proposed Purchaser to the Proposed Seller in connection with such Tag-Along Sale
(the “Tag-Along Consideration”). Following receipt of such Company Notice, the
Executive Committee shall have thirty (30) days to prepare and deliver to the
Proposed Seller, an allocation schedule, allocating the Tag-Along Consideration
amongst the different classes of Units proposed

- 42 -



--------------------------------------------------------------------------------




to be transferred in the Tag-Along Sale (the “Tag-Along Allocation Schedule”).
The Tag-Along Allocation Schedule shall be prepared in the Executive Committee’s
good faith judgment, based upon the advice of, and valuation by, a reputable and
independent, nationally recognized financial advisor. The Tag-Along Allocation
Schedule shall be final and binding on all Members absent manifest error.
(c)    The Proposed Seller shall notify the Tag-Along Members in writing of any
proposed Tag-Along Sale at least thirty (30) days prior to the effective date of
such proposed Tag-Along Sale (a “Tag-Along Notice”). A Tag-Along Notice shall
also constitute a ROFO Notice for purposes of Section 7.2(a) (to the extent the
Tag-Along Members have ROFO rights). Any such Tag-Along Notice delivered to the
Tag-Along Members in connection with a proposed Tag-Along Sale shall set forth: 
(i) the number and classes of Units the Proposed Seller is selling in connection
with such Tag-Along Sale (the “Offered Tag-Along Sale Units”), (ii) the name and
address of the Proposed Purchaser in such Tag-Along Sale, (iii) the Tag-Along
Consideration, (iv) the Tag-Along Allocation Schedule, (v) the material terms
and conditions of such proposed Tag-Along Sale and (vi) the proposed effective
date of the proposed Tag-Along Sale.
(d)    Each Tag-Along Member shall have the right to sell to the Proposed
Purchaser, upon the terms set forth in the Tag-Along Notice, up to that number
of each class of Units included in the Tag-Along Notice equal to a percentage of
the total number of such class of Units proposed to be sold by the Proposed
Seller determined by dividing (A) the total number of such class of Units then
owned by such Tag-Along Member by (B) the sum of (x) the total number of such
class of Units then owned by all Tag-Along Members and (y) the total number of
such class of Units then owned by the Proposed Seller (the “Requisite
Percentage”). Each Tag-Along Member may exercise its Tag-Along Rights in
connection with a Tag-Along Sale described in a Tag-Along Notice by delivery of
a written notice to the Proposed Seller within thirty (30) days following
receipt of a Tag-Along Notice from such Proposed Seller. Delivery of any such
notice by a Tag-Along Member shall cause such Tag-Along Member to automatically
forfeit its ROFO Right (if applicable) with respect to such Transfer. In the
event that one or more Tag-Along Members shall elect to exercise their
respective Tag-Along Rights in connection with a proposed Tag-Along Sale, the
number of Offered Tag-Along Sale Units to be Transferred by the Proposed Seller
to the Proposed Purchaser will be reduced by the applicable number of Units to
be included in the Transfer by such Tag-Along Members, and the Transfer to the
Proposed Purchaser will otherwise proceed in accordance with the terms of this
Section 7.4 and the Tag-Along Notice.
(e)    In the event that any Tag-Along Members shall elect to exercise Tag-Along
Rights in connection with a proposed Tag-Along Sale, the Proposed Seller and
such Tag-Along Members shall take, or cause to be taken, all action, and do, or
cause to be done, all things necessary or advisable to consummate and make
effective such Tag-Along Sale, including (i) together with the Proposed
Purchaser, execute any purchase agreement or other certificates, instruments and
other agreement required to consummate the proposed Transfer to the Proposed
Purchaser; provided, that any indemnification provided by the Tag-Along Member
to the Proposed Purchaser shall be made on a several (and not joint) basis, pro
rata in proportion to, and limited to, the sale proceeds paid to each seller in
connection with the Tag-Along Sale (except in the case of indemnifications
arising as a result of a breach of a representation or warranty relating
specifically

- 43 -



--------------------------------------------------------------------------------




to a particular seller, which shall be borne solely by such seller), and
(ii) use commercially reasonable efforts to obtain all necessary consents from
third parties and take such other actions as may be necessary to effectuate the
intent of the foregoing.  In connection with any Tag-Along Sale in which NSAM
Member exercises its Tag-Along Rights, NSAM Member agrees to (x) enter into a
customary two-year non-solicitation agreement and (y) extend the term of
exclusivity covenants set forth in the Exclusivity Letter for the period
provided in paragraph 1(b) thereof, in each case, for the benefit of the
Proposed Purchaser; and to the extent the AHI Member exercises its Tag-Along
Rights, each Principal agrees to extend the term of the non-solicit and
non-compete covenants set forth in its Non-Compete Agreement for the benefit of
the Proposed Purchaser for a period not to exceed two years from the closing
date of such Tag-Along Sale if, at any time during the six (6) month period
immediately preceding such Principal’s receipt of the Tag-Along Notice, such
Principal held a direct or indirect ownership interest in the Company, or served
as an employee or consultant to the Company or any of its Subsidiaries. At the
closing of any such proposed Tag-Along Sale, the Proposed Seller and the
Tag-Along Members shall deliver to the Proposed Purchaser (A) such instruments
of transfer as shall be requested by the Proposed Purchaser with respect to the
Units to be Transferred, against receipt of the purchase price therefor and (B)
such Members’ Units to be Transferred, free and clear of any liens or
encumbrances (other than those created by this Agreement or under applicable
securities laws) and such Members shall so represent and warrant. At the closing
of any proposed Tag-Along Sale, the Proposed Purchaser shall deliver payment
(subject to any holdbacks, escrows or adjustments in purchase price) for the
Units purchased by such Proposed Purchaser, which shall be distributed to the
Tag-Along Members in accordance with the Tag-Along Allocation Schedule. In the
event that the closing of any Tag-Along Sale shall not occur within one hundred
eighty (180) days after the date of the Tag-Along Notice with respect thereto,
the Tag-Along Members shall be entitled to revoke the Tag-Along Notice, in which
event any subsequent Transfer of Units by such Proposed Seller shall once again
become subject to the provisions of this Section 7.4.
(f)    There shall be no liability on the part of the Executive Committee, the
Proposed Seller or the Company to the Tag-Along Member or any of its Affiliates
if any Tag-Along Sale is not consummated for any reason. For the avoidance of
doubt, the determination of whether to effect a Tag-Along Sale shall be in the
sole and absolute discretion of the Proposed Seller.
7.5    Company Sale.
(a)    If at any time following the seventh (7th) anniversary of the Effective
Date, AHI Member or NSAM Member (the “Initiating Seller”) desires to cause a
Company Sale to an unrelated and unaffiliated third party purchaser (each, a
“Third Party Purchaser”) or in connection with a MBO, then the Initiating Seller
shall notify the other Members of its desire to effect a Company Sale at least
thirty (30) days prior to marketing or otherwise engaging in any discussions,
solicitations or negotiations with any potential Third Party Purchaser or in
connection with a MBO; provided, however, AHI Member may initiate a Company Sale
at any time when the NSAM Designation Threshold is not met and NSAM Member may
initiate a Company Sale at any time when the AHI Designation Threshold is not
met. Following such thirty (30) day period, the Initiating Seller shall be
permitted to engage in discussions and negotiations with prospective Third Party
Purchasers or

- 44 -



--------------------------------------------------------------------------------




in connection with a MBO, and in furtherance thereof shall (in the case of AHI
Member, so long as the AHI Designation Threshold is met, and in the case of NSAM
Member, so long as the NSAM Designation Threshold is met) have the right to
require the other Members (the “Dragged Members”) to, and the Dragged Members
shall, (i) if such Transfer is structured as a sale of Units, Transfer, or cause
to be Transferred, to the Third Party Purchaser or in connection with a MBO all
of the Units held by the Dragged Members, or (ii) if such Transfer is structured
as a merger, consolidation or sale of all or substantially all of the assets of
the Company, waive dissenters’ rights, appraisal rights or similar rights, if
any, which the Dragged Members may have in connection therewith.  The rights of
the Initiating Seller under this Section 7.5 shall be exercisable by written
notice (a “Drag Along Notice”) delivered by the Initiating Seller to the Dragged
Members and the Company no later than ten (10) Business Days prior to the
execution of a definitive agreement with regard to such Company Sale, which
shall state (A) that the Initiating Seller proposes to effect a Company Sale,
(B) the proposed purchase price to be paid by the Third Party Purchaser or in
connection with a MBO pursuant to such Company Sale (the “Company Sale
Consideration”), and (C) the other principal terms of such Company Sale.
(b)    Prior to or in connection with the closing of any such proposed Company
Sale, each Dragged Member shall execute any purchase agreement or other
certificates, instruments and other agreements required to consummate the
proposed Company Sale, including making individual representations and
warranties, which shall be borne solely by such Dragged Member, and requisite
indemnifications to the Third Party Purchaser or in connection with a MBO;
provided, however, that (i) any such purchase agreement or other certificates,
instruments and other agreements shall be on terms no less favorable to the
Dragged Members than those executed by the Initiating Seller in connection with
such Company Sale except as a result of different rights of the Units pursuant
to Section 4.1 and any customary employment-related compensation, (ii) the
Dragged Members shall not be required to make any representations or warranties
regarding the Company and (iii) any indemnification obligations and liabilities
owed to the Third Party Purchaser or in connection with a MBO by the Initiating
Seller and by the Dragged Members (including any escrows, holdbacks or
adjustments in purchase price) shall be made on a several (but not joint) basis,
pro rata in accordance with the portion of the aggregate consideration payable
in connection with such Company Sale to the Initiating Seller and the Dragged
Members and shall be limited, with respect to each Dragged Member, to the
aggregate consideration payable in connection with such Company Sale to such
Dragged Member; provided, that, (A) in the case of indemnifications obligations
and liabilities arising as a result of a breach of a representation or warranty
relating specifically to a particular seller, such indemnification shall be
borne solely by such seller and (B) except as set forth in Section 7.5(c), NSAM
Member shall not be required to enter into any non-competition, non-solicitation
or other similar restrictive covenants in connection with the Company Sale.  At
the closing of any such proposed Company Sale, the Dragged Members shall deliver
to the Third Party Purchaser or in connection with a MBO (x) such instruments of
transfer as shall be reasonably requested by the Third Party Purchaser or in
connection with a MBO with respect to the Units to be Transferred, against
payment of the purchase price therefor in such Company Sale (subject to any
holdbacks, escrows or adjustments in purchase price) and (y) the Dragged
Members’ Units in the Company, free and clear of any liens or encumbrances
(other than those created by this Agreement or under applicable securities
laws).  The Executive Committee shall consent to any Company Sale effected in
accordance with this Section 7.5, and the Initiating Seller and Dragged Members
shall

- 45 -



--------------------------------------------------------------------------------




each use their reasonable best efforts to obtain all other necessary consents
from third parties and take such other actions as may be reasonably necessary or
reasonably requested by the Initiating Seller to consummate any Company Sale.
Prior to consummation of a Company Sale, the Executive Committee shall prepare
and deliver to the Members an allocation schedule, allocating the Company Sale
Consideration amongst the different classes of Units of the Company (the
“Company Sale Allocation Schedule”). The Company Sale Allocation Schedule shall
be prepared in the Executive Committee’s good faith judgment, based upon the
advice of, and valuation by, a reputable and independent, nationally recognized
financial advisor. If and when received, the Company Sale Consideration shall be
allocated to the Members in accordance with the Company Sale Allocation
Schedule. The Company Sale Allocation Schedule shall be final and binding on all
Members absent manifest error.
(c)    In connection with a Company Sale in which (i) AHI Member is the
Initiating Seller, NSAM Member agrees to (x) enter into a customary two-year
non-solicitation agreement and (y) extend the term of its exclusivity covenants
set forth in the Exclusivity Letter for the period provided in paragraph 1(b)
thereof, in each case, for the benefit of the Third Party Purchaser (or in
connection with a MBO) or (ii) NSAM Member is the Initiating Seller, each
Principal agrees to extend the term of the non-solicit and non-compete covenants
set forth in its Non-Compete Agreement for the benefit of the Third Party
Purchaser (or in connection with a MBO) for a period not to exceed two years
from the closing date of such Company Sale if, at any time during the six (6)
month period immediately preceding such Principal’s receipt of the Drag Along
Notice, such Principal held a direct or indirect ownership interest in the
Company, or served as an employee or consultant to the Company or any of its
Subsidiaries.
(d)    In the event that a Company Sale is effectuated through a business
combination (whether by way of merger, recapitalization or otherwise) or asset
sale, the Company and the Members shall take, or cause to be taken, all action,
and do, or cause to be done, all things reasonably necessary, advisable or
reasonably requested by the Initiating Seller to consummate and make effective
the business combination.
(e)    Notwithstanding anything to the contrary contained in this Agreement
(including in the preceding clauses of this Section 7.5), prior to the
Initiating Seller initiating a Company Sale pursuant to this Section 7.5, NSAM
Member (when AHI Member is the Initiating Seller) or AHI Member (when NSAM
Member is the Initiating Seller) shall be entitled to purchase all of the
Initiating Seller’s Common Units pursuant to a ROFO Right in accordance with
Section 7.2. If NSAM Member or AHI Member, as the case may be, elects not to
exercise its ROFO Right in accordance with the ROFO Procedures, then the
Initiating Seller shall be permitted to initiate a Company Sale; provided, that
prior to consummating such Company Sale, NSAM Member (when AHI Member is the
Initiating Seller) or AHI Member (when NSAM Member is the Initiating Seller)
shall have the right (the “ROFR Right”), for a period of ten (10) days following
receipt of a bona fide written offer from the Third Party Purchaser or in
connection with a MBO intending to consummate such Company Sale, to purchase
all, but not less than all, of the applicable Initiating Seller’s Units on the
same terms and conditions as the Third Party Purchaser or in connection with a
MBO; provided, that the price for such Units shall be an amount equal to (x) the
aggregate cash value of the consideration to be received by the Initiating
Seller in connection with

- 46 -



--------------------------------------------------------------------------------




such Company Sale (as set forth in a ROFO Notice delivered by the Initiating
Seller), multiplied by (y) 1.02. Failure by NSAM Member or AHI Member, as
applicable, to deliver notice to the Initiating Seller within such ten (10) -day
period shall be deemed an election by NSAM Member or AHI Member, as applicable,
not to exercise its ROFR Right. If NSAM Member or AHI Member, as applicable,
does not elect to purchase the Initiating Seller’s Common Units, the Initiating
Seller may consummate the Company Sale on the terms and conditions set forth in
the Drag Along Notice. If such Company Sale is not consummated within two
hundred seventy (270) days following delivery of the Drag-Along Notice by the
Initiating Seller to NSAM Member or AHI Member, as applicable, then the
Initiating Seller may not consummate the Company Sale without again complying
with all of the provisions of this Section 7.5(e).
(f)    There shall be no liability on the part of the Initiating Seller, the
Executive Committee or the Company to the Dragged Members or any of their
respective Affiliates if any Company Sale is not consummated for any reason. 
For the avoidance of doubt, the determination of whether to effect a Company
Sale in accordance with Section 7.5 shall be in the sole and absolute discretion
of the Initiating Seller.
ARTICLE VIII
EXCULPATION AND INDEMNIFICATION
8.1    Exculpation and Indemnification; Duties of Covered Persons.
(a)    Subject to Section 8.1(c), Section 8.2(a) and Section 8.2(b), but
notwithstanding any other terms of this Agreement, whether express or implied,
or any obligation or duty at law or in equity, each Covered Person shall have no
liability to the Company, its Subsidiaries or any Member and shall be exculpated
by the Company and the Members, to the fullest extent permitted under applicable
law, for any Covered Conduct and for any Losses related to any Covered Conduct
by (i) the Company or any Covered Person or (ii) any Person selected in good
faith by any Covered Person to perform services for the Company.
(b)    Subject to Section 8.1(c), Section 8.2(a) and Section 8.2(b), but
notwithstanding any other terms of this Agreement, whether express or implied,
or any obligation or duty at law or in equity, each Covered Person (regardless
of whether another Covered Person is entitled to indemnification) who is or was
involved in any manner (including as a party or a witness) or is threatened to
be made so involved in any threatened, pending or completed investigation,
claim, action, suit or proceeding, whether civil, criminal, administrative or
investigative (including any action, suit or proceeding by or in the right of
the Company to procure a judgment in its favor) (a “Proceeding”) shall be
indemnified and held harmless by the Company, to the fullest extent permitted
under applicable law, out of the Company’s assets, and not out of any other
Person’s assets, from and against any and all Losses incurred or suffered by any
such Covered Person for any Covered Conduct.

- 47 -



--------------------------------------------------------------------------------




(c)    A Covered Person shall not be entitled to exculpation from liability as
set forth in Section 8.1(a) or to indemnification as set forth in Section
8.1(b), in each case with respect to (i) any Covered Conduct or related Losses
that, in a final determination rendered by a court of competent jurisdiction
that is not subject to appeal, are determined to have constituted (or, in the
case of any related Losses, been caused by) such Covered Person’s gross
negligence, willful misconduct, or fraud or (ii) Losses or Proceedings among a
Member and its Affiliates (other than the Company and its Subsidiaries).
(d)    If a claim for indemnification or advancement of expenses hereunder is
not paid in full by the Company within sixty (60) days after a written claim has
been received by the Company, a Covered Person may at any time thereafter bring
suit against the Company to recover the unpaid amount of the claim, and if
successful in whole or in part, the Covered Person shall also be entitled to be
paid the reasonable expenses of prosecuting such claim. Neither the failure of
the Company (including the Executive Committee) to have made its determination,
prior to the commencement of such action, that indemnification of, or
advancement of costs of defense to, the Covered Person is permissible in the
circumstances nor an actual determination by the Company (including the
Executive Committee) that such indemnification or advancement is not permissible
will be (in itself) a defense to the action or create a presumption that such
indemnification or advancement is not permissible; provided, that, for the
avoidance of doubt, the facts underlying any such determination may be
introduced as evidence of whether indemnification or advancement is permissible.
The indemnification provided hereunder will be a contract right and will include
the right to receive payment of reasonable out-of-pocket expenses as they are
incurred by a Covered Person in connection with such Proceeding, consistent with
the provisions of applicable law as then in effect. The right of indemnification
provided in this Section 8.1 shall not be exclusive of any other rights to which
any such Person seeking indemnification may otherwise be entitled under any
other instrument or by reason of any action or otherwise.
(e)    Promptly after receipt by a Covered Person of notice of the commencement
of any Proceeding or the incurrence of any Loss, such Covered Person shall, if a
claim for indemnification in respect thereof is to be made against the Company,
give written notice to the Company of such event, provided that the failure of
any Covered Person to give such notice as provided herein shall not relieve the
Company of its obligations under this Section 8.1 except to the extent that the
Company is actually prejudiced by such failure to give such notice. If any
Proceeding is brought against a Covered Person, the Company will be entitled to
participate in and to assume the defense thereof to the extent that the Company
may wish, with counsel reasonably satisfactory to such Covered Person; provided,
that in the case of retention of any counsel selected by the Company (a) the
Covered Person shall have the right to retain separate counsel in any such
Proceeding at the Covered Person’s sole expense; and (b) if (i) the retention of
counsel by the Covered Person has been previously authorized by the Company,
(ii) the counsel shall have reasonably concluded that there may be a conflict of
interest between either (1) the Company and the Covered Person or (2) the
Covered Person and another Covered Person also represented by such counsel in
the conduct of any such defense, or (iii) the Company shall not, in fact, have
retained counsel to prosecute the defense of such Proceeding within thirty days,
then the reasonable expenses of counsel retained by the Covered Person shall be
at the expense of the Company. Subject to clause (b) of the immediately
preceding sentence, after notice from the Company to such Covered Person

- 48 -



--------------------------------------------------------------------------------




of the Company’s election to assume the defense of such Proceeding, the Company
will not be liable for expenses subsequently incurred by such Covered Person in
connection with the defense thereof. The Company shall not consent to entry of
any judgment or enter into any settlement of such Proceeding that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Covered Person of a release from all liabilities in respect to such
Proceeding and the related Losses.
(f)    Any Covered Person shall be fully protected in relying in good faith upon
the provisions of this Agreement and any other Transaction Agreement; upon the
advice of counsel, accountants, and/or other professionals that is provided to
the Company or such Covered Person; and upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture, document, signature, or writing reasonably believed by it to be
genuine, and may rely on a certificate signed by an officer, agent, or
representative of any Person in order to ascertain any fact with respect to such
Person or within such Person’s knowledge, and, to the fullest extent permitted
under applicable law, such Covered Person shall not be liable to the Company,
any Member, or to any other Person for such Covered Person’s reliance in good
faith on this Agreement or any other Transaction Agreement, such advice, or such
other items.
(g)    The provisions of this Section 8.1 are for the benefit of the Covered
Persons and will not be deemed to create any rights for the benefit of any other
Person. To the fullest extent permitted by applicable law, the obligations of
the Company to the Members and to Covered Persons set forth in this Agreement or
any other Transaction Agreement, and/or arising under law, are solely the
obligations of the Company, and no liability whatsoever shall attach to, or be
incurred by, any Covered Person for such obligations. Any claims against and/or
recourse to any Covered Person for or in connection with the foregoing
obligations, whether arising in law or equity or created by rule of law,
statute, constitution, contract, or otherwise, are expressly released and waived
under this Agreement and the Transaction Agreements to the fullest extent
permitted by applicable law as a condition of, and as part of the consideration
for, the execution of such documents and the incurring by the Company of the
obligations set forth in such documents.
(h)    Notwithstanding anything in this Agreement or any other Transaction
Agreement to the contrary, to the fullest extent permitted by applicable law, no
Covered Person shall be liable to the Company, any Member, or to any other
Person making claims on behalf of the foregoing, for consequential, exemplary,
punitive, incidental, indirect, or special damages.
(i)    NO MEMBER (IN ITS CAPACITY AS SUCH) SHALL HAVE ANY DIRECT OR INDIRECT
DUTIES OR LIABILITIES TO ANY OTHER MEMBERS, THE COMPANY OR ANY OF ITS
SUBSIDIARIES (INCLUDING ANY FIDUCIARY DUTIES), AND NO MEMBER (IN ITS CAPACITY AS
SUCH) SHALL HAVE ANY DIRECT OR INDIRECT RIGHTS AGAINST ANY OTHER MEMBER OR THE
COMPANY, BEYOND ANY DIRECT DUTIES, LIABILITIES AND RIGHTS EXPRESSLY SET FORTH
IN, AND SUBJECT TO, THE EXPRESS TERMS OF THIS AGREEMENT, IT BEING AGREED THAT
ALL OTHER DUTIES OR IMPLIED DUTIES, LIABILITIES AND RIGHTS RELATING TO THE
COMPANY OR ANY MEMBER (IN ITS CAPACITY AS SUCH), WHETHER BY OPERATION OF LAW OR
IN

- 49 -



--------------------------------------------------------------------------------




EQUITY, ARE HEREBY IRREVOCABLY WAIVED AND RELEASED BY THE MEMBERS TO FULLEST
EXTENT PERMITTED BY APPLICABLE LAW.
(j)    No Member, acting in accordance with this Agreement, shall be liable to
the Company, any Member or any such other Person for its good faith reliance on
the terms of this Agreement or any other Transaction Agreement. The provisions
of this Agreement, to the extent that they restrict or eliminate the duties of a
Member otherwise existing under applicable law or in equity, are agreed by all
parties hereto to replace such other duties to the greatest extent permitted
under applicable law.
(k)    Whenever a Member is required or permitted to make a decision, take or
approve an action, or omit to do any of the foregoing: (a) in its discretion,
under a similar grant of authority or latitude, or without an express standard
of behavior (including standards such as “reasonable” or “good faith”), then
such Member shall be entitled to consider only such interests and factors,
including its own, as it desires, and shall have no duty or obligation to
consider any other interests or factors whatsoever, or (b) with an express
standard of behavior (including standards such as “reasonable” or “good faith”),
then such Member shall comply with such express standard but shall not be
subject to any other, different, or additional standard imposed by applicable
law.
(l)    The provisions of this Section 8.1 shall survive any termination of this
Agreement.
8.2    Indemnification; Exculpation of Executive Committee Members, Officers,
Employees and Agents.
(a)    Executive Committee Members and Investment Committee Members.
(i)    Actions Other Than by or in the Right of the Company. The Company shall,
to the fullest extent permitted under applicable law, indemnify and advance
expenses to any Person who was or is a party or is threatened to be made a party
to any Proceeding (other than a Proceeding by or in the right of the Company) by
reason of the fact that such Person is or was an Executive Committee Member
(each a “Covered EC Member”), or is or was serving at the request of the Company
as a director, board observer, manager, or member or other direct or indirect
controlling Person (in such capacity) of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, against Losses
incurred or sustained by such Person in connection with such Proceeding so long
as such Person acted in good faith and, with respect to any criminal action or
proceedings, had no reasonable cause to believe his, her or its conduct was
unlawful. The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Person did not act in good faith, or, with
respect to any criminal action or proceeding, had reasonable cause to believe
that his conduct was unlawful.
(ii)    Actions by or in the Right of the Company. The Company shall, to the
fullest extent permitted under applicable law, indemnify and advance expenses

- 50 -



--------------------------------------------------------------------------------




to any Person who was or is a party or is threatened to be made a party to any
Proceeding by or in the right of the Company to procure a judgment in its favor
by reason of the fact that such Person is or was a Covered EC Member, or is or
was serving at the request of the Company as a director, board observer,
manager, or member or other direct or indirect controlling Person (in such
capacity) of another corporation, limited liability company, partnership, joint
venture, trust or other enterprise against Losses (other than judgments, fines
and amounts paid in settlement) incurred or sustained by such Person in
connection with the defense or settlement of such Proceeding so long as such
Person acted in good faith and in a manner which the person reasonably believed
to be in or not opposed to the best interests of the Company, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which such Person shall have been adjudged to be liable to the Company, unless
and only to the extent that the court (or other adjudicatory forum) in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability, and in view of all the circumstances of the case,
such Person is fairly and reasonably entitled to indemnity for such expenses
which such court (or adjudicator) shall deem proper.
(iii)    Intent of Section. To the extent that Section 18-108 of the Act or any
successor section thereto may be amended or supplemented from time to time, this
Section 8.2(a) shall be deemed amended automatically and construed so as to
permit indemnification and advancement of expenses to the fullest extent
consistent herewith and from time to time permitted by law. Any amendment,
modification, supplement or repeal of Section 18-108 of the Act or any successor
section thereto or of this Section 8.2(a) shall not adversely affect any right
or protection of, or apply to or have any effect on the liability or alleged
liability of, any Covered EC Member or any other Person entitled to
indemnification under this Section 8.2(a) for or with respect to acts or
omissions of such Covered EC Member or Person occurring prior to such amendment,
modification, supplement or repeal. For the avoidance of doubt, a Covered EC
Member (in his or her capacity as such) shall have rights of indemnification and
advancement under this Section 8.2(a) and not under Section 8.1(b). With respect
to the Covered EC Members, the intent of this Section 8.2(a) is to provide for
indemnification only in their capacity as an Executive Committee Member, and not
with respect to (A) the performance of their covenants and other obligations
under this Agreement as a Covered Person, employee, officer or agent of the
Company, or otherwise or (B) the performance of their covenants and other
obligations to the Company or any Member under any other Transaction Agreement.
(b)    Officers, Employees and Agents.
(i)    Actions Other Than by or in the Right of the Company. The Company shall,
to the fullest extent permitted under applicable Law, indemnify and advance
expenses to any Person who was or is a party or is threatened to be made a party
to any Proceeding (other than a Proceeding by or in the right of the Company) by
reason of the fact that he is or was an Officer, employee, or agent (in such
capacity) of the Company, or is or was serving at the request of the Company as
an officer, employee or agent (in such capacity) of another corporation, limited
liability company, partnership, joint venture, trust

- 51 -



--------------------------------------------------------------------------------




or other enterprise, against Losses incurred or sustained by him in connection
with such Proceeding so long as he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceedings, had no
reasonable cause to believe his conduct was unlawful. The termination of any
Proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Person did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal action or proceeding, had reasonable cause to believe
that his conduct was unlawful.
(ii)    Actions by or in the Right of the Company. The Company shall, to the
fullest extent permitted under applicable law, indemnify and advance expenses to
any Person who was or is a party or is threatened to be made a party to any
Proceeding by or in the right of the Company to procure a judgment in its favor
by reason of the fact that he is or was an Officer, employee, or agent (in such
capacity) of the Company, or is or was serving at the request of the Company as
an officer, employee, or agent (in such capacity) of another corporation,
limited liability company, partnership, joint venture, trust or other enterprise
against Losses (other than judgments, fines and amounts paid in settlement)
incurred or sustained by him in connection with the defense or settlement of
such Proceeding so long as he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company and except
that no indemnification shall be made in respect of any claim, issue or matter
as to which such Person shall have been adjudged to be liable to the Company,
unless and only to the extent that the court (or other adjudicatory forum) in
which such Proceeding was brought shall determine upon application that, despite
the adjudication of liability, and in view of all the circumstances of the case,
such Person is fairly and reasonably entitled to indemnity for such expenses
which such court (or other adjudicator) shall deem proper.
(iii)    Intent of Section. To the extent that Section 18-108 of the Act or any
successor section thereto may be amended or supplemented from time to time, this
Section 8.2(a) shall be deemed amended automatically and construed so as to
permit indemnification and advancement of expenses to the fullest extent
consistent herewith and from time to time permitted by law. Any amendment,
modification, supplement or repeal of Section 18-108 of the Act or any successor
section thereto or of this Section 8.2 shall not adversely affect any right or
protection of, or apply to or have any effect on the liability or alleged
liability of, any officer, employee, or agent (in such capacity) of the Company
for or with respect to acts or omissions of such Person occurring prior to such
amendment, modification, supplement or repeal. For the avoidance of doubt, an
Officer (in his or her capacity as such) shall have rights of indemnification
and advancement under this Section 8.2(b) and not under Section 8.1(b). With
respect to Members or their Affiliates acting as Officers or agents of the
Company, the intent of this Section 8.2(b) is to provide for indemnification
only in their capacity as Officers or agents of the Company, and not with
respect to (A) the performance of their covenants and other obligations under
this Agreement as a Covered EC Member, Covered Person or otherwise or (B) the
performance of their

- 52 -



--------------------------------------------------------------------------------




covenants and other obligations to the Company or any Member under any other
Transaction Agreement.
(c)    Advance Payment; Indemnification Subject to Termination Based on Final
Determination; Success on the Merits. With respect to any Proceeding for which
any Person referred to in Section 8.2(a) or Section 8.2(b) may be entitled to be
indemnified under such subsections, subject to (unless such Person is a Member)
receipt of an undertaking by or on behalf of such Person to comply with clause
(ii) of the proviso in this sentence, the Company shall indemnify, and advance
expenses (including reasonable attorney’s fees) to, such Person in connection
with such Proceeding from the time such Proceeding is threatened; provided that
in the event that it shall be ultimately determined by a court of competent
jurisdiction that such Person was not entitled to indemnification by the Company
under such subsection in connection with such Proceeding because it did not meet
the applicable standard of conduct required by such subsection, (i) the Company
shall terminate such indemnification and advancement of expenses with immediate
effect, and (ii) such Person shall promptly repay to the Company the amount of
any advanced expenses or other amounts previously paid or reimbursed to or on
behalf of it under this Section 8.2. To the extent that any Person referred to
in Section 8.2(a) or Section 8.2(b) has been successful on the merits or
otherwise in defense of any Proceeding referred to in such subsections, such
Person shall be deemed automatically to have met, with respect to such
Proceeding , the applicable standard of conduct required by such subsection.
(d)    Insurance. The Company shall purchase and maintain insurance on behalf of
any Person who is or was a Covered EC Member or Officer, or is or was serving at
the request of the Company as a director, manager, officer, or member or other
controlling Person of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, against any liability
asserted against him and incurred by him in any such capacity, or arising out of
his status as such, subject to compliance of any such insurance with applicable
provisions of the Act.
(e)    Not Exclusive. The indemnification provided for in this Section 8.2 shall
not be deemed exclusive of any other rights to which those indemnified under
this Section 8.2 may be entitled under any bylaw, agreement, vote of
securityholders or disinterested directors or managers or otherwise, in each
case with the approval of the NSAM Designees (to the extent required under
Section 5.3), both as to action in their official capacity and as to action in
another capacity while holding such office, and shall continue as to a Person
who has ceased to be a director, manager, officer, employee or agent and shall
inure to the benefit of the heirs, executors and administrators of such a
Person.
(f)    Indemnification Agreements. The Company may enter into indemnification
agreements with its Covered EC Members providing for the indemnification
described in Section 8.2(a) so long as all Covered EC Members are entitled to
identical benefits under such agreements.
(g)    Survival. The provisions of this Section 8.2 shall survive any
termination of this Agreement.

- 53 -



--------------------------------------------------------------------------------




8.3    Company as Indemnitor. The Company hereby acknowledges that certain
Persons entitled to indemnification under Section 8.1 or Section 8.2 (each, an
“Indemnitee”) may have certain rights to indemnification, advancement of
expenses and/or insurance provided by Persons other than the Company (any such
Persons, a “Primary Indemnitor”). The Members hereby further acknowledge and
agree that the Company is the indemnitor of last resort (i.e., its obligations
to the Indemnitee are secondary and any obligation of any Primary Indemnitor to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by an Indemnitee is primary). No advancement or payment by
the Company on behalf of an Indemnitee with respect to any claim for which the
Indemnitee has sought indemnification from a Primary Indemnitor shall affect the
foregoing and the Company shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of the Indemnitee against the Primary Indemnitor.
ARTICLE IX
DURATION AND TERMINATION OF THE COMPANY
9.1    Dissolution and Termination of the Company.
(a)    The Company shall be dissolved and its business wound up upon the
occurrence of any of the following events:
(i)    subject to obtaining any approval required under Section 5.3(x), the
decision by the Executive Committee to dissolve the Company; or
(ii)    by judicial decree in accordance with Section 18-802 of the Act.
(b)    In the event of the dissolution of the Company, there shall be an orderly
liquidation of the Company Assets, unless the Executive Committee determines,
subject to approval of the NSAM Designees (so long as the NSAM Designation
Threshold is met), that an immediate sale of all or part of the Company Assets
would cause undue loss to the Members, in which event (i) the liquidation may be
deferred for a reasonable time except as to those assets necessary to satisfy
the Company debts and the Members shall be deemed to have elected to
reconstitute the Company for such period, or (ii) all or part of the Company
Assets may be distributed in kind, subject to the provisions of and in the same
manner as cash under the applicable provisions of this Section 9.1. If Company
Assets are distributed in kind, the Capital Accounts of the Members shall be
adjusted to reflect the Book gain or loss (if any) that would have been
recognized by the Company if those assets had been sold for an amount equal to
their Fair Market Value at the time of distribution.
(c)    Upon any dissolution of the Company, the Accountant shall prepare a
statement setting forth the assets and liabilities of the Company as of the date
of dissolution, and such statement shall be furnished to all Members.

- 54 -



--------------------------------------------------------------------------------




(d)    In the event of liquidation of the Company Assets, and subject to the
first sentence of Section 9.1(b) above, the Company Assets shall be liquidated
as promptly as possible and the Executive Committee shall appoint a Member to
supervise such liquidation, subject to approval of the NSAM Designees (so long
as the NSAM Designation Threshold is met) (the “Liquidating Member”), which
shall be conducted in an orderly and business-like manner. The proceeds thereof
shall be applied and distributed in the following order of priority:
(i)    for the payment of the debts and liabilities of the Company (including
any debts and liabilities owed to the Members and their Affiliates) and the
expenses of liquidation;
(ii)    to the setting up of any reserves which the Executive Committee
reasonably may deem necessary for any contingent or unforeseen liabilities or
obligations of the Company arising out of or in connection with the Company,
subject to approval of the NSAM Designees (so long as the NSAM Designation
Threshold is met). Said reserves may be paid over to an escrow agent to be held
by it for the purpose of disbursing such reserves in payment of any of the
aforementioned contingencies and, at the expiration of such period as the
Executive Committee shall deem advisable, subject to approval of the NSAM
Designees (so long as the NSAM Designation Threshold is met), to distribute the
balance of such reserves to the Members as provided below; and
(iii)    thereafter, in accordance with Section 4.1.
(e)    No dissolution of the Company shall release or relieve the Members of
their obligations under this Agreement.
9.2    Effect of Retirement, Withdrawal, Bankruptcy, Dissolution, Death, Etc. of
a Member. The retirement, withdrawal, bankruptcy, dissolution, death, incapacity
or adjudication of incompetency of a Member shall not dissolve the Company
unless the remaining Members agree to dissolve the Company.
ARTICLE X
REPRESENTATIONS AND WARRANTIES OF THE MEMBERS
10.1    Mutual Representations and Warranties. Each Member hereby represents and
warrants, in each case solely as to itself, to the Company and to each other
Member as of the Effective Date as follows:
(a)    Authorization. If the Member is a corporation, limited liability company,
partnership, trust, estate or other entity: (i) it is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization; and (ii) the execution, delivery and performance by it of this
Agreement and the other Transaction Agreements to which it is a party are within
its powers, have been duly authorized by all necessary action on its behalf,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not and will not contravene, or constitute a default
under, any provision of applicable law or regulation or

- 55 -



--------------------------------------------------------------------------------




of its certificate of incorporation or other comparable organizational documents
or any agreement, judgment, injunction, order, decree or other instrument
binding upon it. If the Member is an individual, it has all legal capacity and
power to execute, deliver and perform its obligations under this Agreement and
the other Transaction Agreements to which it is a party, and no other action by
or in respect of, or filing with, any governmental body, agency or official is
required in connection therewith, and the execution, delivery and performance by
such Member of this Agreement and the other Transaction Agreement do not and
will not contravene, or constitute a default under, any provision of applicable
law or regulation or any agreement, judgment, injunction, order, decree or other
instrument binding upon such Member. This Agreement and each other Transaction
Agreement to which such Member is a party has been duly executed and delivered
by such Member and constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws affecting the enforcement of
creditors’ rights generally and the application of general principles of equity.
(b)    Conflicts. No material consent, authorization, approval, order, license,
certificate or permit of or from, or declaration or filing with, any federal,
state, local or other governmental authority or any court or other tribunal or
any other Person, is required for the execution, delivery and performance by
such Member of this Agreement or any other Transaction Agreement to which it is
a party. Neither the execution, delivery and performance by such Member of this
Agreement and any other Transaction Agreement to which it is a party (with or
without the giving of notice, the lapse of time, or both) nor the consummation
of the transactions contemplated hereby or thereby: (i) conflicts with any
provision of the organizational documents of such Member (if applicable) or any
of its Subsidiaries: (ii) conflicts with, results in a material breach of, or
constitutes a material default under any law applicable to such Member or any of
its Subsidiaries; or (iii) results in a material breach of or constitutes a
material default under or permits any party to terminate, modify, accelerate the
performance of or cancel the terms of, any material Contract or other obligation
to which such Member or any of its Subsidiaries is a party or is subject.
(c)    Legal Proceedings. There are no claims, counter-claims, suits,
arbitrations, governmental investigations or other legal, administrative or tax
proceedings, nor any orders, decrees or judgments, in progress or pending or, to
such Member’s knowledge, threatened that could reasonably be expected to impair
such Member’s ability to perform under this Agreement.
(d)    Investment Intention. Except as contemplated under the Purchase
Agreement, such Member holds or is acquiring its Membership Interests solely for
such Member’s own account for investment and not with a view to, or for resale
in connection with, any distribution thereof, and such Member has no present
intention of selling, granting any participation in, or otherwise distributing
the same, and such Member is not making and will not make a market in Membership
Interests. Except for the Purchase Agreement, such Member does not have any
Contract with any Person to Transfer any of its Membership Interests or grant
participation in any of its Membership Interests to such Person or to any other
Person. Such Member either (i) is not a grantor trust, partnership or S
corporation for U.S. federal income tax purposes or (ii) was not formed with,
and will not be used for, a principal purpose of permitting the Company to
satisfy the one hundred (100) partner limitation contained in Treas. Reg.
§ 1.7704-1(h)(1)(ii).

- 56 -



--------------------------------------------------------------------------------




(e)    Suitability. Such Member has been advised to engage, and either has
engaged or determined after careful consideration not to engage, independent
counsel of its choice (whether in-house or external) and any other advisors,
including tax advisors, it deems necessary and appropriate. By reason of its
business or financial experience, or by reason of the business or financial
experience of its own attorneys, accountants and financial advisors (which
advisors, attorneys and accountants are not Affiliates of the Company or any
other Member), it is capable of evaluating the risks and merits of an investment
in the Membership Interest and of protecting its own interests in connection
with this investment. Nothing in this Agreement should or may be construed to
allow any Member to rely upon the advice of counsel acting for another Member or
to create an attorney-client relationship between a Member and counsel for
another Member.
(f)    Accredited Investor. Such Member is familiar with the definition of
“accredited investor” in Rule 501(a) of Regulation D of the Securities Act, and
it is an “accredited investor” within the meaning of that Rule.
(g)    Investment Company Act. Such Member is either (i) a “qualified purchaser”
within the meaning of Section 2(a)(51) of the Investment Company Act of 1940
(the “Investment Company Act”), (ii) a “knowledgeable employee” as defined in
Rule 3c-5 promulgated under the Investment Company Act or (iii) a Person owned
exclusively by such qualified purchasers or knowledgeable employees.
(h)    Not Formed for the Specific Purpose. Such Member either (i) was not
formed for the specific purpose of acquiring a Membership Interest or (ii) all
of its beneficial owners are (A) “accredited investors” as defined in Rule
501(a) of Regulation D of the Securities Act and (B) either “qualified
purchasers within the meaning of Section 2(a)(51) of the Investment Company Act
or “knowledgeable employees” as defined in Rule 3c-5 promulgated under the
Investment Company Act.
(i)    ERISA. Such Member is neither a “benefit plan investor” within the
meaning of the Employee Retirement Income Security Act of 1974, as amended, nor
is it a plan subject to Section 4975 of the Code.
(j)    (i) Each Person owning a ten percent (10%) or greater interest in such
Member (A) is not currently identified on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Assets Control,
Department of the Treasury (or any other similar list maintained by the Office
of Foreign Assets Control pursuant to any authorizing statute, executive order
or regulation) and (B) is not a Person with whom a citizen of the United States
is prohibited to engage in transactions by any trade embargo, economic sanction,
or other prohibition of U.S. law, regulation, or executive order of the
President of the United States, and (ii) such Member has implemented procedures,
and will consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times. This
Section 10.1(j) shall not apply to any Person to the extent that such Person’s
interest in such Member is through either (x) a Person (other than an
individual) whose securities are listed on a national securities exchange, or
quoted on an automated quotation system, in the United States, or a wholly-owned
Subsidiary of such a Person or (y) an “employee pension benefit plan” or
“pension plan” as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended.

- 57 -



--------------------------------------------------------------------------------




10.2    Indemnification.
(a)    Subject to the terms and conditions hereof, each Member (a “Member
Indemnifying Party”) agrees to indemnify and hold harmless the Company, its
Subsidiaries, the other Members and their respective directors, managers,
officers, and employees (collectively, the “Company Indemnitees”) from and
against, and to promptly pay to a Company Indemnitee or reimburse a Company
Indemnitee for, any and all Losses sustained or incurred by such Company
Indemnitee resulting from or arising out of the material breach by such Member
Indemnifying Party of any representation or warranty of such Member Indemnifying
Party contained in this Article X.
(b)    Promptly after receipt by a Company Indemnitee of notice of any Loss for
which such Company Indemnitee is entitled to indemnification under Section
10.2(a), such Company Indemnitee shall, if a claim for indemnification in
respect thereof is to be made hereunder, give written notice to the Company and
to the applicable Member Indemnifying Party of the Loss; provided, that the
failure of any Company Indemnitee to give notice as provided herein shall not
relieve such Member Indemnifying Party of its obligations under this Section
10.2, except to the extent that the responsible party is actually prejudiced by
such failure to give notice. In case any Proceeding is brought against a Company
Indemnitee, the applicable Member Indemnifying Party will be entitled to
participate in and to assume the defense thereof with counsel satisfactory to
such Company Indemnitee. A Member Indemnifying Party will not consent to entry
of any judgment or enter into any settlement without the consent of the Company
Indemnitee, which consent shall not unreasonably be withheld. The right of any
Company Indemnitee to the indemnification provided herein shall be cumulative
with, and in addition to, any and all rights to which such Indemnified Party may
otherwise be entitled by contract or as a matter of law or equity and shall
extend to such Company Indemnitee’s successors, assigns and legal
representatives.
ARTICLE XI


MISCELLANEOUS
11.1    Entire Agreement.    This Agreement constitutes the entire agreement
among the parties with respect to the subject matter herein and supersedes any
prior agreement or understanding among the parties hereto.
11.2    Amendments.    This Agreement may only be amended, supplemented or
modified by the Executive Committee, subject to obtaining any approval required
under Section 5.3(a); provided, that:


(a)    any such amendment, supplement, modification or waiver which adversely
and disproportionately affects any Member relative to any other Member holding
the same class of Units, or affects any class of Members relative to any other
class of Members, shall not be made or given without the prior written consent
of such Member or such class of Members so affected; and

- 58 -



--------------------------------------------------------------------------------




(b)    Sections 5.7, 5.8, 6.7, 7.1(d), 7.4(e), 7.5(c) or Article VIII may not be
amended, supplemented or otherwise modified in a manner that limits a
Principal’s rights or increases a Principal’s obligations thereunder, without
such Principal’s prior written consent.
11.3    Choice of Law.    THIS AGREEMENT AND THE RIGHTS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT REFERENCE TO ANY CONFLICT OF LAW OR CHOICE OF LAW
PRINCIPLES OF SUCH STATE TO THE EXTENT SUCH PRINCIPLES WOULD APPLY THE LAW OF
ANOTHER JURISDICTION.


11.4    Jurisdiction; Waiver of Jury Trial.    The Members agree that
jurisdiction and venue for any action arising from or relating to this Agreement
or the relationship between the parties, including but not limited to matters
concerning validity, construction, performance, or enforcement, shall be
exclusively brought in a state or a federal court sitting in New York, New York
(provided, that a final judgment in any such action shall be conclusive and
enforced in other jurisdictions) and further agree that service of process may
be made in any matter permitted by law. The Members stipulate and agree that
they are subject to personal jurisdiction in New York. This paragraph is
intended to fix the location of potential litigation between the parties and
does not create any causes of action or waive any defenses or immunities to
suit.  EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHTS TO A TRIAL BY JURY WITH RESPECT TO ANY DISPUTE AMONG
THE MEMBERS OR THEIR AFFILIATES OR AMONG A MEMBER (OR ITS AFFILIATES) AND THE
COMPANY CONCERNING THIS AGREEMENT, THE COMPANY OR ITS ASSETS.


11.5    Successors and Assigns.    Except as otherwise specifically provided
herein, this Agreement shall be binding upon and inure to the benefit of the
parties and their heirs, administrators, executors, successors and permitted
assigns.


11.6    Interpretation.        Unless otherwise expressly provided, for the
purposes of this Agreement, the following rules of interpretation shall apply:
(a) unless the context clearly requires otherwise, the words “hereof,” “herein,”
and “hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (b) all pronouns and all variations thereof shall be deemed to refer
to the masculine, female or neuter, singular or plural, as the identity of the
Person may require; (c) references herein to a specific Article, Section,
Subsection or Exhibit shall refer, respectively, to Articles, Sections,
Subsections or Exhibits of this Agreement, unless the express context otherwise
requires; (d) wherever the word “include,” “includes,” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “but not limited
to” or “without limitation” unless clearly indicated otherwise; (e) the word
“extent” in the phrase “to the extent” means the degree to which a subject or
other thing extends, and such phrase shall not mean simply “if.”; (f) a
reference to “$,” “U.S. dollars” or “dollars” means the legal tender of the
United States of America; (g) with respect

- 59 -



--------------------------------------------------------------------------------




to the determination of any period of time, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding”; (h) all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein; (i) references to a Member in a particular capacity, shall
refer to such Member in such capacity and not in any other capacity; and (j) any
law referred to herein or in any agreement or instrument that is referred to
herein means such law as from time to time amended, modified or supplemented,
including by succession of comparable successor law and references to all
attachments thereto and instruments incorporated therein.


11.7    Captions.    Captions contained in this Agreement are inserted only as a
matter of convenience and in no way define, limit or extend or otherwise affect
the scope or intent of this Agreement or any provision hereof.


11.8    Severability.    If any provision of this Agreement, or the application
of such provision to any Person or circumstance, shall be held invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions of this Agreement, or the application of such
provision in jurisdictions or to Persons or circumstances other than those to
which it is held invalid, illegal or unenforceable shall not be affected
thereby.


11.9    Counterparts.    This Agreement may be executed in several counterparts
and via facsimile or other electronic means, each of which shall be deemed an
original but all of which shall constitute one and the same instrument. It shall
not be necessary for all Members to execute the same counterpart hereof.


11.10    Additional Documents. Subject to the provisions of this Agreement, each
party hereto agrees to execute, with acknowledgment or affidavit, if required,
any and all documents and writings which the Executive Committee determines may
be reasonably necessary or expedient in connection with the creation of the
Company and the achievement of its purposes, specifically including (a) any
amendments to this Agreement and such certificates and other documents as the
Members deem necessary or appropriate to form, qualify or continue the Company
as a limited liability company in all jurisdictions in which the Company
conducts or plans to conduct business and (b) all such agreements, certificates,
tax statements, tax returns and other documents as may be reasonably required of
the Company or its Members by the laws of the United States of America or any
jurisdiction in which the Company conducts or plans to conduct business, or any
political subdivision or agency thereof.


11.11    Non-Waiver. No provision of this Agreement shall be deemed to have been
waived unless such waiver is contained in a written notice given to the party
claiming such

- 60 -



--------------------------------------------------------------------------------




waiver has occurred, provided that no such waiver shall be deemed to be a waiver
of any other or further obligation or liability of the party or parties in whose
favor the waiver was given.


11.12    Notices. To be effective, unless otherwise specified in this Agreement,
all notices and demands, consents and other communications under this Agreement
must be in writing and must be given (a) by depositing the same in the United
States mail, postage prepaid, certified or registered, return receipt requested,
(b) by delivering the same in person and receiving a signed receipt therefor,
(c) by sending the same by a nationally recognized overnight delivery service or
(d) by electronic mail with acknowledgment of receipt. For purposes of notices,
demands, consents and other communications under this Agreement, the addresses
of the Members shall be as set forth below. Notices, demands, consents and other
communications mailed in accordance with the foregoing clause (a) shall be
deemed to have been given and made three (3) Business Days following the date so
mailed. Notices, demands, consents and other communications given in accordance
with the foregoing clauses (b) and (c) shall be deemed to have been given when
delivered. Notices, demands, consents and other communications given in
accordance with the foregoing clause (d) shall be deemed to have been given on
the date transmitted, if such date is a Business Day (and same is transmitted
prior to 5 PM Eastern Standard Time), or, if such date is not a Business Day (or
is transmitted after 5 PM Eastern Standard Time on a Business Day), on the first
Business Day thereafter. Notices directed to a Member shall be delivered to the
parties at the address as set forth below, or at such other address as may be
supplied by written notice given in conformity with the terms of this Section
11.12:


If to AHI Member:
American Healthcare Investors, LLC
18191 Von Karman Ave, Suite 300
Irvine, CA 92612
Attention: Mathieu Streiff
Email: mstreiff@ahinvestors.com


with a copy (which shall not constitute notice) to:
O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, California 94111
Attention: C. Brophy Christensen, Esq.
Email: bchristensen@omm.com


If to NSAM Member or NSAM Parent:
NorthStar Asset Management Group Inc.

- 61 -



--------------------------------------------------------------------------------




399 Park Avenue, 18th Floor
New York, New York 10022
Attention: Ronald J. Lieberman
Executive Vice-President and General Counsel
Email: rlieberman@nsamgroup.com


with a copy (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Bruce Gutenplan, Esq.
Email: bgutenplan@paulweiss.com
        
If to Flaherty Member:


James F. Flaherty, III
211 S. Bristol Avenue
Los Angeles, CA 90049
Email: jflaherty@nsamgroup.com


If to any Class B Member, as provided in the Incentive Unit Plan or pursuant to
the terms of the Award Agreements contemplated thereby.
Any counsel designated above or any replacement counsel that may be designated
respectively by any Member or such counsel by written notice to the other
parties is hereby authorized to give notices hereunder on behalf of its
respective client.
11.13    Time Periods. In applying any provision of this Agreement that requires
an act be done or not be done a specified number of days prior to an event or
that an act be done during a period of a specified number of days prior to an
event, calendar days will be used unless otherwise specified and the day of the
doing of the act will be excluded and the day of the event will be included;
provided, that if a period of days provided for herein ends on a day that is not
a Business Day, such period of days instead shall end on the first Business Day
following such non-Business Day.
11.14    Confidentiality.
(a)    Each Member recognizes that Confidential Information may have been and
may be disclosed to such Member by the Company and its Representatives. By
executing this Agreement, each Member expressly agrees that, at all times during
the term of the Company and thereafter and whether or not at that time it is a
Member of the Company, such Member shall maintain in strict confidence, shall
not disclose to any Person other than the Company or another Member, and shall
not give, sell or use (other than in connection with Company purposes), any
Confidential Information, except (y) to its Representatives (solely to the
extent such disclosure reasonably relates to such Member’s monitoring, analyzing
and managing its investment in the

- 62 -



--------------------------------------------------------------------------------




Company) and (z) as deemed necessary or appropriate to comply with any law, rule
or regulation, including, but not limited to, applicable securities laws and the
rules of any national securities exchange. As used herein, “Confidential
Information” means (i) information that is known or reasonably should have been
known by the recipient to be confidential or proprietary, (ii) trade secrets
belonging or related to the Company, its Subsidiaries, any Member, any Principal
or their respective Affiliates in each case, including information concerning
this Agreement, (iii) business plans, (iv) financial statements and other
information provided pursuant hereto, (v) operating practices and methods, (vi)
expansion plans, (vii) strategic plans, (viii) marketing plans, (ix) contracts
and (x) customer lists or other business documents which the Company and its
Subsidiaries treat as confidential or proprietary. Nothing in this Section 11.14
shall prohibit any Member or any of its Affiliates from disclosing the terms of
this Agreement to its counsel or any court or other Governmental Authority in
connection with the enforcement by such Member of this Agreement.
(b)    The foregoing agreements shall not apply to any Confidential Information
that (i) is or becomes publicly available through no fault of such Member, or
any Person with whom such Member shared Confidential Information, (ii) is
received from a third party and not, to the knowledge of such Member, through
violation of any confidentiality agreement, (iii) is independently obtained by
such Member without use of or reference to the Confidential Information, (iv)
such Member is legally required or requested by any Governmental Authority
having jurisdiction over such Member to be disclosed; provided, however, that if
such Member is requested or required to disclose any such information pursuant
to Order or any other applicable legal procedure, it shall provide the Company
with prompt written notice thereof to the extent not prohibited from doing so by
applicable law so that the Company may seek an appropriate protective Order at
the sole cost and expense of the Company or (v) relates to the Company, any of
its Subsidiaries or their business and is disclosed by AHI Member, NSAM Member
or their respective Representatives as necessary or advisable to form, register,
market, finance, sponsor or promote any Permitted Investment Vehicle.
(c)    Each Member shall indemnify each other Member and the Company for any
loss, damage, liability, claims and expenses incurred, suffered or sustained by
any of them as a result of any breach of this Section 11.14 by such Member or
its Affiliate.
11.15    Press Releases; Publicity. Unless otherwise required by law or the
rules of any stock exchange or Governmental Authority, and except as set forth
in Section 6.7 of the Purchase Agreement, no party hereto may issue any press
release or otherwise make any public announcement about this Agreement or any
other Transaction Agreements without the prior written consent of the Initial
Members, other than in accordance with the Communication Guidelines attached
hereto as Exhibit E.
11.16    Remedies; Specific Performance
(a)    Except as otherwise provided herein, no remedy herein conferred or
reserved is intended to be exclusive of any other available remedy or remedies,
and each and every remedy shall be cumulative and shall be in addition to every
remedy under this Agreement or now or hereafter existing at law or in equity.

- 63 -



--------------------------------------------------------------------------------




(b)    Without limiting the generality of the foregoing, each Member
acknowledges and agrees that its respective remedies at law for a breach or
threatened breach of any of the provisions of this Agreement would be inadequate
and, in recognition of that fact, agrees that, in the event of a breach or
threatened breach by any Member of the provisions of this Agreement, in addition
to any remedies at law, the Company, any of its Subsidiaries or any other Member
shall, without posting any bond or proof of damages, be entitled to seek
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available.
[The remainder of this page has been intentionally left blank.]


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.


AHI NEWCO, LLC
By:        
Name:
Title:


AMERICAN HEALTHCARE INVESTORS LLC
By:        
Name:
Title:


PLATFORM HEALTHCARE INVESTOR T-II, LLC
By:        
Name:
Title:



James F. Flaherty, III

- 64 -



--------------------------------------------------------------------------------




                        
ACKNOWLEDGED AND AGREED AS TO SECTIONS 5.7, 5.8, 6.7, 7.1(d), 7.4(e) and 7.5(c)
ONLY:



Jeffrey T. Hanson


ACKNOWLEDGED AND AGREED AS TO SECTIONS 5.7, 5.8, 6.7, 7.1(d), 7.4(e) and 7.5(c)
ONLY:



Danny Prosky




ACKNOWLEDGED AND AGREED AS TO SECTIONS 5.7, 5.8, 6.7, 7.1(d), 7.4(e) and 7.5(c)
ONLY:



Mathieu B. Streiff


 
ACKNOWLEDGED AND AGREED AS TO SECTIONS 5.9(a), 5.10, 6.6, 6.7 and 6.8 ONLY:
NORTHSTAR ASSET MANAGEMENT GROUP INC.



65







--------------------------------------------------------------------------------




By: ____________________________________
Name:
Title:





66







--------------------------------------------------------------------------------




[FORM OF]
COUNTERPART SIGNATURE PAGE
ADDITIONAL MEMBER admitted to the Company pursuant to Article VII.



Name:
Date:



67







--------------------------------------------------------------------------------




Exhibit A

Definitions


As used in this Agreement the following terms shall have the following
respective meanings:
Account Reduction Item: means (i) any adjustment described in Treas. Reg.
§1.704-1(b)(2)(ii)(d)(4), (ii) any allocation described in Treas. Reg.
§1.704-1(b)(2)(ii)(d)(5), other than a Nonrecourse Deduction or a Member
Nonrecourse Deduction, or (iii) any distribution described in Treas. Reg.
§1.704-1(b)(2)(ii)(d)(6), other than a Nonrecourse Distribution or a Member
Nonrecourse Distribution.
Accountant: means a nationally recognized firm of independent certified public
accountants selected by the Executive Committee, subject to obtaining any
approval required under Section 5.3(b).
Act: has the meaning set forth in the Recitals.
Additional Interests: means (i) any Membership Interests or other equity
securities in the Company issued after the Effective Date, (ii) any rights,
options or warrants issued by the Company to purchase any such Membership
Interests or other equity securities, or to purchase securities that may become
convertible into, exercisable for or exchangeable for such Membership Interests
or other equity securities and (iii) any securities issued by the Company
convertible into, exercisable for or exchangeable for such Membership Interests
or other equity securities; provided, however, that Additional Interests shall
not include (A) securities issued as or in connection with a distribution on,
subdivision of, reclassification of, split of or other distribution pro rata in
respect of all Membership Interests, (B) securities issued upon conversion,
exercise or exchange of any previously issued Additional Interests, so long as
such securities are issued pursuant to the terms of such previously issued
Additional Interests as in effect at the time of such issuance, (C) securities
issued upon exercise of the Warrant Agreement, (D) securities issued in
connection with the Company’s acquisition of another business, (E) securities
issued in connection with a Company Sale, (F) securities issued in connection
with any Public Offering or (G) securities granted to employees pursuant to an
employment agreement or the Incentive Unit Plan.
Additional Issuance: means any issuance of Additional Interests in the Company.
Additional Members: has the meaning set forth in the introductory paragraph to
this Agreement.
Adjusted Capital Account: means, as of the end of any Tax Year, a Member’s
Capital Account balance as of the end of such Tax Year (taking into account all
contributions made by such Member and distributions made to such Member during
such Tax Year and any special allocations required by Sections 3.9(b) through
3.9(d), without duplication (but before giving effect to any allocations of Net
Book Income or Net Book Loss for such Tax Year pursuant to Section 3.9(a)),
increased by the sum of (i) such Member’s share of Company Minimum Gain and (ii)
such Member’s




--------------------------------------------------------------------------------




share of Member Nonrecourse Debt Minimum Gain, both determined after taking into
account any such special allocations.
Adjusted Fair Market Value: means, with respect to an item of Company property,
the greater of (i) the Fair Market Value of such property as reasonably
determined by the Executive Committee or (ii) the amount of any nonrecourse
indebtedness to which such property is subject within the meaning of Section
7701(g) of the Code.
Advisory Agreements: means any advisory agreement, sub-advisory agreement or
other Contract relating to the provision of asset management, operating,
supervisory, administrative or similar services to an Investment Vehicle.
Affiliate: means, with reference to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person.
Affiliate Transaction: means any transaction between (i) AHI Member, any
Principal, any Family Member of any Principal or any of their respective
Affiliates, on the one hand, and (ii) the Company, any Subsidiaries of the
Company or any Permitted Investment Vehicles, on the other hand; provided,
however, that any Affiliate or director indemnification agreements provided by
any Investment Vehicle in the ordinary course to AHI Member, any Principal or
any of their respective Affiliates shall not be considered an Affiliate
Transaction for purposes of this Agreement.
Agreement: means this Amended and Restated Limited Liability Company Agreement
of the Company, as the same may be amended hereafter from time to time as
provided herein.
AHI/NRF Promote Agreement: means that certain AHI/NRF Promote Participation
Agreement, dated as of the date hereof, by and among the Company, the Flaherty
Partnership, NSAM P-Holdings, LLC and NSAM Parent.
AHI Contract: has the meaning set forth in Section 5.7(b).
AHI Designation Threshold: has the meaning set forth in Section 5.1(a).
AHI Designees: has the meaning set forth in Section 5.1(a).
AHI Dispute: has the meaning set forth in Section 5.7(a).
AHI Fund Investments: means a limited partnership or other investment vehicle
formed to invest in Healthcare assets and pursuant to which (a) third party
capital is raised through subscriptions and (b) the general partner or fund
manager is the Company or an Affiliate thereof.
AHI Member: has the meaning set forth in the introductory paragraph to this
Agreement.
AHI Member Retained Fees: means the AHI Member Retained Acquisition Fees and the
AHI Member Retained Management Fees.






--------------------------------------------------------------------------------




AHI Member Retained Management Fees: means the asset management fees and
property management fees payable to Griffin-American Healthcare REIT
Sub-Advisor, LLC and AHI Management Services, Inc., respectively, for services
rendered to GAHR II on or prior to the GAHR II Merger Date.
AHI Member Retained Acquisition Fees: means all acquisition and similar fees
received by the Company that were generated by the transaction identified on
Exhibit F attached hereto.
AHI PE Fund Carried Interest Proceeds: means all carried interest, profits
interest, promotes, incentive fees and similar forms of compensation directly or
indirectly received by the Company from any AHI Fund Investments, which is
available for distributions to any holder of PE Fund Units, less any reserves
pertaining to liabilities and contingent obligations of the Company or any of
its direct or indirect Subsidiaries (whether at the Company level or any such
Subsidiary level) with respect to such AHI Fund Investments, established by the
Executive Committee, in each case, in accordance with the Approved Business
Plan.
AHI Reversion Event For Cause: means, at any time following a NAM Management
Reversion Event, the Flaherty Member (i) is convicted of, or enters a plea of
nolo contendere for, the commission of a felony, (ii) does not use his
commercially reasonable efforts to source Healthcare real estate investment
opportunities for the benefit of the Company and its Affiliates, acting on an
exclusive basis, and the Flaherty Member fails to reasonably cure any such
breach or failure to perform within the 30 day period following written notice
that specifically identifies such breach or failure to perform given to him by
the Company, or (iii) engages in willful misconduct that is demonstrably and
materially injurious to the Company or any of its Affiliates.
AHI Vesting Change of Control: means (i) prior to the occurrence of a NAM
Management Reversion Event, if both the NSAM Designation Threshold and the AHI
Designation Threshold are no longer satisfied, or (ii) following the occurrence
of a NAM Management Reversion Event, if the AHI Designation Threshold is no
longer satisfied.
Allocation Principles: means the principles for allocating Healthcare real
estate investments between Permitted Investment Vehicles, on the one hand, and
Investment Vehicles managed by NSAM Parent or its Affiliates, on the other hand,
as such principles may be amended, modified or supplemented from time to time.
The Allocation Principles in effect as of the date hereof are forth on Exhibit D
attached hereto.
Amended Flaherty JV Agreement: has the meaning set forth in Section 6.6(b).
Annual Permitted Class B Issuance: has the meaning set forth in Section 3.5(a).
Approved Business Plan: means for each Fiscal Year of the Company, the Business
Plan that has been approved by the Executive Committee in accordance with
Section 5.3(c) (to the extent required).
Approved JV Contract: has the meaning set forth in Section 5.3(n).






--------------------------------------------------------------------------------




Average NSAM Closing Price: means the volume weighted average price of shares of
NSAM Common Stock for a ten (10) trading day period ending on the closing of the
second to last trading day prior to (a) the applicable date such shares are
granted by NSAM Parent, in the case of NSAM Common Stock granted pursuant to
Section 6.8(a) or (b) the Effective Date, in the case of Time-Based NSAM Shares
contributed by AHI Member pursuant to Section 6.9, in each case, as reported by
Bloomberg.
Award Agreement: means an award agreement between the Company, on the one hand,
and a director, officer or employee of the Company, on the other hand, relating
to the issuance by the Company of Class B Incentive Units.
Bankruptcy Laws: has the meaning set forth in Section 5.3(y).
Book: means the method of accounting prescribed for compliance with the capital
account maintenance rules set forth in Treas. Reg. § 1.704-1(b)(2)(iv) as
reflected in Section 3.8 and Section 3.9, as distinguished from any accounting
method which the Company may adopt for other purposes such as financial
reporting.
Book Value: means, with respect to any item of Company property, the Book value
of such property within the meaning of Treas. Reg. § 1.704-1(b)(2)(iv), as
adjusted to reflect revaluations as determined in accordance with Section
3.8(b); provided, that if the Company adopts the remedial allocation method
described in Treas. Reg. § 1.704-3(d) with respect to any item of Company
property, the Book Value of such property will be its Book basis determined in
accordance with Treas. Reg. § 1.704-3(d)(2).
Bona Fide Third Party: means any Person other than NSAM Member, AHI Member, any
Principal, any Executive Committee Member, any Affiliate of the Company or any
of its Subsidiaries or any of their respective Affiliates, directors, officers,
employees, shareholders, members and Family Members; provided, that such Person
does not directly or indirectly (i) carry on business activities that compete
with those of the Company, its Subsidiaries or any Permitted Investment Vehicles
or (ii) own more than 10% of the Equity Interests of a Person that carries on
business activities that compete with those of the Company, any of its
Subsidiaries or any Permitted Investment Vehicle (clauses (i) and (ii), each a
“Competing Activity”).  Notwithstanding the foregoing, each member of the
Management Group that is not engaged in a Competing Activity is deemed to be a
Bona Fide Third Party.    
Business Day: means any day other than a Saturday, a Sunday or a holiday on
which commercial banks in the State of New York or California are authorized or
required to be closed.
Business Plan: means for each Fiscal Year of the Company, an annual business
plan and operating budget for the Company.
Capital Account: means the capital account of a Member maintained as required by
Section 3.8.






--------------------------------------------------------------------------------




Capital Event: mean an extraordinary transaction (or series of related
transactions) involving the Company or any of its Subsidiaries, whether
occurring directly or indirectly, under circumstances designed to monetize the
Members’ Membership Interests, which may include (a) a sale of Membership
Interests to a Third Party Purchaser that results in a Change of Control, (b) a
public offering of securities of the Company or any of its Subsidiaries or
successors in which the Members sell all or a portion of their Membership
Interests or other interest in any Subsidiaries of the Company, (c) a
refinancing or recapitalization of the Company or any of its Subsidiaries to the
extent any proceeds therefrom are made available for distribution to the
Members, (d) a sale of all or substantially all of the Company Assets in
contemplation of a complete liquidation and winding up of the Company or (e) any
other event or transaction (or series of related transactions) that the
Executive Committee determines to characterize as a Capital Event, subject to
approval of the NSAM Designees for so long as the NSAM Designation Threshold is
met.
Capital Proceeds: means the net cash proceeds realized by the Company or its
Subsidiaries in connection with a Capital Event, following payment of all
outstanding third party debts, liabilities and taxes of the Company or its
Subsidiary to the extent that such debts, liabilities and taxes are then due,
and that are not reserved, reinvested or otherwise retained by the Company or
its Subsidiary for the continuation of its business as determined by the
Executive Committee (in accordance with the Approved Business Plan, if
applicable).
Capital Proceeds Equity Interests: means Equity Interests of the Company that
are entitled to participate in distributions of Capital Proceeds in accordance
with Section 4.1(g).
Capital Proceeds Pro Rata Share: means, with respect to any Class A Member,
Class B Member or Class J Member at any time, the quotient (expressed as a
percentage) of (a) the number of Class A Common Units, fully vested Class B
Incentive Units and Class J Incentive Units (whether or not vested) held by such
Member at the time of determination, divided by (b) the total number of issued
and outstanding Class A Common Units, fully vested Class B Incentive Units and
Class J Incentive Units (whether or not vested), at such time of determination;
provided, that a fully vested Class B Incentive Unit and a Class J Incentive
Unit shall not be included in the calculations of Capital Proceeds Pro Rata
Share (in either the numerator or the denominator) until the Distribution Hurdle
for such fully vested Class B Incentive Unit or Class J Incentive Unit, as
applicable, has been satisfied.
Certificate: has the meaning set forth in Section 1.1.
Change of Control: means any transaction (or series of related transactions)
that results in the sale of all of the Units issued to the Initial Members.
Class A Common Units: means the Units designated as Class A Common Units under
this Agreement.
Class A Member: means a Member holding Class A Common Units, in its capacity as
such.






--------------------------------------------------------------------------------




Class A Pro Rata Share: means, with respect to any Class A Member at any time,
the quotient (expressed as a percentage) of (a) the Class A Common Units held by
such Class A Member at the time of determination, divided by (b) the aggregate
number of outstanding Class A Common Units held by all Class A Members at such
time.
Class B Incentive Units: means the Units designated as Class B Incentive Units
under this Agreement.
Class B Member: means a Member holding Class B Incentive Units, in its capacity
as such.
Class J Incentive Units: means the Units designated as Class J Incentive Units
under this Agreement.
Class J Member: means a Member holding Class J Incentive Units, in its capacity
as such.
Code: means the Internal Revenue Code of 1986.
Common Unit: means a Class A Common Unit and any other Unit designated a Common
Unit at the time of its issuance in accordance with the terms of this Agreement;
provided, that the Class B Incentive Units, the Promote Units and the Class J
Incentive Units shall in no event be deemed to be Common Units.
Company: has the meaning set forth in the introductory paragraph to this
Agreement.
Company Allotted NRF Carried Interest Proceeds: has the meaning set forth in the
AHI/NRF Promote Agreement.
Company Assets: means all assets, whether tangible or intangible and whether
real, personal or mixed, at any time owned by the Company.
Company Incentive Award: has the meaning set forth in Section 3.5(a).
Company Indemnitees: has the meaning set forth in Section 10.2(a).
Company Minimum Gain: means partnership minimum gain determined pursuant to
Treas. Reg. § 1.704-2(d) and Section 3.9(d).
Company Notice: has the meaning set forth in Section 7.4(b).
Company Sale: means (i) a sale of all or substantially all of the assets of the
Company in one transaction or a series of related transactions, or (ii) a direct
or indirect sale of Units representing 100% of the outstanding economic or
voting interest in the Company (whether by merger, consolidation, sale or
Transfer of the Units) in one transaction or a series of related transactions,
in each case to a Third Party Purchaser or in connection with a MBO.






--------------------------------------------------------------------------------




Company Sale Allocation Schedule: has the meaning set forth in Section 7.5(a).


Company Sale Consideration: has the meaning set forth in Section 7.5(a).


Confidential Information: has the meaning set forth in Section 11.14(a).


Contract: means any contract, agreement, indenture, note, bond, loan, lease,
sublease, conditional sales contract, mortgage, license, sublicense, franchise
agreement, obligation, promise, undertaking, commitment or other binding
arrangement.


Contribution: has the meaning set forth in the Recitals.
Contribution Agreement: has the meaning set forth in the Recitals.


Control: (including the terms “Controlling”, “Controlled by” and “under common
Control with”) of a Person includes the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting interests, by contract or
otherwise.
Covered Conduct: means any action, omission, or determination (including any
trading, programming, or other error) in connection with a Person’s duties,
rights or actions in the capacity of a Covered Person, in each case, related to
the Company or any of its Subsidiaries; provided, for the avoidance of doubt,
that Covered Conduct shall expressly exclude any breach of a representation,
warranty, covenant or agreement contained in this Agreement for which a Covered
Person is obligated to indemnify any Person pursuant to Section 10.2.
Covered Person: means each Member and their respective Affiliates (other than
the Company or any of its Subsidiaries), each of the current and former
shareholders, partners, members, managers, consultants, agents, liquidators and
other representatives of any of the foregoing and any other Person designated by
the Executive Committee as a Covered Person, including the consent of the NSAM
Designees (for so long as the NSAM Designation Threshold is satisfied).
Deemed Liquidation: means a liquidation of the Company that is deemed to occur
pursuant to Treas. Reg. § 1.708-1(b)(4) in the event of a termination of the
Company pursuant to Section 708(b)(1)(B) of the Code.
Defaulting Member: has the meaning set forth in Section 7.3(b).
Distributable Cash Flow: means Future Healthcare NTR Carried Interest Proceeds,
GAHR III Carried Interest Proceeds, AHI PE Fund Carried Interest Proceeds,
Operating Cash Flow and/or Capital Proceeds, as the context requires. For the
avoidance of doubt, Distributable Cash Flow shall not include any Company
Allotted NRF Carried Interest Proceeds or AHI Member Retained Fees.
Distribution Hurdle: means, with respect to a Class B Incentive Unit, the
“Distribution Hurdle” designated in the applicable Award Agreement.






--------------------------------------------------------------------------------




Drag Along Notice: has the meaning set forth in Section 7.4(a).
Dragged Members: has the meaning set forth in Section 7.4(a).
Effective Date: has the meaning set forth in the introductory paragraph to this
Agreement.
Equity Interests: means, with respect to any Person, equity interests of
(including membership interests, shares of capital stock or other ownership or
profit interests in) such Person, warrants, options or other rights for the
purchase or other acquisition from such Person of equity interests of (including
membership interests, shares of capital stock or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
equity interests of (including membership interests, shares of capital stock or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such equity
interests (including membership interests, shares of capital stock or other
ownership or profit interests) in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.
Excess Deficit Balance: means the amount, if any, by which the balance in a
Member’s Capital Account as of the end of the relevant Tax Year is more negative
than the amount, if any, of such negative balance that such Member is treated as
obligated to restore to the Company pursuant to Treas. Reg. §
l.704-1(b)(2)(ii)(c), Treas. Reg. § 1.704-1(b)(2)(ii)(h), Treas. Reg.
§ 1.704-2(g)(1), or Treas. Reg. § 1.704-2(i)(5). Solely for purposes of
computing a Member’s Excess Deficit Balance, such Member’s Capital Account will
be reduced by the amount of any Account Reduction Items that are reasonably
expected as of the end of such Tax Year.
Excess Nonrecourse Liabilities: means excess nonrecourse liabilities within the
meaning of Treas. Reg. § 1.752-3(a)(3).
Excess Financing: has the meaning set forth in Section 3.4(b).
Executive Committee: has the meaning set forth in Section 5.1(a).
Executive Committee Member: has the meaning set forth in Section 5.1(a).
Exclusivity Letter: means that certain letter agreement dated as of the
Effective Date by and among AHI Member, NSAM Member and NSAM Parent.
Fair Market Value: means, with respect to any asset (including any Unit), the
fair market value of such asset based upon an arm’s length sale between a
willing buyer and a willing seller, as determined by the Executive Committee in
good faith, and based upon the advice of and valuation by a reputable and
nationally recognized financial advisor.
Family Member: means, with respect to any natural Person, each of (a) the
spouse, lineal ancestors or descendants, nieces, nephews or cousins of such
natural Person including the spouse of any of the foregoing, and regardless of
whether such relationship exists by birth, adoption






--------------------------------------------------------------------------------




or marriage, (b) any executors or administrators for, or the estate of, such
natural Person or any of the foregoing, (c) any charitable trust, charitable
organization or private foundation formed by any of the foregoing for estate
planning purposes and (d) any trusts, partnerships, limited liability companies
or other legal entities formed for the benefit of such natural Person or any of
the foregoing individuals.
Final Non-Cash Value: has the meaning set forth in Section 7.2(f).
Fiscal Year: means the fiscal year of the Company, which shall be the calendar
year.
Flaherty AHI PE Fund Promote Proceeds: means an amount equal to 33.33% of the
AHI PE Fund Carried Interest Proceeds.
Flaherty Future Healthcare NTR Proceeds: means an amount equal to 33.33% of the
Future Healthcare NTR Carried Interest Proceeds.
Flaherty GAHR III Proceeds: means an amount equal to 25% of the GAHR III Carried
Interest Proceeds.
Flaherty JV Agreement: means that certain Limited Partnership Agreement of the
Flaherty Partnership, dated as of January 22, 2014, by and among Healthcare JV
GP, LLC, a Delaware limited liability company (the “NAM General Partner”), as
general partner, NSAM P-Holdings, LLC, a Delaware limited liability company, as
limited partner, and Flaherty Member, as limited partner, as such Limited
Partnership Agreement is in effect on the Effective Date without giving effect
to any amendments, supplements, modification or waivers of or under such Limited
Partnership Agreement on or after the Effective Date.
Flaherty JV Amendment: means that certain Amendment to the Flaherty JV
Agreement, dated as of November 5, 2014.
Flaherty Partnership: means Healthcare Opportunity JV, LP, a Delaware limited
partnership.
Flaherty Promote Agreement: means that certain Flaherty Promote Participation
Agreement, dated as of the date hereof, by and between the Flaherty Partnership
and the Company.
Flaherty Resignation Notice: has the meaning set forth in the Flaherty JV
Agreement.
Flaherty Subscription: has the meaning set forth in the Recitals.
Fully Participating Members: has the meaning set forth in Section 3.4(b).
Fully Participating ROFO Member: has the meaning set forth in Section 7.2(c).
Future HC NTR Units: means the Units designated as Future HC NTR Units under
this Agreement.






--------------------------------------------------------------------------------




Future Healthcare NTR: means any public, non-listed real estate investment trust
that intends to invest primarily in Healthcare real estate assets. For the
avoidance of doubt, GAHR III shall not be considered a Future Healthcare NTR.
Future Healthcare NTR Carried Interest Proceeds: means all carried interest,
profits interest, promotes, incentive fees and similar forms of compensation
directly or indirectly received by the Company from any Future Healthcare NTR or
any of its Subsidiaries, which is available for distributions to any holder of
Future HC NTR Units, less any reserves pertaining to liabilities and contingent
obligations of the Company or any of its direct or indirect Subsidiaries
(whether at the Company level or any such Subsidiary level) with respect to such
Future Healthcare NTR, established by the Executive Committee, in each case, in
accordance with the Approved Business Plan.
GAAP: means generally accepted accounting principles applicable in the United
States, consistently applied.
GAHR II: means Griffin-American Healthcare REIT II, Inc., a Maryland
corporation, as it may from time to time be constituted.
GAHR II Merger Date: means the effective date of the closing of the merger
between GAHR II and NRF.
GAHR II Merger Promote: means the “Merger Termination Amount” as defined in that
certain Amended and Restated Agreement of Limited Partnership of
Griffin-American Healthcare REIT II Holdings, LP, dated as of April 26, 2014.
GAHR III: means Griffin-American Healthcare REIT III, Inc., a Maryland
corporation, as it may from time to time be constituted.
GAHR III Advisory Agreement: means that certain Advisory Agreement, dated as of
February 26, 2014, by and among GAHR III, Griffin-American Healthcare REIT III
Advisor, LLC and Griffin-American Healthcare REIT III Holdings, LP, as it may be
amended from time to time.
GAHR III Carried Interest Proceeds: means all carried interest, profits
interest, promotes, incentive fees and similar forms of compensation directly or
indirectly received by the Company from GAHR III or any of its Subsidiaries,
which is available for distributions to any holder of GAHR III Units, less any
reserves pertaining to liabilities and contingent obligations of the Company or
any of its direct or indirect Subsidiaries (whether at the Company level or any
such Subsidiary level) with respect to GAHR III, established by the Executive
Committee, in each case, in accordance with the Approved Business Plan.
GAHR III Operating Agreement: means that certain Amended and Restated Limited
Liability Company Agreement of Griffin-American Healthcare REIT III Advisor,
LLC, dated effective as of February 16, 2014.






--------------------------------------------------------------------------------




GAHR III Units: means the Units designated as GAHR III Units under this
Agreement.
Governmental Authority: means (a) any United States federal, state or local or
foreign government (or political subdivision thereof), (b) any agency or
instrumentality of any such government (or political subdivision thereof), (c)
any non-governmental regulatory or administrative authority, body or other
organization (to the extent that the rules, regulations, standards,
requirements, procedures and Orders of such authority, body or other
organization have the force of law), and (d) any United States federal, state or
local or foreign court, tribunal, arbitrator or arbitration panel.
Griffin: means Griffin Capital Corporation, a California corporation, as it may
from time to time be constituted.
Griffin JV Agreement: means that certain Amended and Restated Joint Venture
Agreement, dated as of November 5, 2014 between Griffin and the Company, as
amended, supplemented or otherwise modified from time to time.
Group Agent: has the meaning set forth in Section 5.9(b).
Group Members: means, as the context requires, either (a) AHI Member, the
Principals and their respective wholly-owned Affiliates, as a group, in their
capacities as Class A Members or (b) NSAM Member, NSAM Parent and their
respective wholly-owned Affiliates, as a group, in their capacities as Class A
Members.
Healthcare: means the industry related to the provision of goods or services
that treat individuals with curative, preventive, rehabilitative, and palliative
care (including real estate related to the healthcare industry such as medical
office buildings, adult or senior housing, assisting living facilities and
nursing homes, and life science centers).
Incentive Unit Plan: means the AHI NEWCO, LLC Incentive Unit Plan entered into
as of the Effective Date, as the same may be modified from time to time in
accordance with the terms thereof and this Agreement.
Indebtedness: means, with respect to any Person, at any date, without
duplication, (i) all obligations of such Person for borrowed money, including
all principal, interest, premiums, fees, expenses, overdrafts and penalties with
respect thereto, and all obligations relating to any swap, hedge, cap, collar or
other interest rate protection agreement entered into in connection therewith,
(ii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (iii) all obligations of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit or
similar instrument, and (iv) all Indebtedness of any other Person of the type
referred to in clauses (i) to (iii) above directly or indirectly guaranteed by
such Person or secured by any assets of such Person.
Indemnitee: has the meaning set forth in Section 8.3.






--------------------------------------------------------------------------------




Initial LLC Agreement: has the meaning set forth in the Recitals to this
Agreement.
Initial Lockout Period: means the period beginning on the Effective Date and
ending on the fifth anniversary of the Effective Date.
Initial Members: has the meaning set forth in the introductory paragraph to this
Agreement.
Initial Public Offering: means the first direct or indirect (through a parent
entity or otherwise) Public Offering of equity securities of the Company that
results in the listing of such equity securities for trading on an
internationally recognized securities exchange.
Initiating Seller: has the meaning set forth in Section 7.5(a).
Investment Committee: has the meaning set forth in Section 5.5.
Investment Committee Major Matters: means, with respect to any Permitted
Investment Vehicle (other than GAHR III), recommendations with respect to (i)
the liquidation, dissolution, winding up, restructuring, consolidation or
reorganization of such Permitted Investment Vehicle, (ii) acquisitions
(including the financing thereof at the time of acquisition) and dispositions of
any asset held, directly or indirectly, by such Permitted Investment Vehicle,
(iii) the aggregate amount and duration of any equity offerings of such
Permitted Investment Vehicle or any transactions that could require capital
contributions from the Company, (iv) the appointment of valuation firms engaged
to appraise all or substantially all of the assets held, directly or indirectly,
by such Permitted Investment Vehicle, (v) material amendments or modifications
to the Organizational Documents of such Permitted Investment Vehicle, (vi)
establishing dividend rates or other distribution rates by such Permitted
Investment Vehicle, (vii) the amendment, termination, replacement or
modification of any agreement between such Permitted Investment Vehicle (or any
of its Subsidiaries), on the one hand, and Griffin (or any of its Subsidiaries),
on the other hand, (viii) amendments, terminations, restatements, waivers or
modifications to the investment guidelines, corporate governance guidelines,
codes of ethics and similar corporate policies of such Permitted Investment
Vehicle, in each case to the extent material, (ix) changing the investment
purpose or strategy of such Permitted Investment Vehicle, including with respect
to the asset class or geographic area of the investments made by such Permitted
Investment Vehicle, (x) making any material change to the plan of distribution
of such Permitted Investment Vehicle in a manner not contemplated under the
Exclusivity Letter, (xi) material amendments, terminations, restatements,
waivers or modifications to any Advisory Agreement (other than the NSAM
Sub-Advisory Agreement), and (xii) any transaction that would: (A) require a
guarantee or indemnification from the Company or any of its Affiliates; or (B)
grant a counterparty recourse against the Company or any of its Affiliates for
Indebtedness; provided, that if any such action has been specifically set forth
in reasonable detail in the Approved Business Plan then in effect, then such
action shall not be an Investment Committee Major Matter.
Investment Vehicle: means an investment fund or investment vehicle, directly or
indirectly managed, sponsored, advised, financed, funded or controlled by the
Company or a






--------------------------------------------------------------------------------




Subsidiary of the Company, and which was formed for a purpose that is consistent
with the Primary Purpose.
JV Contract: has the meaning set forth in Section 5.3(n).
Losses: means any losses, liabilities, taxes, damages, penalties, judgments,
fines, amounts paid or to be paid in settlement or otherwise, and expenses
(including any reasonable costs of investigation and preparation and reasonable
fees, expenses, and disbursements of attorneys).
Major Matters: has the meaning set forth in Section 5.3.
Management Group: means the officers, managers, directors and/or employees of
the Company or any of its Subsidiaries, other than the Principals, the AHI
Designees and Affiliates and Family Members of the Principals and the AHI
Designees.
Material Default: means any material violation, breach, default or event of
default of or under or that would otherwise result in a modification of the
terms of any outstanding Indebtedness of the Company or any of its Subsidiaries
or any other material agreement to which the Company or any of its Subsidiaries
is a party.
MBO: means a Transfer of all of AHI Member’s Units to a group of unaffiliated
purchasers that includes the Management Group, as a result of which, the
Management Group will acquire at least 25% of the total Equity Interests of the
Company.
Member Indemnifying Party: has the meaning set forth in Section 10.2(a).
Member Loan: has the meaning set forth in Section 3.13.
Member Nonrecourse Debt: means any liability of the Company that is a partner
nonrecourse debt within the meaning of Treas. Reg. § 1.704-2(b)(4).
Member Nonrecourse Debt Minimum Gain: means minimum gain attributable to Member
Nonrecourse Debt pursuant to Treas. Reg. § 1.704-2(i)(3).
Member Nonrecourse Deduction: means any item of Book loss or deduction that is a
partner nonrecourse deduction within the meaning of Treas. Reg. § 1.704-2(i)(1)
and (2).
Member Nonrecourse Distribution: means a distribution to a Member that is
allocable to a net increase in such Member’s share of Member Nonrecourse Debt
Minimum Gain pursuant to Treas. Reg. § 1.704-2(i)(6).
Member Registry: has the meaning set forth in Section 3.2(a).
Members: has the meaning set forth in the introductory paragraph to this
Agreement.
Membership Interest: means, with respect to a Member at any time, the limited
liability company interest of such Member in the Company at such time, including
the right of such






--------------------------------------------------------------------------------




Member to any and all of the benefits to which such Member may be entitled (in
its capacity as a Member) as provided in this Agreement, together with the
obligations of such Member (in such capacity) to comply with the terms and
provisions of this Agreement.
NAM General Partner: has the meaning set forth in the definition of Flaherty JV
Agreement.
NAM Management Reversion Event: has the meaning set forth in the Flaherty JV
Agreement.
NAM Management Reversion Notice: has the meaning set forth in the Flaherty JV
Agreement.
Necessary Expenses: means any non-discretionary expenses of the Company or any
of its Subsidiaries as and when they become due (i) to fulfill tax obligations,
(ii) to maintain appropriate insurance, (iii) to protect against imminent injury
to Persons or imminent material commercial loss, including in respect of
security and life safety or (iv) to maintain the status of the Company as a
limited liability company under the Act and under the laws of any jurisdiction
in which the Company conducts business.
Net Book Income: means, for any period, the excess, if any, of the Company’s
items of income and gain for such period over the Company’s items of loss and
deduction for such period, as computed for Book purposes; provided that,
notwithstanding any other provisions of this Agreement, any items which are
specially allocated pursuant to Sections 3.9(b), (c) and (d) shall not be taken
into account in computing the Net Book Income.
Net Book Loss: means, for any period, the excess, if any, of the Company’s items
of loss and deduction for such period over the Company’s items of income and
gain for such period, as computed for Book purposes; provided that,
notwithstanding any other provisions of this Agreement, any items which are
specially allocated pursuant to Sections 3.9(b), (c) and (d) shall not be taken
into account in computing the Net Book Loss.
New American Product: has the meaning set forth in Section 5.5(c).
NHI: NorthStar Healthcare Income Inc., a Maryland corporation, as it may from
time to time be constituted.
Non-Cash Assets: has the meaning set forth in Section 7.2(b).
Non-Compete Agreements: has the meaning set forth in the Purchase Agreement.
Nonrecourse Deduction: means, subject to Section 3.9(b), a nonrecourse deduction
determined pursuant to Treas. Reg. § 1.704-2(b)(1) and Treas. Reg. §1.704-2(c).
Nonrecourse Distribution: means a distribution to a Member that is allocable to
a net increase in Company Minimum Gain pursuant to Treas. Reg. § 1.704-2(h)(1).






--------------------------------------------------------------------------------




Notice: has the meaning set forth in Section 3.7.
NRF: NorthStar Realty Finance Corp., a Maryland corporation, as it may from time
to time be constituted.
NRF Units: means the Units designated as NRF Units under this Agreement.
NSAM Common Stock: means the shares of common stock, par value $0.01 per share,
of NSAM Parent.
NSAM Contract: has the meaning set forth in Section 5.7(b).
NSAM Designation Threshold: has the meaning set forth in Section 5.1(a).
NSAM Designees: has the meaning set forth in Section 5.1(a).
NSAM Dispute: has the meaning set forth in Section 5.7(a).
NSAM Entity: means (a) NSAM Parent, (b) each of its direct and indirect
Subsidiaries and Affiliates, and their respective directors, officers and
managers and (c) each investment fund or investment vehicle, directly or
indirectly sponsored, advised, financed, funded or controlled by any of the
Persons described in the immediately preceding clauses (a) and (b).
NSAM Luxembourg: has the meaning set forth in Section 1.3.
NSAM Member: has the meaning set forth in the introductory paragraph to this
Agreement.
NSAM Parent: has the meaning set forth in the introductory paragraph to this
Agreement.
NSAM Purchase: has the meaning set forth in the Recitals.
NSAM Sub-Advisory Agreement: means that certain Sub-Advisory Agreement,
effective as of the Effective Date, between NSAM Luxembourg and the Company.
Offered Tag-Along Sale Units: has the meaning set forth in Section 7.4(b).
Officer: has the meaning set forth in Section 5.2(a).
Operating Cash Flow: means all available cash of the Company which is available
for distributions to any Member, excluding Future Healthcare NTR Carried
Interest Proceeds, GAHR III Carried Interest Proceeds, Company Allotted NRF
Carried Interest Proceeds, AHI Member Retained Management Fees and Capital
Proceeds, less any reserves pertaining to liabilities and contingent obligations
of the Company or any of its direct or indirect Subsidiaries (whether at the
Company level or any such Subsidiary level) and the reasonably anticipated needs
of the business






--------------------------------------------------------------------------------




of the Company and its Subsidiaries, established by the Executive Committee, in
each case, in accordance with the Approved Business Plan.
Operating Cash Flow Pro Rata Share: means, with respect to any Class A Member or
Class J Member at any time, the quotient (expressed as a percentage) of (a) the
number of Class A Common Units and Class J Incentive Units (whether or not
vested) held by such Member at the time of determination, divided by (b) the
total number of issued and outstanding Class A Common Units and Class J
Incentive Units (whether or not vested), at such time of determination.
Opportunity: has the meaning set forth in Section 5.6(b).
Order: means any order, decision, judgment, writ, injunction, decree, award or
other determination of any Governmental Authority.
Organizational Documents: means (i) in the case of a corporation, its charter
and by-laws; (ii) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (iii) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (iv) in the case of
a trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(v) in the case of any other entity, the organizational and governing documents
of such entity.
PE Fund Units: means the Units designated as PE Fund Units under this Agreement.
Percentage Interest: means, as of any given time, as to any Member, a fraction,
expressed as a percentage, equal to the number of Class A Common Units, Class B
Incentive Units and Class J Incentive Units held by such Member, divided by the
total number of issued and outstanding Class A Common Units, Class B Incentive
Units and Class J Incentive Units.
Performance-Based NSAM Shares: means a number of additional shares of NSAM
Common Stock to be granted to AHI Member or any Principal if certain performance
criteria are achieved, upon the terms and subject to the conditions set forth in
Section 1.2(b) of the Purchase Agreement.
Permitted Investment Vehicle: means (i) GAHR III and its Subsidiaries, (ii) each
Future Healthcare NTR, (iii) any other Investment Vehicle approved by the
Executive Committee, subject to approval of the NSAM Designees (to the extent
required) in accordance with Section 5.3(t), and (iv) any Subsidiaries of
Permitted Investment Vehicles described in the immediately preceding clauses
(ii) and (iii).
Permitted Variance: has the meaning set forth in Section 5.3(c).






--------------------------------------------------------------------------------




Person: means any individual, corporation, company, partnership, firm, joint
venture, association, limited liability company, limited liability partnership,
joint-stock company, trust, unincorporated organization, Governmental Authority,
or other legal entity.
Phantom Stock Plan: means the contemplated equity incentive plan of the Company,
to be funded by AHI Member with a number of fully vested Time-Based NSAM Shares
(or their cash equivalent), as set forth in Section 6.9.
Pre-Approved Class B Issuance: has the meaning set forth in Section 3.5(a).
Preemptive Right: has the meaning set forth in Section 3.4(a).
Preemptive Rights Notice: has the meaning set forth in Section 3.4(a).
Preemptive Rights Period: has the meaning set forth in Section 3.4(a).
Primary Indemnitor: has the meaning set forth in Section 8.3.
Primary Purpose: has the meaning set forth in Section 1.3.
Prime Rate: means the average, at the time in question, of the rates announced
as their respective prime commercial lending rates by Citibank, N.A. and
JPMorgan Chase & Co. or their respective successors, and if such prime rates
shall cease to be so announced by either or both of such banks, then the term
“Prime Rate” shall mean the prime commercial lending rate for large commercial
banks reported in The Wall Street Journal. Any interest payable with reference
to the Prime Rate shall be adjusted on a daily basis, based upon the Prime Rate
in effect at the time in question, and shall be calculated with respect to the
actual number of days elapsed on the basis of a 365-day year. If (i) such prime
commercial lending rates shall cease to be so announced by either or both of
such banks, and (ii) The Wall Street Journal does not report the prime
commercial lending rate for large commercial banks, then, the term “Prime Rate”
shall mean a rate, reasonably determined by the Executive Committee, from time
to time, to be comparable to the rate that had formerly constituted the “Prime
Rate” hereunder.
Principals: means Jeffrey T. Hanson, Danny Prosky and Mathieu B. Streiff.
Proceeding: has the meaning set forth in Section 8.1(b).
Profits Interest: shall mean an interest in the future profits of the Company
satisfying the requirements for a partnership profits interest transferred in
connection with the performance of services, as set forth in IRS Revenue
Procedures 93-27 and 2001-43, or any future IRS guidance or other authority that
supplements or supersedes the foregoing Revenue Procedures.
Promote Agreements: means the Flaherty Promote Agreement and the AHI/NRF Promote
Agreement.
Promote Units: means, collectively, the GAHR III Units, Future HC NTR Units, PE
Fund Units and NRF Units.






--------------------------------------------------------------------------------




Proposed Financing: has the meaning set forth in Section 3.4(a).
Proposed Purchaser: has the meaning set forth in Section 7.4(a).
Proposed Seller: has the meaning set forth in Section 7.4(a).
Public Offering: means any bona fide public offering of equity securities (or
securities exchangeable for or convertible into equity securities) of the
Company or any of its Subsidiaries pursuant to an effective registration
statement under the Securities Act, or any other applicable law, or any other
offering which results in such securities being listed for trading on any
internationally recognized securities exchange.
Purchase Agreement: has the meaning set forth in the Recitals.
Qualified Appraiser: means each Person designated as a “Qualified Appraiser” in
any Approved Business Plan.
Qualified Initial Public Offering: means an Initial Public Offering,
underwritten on a firm commitment basis by a nationally recognized investment
banking firm in which (i) at least 25% of the total equity securities of the
Company are sold to the public and (ii) the gross proceeds to the Company (prior
to deduction of underwriting discounts, commissions and fees) are at least $140
million.
Quarterly Payment Date: means, each January 10, April 10, July 10 and October 10
after the date hereof; provided, however, that if any Quarterly Payment Date
falls on any day other than a Business Day, the payment due on such Quarterly
Payment Date shall be paid on the first Business Day immediately following such
Quarterly Payment Date.
Redemption: has the meaning set forth in the Recitals.
REIT: means a real estate investment trust qualifying under Section 856 of the
Code.
Representatives: has the meaning set forth in Section 6.4.
Requisite Percentage: has the meaning set forth in Section 7.4(b).
Revaluation Event: means (i) a liquidation of the Company (within the meaning of
Treas. Reg. § 1.704-1(b)(2)(ii)(g) but not including a Deemed Liquidation), (ii)
a contribution of more than a de minimis amount of money or other property to
the Company by a new or existing Member or a distribution of more than a de
minimis amount of money or other property to a retiring or continuing Member in
exchange for Units, (iii) the grant of any Units in connection with the
provision of services to or for the benefit of the Company, including the
issuance of Class B Incentive Units or (iv) immediately after the acquisition of
an interest in the Company through the exercise of a noncompensatory option (as
defined in Treasury Regulation Section 1.721-2(d)), including for the avoidance
of doubt an exercise of the warrant contemplated by the Warrant Agreement;
provided, that in the case of the events described in clause (ii) and (iii),
such events shall not be classified as “Revaluation Events” if the Executive
Committee determines in good faith that such adjustments






--------------------------------------------------------------------------------




are not necessary or appropriate to reflect the relative economic interest of
the Members in the Company.
ROFO Closing Date: has the meaning set forth in Section 7.2(c).
ROFO Member: has the meaning set forth in Section 7.2(a).
ROFO Member Valuation: has the meaning set forth in Section 7.2(e).
ROFO Non-Cash Notice: has the meaning set forth in Section 7.2(e).
ROFO Notice: has the meaning set forth in Section 7.2(a).
ROFO Objections Statement: has the meaning set forth in Section 7.2(e).
ROFO Offer Price: has the meaning set forth in Section 7.2(a).
ROFO Procedures: has the meaning set forth in Section 7.2.
ROFO Purchase Notice: has the meaning set forth in Section 7.2(b).
ROFO Right: has the meaning set forth in Section 7.2(b).
ROFO Transferring Party: has the meaning set forth in Section 7.2.
ROFO Transferring Party’s Valuation: has the meaning set forth in Section
7.2(e).
ROFO Units: has the meaning set forth in Section 7.2(a).
ROFR Right: has the meaning set forth in Section 7.5(e).
Safe Harbor Election: has the meaning set forth in Section 3.7.
Second Member: has the meaning set forth in the Recitals.
Section 705(a)(2)(B) Expenditures: means non-deductible expenditures of the
Company that are described in Section 705(a)(2)(B) of the Code, and organization
and syndication expenditures and disallowed losses to the extent that such
expenditures or losses are treated as expenditures described in Section
705(a)(2)(B) of the Code pursuant to Treas. Reg. § 1.704-1(b)(2)(iv)(i).
Securities Act: means the Securities Act of 1933.
Subscription Agreement: has the meaning set forth in the Recitals.
Subscription Notice: has the meaning set forth in Section 3.4(b).






--------------------------------------------------------------------------------




Subsidiary: means, with respect to any specified Person, any entity of which the
specified Person (either alone or through or together with any other Subsidiary
of such specified Person) directly or indirectly (a) owns more than fifty
percent (50%) of the Equity Interests or other interests, the holders of which
are generally entitled to vote for the election of the board of directors or
other applicable governing body of such entity or (b) controls the management.
Supplemental Terms: means with respect to a specified class and series of Units,
the supplemental terms applicable to such class or series of Units, as
determined by the Executive Committee (subject to approval of the NSAM Designees
for so long as the NSAM Designation Threshold is met), in connection with the
issuance of such class or series of Units.
Tag-Along Allocation Schedule: has the meaning set forth in Section 7.4(b).
Tag-Along Consideration: has the meaning set forth in Section 7.4(b).
Tag-Along Member: has the meaning set forth in Section 7.4(a).
Tag-Along Notice: has the meaning set forth in Section 7.4(b).
Tag-Along Sale: has the meaning set forth in Section 7.4(a).
Tag-Along Rights: has the meaning set forth in Section 7.4(a).
Target Capital Account: means, with respect to any Member, an amount (which may
be either positive or negative) equal to the hypothetical distribution such
Member would receive if (a) all Company assets were sold for cash equal to their
Book Value (after reduction for depreciation of such assets), (b) all
liabilities of the Company were satisfied for cash according to their terms
(limited, with respect to each nonrecourse liability, to the Book Value of the
Company Asset securing such liability), and (c) the net proceeds of such
hypothetical transactions and all other available cash (taking into account any
contributions to be made on such liquidation) were distributed in full pursuant
to the provisions of Article IV).
Tax Basis: means, with respect to any item of Company property, the adjusted
basis of such property as determined in accordance with the Code.
Tax Distribution: has the meaning set forth in Section 4.2(a).
Tax Matters Member: has the meaning set forth in Section 6.5(b).
Tax Rate: means, with respect to each Tax Year, the highest marginal combined
effective U.S. federal, state, and local income tax rate for such Tax Year
applicable to an individual resident of, or U.S. corporation doing business in,
(i) the borough of Manhattan, in New York City, New York or (ii) the state of
California, whichever rate is higher, and taking into account the deductibility
of state and/or local income taxes for U.S. federal and/or state income tax
purposes.
Tax Year: means, except as otherwise required by the Code, the Fiscal Year.






--------------------------------------------------------------------------------




Taxing Authority: has the meaning set forth in Section 4.3.
Third Party Purchaser: has the meaning set forth in Section 7.5(a).
Time-Based NSAM Shares: has the meaning set forth in the Purchase Agreement.
Transaction Agreements: means this Agreement, the Purchase Agreement, the
Contribution Agreement, the Subscription Agreement, the Warrant Agreement, the
NSAM Sub-Advisory Agreement, the Promote Agreements and the Exclusivity Letter.
Transfer: has the meaning set forth in Section 7.1(a).
Treasury Regulations or Treas. Reg.: means the income tax regulations, including
temporary regulations, promulgated under the Code, as such regulations are
amended from time to time.
Units: means, as the context requires, the Class A Common Units, GAHR III Units,
Future HC NTR Units, PE Fund Units, NRF Units, Class B Incentive Units, Class J
Incentive Units or any other unit representing Membership Interests issued in
accordance with the terms of this Agreement.
Unreturned Capital Amount: means, with respect to any Member, (i) the sum of (x)
the amount of all cash or cash equivalents contributed by such Member (as of the
date of contribution), plus (y) the Book Value of all property contributed by
such Member (as of the date of contribution), including, for the avoidance of
doubt, the Book Value of any shares of NSAM Common Stock contributed or deemed
contributed to the Company pursuant to Sections 6.8 and 6.9, less (ii) the sum
of (x) all distributions made to such Member in respect of its Units pursuant to
Sections 4.1(g) and (y) the Book Value of any shares of NSAM Common Stock that
revert to NSAM Parent pursuant to Section 6.8, that revert to AHI Member
pursuant to Section 6.9 or that do not vest in the hands of the recipient (in
each case, determined as of the date of the contribution or deemed contribution
of NSAM Common Stock).
Warrant Agreement: has the meaning set forth in the Recitals.








--------------------------------------------------------------------------------




Exhibit B


Member Registry


Member
Class A Common Units
GAHR III Units
Future HC NTR Units
PE Fund Units
NRF Units
Class J Incentive Units
Capital Accounts
AHI Member
 
 
 
 
 
 
 
NSAM Member
 
 
 
 
 
 
 
Flaherty Member
 
 
 
 
 
 
 








            



--------------------------------------------------------------------------------




Exhibit C


Officers




Name                Title


[To come]






--------------------------------------------------------------------------------




Exhibit D
Allocation Principles
[To come]




--------------------------------------------------------------------------------




Exhibit E
Communication Guidelines
[To come]




--------------------------------------------------------------------------------




Exhibit F
AHI Member Retained Acquisition Fees
All acquisition fees payable in connection with the following acquisitions:
Riverstone
Winn III






--------------------------------------------------------------------------------




Exhibit G
Flaherty JV Agreement
[See Attached]






--------------------------------------------------------------------------------




Exhibit H
Flaherty JV Amendment
[See Attached]














